EXHIBIT 10.3
PORTIONS OF THIS EXHIBIT 10.3 MARKED BY AN *** HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 



--------------------------------------------------------------------------------



 



Execution Copy
PLEDGE AND SECURITY AGREEMENT
Dated as of August 26, 2008
among
Warnaco Inc.,
as a Grantor
and
Each Other Grantor
From Time to Time Party Hereto
and
Bank of America, N.A.
as Collateral Agent
Kaye Scholer LLP
425 Park Avenue
New York, New York 10022

 

 



--------------------------------------------------------------------------------



 



This Pledge and Security Agreement (this “Agreement”), dated as of August 26,
2008, by Warnaco Inc., a Delaware corporation (the “Borrower”), and each of the
other entities listed on the signature pages hereof or that becomes a party
hereto pursuant to Section 7.11 (Additional Grantors) (each a “Grantor” and,
collectively, the “Grantors”), in favor of Bank of America, N.A. (“BofA”), as
collateral agent for the Secured Parties (as defined below) (in such capacity,
the “Collateral Agent”).
W i t n e s s e t h:
Whereas, the Borrower, The Warnaco Group, Inc. (“Group”), the lenders and
issuers party thereto from time to time, BofA, as administrative agent for the
Lenders and the Issuers (in such capacity, the “Administrative Agent”) and as
Collateral Agent (together with the Administrative Agent, the “Agents”), Banc of
America Securities LLC and Deutsche Bank Securities Inc., as joint lead
arrangers, Banc of America Securities LLC, Deutsche Bank Securities Inc. and
J.P. Morgan Securities Inc., as joint bookrunners, Deutsche Bank Securities
Inc., as sole syndication agent, and HSBC Business Credit (USA) Inc., JPMorgan
Chase Bank, N.A. and RBS Business Capital, a division of RBS Asset Finance Inc.,
as co-documentation agents, have entered into a certain Credit Agreement, dated
as of the date hereof (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”);
Whereas, the Grantors other than the Borrower are party to the Guaranty pursuant
to which they have guaranteed the Obligations of the Borrower under the Credit
Agreement;
Whereas, Warnaco of Canada Company, a Canadian corporation (the “Canadian
Borrower”), the lenders and issuers party thereto from time to time, BofA, as
administrative agent and as collateral agent, and certain other persons have
entered into or will enter into a certain Credit Agreement (as amended,
supplemented or otherwise modified from time to time, the “Canadian Facility”);
Whereas, in connection with the Canadian Facility, the Grantors will enter into
the Loan Party Canadian Facility Guaranty pursuant to which they will guarantee
the Canadian Secured Obligations of the Canadian Borrower under the Canadian
Facility;
Whereas, it is a condition precedent to the effectiveness of the Credit
Agreement and of the Canadian Facility that the Grantors shall have executed and
delivered this Agreement to the Collateral Agent;
Whereas, each Grantor will receive substantial direct and indirect benefits from
the making of the Loans, the issuance of the Letters of Credit and the granting
of the other financial accommodations to the Borrower under the Credit Agreement
and from the granting of the financial accommodations to the Canadian Borrower
under the Canadian Facility;

 

 



--------------------------------------------------------------------------------



 



Now, therefore, in consideration of the premises and to induce the Lenders, the
Issuers, the Administrative Agent and the Collateral Agent to enter into the
Credit Agreement and to induce the Lenders and the Issuers to make their
respective extensions of credit to the Borrower thereunder and to induce the
lenders and issuers to be party to the Canadian Facility to enter into the
Canadian Facility and to make their respective extensions of credit to the
Canadian Borrower thereunder, each Grantor hereby agrees with the Collateral
Agent as follows:
ARTICLE I. Defined Terms
Section 1.1 Definitions
(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein have the meanings given to them in the Credit Agreement.
(b) Terms used herein without definition that are defined in the UCC have the
meanings given to them in the UCC, including the following terms (which are
capitalized herein):
“Account”
“Account Debtor”
“Certificated Security”
“Chattel Paper”
“Commercial Tort Claim”
“Commodity Account”
“Control Account”
“Deposit Account”
“Documents”
“Entitlement Holder”
“Entitlement Order”
“Equipment”
“Financial Asset”
“General Intangibles”
“Goods”
“Instruments”
“Inventory”
“Investment Property”
“Letter-of-Credit Right”
“Proceeds”
“Securities Account”
“Securities Intermediary”
“Security”
“Security Entitlement”
“Supporting Obligation”

 

2



--------------------------------------------------------------------------------



 



(c) The following terms shall have the following meanings:
“Additional Pledged Collateral” means any Pledged Collateral acquired by any
Grantor after the date hereof and in which a security interest is granted
pursuant to Section 2.2 (Grants of Security Interests in Collateral), including,
to the extent a security interest is granted therein pursuant to Section 2.2
(Grants of Security Interests in Collateral), (i) all Stock and Stock
Equivalents of any Person that are acquired by any Grantor after the date
hereof, together with all certificates, instruments or other documents
representing any of the foregoing and all Security Entitlements of any Grantor
in respect of any of the foregoing, (ii) all additional Indebtedness from time
to time owed to any Grantor by any obligor on the Pledged Debt Instruments and
the Instruments evidencing such Indebtedness and (iii) all interest, cash,
Instruments and other property or Proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any of the
foregoing. “Additional Pledged Collateral” may be General Intangibles (including
Intellectual Property), Instruments or Investment Property.
“Agents” has the meaning specified in the recitals to this Agreement.
“Agreement” means this Pledge and Security Agreement (as the same may be
amended, restated, supplemented or otherwise modified from time to time).
“Blocked Account” means a deposit account maintained by any Grantor with a
Blocked Account Bank which account is the subject of an effective Blocked
Account Letter, and includes all monies on deposit therein and all certificates
and instruments, if any, representing or evidencing such Blocked Account.
“Blocked Account Bank” means a financial institution approved (such approval not
to be unreasonably withheld) by the Administrative Agent and with respect to
which a Grantor has delivered to the Collateral Agent an executed Blocked
Account Letter.
“Blocked Account Letter” means a letter agreement, substantially in the form of
Annex I-A (Form of Blocked Account Letter) to this Agreement (with such changes
thereto as may be agreed to by the Administrative Agent), executed by the
relevant Grantor and the Collateral Agent and acknowledged and agreed to by the
relevant Blocked Account Bank.
“Cash Collateral Account” means any Deposit Account or Securities Account that
is (a) established by the Collateral Agent from time to time in its sole
discretion to receive cash and Cash Equivalents (or purchase cash or Cash
Equivalents with funds received) from any one or more of the Grantors or their
Subsidiaries or Affiliates or Persons acting on their behalf pursuant to the
Loan Documents, (b) with such depositaries and securities intermediaries as the
Collateral Agent may determine in its sole discretion, (c) in the name of the
Collateral Agent (although such account may also have words referring to the
Borrower and the account’s purpose), (d) under the control of the Collateral
Agent and (e) in the case of a Securities Account, with respect to which the
Collateral Agent shall be the Entitlement Holder and the only Person authorized
to give Entitlement Orders with respect thereto, except as otherwise provided in
Section 2.3. Notwithstanding the foregoing, the Special Cash Collateral Account
shall not constitute a Cash Collateral Account.

 

3



--------------------------------------------------------------------------------



 



“Collateral” has the meaning specified in Section 2.1 (Collateral).
“Collateral Agent” shall include, in addition to the Collateral Agent referred
to in the preamble hereto, any successors and assigns to the Collateral Agent
appointed pursuant to the Credit Agreement and means the “Collateral Agent” in
its capacity as collateral agent for the benefit of the Secured Parties with
respect to the Secured Obligations.
“Control Account” means a securities account maintained by any Grantor with the
relevant Approved Securities Intermediary (as defined in Annex 2 (Form of
Control Account Agreement)) which account is the subject of an effective Control
Account Agreement, and includes all monies and other assets on deposit or
otherwise held therein.
“Control Account Agreement” means a letter agreement, substantially in the form
of Annex 2 (with such changes as may be agreed to by the Administrative Agent),
executed by the relevant Grantor, the Collateral Agent and the relevant Approved
Securities Intermediary (as defined in Annex 2 (Form of Control Account
Agreement) hereto).
“Copyright Licenses” means any agreement, whether written or oral, providing for
the grant by or to any Grantor of any right under any Copyright, including the
grant of any right to use, copy, publicly perform, display, create derivative
works of, manufacture, distribute, exploit or sell materials derived from any
Copyright.
“Copyrights” means (a) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof and all applications for registration or
recording in connection therewith, including all registrations, recordings and
applications for registration or recording in the United States Copyright Office
or in any foreign counterparts thereof, and (b) the right to obtain all
renewals, reversions and extensions thereof.
“Discharge of Lender Claims” means the payment in full in cash of the principal
of, interest and premium, if any, on all Secured Obligations and Canadian
Secured Obligations and, with respect to Hedging Obligations, Hedging
Obligations (as defined in the Canadian Facility) or letters of credit
outstanding thereunder, delivery of cash collateral or backstop letters of
credit in respect thereof in compliance with the terms hereof, of the Credit
Agreement and of the Canadian Facility, in each case after or concurrently with
termination of all Commitments and Commitments (as defined in the Canadian
Facility), and payment in full in cash of any other Secured Obligations and
Canadian Secured Obligations that are due and payable at or prior to the time
such principal and interest are paid.

 

4



--------------------------------------------------------------------------------



 



“Excluded Equity” means, collectively, any Voting Stock of any direct Foreign
Subsidiary of any Grantor in excess of 65% of the total outstanding Voting Stock
of such Subsidiary. For the purposes of this definition, “Voting Stock” means,
as to any issuer, the issued and outstanding shares of each class of capital
stock or other ownership interests of such issuer entitled to vote (within the
meaning of Treasury Regulations § 1.956-2(c)(2)).
“Excluded Property” means, collectively, (i) Excluded Equity, (ii) any permit,
lease, license, contract, instrument or other agreement held by any Grantor that
validly prohibits the creation by such Grantor of a Lien thereon, or any permit,
lease, license, contract, instrument or other agreement held by any Grantor to
the extent that any Requirement of Law applicable thereto prohibits the creation
of a Lien thereon, but only, in each case, to the extent, and for so long as,
such prohibition is not removed, terminated or rendered unenforceable or
otherwise deemed ineffective by the UCC or any other Requirement of Law; and
(iii) any Equipment owned by any Grantor that is Purchase-Money Collateral (as
defined in the UCC) or subject to a Capital Lease if the contract or other
agreement in which such Lien is granted (or in the documentation providing for
such Capital Lease) prohibits or requires the consent of any Person other than
any Grantor as a condition to the creation of any other Lien on such Equipment;
provided, however, “Excluded Property” shall not include any Proceeds,
substitutions or replacements of Excluded Property (unless such Proceeds,
substitutions or replacements would constitute Excluded Property).
“Foreign Person” means any Person not organized under the laws of any state of
the United States of America or the District of Columbia.
“Grantor” has the meaning specified in the recitals to this Agreement.
“Hedging Obligations” means all obligations of any Person under any Hedging
Contract.
“Intellectual Property” means, collectively, (a) all right, title and interest
of any Grantor in intellectual property, whether arising under United States,
multinational or foreign laws or otherwise, including Copyrights, Copyright
Licenses, Patents, Patent Licenses, Trademarks, Trademark Licenses, trade
secrets, Internet domain names, Websites, advertising rights, rights in designs,
including registrations thereof, and rights in data, and (b) all rights to
income, royalties, proceeds and damages now or hereafter due and/or payable
under and with respect thereto, including all rights to sue and recover at law
or in equity for any past, present and future infringement, misappropriation,
dilution, violation or other impairment thereof.
“LLC” means each limited liability company in which a Grantor has an equity
interest, including those set forth on Schedule 2.

 

5



--------------------------------------------------------------------------------



 



“LLC Agreement” means each operating agreement with respect to a LLC, as each
agreement has heretofore been, and may hereafter be, amended, restated,
supplemented or otherwise modified from time to time.
“Material Intellectual Property” means Intellectual Property owned by or
licensed to a Grantor and material to any Grantor’s business.
“Partnership” means each partnership in which a Grantor has an equity interest,
including those set forth on Schedule 2.
“Partnership Agreement” means each partnership agreement governing a
Partnership, as each such agreement has heretofore been, and may hereafter be,
amended, restated, supplemented or otherwise modified.
“Patent License” means all agreements, whether written or oral, providing for
the grant by or to any Grantor of any right to manufacture, have manufactured,
use, import, lease, sell or offer for sale any product, design or process
covered in whole or in part by a Patent.
“Patents” means (a) all patents of the United States or any other country or
patent rights arising under multinational laws, (b) all applications for patents
of the United States or any other country or patent rights arising under
multinational laws and (c) all rights to obtain any reissues, extensions,
divisions, continuations and continuations-in-part of the foregoing.
“Pledged Certificated Stock” means all Certificated Securities and any other
Stock and Stock Equivalent of a Person evidenced by a certificate, Instrument or
other equivalent document, in each case owned by any Grantor, including all
Stock listed on Schedule 2, but excluding Excluded Equity.
“Pledged Collateral” means, collectively, the Pledged Stock, Pledged Debt
Instruments, any other Investment Property of any Grantor (other than Pledged
Stock, Pledged Debt Instruments and other Investment Property whose value, in
the aggregate, does not exceed $1,000,000), all chattel paper, certificates or
other Instruments representing any of the foregoing and all Security
Entitlements of any Grantor in respect of any of the foregoing. Pledged
Collateral may be General Intangibles, Instruments or Investment Property.
“Pledged Debt Instruments” means all right, title and interest of any Grantor in
Instruments evidencing any Indebtedness owed to such Grantor, including all
Indebtedness described on Schedule 2, issued by the obligors named therein.
“Pledged Stock” means all Pledged Certificated Stock and all Pledged
Uncertificated Stock.

 

6



--------------------------------------------------------------------------------



 



“Pledged Uncertificated Stock” means any Stock or Stock Equivalent of any Person
that is not a Pledged Certificated Stock (excluding Excluded Equity), including
all right, title and interest of any Grantor as a limited or general partner in
any Partnership or as a member of any LLC and all right, title and interest of
any Grantor in, to and under any Partnership Agreement or LLC Agreement to which
it is a party.
“Restricted Account” means a deposit account maintained by any Grantor with a
Restricted Account Bank which account is the subject of an effective Restricted
Account Letter, and includes all monies on deposit therein and all certificates
and instruments, if any, representing or evidencing such Restricted Account.
“Restricted Account Bank” means a financial institution selected or approved
(such approval not to be unreasonably withheld) by the Administrative Agent and
with respect to which a Grantor has delivered an executed Restricted Account
Letter.
“Restricted Account Letter” means a letter agreement, substantially in the form
of Annex I-B (Form of Restricted Account Letter) or as otherwise acceptable to
the Administrative Agent, executed by the relevant Grantor.
“Securities Act” means the Securities Act of 1933, as amended.
“Secured Parties” has the meaning specified in the Credit Agreement.
“Third Party Intellectual Property Rights” means any right, title or interest of
any Person under patent, copyright, trademark or trade secret law or any other
statutory provision or common law doctrine relating to intellectual property or
proprietary rights.
“Trademark License” means any agreement, whether written or oral, providing for
the grant by or to any Grantor of any right under any Trademark.
“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, trade dress,
service marks, logos and other source or business identifiers, and, in each
case, all goodwill associated therewith, whether now existing or hereafter
adopted or acquired, all registrations and recordings thereof and all
applications for registration or recording in connection therewith, in each case
whether in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country or
any political subdivision thereof and all common-law rights related thereto, and
(b) the right to obtain all renewals thereof.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of law, any of the perfection or priority of the Collateral
Agent’s (for the benefit of the Secured Parties) security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” (as it applies to
such security interest) shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
perfection or priority and for purposes of definitions related to such
provisions.

 

7



--------------------------------------------------------------------------------



 



“Vehicles” means all vehicles covered by a certificate of title law of any state
of the United States of America or the District of Columbia.
Certain Other Terms
(a) In this Agreement, in the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including” and
the words “to” and “until” each mean “to but excluding” and the word “through”
means “to and including.”
(b) The terms “herein,” “hereof,” “hereto” and “hereunder” and similar terms
refer to this Agreement as a whole and not to any particular Article, Section,
subsection or clause in this Agreement.
(c) References herein to an Annex, Schedule, Article, Section, subsection or
clause refer to the appropriate Annex or Schedule to, or Article, Section,
subsection or clause in, this Agreement.
(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(e) Where the context requires, provisions relating to any Collateral, when used
in relation to a Grantor, shall refer to such Grantor’s Collateral or any
relevant part thereof.
(f) Any reference in this Agreement to a Loan Document shall include all
appendices, exhibits and schedules thereto, and, unless specifically stated
otherwise, all amendments, restatements, supplements or other modifications
thereto, and as the same may be in effect at any time such reference becomes
operative.
(g) The term “including” means “including without limitation” except when used
in the computation of time periods.
(h) The terms “Lender,” “Issuer,” “Administrative Agent,” “Collateral Agent” and
“Secured Party” include their respective successors.
(i) References in this Agreement to any statute shall be to such statute as
amended or modified and in effect from time to time.

 

8



--------------------------------------------------------------------------------



 



ARTICLE II. Grant of Security Interest
Section 2.1 Collateral
For the purposes of this Agreement, all of the following property now owned or
at any time hereafter acquired by a Grantor or in which a Grantor now has or at
any time in the future may acquire any right, title or interests (other than, in
each case, Excluded Property) is collectively referred to as the “Collateral”:
(i) all Accounts;
(ii) all Chattel Paper;
(iii) all Deposit Accounts;
(iv) all Documents;
(v) all Equipment;
(vi) all General Intangibles;
(vii) all Instruments;
(viii) all Inventory;
(ix) all Investment Property;
(x) all Letter-of-Credit Rights;
(xi) all Vehicles;
(xii) the Commercial Tort Claims described on Schedule 6 and on any supplement
thereto received by the Collateral Agent pursuant to Section 4.10 (Notice of
Commercial Tort Claims);
(xiii) all Intellectual Property and goodwill associated therewith;
(xiv) all books and records pertaining to any or all of the other property
described in this Section 2.1;
(xv) all other goods and personal property of such Grantor, whether tangible or
intangible and wherever located; and
(xvi) to the extent not otherwise included, all Proceeds of any or all of the
foregoing.

 

9



--------------------------------------------------------------------------------



 



Section 2.2 Grants of Security Interests in Collateral
Each Grantor, as collateral security for the full, prompt and complete payment
and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of such Grantor, hereby mortgages, pledges
and hypothecates to the Collateral Agent for the benefit of the Secured Parties,
and grants to the Collateral Agent for the benefit of the Secured Parties a lien
on and security interest in, all of its right, title and interest in, to and
under the Collateral of such Grantor; provided, however, that the foregoing
grant of security interest shall not include a security interest in any Excluded
Property; and provided, further, that, if and when any property shall cease to
be Excluded Property, the Collateral Agent for the benefit of the Secured
Parties shall have, and at all times from and after the date hereof be deemed to
have had, a security interest in such property.
Section 2.3 Cash Collateral Accounts
The Collateral Agent may establish one or more Cash Collateral Accounts with
such depositaries and Securities Intermediaries as it in its sole discretion
shall determine. Each Grantor agrees that each such Cash Collateral Account
shall be under the control of the Collateral Agent and that the Collateral Agent
shall be the Entitlement Holder with respect to each such Cash Collateral
Account that is a Securities Account and the only Person authorized to give
Entitlement Orders with respect to each such Securities Account. Without
limiting the foregoing, funds on deposit in any Cash Collateral Account may be
invested in Permitted Cash Equivalents at the direction of the Collateral Agent
and, except during the continuance of an Event of Default (unless otherwise
agreed to by the Administrative Agent in its sole discretion), the Collateral
Agent agrees with each Grantor to issue Entitlement Orders for such investments
in Permitted Cash Equivalents as requested by the Borrower; provided, however,
that the Collateral Agent shall not have any responsibility for, or bear any
risk of loss of, any such requested investment or income thereon and the
Collateral Agent shall have no obligation to make or cause to be made any such
investment absent a request by the Borrower for a specific investment in
Permitted Cash Equivalents. Neither any Warnaco Entity nor any other Person
claiming on behalf of or through any Warnaco Entity shall have any right to
demand payment of any funds held in any Cash Collateral Account at any time
prior to Discharge of Lender Claims, except (i) as provided in Section 2.9(f) of
the Credit Agreement and (ii) that the Borrower may request that the Collateral
Agent apply funds in any Cash Collateral Account directly to the immediate
payment of the Loans and if paid in full then to the cash collateralization of
Letter of Credit Obligations (and not to be delivered to any Warnaco Entity).
The Collateral Agent shall apply all funds on deposit in a Cash Collateral
Account as provided in Section 2.9(f) of the Credit Agreement.

 

10



--------------------------------------------------------------------------------



 



ARTICLE III. Representations and Warranties
To induce the Lenders, the Issuers, the Collateral Agent and the Administrative
Agent to enter into the Credit Agreement, each Grantor hereby represents and
warrants each of the following to the Lenders, the Issuers, the Collateral
Agent, the Administrative Agent and the other Secured Parties:
Section 3.1 Title; No Other Liens
Except for the Liens granted to the Collateral Agent pursuant to this Agreement
and the other Liens permitted to exist on the Collateral under the Credit
Agreement, such Grantor (a) is the record and beneficial owner of the Pledged
Collateral pledged by it hereunder constituting Instruments or Certificated
Securities, (b) is the Entitlement Holder of all such Pledged Collateral
constituting Investment Property held in a Securities Account and (c) has rights
in or the power to collaterally transfer each other item of Collateral in which
a Lien is granted by it hereunder, free and clear of any Lien (other than Liens
for taxes not yet due and payable).
Section 3.2 Perfection and Priority
The security interests granted pursuant to this Agreement shall constitute valid
and continuing perfected security interests in favor of the Collateral Agent in
the Collateral for which perfection is governed by the UCC or filing with the
United States Copyright Office or with the United States Patent and Trademark
Office upon (i) in the case of all Collateral in which a security interest may
be perfected by filing a financing statement under the UCC, the completion of
the filings and other actions specified on Schedule 3 (which, in the case of all
filings and other documents referred to on such schedule, have been delivered to
the Collateral Agent in completed and duly executed form), (ii) the delivery to
the Collateral Agent of all Collateral consisting of Instruments and
Certificated Securities, in each case properly endorsed for transfer to the
Collateral Agent or in blank, (iii) the execution of Control Account Agreements
with respect to Investment Property not in certificated form, (iv) the execution
of a Blocked Account Letter with respect to all Deposit Accounts of a Grantor as
specified in Section 4.7(a)(i) hereto, (v) all appropriate filings having been
made with the United States Copyright Office and (vi) the receipt by the
Collateral Agent of the consent of the issuer or nominated person with respect
to each Letter-of-Credit Right that is not a Supporting Obligation. Such
security interests shall be prior to all other Liens on the Collateral except
for Customary Permitted Liens having priority over the Collateral Agent’s Liens
by operation of law or otherwise as permitted hereunder or under the Credit
Agreement.
Section 3.3 Jurisdiction of Organization; Chief Executive Office
On the Closing Date, such Grantor’s jurisdiction of organization, legal name,
organizational identification number, if any, and the location of such Grantor’s
chief executive office or sole place of business is specified on Schedule 1 and,
to the extent different from that on the Closing Date, such Schedule 1 also
lists all jurisdictions of organization, legal names and locations of such
Grantor’s chief executive office or sole place of business for the period
beginning five years preceding the date hereof.

 

11



--------------------------------------------------------------------------------



 



Section 3.4 Inventory and Equipment
Schedule 4 (Location of Inventory and Equipment) sets forth each location at
which such Grantor’s Inventory and Equipment (other than mobile goods and
Inventory or Equipment in transit) is kept on the Closing Date.
Section 3.5 Pledged Collateral
(a) The Pledged Stock that constitutes Pledged Collateral pledged hereunder by
such Grantor is listed on Schedule 2 and constitutes that percentage of the
issued and outstanding equity of all classes of each issuer thereof as set forth
on Schedule 2.
(b) All of the Pledged Stock (other than Pledged Stock in limited liability
companies and partnerships) that constitutes Pledged Collateral has been duly
and validly issued and are fully paid and nonassessable.
(c) All Pledged Collateral and, if applicable, any Additional Pledged
Collateral, consisting of Certificated Securities or Instruments has been
delivered to the Collateral Agent in accordance with Section 4.4(a) (Pledged
Collateral) and Section 7.11 of the Credit Agreement.
(d) Subject to Section 4.7, all Pledged Collateral held by a Securities
Intermediary in a Securities Account is subject to a Control Account Agreement.
(e) Other than Pledged Stock constituting General Intangibles, there is no
Pledged Collateral other than (i) that represented by Certificated Securities or
(ii) Instruments in the possession of the Collateral Agent or that consisting of
Financial Assets held in a Securities Account that is subject to a Control
Account Agreement.
(f) The Constituent Documents of any Person governing any Pledged Stock do not
prohibit (i) the Collateral Agent, upon the occurrence and during the
continuance of an Event of Default, from exercising all of the rights of the
Grantor granting the security interest therein, and (ii) a transferee or
assignee of Stock of such Person from becoming a member, partner or, as the case
may be, other holder of such Pledged Stock to the same extent as the Grantor
entitled to participate in the management of such Person and, pursuant to the
Constituent Documents of any Person governing any Pledged Stock, upon the
transfer of the entire interest of such Grantor, such Grantor shall cease to be
a member, partner or, as the case may be, other holder of such Pledged Stock.
Section 3.6 Deposit Accounts; Securities Accounts
The only Deposit Accounts, Securities Accounts or Commodity Accounts maintained
by any Grantor on the Closing Date are those listed on Schedule 7 (Deposit
Accounts and Securities Accounts), which sets forth such information separately
for each Grantor and which clearly identifies each Deposit Account which is
maintained as a concentration account by such Grantor.

 

12



--------------------------------------------------------------------------------



 



Section 3.7 Accounts
No amount payable to such Grantor under or in connection with any Account is
evidenced by any Instrument or Chattel Paper that has not been delivered to the
Collateral Agent, properly endorsed for transfer, to the extent delivery is
required by Section 4.5 (Delivery of Instruments and Chattel Paper).
Section 3.8 Intellectual Property
(a) Schedule 5 (i) sets forth a true and complete list of all Intellectual
Property of such Grantor on the date hereof (other than licenses to commercial
off-the-shelf software), separately identifying that owned by such Grantor and
that licensed by or to such Grantor and (ii) sets forth a true and complete list
of all Material Intellectual Property owned by or licensed to such Grantor on
the date hereof (other than licenses to commercial off-the-shelf software),
separately identifying that owned by such Grantor and that licensed by or to
such Grantor. The Material Intellectual Property set forth on Schedule 5
constitutes all of the material intellectual property rights necessary for the
Grantors to conduct their business as currently and as proposed to be conducted.
(b) On the date hereof, all Material Intellectual Property owned by such Grantor
is valid, in full force and effect, subsisting, unexpired and enforceable, has
not been adjudged invalid and has not been abandoned. To the knowledge of such
Grantor, the business of such Grantor, and the use of the Material Intellectual
Property in connection therewith, does not infringe, misappropriate, dilute or
violate any Third Party Intellectual Property Rights. Such Grantor is not party
to or the subject of any pending or, to such Grantor’s knowledge, threatened
claim of infringement, misappropriation, dilution or violation of any Third
Party Intellectual Property Rights, and there are no facts or circumstances that
such Grantor reasonably believes are likely to form the basis for any such
claim, and such Grantor has not received written notice of any such claim, or a
written offer of a license to any Third Party Intellectual Property Rights, or
any written notice regarding the existence of any Third Party Intellectual
Property Rights that would be likely to have a Material Adverse Effect on any
Grantor or otherwise would impair any Material Intellectual Property.
(c) Except as set forth in Schedule 5(c), on the date hereof, none of the
Material Intellectual Property owned by such Grantor is the subject of any
licensing or franchise agreement pursuant to which such Grantor is the licensor
or franchisor.
(d) No holding, decision or judgment has been rendered by any Governmental
Authority challenging such Grantor’s rights in the Material Intellectual
Property or that would limit or otherwise impair the ownership, use, validity or
enforceability of any Material Intellectual Property.
(e) No action or proceeding challenging such Grantor’s rights in the
Intellectual Property or the ownership, use, validity or enforceability of any
Material Intellectual Property owned by such Grantor is on the date hereof
pending or, to the knowledge of such Grantor, threatened. There are no claims,
judgments or settlements to be paid by such Grantor relating to the Material
Intellectual Property. To such Grantor’s knowledge, no Person has been or is
infringing, misappropriating, diluting or violating the Material Intellectual
Property owned by such Grantor.

 

13



--------------------------------------------------------------------------------



 



(f) No Grantor is in material breach of any Copyright License, Patent License or
Trademark License and no Grantor in breach of any Material License. The
consummation of the transactions contemplated by this Agreement shall not impair
any of such Grantor’s right in, cause a breach of, or impair the validity or
enforceability of, any Material Intellectual Property.
Section 3.9 Commercial Tort Claims
The only Commercial Tort Claims (with a reasonable expectation of recovery of at
least $1,000,000) of any Grantor existing on the Closing Date (regardless of
whether the amount, defendant or other material facts can be determined and
regardless of whether such Commercial Tort Claim has been asserted, threatened
or has otherwise been made known to the obligee thereof or whether litigation
has been commenced for such claims) are those listed on Schedule 6, which sets
forth such information separately for each Grantor.
ARTICLE IV. Covenants
Each Grantor agrees with the Collateral Agent to the following, as long as any
Secured Obligation, Canadian Secured Obligation, Commitment or Commitment (as
defined in the Canadian Facility) remains outstanding and, in each case, unless
the Requisite Lenders otherwise consent in writing:
Section 4.1 Generally
Such Grantor shall (a) except for the security interest created by this
Agreement, not create or suffer to exist any Lien upon or with respect to any
Collateral, except Liens permitted under Section 8.2 (Liens, Etc.) of the Credit
Agreement, (b) not use or permit any Collateral to be used unlawfully or in
violation of any provision of this Agreement, any other Loan Document, any
Requirement of Law or any policy of insurance covering the Collateral, (c) not
sell, transfer or assign (by operation of law or otherwise) any Collateral
except as permitted under the Credit Agreement, (d) not enter into any agreement
or undertaking restricting the right or ability of such Grantor or the
Collateral Agent to sell, assign or transfer any Collateral except in connection
with an Asset Sale (i) that is permitted under Section 8.4 of the Credit
Agreement or (ii) that is pursuant to a contract which contains a condition
precedent that consent under the Credit Agreement be obtained.

 

14



--------------------------------------------------------------------------------



 



Section 4.2 Maintenance of Perfected Security Interest; Further Documentation
(a) Such Grantor shall maintain the security interests created by this Agreement
as perfected security interests having at least the priority described in
Section 3.2 (Perfection and Priority) and shall defend such security interests
and such priority against the claims and demands of all Persons.
(b) Such Grantor shall furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as the Collateral Agent may
reasonably request in writing, all in detail and in form and substance
reasonably satisfactory to the Collateral Agent.
(c) At any time and from time to time, upon the written request of the
Collateral Agent, and at the sole expense of such Grantor, such Grantor shall
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further action as the Collateral Agent
may reasonably request (or be directed to request by the Administrative Agent at
the Administrative Agent’s reasonable request) for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted, including the filing of any financing or continuation statement
under the UCC (or other similar laws) in effect in any jurisdiction with respect
to the security interests created hereby and the execution and delivery of
Blocked Account Letters or Restricted Account Letters and Control Account
Agreements.
Section 4.3 Changes in Locations, Name, Etc.
(a) Except upon 15 or more days’ prior written notice to the Collateral Agent
and delivery to the Collateral Agent of (i) all additional financing statements
and other documents reasonably requested by the Collateral Agent to maintain the
validity, perfection and priority of the security interests provided for herein
and (ii) if applicable, a written supplement to Schedule 4 showing (A) any
additional locations at which Inventory or Equipment shall be kept or (B) any
changes in any location where Inventory or Equipment shall be kept that would
require the Collateral Agent to take any action to maintain perfected security
interests in such Collateral, such Grantor shall not do any of the following:
(i) permit any Inventory or Equipment to be kept at a location other than those
listed on Schedule 4, except for Inventory or Equipment in transit;
(ii) change its jurisdiction of organization from that referred to in
Section 3.3 (Jurisdiction of Organization; Chief Executive Office); or
(iii) change its legal name, or organizational identification number, if any, or
corporation, limited liability company or other organizational structure to such
an extent that any financing statement filed in connection with this Agreement
would become misleading.

 

15



--------------------------------------------------------------------------------



 



(b) Such Grantor shall keep and maintain at its own cost and expense
satisfactory and complete records of the Collateral, including a record of all
payments received and all credits granted with respect to the Collateral and all
other dealings with the Collateral.
Section 4.4 Pledged Collateral
(a) Such Grantor shall (i) deliver to the Collateral Agent for the benefit of
the Secured Parties, all certificates and Instruments representing or evidencing
any Pledged Collateral (including Additional Pledged Collateral), whether now
existing or hereafter acquired, in suitable form for transfer by delivery or, as
applicable, accompanied by such Grantor’s endorsement, where necessary, or duly
executed instruments of transfer or assignment in blank, all in form and
substance satisfactory to the Collateral Agent, together, in respect of any
Additional Pledged Collateral, with a Pledge Amendment, duly executed by the
Grantor, in substantially the form of Annex 3, an acknowledgment and agreement
to a Joinder Agreement duly executed by any new Grantor, in substantially the
form in the form of Annex 4, or such other documentation acceptable to the
Collateral Agent and (ii) maintain all other Pledged Collateral constituting
Investment Property in a Securities Account subject to a Control Account
Agreement. Such Grantor authorizes the Collateral Agent to attach each Pledge
Amendment to this Agreement. The Collateral Agent shall have the right,
following an Event of Default and without notice to the Grantor, to transfer to
or to register in its name or in the name of its nominees any Pledged
Collateral. The Collateral Agent shall have the right at any time to exchange
any certificate or instrument representing or evidencing any Pledged Collateral
for certificates or instruments of smaller or larger denominations.
(b) Except as provided in ARTICLE V (Remedial Provisions), such Grantor shall be
entitled to receive all cash dividends paid in respect of the Pledged Collateral
(other than liquidating or distributing dividends). Any sums paid upon or in
respect of any Pledged Collateral upon the liquidation or dissolution of any
issuer of any Pledged Collateral, any distribution of capital made on or in
respect of any Pledged Collateral or any property distributed upon or with
respect to any Pledged Collateral pursuant to the recapitalization or
reclassification of the capital of any issuer of Pledged Collateral or pursuant
to the reorganization thereof (except, in each case, to the extent resulting in
cash being distributed to a Grantor) shall, unless otherwise subject to a
perfected security interest (with the priorities contemplated herein) in favor
of the Collateral Agent, be delivered to the Collateral Agent to be held by it
hereunder as additional collateral security for the Secured Obligations. If any
sum of money or property so paid or distributed in respect of any Pledged
Collateral shall be received by such Grantor, such Grantor shall, until such
money or property is paid or delivered to the Collateral Agent, hold such money
or property in trust for the Collateral Agent, segregated from other funds of
such Grantor, as additional security for the Secured Obligations.

 

16



--------------------------------------------------------------------------------



 



(c) Except as provided in ARTICLE V (Remedial Provisions), such Grantor shall be
entitled to exercise all voting, consent and corporate, partnership, limited
liability company and similar rights with respect to the Pledged Collateral;
provided, however, that no vote shall be cast, consent given or right exercised
or other action taken by such Grantor that would impair the Collateral, be
inconsistent with or result in any violation of any provision of the Credit
Agreement, this Agreement or any other Loan Document or, without prior notice to
the Collateral Agent, enable or permit any issuer of Pledged Collateral to issue
any Stock or other equity Securities of any nature or to issue any other
securities convertible into or granting the right to purchase or exchange for
any Stock or other equity Securities of any nature of any issuer of Pledged
Collateral.
(d) Such Grantor shall not grant “control” (within the meaning of such term
under Article 9-106 of the UCC) over any Investment Property to any Person other
than the Collateral Agent.
(e) In the case of each Grantor that is an issuer of Pledged Collateral, such
Grantor agrees to be bound by the terms of this Agreement relating to the
Pledged Collateral issued by it and shall comply with such terms insofar as such
terms are applicable to it. In the case of any Grantor that is a holder of any
Stock or Stock Equivalent in any Person that is an issuer of Pledged Collateral,
such Grantor consents to (i) the exercise of the rights granted to the
Collateral Agent hereunder (including those described in Section 5.3 (Pledged
Collateral)), and (ii) the pledge by each other Grantor, pursuant to the terms
hereof, of the Pledged Stock in such Person and to the transfer of such Pledged
Stock to the Collateral Agent or its nominee and to the substitution of the
Collateral Agent or its nominee as a holder of such Pledged Stock with all the
rights, powers and duties of other holders of Pledged Stock of the same class
and, if the Grantor having pledged such Pledged Stock hereunder had any right,
power or duty at the time of such pledge or at the time of such substitution
beyond that of such other holders, with all such additional rights, powers and
duties. Such Grantor agrees to execute and deliver to the Collateral Agent such
certificates, agreements and other documents as may be necessary to evidence,
formalize or otherwise give effect to the consents given in this clause (e).
(f) Such Grantor shall not, and shall not permit any of its Subsidiaries (to the
extent the Stock of such Subsidiary constitutes Collateral), without the consent
of the Collateral Agent, agree to any amendment of any Constituent Document that
in any way adversely affects the perfection of the security interest of the
Collateral Agent in the Pledged Collateral pledged by such Grantor hereunder,
including any amendment electing to treat any membership interest or partnership
interest that is part of the Pledged Collateral as a “security” under
Section 8-103 of the UCC, or any election to turn any previously uncertificated
Stock that is part of the Pledged Collateral into certificated Stock.

 

17



--------------------------------------------------------------------------------



 



Section 4.5 Delivery of Instruments and Chattel Paper
If any amount in excess of $250,000 payable under or in connection with any
Collateral owned by such Grantor shall be or become evidenced by an Instrument
or Chattel Paper, such Grantor shall promptly deliver such Instrument or Chattel
Paper to the Collateral Agent, duly indorsed in a manner satisfactory to the
Collateral Agent, or, if consented to by the Collateral Agent, shall mark all
such Instruments and Chattel Paper with the following legend: “This writing and
the obligations evidenced or secured hereby are subject to the security interest
of Bank of America, N.A., as Collateral Agent for the benefit of the Secured
Parties” (which legend shall be modified to reflect successor Collateral
Agents).
Section 4.6 Intellectual Property
(a) Such Grantor (either itself or through licensees) shall (and shall cause all
licensees or sublicensees thereof to) (i) continue to use each Trademark that is
Material Intellectual Property in order to maintain such Trademark in full force
and effect with respect to each class of goods for which such Trademark is
currently used, free from any claim of abandonment for non-use, (ii) maintain as
in the past the quality of products and services offered under such Trademark,
(iii) use such Trademark with the appropriate notice of registration and all
other notices and legends required by applicable Requirements of Law,
(iv) execute and file all documents necessary to perfect a security interest
pursuant to this Agreement in favor of the Collateral Agent promptly upon
adopting or using any mark that is confusingly similar or a colorable imitation
of such Trademark and (v) not do any act or knowingly omit to do any act (and
not permit or direct by express act or omission any licensee or sublicensee
thereof to do any act) whereby such Trademark (or any goodwill associated
therewith) may become destroyed, invalidated, impaired or harmed in any way;
provided, however, that (i)-(iii) and (v) above shall be subject to the good
faith exercise by such Grantor of its reasonable business judgment consistent
with past practices.
(b) Such Grantor shall not (and shall not permit or direct by express act or
omission any licensee or sublicensee thereof to) do any act, or omit to do any
act, whereby any Patent that is Material Intellectual Property may become
forfeited, abandoned or dedicated to the public.
(c) Such Grantor (i) shall not (and shall not permit or direct by express act or
omission any licensee or sublicensee thereof to) do any act or omit to do any
act whereby any portion of the Copyrights that is Material Intellectual Property
may become invalidated or otherwise impaired and (ii) shall not (and shall not
permit or direct by express act or omission any licensee or sublicensee thereof
to) do any act whereby any portion of the Copyrights that is Material
Intellectual Property may fall into the public domain.
(d) Such Grantor shall not knowingly (and shall not permit or direct by express
act or omission any licensee or sublicensee thereof to) do any act, or knowingly
omit to do any act, whereby any trade secret that is Material Intellectual
Property may become publicly available or otherwise unprotectable.

 

18



--------------------------------------------------------------------------------



 



(e) Such Grantor shall not (and shall not permit or direct by express act or
omission any licensee or sublicensee thereof to) do any act that knowingly
infringes, misappropriates, dilutes or violates any Third Party Intellectual
Property Rights.
(f) Such Grantor shall notify the Collateral Agent immediately if it knows, or
has reason to know, that any application for registration or recording,
registration or recording relating to any Material Intellectual Property may
become forfeited, abandoned or dedicated to the public, or of any adverse
determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court or tribunal in
any country) regarding such Grantor’s ownership of, right to use, interest in,
or the validity or enforceability of, any Material Intellectual Property or such
Grantor’s right to register the same or to own and maintain the same.
(g) As set forth below, whenever such Grantor, either by itself or through its
counsel or any agent or designee, shall file an application for the registration
or recording of any Intellectual Property with the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency within or outside the United States or register any Internet domain name,
such Grantor shall report such filing to the Collateral Agent within five
Business Days after the last day of the fiscal quarter in which such filing
occurs. Upon request of the Collateral Agent, such Grantor shall execute and
deliver, and have recorded, all agreements, instruments, documents and papers as
the Collateral Agent may request to evidence the Collateral Agent’s security
interest in any such Copyright, Patent, Trademark or Internet domain name and
the goodwill and general intangibles of such Grantor relating thereto or
represented thereby.
(h) Such Grantor shall take all reasonable actions that are (i) necessary
(subject to the good faith exercise by such Grantor of its reasonable business
judgment consistent with past practices) or (ii) requested by the Collateral
Agent, including in any proceeding before the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency and
any Internet domain name registrar, to maintain and pursue each application for
registration or recording (and to obtain the relevant registration or recording)
and to maintain each registration and recording of any Copyright, Trademark,
Patent or Internet domain name that is Material Intellectual Property, including
filing of applications for renewal, affidavits of use, affidavits of
incontestability and opposition and interference and cancellation proceedings.

 

19



--------------------------------------------------------------------------------



 



(i) In the event that any Material Intellectual Property is infringed,
misappropriated, diluted or violated by a third party, such Grantor shall notify
the Collateral Agent promptly after such Grantor learns thereof. Such Grantor
shall take appropriate action in response to any infringement, misappropriation,
dilution or violation of the Material Intellectual Property, including promptly
bringing suit for infringement, misappropriation, dilution or violation and to
recover all damages for such infringement, misappropriation, dilution or
violation, and shall take such other actions may be appropriate under the
circumstances to protect such Intellectual Property; provided, however, that the
foregoing shall be subject to the good faith exercise by such Grantor of its
reasonable business judgment consistent with past practices.
(j) Unless otherwise agreed to by the Collateral Agent such Grantor shall
execute and deliver to the Collateral Agent for filing in (i) the United States
Copyright Office a short-form copyright security agreement in the form attached
hereto as Annex 5 for all Copyrights of such Grantor, (ii) in the United States
Patent and Trademark Office a short-form patent security agreement in the form
attached hereto as Annex 6 for all Patents of such Grantor, (iii) the United
States Patent and Trademark Office and with the appropriate department or
division of all appropriate States of the United States a short-form trademark
security agreement in form attached hereto as Annex 7 for all Trademarks of such
Grantor and (iv) with the appropriate Internet domain name registrar, a duly
executed form of assignment of all Internet domain names of such Grantor to the
Collateral Agent (together with appropriate supporting documentation as may be
requested by the Collateral Agent) in form and substance reasonably acceptable
to the Collateral Agent. In the case of clause (iv) above, such Grantor hereby
authorizes the Collateral Agent to file such assignment in such Grantor’s name
and to otherwise perform in the name of such Grantor all other necessary actions
to complete such assignment, and each Grantor agrees to perform all appropriate
actions deemed necessary by the Collateral Agent for the Collateral Agent to
ensure such Internet domain name is registered in the name of the Collateral
Agent.
Section 4.7 Cash Management; Deposit Accounts
(a) On the Closing Date (or such later date as agreed by the Collateral Agent),
each Grantor shall cause to be delivered (i) to the Collateral Agent, a duly
executed and effective Blocked Account Letter for each existing Deposit Account
identified as a concentration account on Schedule 7 maintained by any Grantor
and (ii) to each Restricted Account Bank (with a copy to the Collateral Agent),
a Restricted Account Letter for each other Deposit Account (subject only to
clause (b) below) duly executed by the appropriate Grantor to each such Deposit
Account.

 

20



--------------------------------------------------------------------------------



 



(b) Each Grantor shall (i) deposit in a Blocked Account or Restricted Account
all cash and all Proceeds received by such Grantor and (ii) not establish or
maintain any Deposit Account with any financial or other institution other than
a Blocked Account Bank, a Restricted Account Bank, the Collateral Agent or the
Administrative Agent; provided, however, that the Warnaco Entities may at any
time maintain the following accounts not subject to this Section 4.7(b)
(i) Deposit Accounts or Securities Accounts (or their foreign equivalents)
located outside of the United States with cash or Cash Equivalents not in excess
of an aggregate amount of $30,000,000, (ii) Deposit Accounts or Securities
Accounts located in the United States with cash or Cash Equivalents not in
excess of an aggregate amount of $10,000,000 and (iii) payroll, withholding tax
and other fiduciary accounts as required for operations in the ordinary course
of business.
(c) Each Grantor shall instruct each Account Debtor or other Person obligated to
make a payment to such Grantor to make payment, or to continue to make payment,
as the case may be, to a lock-box linked to a Blocked Account or a Restricted
Account, as the case may be, and each Grantor shall deposit in a Blocked Account
or a Restricted Account all Proceeds received by such Grantor from any other
Person immediately upon receipt.
(d) In the event (i) any Grantor or a Blocked Account Bank or Restricted Account
Bank shall, after the date hereof, terminate an agreement with respect to the
maintenance of a Blocked Account or Restricted Account, as the case may be, for
any reason, (ii) the Collateral Agent shall demand termination of a Blocked
Account Letter or a Restricted Account Letter as a result of the failure of a
Blocked Account Bank or Restricted Account Bank, as the case may be, to comply
with the terms of the applicable letter agreement or (iii) the Collateral Agent
determines in its sole discretion that the financial condition of a Blocked
Account Bank or Restricted Account Bank has materially deteriorated, then, in
each case, Group shall, or shall cause the applicable Grantor to, notify all of
its Account Debtors that were making payments to such terminated Blocked Account
Bank or Restricted Account Bank to make all future payments to such other
Blocked Account Bank or Restricted Account Bank, as specified by the Collateral
Agent.
(e) The Collateral Agent agrees that it shall not deliver to any Blocked Account
Bank a Sweep Activation Notice under and as defined in any Blocked Account
Letter with such Blocked Account Bank unless there has occurred and is
continuing an Event of Default or Available Credit has been less than 15% of the
Aggregate Borrowing Limit for five or more consecutive Business Days.

 

21



--------------------------------------------------------------------------------



 



Section 4.8 Vehicles
Upon the request of the Collateral Agent, within 30 days after the date of such
request and, with respect to any Vehicle acquired by such Grantor subsequent to
the date of any such request, within 30 days after the date of acquisition
thereof, such Grantor shall file all applications for certificates of title or
ownership indicating the Collateral Agent’s first priority security interest in
the Vehicle covered by such certificate and any other necessary documentation,
in each office in each jurisdiction that the Collateral Agent shall deem
advisable to perfect its security interests in the Vehicles; provided, however,
that the aggregate value of all Vehicles excepted from the application of this
Section 4.8 shall not exceed $1,000,000.
Section 4.9 Payment of Obligations
Such Grantor shall pay and discharge or otherwise satisfy at or before maturity
or before they become delinquent, as the case may be, all taxes, assessments and
governmental charges or levies imposed upon the Collateral or in respect of
income or profits therefrom, as well as all claims of any kind (including claims
for labor, materials and supplies) against or with respect to the Collateral,
except that no such charge need be paid if the amount or validity thereof is
currently being contested in good faith by appropriate proceedings, reserves in
conformity with Agreement Accounting Principles with respect thereto have been
provided on the books of such Grantor and such proceedings could not reasonably
be expected to result in the sale, forfeiture or loss of any material portion of
the Collateral or any interest therein.
Section 4.10 Notice of Commercial Tort Claims
Such Grantor agrees that, if it shall acquire any interest in any Commercial
Tort Claim with a reasonable expectation of recovery of at least $1,000,000
(whether from another Person or because such Commercial Tort Claim shall have
come into existence), (i) such Grantor shall, immediately upon such acquisition,
deliver to the Collateral Agent, in each case in form and substance satisfactory
to the Collateral Agent, a notice of the existence and nature of such Commercial
Tort Claim and deliver a supplement to Schedule 6 containing a specific
description of such Commercial Tort Claim, (ii) the provision of Section 2.1
(Collateral) shall apply to such Commercial Tort Claim and (iii) such Grantor
shall execute and deliver to the Collateral Agent, in each case in form and
substance satisfactory to the Collateral Agent, any certificate, agreement and
other document, and take all other action, deemed by the Collateral Agent to be
reasonably necessary or appropriate for the Collateral Agent to obtain, on
behalf of the Secured Parties, a first-priority, perfected security interest in
all such Commercial Tort Claims. Any supplement to Schedule 6 delivered pursuant
to this Section 4.10 (Notice of Commercial Tort Claims) shall, after the receipt
thereof by the Collateral Agent, become part of Schedule 6 for all purposes
hereunder other than in respect of representations and warranties made prior to
the date of such receipt.

 

22



--------------------------------------------------------------------------------



 



ARTICLE V. Remedial Provisions
Section 5.1 Code and Other Remedies
During the continuance of an Event of Default, the Collateral Agent may
exercise, in addition to all other rights and remedies granted to it in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to any of the Secured Obligations, all rights and remedies of a secured
party under the UCC or any other applicable law. Without limiting the generality
of the foregoing, the Collateral Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon any Collateral, and may forthwith sell, lease,
assign, give option or options to purchase, or otherwise dispose of and deliver
any Collateral (or contract to do any of the foregoing), in one or more parcels
at public or private sale or sales, at any exchange, broker’s board or office of
the Collateral Agent or any Lender or elsewhere upon such terms and conditions
as it may deem advisable and at such prices as it may deem best, for cash or on
credit or for future delivery without assumption of any credit risk. The
Collateral Agent and any other Secured Party shall have the right upon any such
public sale or sales, and, to the extent permitted by the UCC and other
applicable law, upon any such private sale or sales, to purchase the whole or
any part of the Collateral so sold, free of any right or equity of redemption of
any Grantor, which right or equity is hereby waived and released. Each Grantor
further agrees, at the Collateral Agent’s request, to assemble the Collateral
and make it available to the Collateral Agent at places that the Collateral
Agent shall reasonably select, whether at such Grantor’s premises or elsewhere.
The Collateral Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 5.1, after deducting all reasonable costs and expenses
of every kind incurred in connection therewith or incidental to the care or
safekeeping of any Collateral or in any way relating to the Collateral or the
rights of the Collateral Agent and any other Secured Party hereunder, including
reasonable attorneys’ fees and disbursements, to the payment in whole or in part
of the Secured Obligations, in such order as the Credit Agreement shall
prescribe, and only after such application and after the payment by the
Collateral Agent of any other amount required by any provision of law, need the
Collateral Agent, as the case may be, account for the surplus, if any, to any
Grantor. To the extent permitted by applicable law, each Grantor waives all
claims, damages and demands it may acquire against the Collateral Agent or any
other Secured Party arising out of the exercise by any of them of any rights
hereunder. If any notice of a proposed sale or other disposition of Collateral
shall be required by law, such notice shall be deemed reasonable and proper if
given at least 10 days before such sale or other disposition.
Section 5.2 Accounts and Payments in Respect of General Intangibles
(a) In addition to, and not in substitution for, any similar requirement in the
Credit Agreement, if required by the Collateral Agent at any time during the
continuance of an Event of Default, any payment of Accounts or payment in
respect of General Intangibles, when collected by any Grantor, shall be
forthwith (and, in any event, within two Business Days) deposited by such
Grantor in the exact form received, duly indorsed by such Grantor to the
Collateral Agent, in a Blocked Account or a Cash Collateral Account, subject to
withdrawal by the Collateral Agent as provided in Section 5.4 (Proceeds to be
Turned Over To Collateral Agent). Until so turned over, such payment shall be
held by such Grantor in trust for the Collateral Agent, segregated from other
funds of such Grantor. Each such deposit of Proceeds of Accounts and payments in
respect of General Intangibles shall be accompanied by a report identifying in
reasonable detail the nature and source of the payments included in the deposit.

 

23



--------------------------------------------------------------------------------



 



(b) At the Collateral Agent’s request, during the continuance of an Event of
Default, each Grantor shall deliver to the Collateral Agent all original and
other documents evidencing, and relating to, the agreements and transactions
that gave rise to the Accounts or payments in respect of General Intangibles,
including all original orders, invoices and shipping receipts.
(c) Subject to the terms of the Credit Agreement, the Collateral Agent may,
without notice, at any time during the continuance of an Event of Default, limit
or terminate the authority of a Grantor to collect its Accounts or amounts due
under General Intangibles or any thereof.
(d) The Collateral Agent in its own name or in the name of others may at any
time during the continuance of an Event of Default communicate with Account
Debtors to verify with them to the Collateral Agent’s satisfaction the
existence, amount and terms of any Account or amounts due under any General
Intangible.
(e) Upon the request of the Collateral Agent at any time during the continuance
of an Event of Default, each Grantor shall notify Account Debtors that it has
granted to the Collateral Agent a lien on and security interest in, all of its
right, title and interest in, to and under the Accounts or General Intangibles
that have been collaterally assigned to the Collateral Agent and that payments
in respect thereof shall be made directly to the Collateral Agent. In addition,
the Collateral Agent may at any time during the continuance of an Event of
Default, to the extent permitted by applicable law, enforce such Grantor’s
rights against such Account Debtors and obligors of General Intangibles.
(f) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Accounts and payments in respect of General Intangibles
to observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise thereto. Neither the Collateral Agent nor any other Secured Party
shall have any obligation or liability under any agreement giving rise to an
Account or a payment in respect of a General Intangible by reason of or arising
out of this Agreement or the receipt by the Collateral Agent or any other
Secured Party of any payment relating thereto, nor shall the Collateral Agent
nor any other Secured Party be obligated in any manner to perform any obligation
of any Grantor under or pursuant to any agreement giving rise to an Account or a
payment in respect of a General Intangible, to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts that may have been assigned to it or to which it may be
entitled at any time or times.

 

24



--------------------------------------------------------------------------------



 



Section 5.3 Pledged Collateral
(a) During the continuance of an Event of Default, upon notice by the Collateral
Agent to the relevant Grantor or Grantors, (i) the Collateral Agent shall have
the right to receive any Proceeds of the Pledged Collateral and make application
thereof to the Secured Obligations in the order set forth in the Credit
Agreement and (ii) the Collateral Agent or its nominee may exercise (A) any
voting, consent, corporate and other right pertaining to the Pledged Collateral
at any meeting of shareholders, partners or members, as the case may be, of the
relevant issuer or issuers of Pledged Collateral or otherwise and (B) any right
of conversion, exchange and subscription and any other right, privilege or
option pertaining to the Pledged Collateral as if it were the absolute owner
thereof (including the right to exchange at its discretion any of the Pledged
Collateral upon the merger, consolidation, reorganization, recapitalization or
other fundamental change in the corporate structure of any issuer of Pledged
Stock and the right to deposit and deliver any Pledged Collateral with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Collateral Agent may determine), all without
liability except to account for property actually received by it; provided,
however, that the Collateral Agent shall have no duty to any Grantor to exercise
any such right, privilege or option and shall not be responsible for any failure
to do so or delay in so doing.
(b) In order to permit the Collateral Agent to exercise the voting and other
consensual rights that it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions that it may be entitled to receive
hereunder, (i) each Grantor shall promptly execute and deliver (or cause to be
executed and delivered) to the Collateral Agent all such proxies, dividend
payment orders and other instruments as the Collateral Agent may from time to
time reasonably request and (ii) without limiting the effect of clause (i)
above, such Grantor hereby grants to the Collateral Agent an irrevocable proxy
to vote all or any part of the Pledged Collateral and to exercise all other
rights, powers, privileges and remedies to which a holder of the Pledged
Collateral would be entitled (including giving or withholding written consents
of shareholders, partners or members, as the case may be, calling special
meetings of shareholders, partners or members, as the case may be, and voting at
such meetings), which proxy shall be effective, automatically and without the
necessity of any action (including any transfer of any Pledged Collateral on the
record books of the issuer thereof) by any other person (including the issuer of
such Pledged Collateral or any officer or agent thereof) during the continuance
of an Event of Default and which proxy shall only terminate upon Discharge of
Lender Claims.
(c) Each Grantor hereby expressly authorizes and instructs each issuer of any
Pledged Collateral pledged hereunder by such Grantor to (i) comply with any
instruction received by it from the Collateral Agent in writing that (A) states
that an Event of Default has occurred and is continuing and (B) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that such issuer shall
be fully protected in so complying and (ii) unless otherwise expressly permitted
hereby, pay any dividend or other payment with respect to the Pledged Collateral
directly to the Collateral Agent

 

25



--------------------------------------------------------------------------------



 



Section 5.4 Proceeds to be Turned Over To Collateral Agent
Unless otherwise expressly provided in the Credit Agreement, all Proceeds
received by the Collateral Agent hereunder in cash or Cash Equivalents shall be
held by the Collateral Agent in a Cash Collateral Account. All Proceeds
constituting Reinvestment Prepayment Amounts (as defined in the Credit
Agreement) or the cash collateralization of Letters of Credit (as defined in the
Credit Agreement) while held by the Collateral Agent in a Cash Collateral
Account (or by such Grantor in trust for the Collateral Agent) shall continue to
be held as collateral security for the Secured Obligations and shall not
constitute payment thereof until applied as provided in the Credit Agreement.
Section 5.5 Registration Rights
(a) During the continuance of an Event of Default, if the Collateral Agent shall
determine to exercise its right to sell any of the Pledged Collateral pursuant
to Section 5.1 (Code and Other Remedies), and if in the opinion of the
Collateral Agent it is necessary or advisable to have the Pledged Collateral, or
any portion thereof, registered under the provisions of the Securities Act, the
relevant Grantor shall use its reasonable efforts to cause the issuer thereof to
(i) execute and deliver, and cause the directors and officers of such issuer to
execute and deliver, all such instruments and documents, and do or cause to be
done all such other acts as may be, in the opinion of the Collateral Agent,
necessary or advisable to register the Pledged Collateral, or that portion
thereof to be sold, under the provisions of the Securities Act, (ii) use its
reasonable efforts to cause the registration statement relating thereto to
become effective and to remain effective for a period of one year from the date
of the first public offering of the Pledged Collateral, or that portion thereof
to be sold and (iii) make all amendments thereto or to the related prospectus
that, in the opinion of the Collateral Agent, are necessary or advisable, all in
conformity with the requirements of the Securities Act and the rules and
regulations of the Securities and Exchange Commission applicable thereto. Each
Grantor agrees to cause such issuer to comply with the provisions of the
securities or “Blue Sky” laws of any jurisdiction that the Collateral Agent
shall designate and to make available to its security holders, as soon as
practicable, an earnings statement (which need not be audited) satisfying the
provisions of Section 11(a) of the Securities Act.
(b) Each Grantor recognizes that the Collateral Agent may be unable to effect a
public sale of any Pledged Collateral by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws or
otherwise or may determine that a public sale is impracticable or not
commercially reasonable and, accordingly, may resort to one or more private
sales thereof to a restricted group of purchasers that shall be obliged to
agree, among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Collateral
Agent shall be under no obligation to delay a sale of any Pledged Collateral for
the period of time necessary to permit the issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such issuer would agree to do so.

 

26



--------------------------------------------------------------------------------



 



(c) During the continuance of an Event of Default, each Grantor agrees to use
its best efforts to do or cause to be done all such other acts as may be
necessary to make such sale or sales of all or any portion of the Pledged
Collateral pursuant to this Section 5.5 valid and binding and in compliance with
all other applicable Requirements of Law. Each Grantor further agrees that a
breach of any covenant contained in this Section 5.5 will cause irreparable
injury to the Collateral Agent and the other Secured Parties, that the
Collateral Agent and the other Secured Parties have no adequate remedy at law in
respect of such breach and, as a consequence, that each and every covenant
contained in this Section 5.5 shall be specifically enforceable against such
Grantor, and such Grantor hereby waives and agrees not to assert any defense
against an action for specific performance of such covenants except for a
defense that no Event of Default has occurred under the Credit Agreement.
Section 5.6 Deficiency
Each Grantor shall remain liable for any deficiency if the proceeds of any sale
or other disposition of the Collateral are insufficient to pay the Secured
Obligations and the fees and disbursements of any attorney employed by the
Collateral Agent or any other Secured Party to collect such deficiency.
ARTICLE VI. The Collateral Agent
Section 6.1 Collateral Agent’s Appointment as Attorney-in-Fact
(a) Each Grantor hereby irrevocably constitutes and appoints the Collateral
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any appropriate action and to execute any document or instrument that may be
necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Collateral Agent the power and right, on behalf of such Grantor, without notice
to or assent by such Grantor, to do any of the following:
(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any check, draft, note, acceptance or other
instrument for the payment of moneys due under any Account or General Intangible
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Collateral Agent for the purpose of collecting any such
moneys due under any Account or General Intangible or with respect to any other
Collateral whenever payable;
(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any agreement, instrument, document or paper as the Collateral Agent
may request to evidence the Collateral Agent’s security interests in such
Intellectual Property and the goodwill and General Intangibles of such Grantor
relating thereto or represented thereby;

 

27



--------------------------------------------------------------------------------



 



(iii) pay or discharge taxes and Liens levied or placed on or threatened against
any of the Collateral, effect any repair or pay any insurance called for by the
terms of this Agreement (including all or any part of the premiums therefor and
the costs thereof);
(iv) execute, in connection with any sale provided for in Section 5.1 (Code and
Other Remedies) or Section 5.5 (Registration Rights), any endorsement,
assignment or other instrument of conveyance or transfer with respect to any of
the Collateral; or
(v) (A) direct any party liable for any payment under any Collateral to make
payment of any moneys due or to become due thereunder directly to the Collateral
Agent or as the Collateral Agent shall direct, (B) ask or demand for, collect,
and receive payment of and receipt for, any moneys, claims and other amounts due
or to become due at any time in respect of or arising out of any Collateral,
(C) sign and indorse any invoice, freight or express bill, bill of lading,
storage or warehouse receipt, draft against debtors, assignment, verification,
notice and other document in connection with any Collateral, (D) commence and
prosecute any suit, action or proceeding at law or in equity in any court of
competent jurisdiction to collect any Collateral and to enforce any other right
in respect of any Collateral, (E) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral, (F) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Collateral Agent may deem appropriate,
(G) assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Trademark pertains) throughout the world for such
term or terms, on such conditions, and in such manner as the Collateral Agent
shall in its sole discretion determine, including the execution and filing of
any document necessary to effectuate or record such assignment and
(H) generally, sell, transfer, pledge and make any agreement with respect to or
otherwise deal with any Collateral as fully and completely as though the
Collateral Agent were the absolute owner thereof for all purposes, and do, at
the Collateral Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things that the Collateral Agent deems necessary to
protect, preserve or realize upon any or all of the Collateral and the
Collateral Agent’s and the other Secured Parties’ security interests therein and
to effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.
Anything in this clause (a) to the contrary notwithstanding, the Collateral
Agent agrees that it shall not exercise any right under the power of attorney
provided for in this clause (a) unless an Event of Default shall be continuing.

 

28



--------------------------------------------------------------------------------



 



(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Collateral Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.
(c) The expenses of the Collateral Agent incurred in connection with actions
undertaken as provided in this Section 6.1, together with interest thereon at a
rate per annum equal to the rate per annum at which interest would then be
payable on past due Revolving Loans that are Base Rate Loans under the Credit
Agreement, from the date of payment by the Collateral Agent to the date
reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Collateral Agent on demand.
(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.
Section 6.2 Duty of Collateral Agent
The Collateral Agent’s sole duty with respect to the custody, safekeeping and
physical preservation of the Collateral in its possession shall be to deal with
it in the same manner as the Collateral Agent deals with similar property for
its own account. Neither the Collateral Agent, any other Secured Party nor any
of their respective officers, directors, employees or agents shall be liable for
failure to demand, collect or realize upon any Collateral or for any delay in
doing so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of any Grantor or any other Person or to take any
other action whatsoever with regard to any Collateral. The powers conferred on
the Collateral Agent hereunder are solely to protect the Collateral Agent’s and
the Secured Parties’ respective interests in the Collateral and shall not impose
any duty upon the Collateral Agent or any other Secured Party to exercise any
such powers. The Collateral Agent and the other Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their respective officers,
directors, employees or agents shall be responsible to any Grantor for any act
or failure to act hereunder, except for their own gross negligence or willful
misconduct.
Section 6.3 Authorization of Financing Statements
Each Grantor authorizes the Collateral Agent and each of its Affiliates, counsel
and other representatives, at any time and from time to time until Discharge of
Lender Claims, to file or record financing statements, amendments to financing
statements, and other filing or recording documents or instruments with respect
to the Collateral without the signature of such Grantor in such form and in such
offices as the Collateral Agent reasonably determines appropriate to perfect the
security interests of the Collateral Agent under this Agreement, and such
financing statements and amendments may described the Collateral covered thereby
as “all assets of the debtor”, “all personal property of the debtor”, in each
case, “in which the debtor now has or at any time in the future may acquire any
right, title or interest” or words of similar effect. Each Grantor hereby also
authorizes the Collateral Agent and each of its Affiliates, counsel and other
representatives, at any time and from time to time, to file continuation
statements with respect to previously filed financing statements. A photographic
or other reproduction of this Agreement shall be sufficient as a financing
statement or other filing or recording document or instrument for filing or
recording in any jurisdiction.

 

29



--------------------------------------------------------------------------------



 



Section 6.4 Authority of Collateral Agent
(a) Each Grantor acknowledges that the rights and responsibilities of the
Collateral Agent under this Agreement with respect to any action taken by the
Collateral Agent or the exercise or non-exercise by the Collateral Agent of any
option, voting right, request, judgment or other right or remedy provided for
herein or resulting or arising out of this Agreement shall, as between the
Collateral Agent and the other Secured Parties, be governed by the Credit
Agreement and by such other agreements with respect thereto as may exist from
time to time among them, but, as between the Collateral Agent and the Grantors,
the Collateral Agent shall be conclusively presumed to be acting as agent for
the Collateral Agent and the other Secured Parties, with full and valid
authority so to act or refrain from acting, and no Grantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.
(b) Each Grantor and the Collateral Agent hereby agrees and acknowledges that,
to the extent that the Collateral Agent has a security interest in or possession
of any Collateral, the Collateral Agent is holding, and shall hold, such
Collateral (and the security interest therein) for the benefit of and on behalf
of each Secured Party (including the Collateral Agent) in accordance with
Section 8-301(a)(2), 9-313(a) and 9-313(c) of the UCC, if applicable.
ARTICLE VII. Miscellaneous
Section 7.1 Amendments in Writing
None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except in accordance with Section 11.1
(Amendments, Waivers, Etc.) of the Credit Agreement; provided, however, that
annexes to this Agreement may be supplemented (but no existing provisions may be
modified and no Collateral may be released) through Pledge Amendments and
Joinder Agreements, in substantially the form of Annex 3 and Annex 4
respectively, in each case duly executed by the Collateral Agent and each
Grantor directly affected thereby.
Section 7.2 Notices
All notices, requests and demands to or upon the Collateral Agent or any Grantor
hereunder shall be effected in the manner provided for in Section 11.8 (Notices,
Etc.) of the Credit Agreement; provided, however, that any such notice, request
or demand to or upon any Grantor shall be addressed to the Borrower’s notice
address set forth in such Section 11.8.

 

30



--------------------------------------------------------------------------------



 



Section 7.3 No Waiver by Course of Conduct; Cumulative Remedies
Neither the Collateral Agent nor any other Secured Party shall by any act
(except by a written instrument pursuant to Section 7.1 (Amendments in
Writing)), delay, indulgence, omission or otherwise be deemed to have waived any
right or remedy hereunder or to have acquiesced in any Default or Event of
Default. No failure to exercise, nor any delay in exercising, on the part of the
Collateral Agent or any other Secured Party, any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by the Collateral Agent or any other Secured Party of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy that the Collateral Agent or such other Secured Party would otherwise
have on any future occasion. The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.
Section 7.4 Effectiveness
This Agreement shall not become effective until the Closing Date.
Section 7.5 Successors and Assigns
This Agreement shall be binding upon the successors and assigns of each Grantor
and shall inure to the benefit of the Collateral Agent and each other Secured
Party and their successors and assigns; provided, however, that no Grantor may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Collateral Agent.
Section 7.6 Counterparts
This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by telecopy), each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple counterparts and attached to a single counterpart so that
all signature pages are attached to the same document. Delivery of an executed
counterpart by telecopy or electronic transmission (in pdf format) shall be
effective as delivery of a manually executed counterpart.

 

31



--------------------------------------------------------------------------------



 



Section 7.7 Severability
Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
Section 7.8 Section Headings
The Article and Section titles contained in this Agreement are, and shall be,
without substantive meaning or content of any kind whatsoever and are not part
of the agreement of the parties hereto.
Section 7.9 Entire Agreement
This Agreement, together with the other Loan Documents, represents the entire
agreement of the parties and supersedes all prior agreements and understandings
relating to the subject matter hereto concerning the Secured Obligations.
Section 7.10 Governing Law
This Agreement and the rights and obligations of the parties hereto shall be
governed by, and construed and interpreted in accordance with, the internal law
of the State of New York.
Section 7.11 Additional Grantors
If, pursuant to Section 7.11 (Additional Personal Property Collateral and
Guaranties) of the Credit Agreement, the Borrower shall be required to cause any
Subsidiary that is not a Grantor to become a Grantor hereunder, such Subsidiary
shall execute and deliver to the Collateral Agent a Joinder Agreement
substantially in the form of Annex 4 and shall thereafter for all purposes be a
party hereto and have the same rights, benefits and obligations as a Grantor
party hereto on the Closing Date.
Section 7.12 Release of Collateral
(a) At the time provided in Section 10.7(b)(i) of the Credit Agreement, the
Collateral shall be released from the Liens hereby and this Agreement and all
obligations (other than those expressly stated to survive such termination) of
the Collateral Agent and each Grantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Grantors. At the request and sole
expense of any Grantor following any such termination, the Collateral Agent
shall deliver to such Grantor any Collateral of such Grantor held by the
Collateral Agent hereunder and execute and deliver to such Grantor, at the sole
expense of the Borrower, such documents as such Grantor shall reasonably request
to evidence such termination.

 

32



--------------------------------------------------------------------------------



 



(b) If the Collateral Agent shall be directed or permitted pursuant to
Section 10.7(b)(ii) or (iii) of the Credit Agreement to release any Lien created
hereby upon any Collateral (including any Collateral sold or disposed of by any
Grantor in a transaction permitted by the Credit Agreement), such Collateral
shall be released from the Lien created hereby to the extent provided under, and
subject to the terms and conditions set forth in, Section 10.7(b)(ii) or (iii)
of the Credit Agreement. In connection therewith but subject to the terms of the
Credit Agreement, the Collateral Agent, at the request and sole expense of the
Borrower, shall execute and deliver to the Borrower, all releases or other
documents reasonably necessary or desirable for the release of the Lien created
hereby on such Collateral.
(c) At the request and sole expense of the Grantors, a Grantor shall be released
from its obligations hereunder in the event that all the capital stock of such
Grantor shall be so sold or disposed (but only so long as such sale or other
disposition is permitted under the Credit Agreement and such sale or other
disposition is not to another Grantor); provided, however, that the Borrower
shall have delivered to the Collateral Agent, at least ten Business Days prior
to the date of the proposed release, a written request for release identifying
the relevant Grantor and the terms of the sale or other disposition in
reasonable detail, including the price thereof and any expenses in connection
therewith, together with a certification by the Borrower in form and substance
satisfactory to the Collateral Agent stating that such transaction is in
compliance with the Loan Documents.
Section 7.13 Reinstatement
Each Grantor further agrees that, if any payment made by any Loan Party or other
Person and applied to any of the Secured Obligations is at any time annulled,
avoided, set aside, rescinded, invalidated, declared to be fraudulent or
preferential or otherwise required to be refunded or repaid, or the proceeds of
Collateral are required to be returned by any Secured Party to such Loan Party
or other Person, its estate, trustee, receiver or any other party, including any
Grantor, under any bankruptcy law, state or federal law, common law or equitable
cause, then, to the extent of such payment or repayment, any Lien or other
Collateral securing such liability shall be and remain in full force and effect,
as fully as if such payment had never been made or, if prior thereto the Lien
granted hereby or other Collateral securing such liability hereunder shall have
been released or terminated, such Lien or other Collateral shall be reinstated
in full force and effect, and such prior release or termination shall not
diminish, release, discharge, impair or otherwise affect any Lien or other
Collateral securing the obligations of any Grantor in respect of the amount of
such payment.

 

33



--------------------------------------------------------------------------------



 



Section 7.14 Submission to Jurisdiction; Service of Process
(a) Any legal action or proceeding with respect to this Agreement may be brought
in the courts of the State of New York or of the United States of America for
the Southern District of New York, and, by execution and delivery of this
Agreement, each Grantor hereby accepts for itself and in respect of its
property, generally and unconditionally, the jurisdiction of the aforesaid
courts. Each Grantor hereby irrevocably waives any objection, including any
objection to the laying of venue or based on the grounds of forum non
conveniens, that any of them may now or hereafter have to the bringing of any
such action or proceeding in such respective jurisdictions.
(b) Each Grantor hereby irrevocably consents to the service of any and all legal
process, summons, notices and documents in any suit, action or proceeding
brought in the United States of America arising out of or in connection with
this Agreement by the mailing (by registered or certified mail, postage prepaid)
or delivering of a copy of such process to such Grantor at the address specified
in Section 7.2 (Notices, Etc.). Each of the Grantors agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
(c) Nothing contained in this Section 7.14 shall affect the right of the
Collateral Agent or any other Secured Party to serve process in any other manner
permitted by law or commence legal proceedings or otherwise proceed against any
Grantor in any other jurisdiction.
[Signature Pages Follow]

 

34



--------------------------------------------------------------------------------



 



In witness whereof, each of the undersigned has caused this Pledge and Security
Agreement to be duly executed and delivered as of the date first above written.

            Warnaco Inc.,
as Grantor
      By:   /s/ Lawrence R. Rutowsk         Name:   Lawrence R. Rutowski       
Title:   Executive Vice President and CFO        The Warnaco Group, Inc.,
as Grantor
      By:   /s/ Lawrence R. Rutowsk         Name:   Lawrence R. Rutowski       
Title:   Executive Vice President and CFO     

[Signature Page to Pledge and Security Agreement]

 

 



--------------------------------------------------------------------------------



 



            Authentic Fitness On-Line, Inc.
Calvin Klein Jeanswear Company
CCC Acquisition Corp.
CKJ Holdings, Inc.
Designer Holdings Ltd.
Ocean Pacific Apparel Corp.
Warnaco Puerto Rico, Inc.
Warnaco Retail Inc.
Warnaco Swimwear Inc.
Warnaco Swimwear Products Inc.
CKU.com Inc.
Warnaco U.S., Inc.,
as Grantors
      By:   /s/ Lawrence R. Rutowsk         Name:   Lawrence R. Rutowski       
Title:   Vice President     

[Signature Page to Pledge and Security Agreement]

 

 



--------------------------------------------------------------------------------



 



Accepted and Agreed
as of the date first above written:
Bank of America, N.A.,
as Collateral Agent for the Secured Parties,

              By:   /s/ Kevin W. Corcoran              
 
  Name:   Kevin W. Corcoran    
 
  Title:   Vice President    

[Signature Page to Pledge and Security Agreement]



 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
ARTICLE I. Defined Terms
    2  
Section 1.1 Definitions
    2  
 
       
ARTICLE II. Grant of Security Interest
    9  
Section 2.1 Collateral
    9  
Section 2.2 Grants of Security Interests in Collateral
    10  
Section 2.3 Cash Collateral Accounts
    10  
 
       
ARTICLE III. Representations and Warranties
    11  
Section 3.1 Title; No Other Liens
    11  
Section 3.2 Perfection and Priority
    11  
Section 3.3 Jurisdiction of Organization; Chief Executive Office
    11  
Section 3.4 Inventory and Equipment
    12  
Section 3.5 Pledged Collateral
    12  
Section 3.6 Deposit Accounts; Securities Accounts
    12  
Section 3.7 Accounts
    13  
Section 3.8 Intellectual Property
    13  
Section 3.9 Commercial Tort Claims
    14  
 
       
ARTICLE IV. Covenants
    14  
Section 4.1 Generally
    14  
Section 4.2 Maintenance of Perfected Security Interest; Further Documentation
    15  
Section 4.3 Changes in Locations, Name, Etc.
    15  
Section 4.4 Pledged Collateral
    16  
Section 4.5 Delivery of Instruments and Chattel Paper
    18  
Section 4.6 Intellectual Property
    18  
Section 4.7 Cash Management; Deposit Accounts
    20  
Section 4.8 Vehicles
    22  
Section 4.9 Payment of Obligations
    22  
Section 4.10 Notice of Commercial Tort Claims
    22  
 
       
ARTICLE V. Remedial Provisions
    23  
Section 5.1 Code and Other Remedies
    23  
Section 5.2 Accounts and Payments in Respect of General Intangibles
    23  
Section 5.3 Pledged Collateral
    25  
Section 5.4 Proceeds to be Turned Over To Collateral Agent
    26  
Section 5.5 Registration Rights
    26  
Section 5.6 Deficiency
    27  
 
       
ARTICLE VI. The Collateral Agent
    27  
Section 6.1 Collateral Agent’s Appointment as Attorney-in-Fact
    27  
Section 6.2 Duty of Collateral Agent
    29  
Section 6.3 Authorization of Financing Statements
    29  
Section 6.4 Authority of Collateral Agent
    30  

 

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
 
       
ARTICLE VII. Miscellaneous
    30  
Section 7.1 Amendments in Writing
    30  
Section 7.2 Notices
    30  
Section 7.3 No Waiver by Course of Conduct; Cumulative Remedies
    31  
Section 7.4 Effectiveness
    31  
Section 7.5 Successors and Assigns
    31  
Section 7.6 Counterparts
    31  
Section 7.7 Severability
    32  
Section 7.8 Section Headings
    32  
Section 7.9 Entire Agreement
    32  
Section 7.10 Governing Law
    32  
Section 7.11 Additional Grantors
    32  
Section 7.12 Release of Collateral
    32  
Section 7.13 Reinstatement
    33  

 

ii



--------------------------------------------------------------------------------



 



ANNEXES AND SCHEDULES

     
Annex 1-A
  Form of Blocked Account Letter
Annex 1-B
  Form of Restricted Account Letter
Annex 2
  Form of Control Account Agreement
Annex 3
  Form of Pledge Amendment
Annex 4
  Form of Joinder Agreement
Annex 5
  Form of Short Form Copyright Security Agreement
Annex 6
  Form of Short Form Patent Security Agreement
Annex 7
  Form of Short Form Trademark Security Agreement
 
   
Schedule 1
  Jurisdiction of Organization; Principal Executive Office
Schedule 2
  Pledged Collateral
Schedule 3
  Filings
Schedule 4
  Location of Inventory and Equipment
Schedule 5
  Intellectual Property
Schedule 6
  Commercial Tort Claims
Schedule 7
  Deposit Accounts and Securities Accounts

 

 



--------------------------------------------------------------------------------



 



Annex 1-A to
Pledge and Security Agreement
Form of Blocked Account Letter
                     __, ____
[Deposit Account Bank]
[Address]
Ladies and Gentlemen:
Reference is made to account no. [                    ] maintained with you (the
“Bank”) by [          ] (the “Company”) into which funds are deposited from time
to time (the “Account”).
[The Company][Warnaco Inc.] has entered into a Credit Agreement, dated as of
August 26, 2008 (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among [the Company][Warnaco
Inc.], The Warnaco Group, Inc., the Lenders and Issuers party thereto, Bank of
America, N.A., as Collateral Agent for the Lenders and Issuers (in such
capacity, together with any successor in such capacity, the “Collateral Agent”)
and Administrative Agent, and the other parties thereto.
Pursuant to the Pledge and Security Agreement, dated as of August 26, 2008
relating to the Credit Agreement (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Security Agreement”;
capitalized terms defined in the Security Agreement used (but not otherwise
defined) herein shall have the meanings ascribed to them in the Security
Agreement), the Company has granted separately to the Collateral Agent, for the
benefit of the Secured Parties, a security interest in certain property of the
Company, including, among other things, accounts, inventory, equipment,
instruments, general intangibles and all proceeds thereof (the “Collateral”).
Payments with respect to the Collateral are or hereafter may be made to the
Account.
By your execution of this letter agreement, you (i) agree that you shall comply
with instructions originated by the Collateral Agent directing disposition of
the funds and other property on deposit in the Account without further consent
of the Company, (ii) acknowledge that the Collateral Agent now has exclusive
control of the Account, and (iii) acknowledge that all funds in the Account
shall be transferred to the Collateral Agent as provided herein (except as
otherwise provided in clause [(B)][(D)] below), that the Account is being
maintained by you for the benefit of the Collateral Agent and that all amounts
and other property therein are held by you as custodian for the Collateral
Agent.

 

 



--------------------------------------------------------------------------------



 



Except as provided in [clause (C)][clauses (C)(iii) and (E)] below, the Account
shall not be subject to deduction, set-off, banker’s lien, counterclaim,
defense, recoupment or any other right in favor of any person or entity other
than the Collateral Agent. By your execution of this letter agreement, you also
acknowledge that, as of the date hereof, you have received no notice of any
other pledge or assignment of the Account and have not executed any agreements
with third parties covering the disposition of funds in the Account. You agree
with the Collateral Agent as follows:
A. Notwithstanding anything to the contrary or any other agreement relating to
the Account, the Account is and shall be maintained for the benefit of the
Collateral Agent, shall be entitled “Bank of America, N.A. [name of Company]
Account” and shall be subject to written instructions only from an authorized
officer of the Collateral Agent.
B. [A post office box (the “Lockbox”) has been rented in the name of the Company
at the [                    ] post office and the address to be used for such
Lockbox is:
[Insert address]
C. Your authorized representatives shall have access to the Lockbox under the
authority given by the Company to the post office and shall make regular
pick-ups from the Lockbox timed to gain maximum benefit of early presentation
and availability of funds. You shall endorse and process all checks received in
the Lockbox and deposit such checks (to the extent eligible) in the Account in
accordance with the procedures set forth below.
(i) You shall follow your usual operating procedures for the handling of any
checks received from the Lockbox or other remittance received in the Account
that contains restrictive endorsements, irregularities (such as a variance
between the written and numerical amounts), undated or postdated items, missing
signatures, incorrect payees and the like.
(ii) You shall endorse and process all eligible checks and other remittance
items not covered by clause (iii) below and deposit such checks and remittance
items in the Account.
(iii) You shall mail all checks returned unpaid because of uncollected or
insufficient funds under appropriate advice to the Company (with a copy of the
notification of return to the Collateral Agent). You may charge the Account for
the amounts of any returned check that has been previously credited to the
Account. To the extent insufficient funds remain in the Account to cover any
such returned check, the Company shall indemnify you for the uncollected amount
of such returned check upon your demand.
(iv) You shall maintain a record of all checks and other remittance items
received in the Account and, in addition to providing the Company with
photostatic copies thereof, vouchers, enclosures and the like of such checks and
remittance items on a daily basis, furnish to the Collateral Agent a monthly
statement of the Account to Bank of America, N.A., as Collateral Agent, at the
following address: 335 Madison Avenue, New York, New York 10017, Attention:
Business Capital — Account Executive, with a copy to the Company.]

 

2



--------------------------------------------------------------------------------



 



D. Unless and until the Collateral Agent notifies you to the contrary pursuant
to a notice substantially in the form of Exhibit 1 hereto (a “Sweep Activation
Notice”), you shall make such transfers from the Account at such times and in
such manner as the Company shall from time to time instruct. From and after your
receipt of a Sweep Activation Notice, (i) you shall no longer make any transfers
from the Account based upon instructions of the Company and (ii) you shall
transfer (by wire transfer or other method of transfer mutually acceptable to
you and the Collateral Agent) to the Collateral Agent, in same day funds, on
each business day, the entire balance in the Account to the following account:
Bank of America, N.A.
100 West 33rd Street
New York, New York
ABA Number: 0260-0959-3
Account Name: Bank of America Business Capital
Account Number:[                    ]
Reference: Bank of America Business Capital and Warnaco
Attn: Terry Boldt
or to such other account as the Collateral Agent may from time to time designate
in writing (the “Collateral Agent Concentration Account”).
E. All customary service charges and fees with respect to the Account shall be
debited to the Account. In the event insufficient funds remain in the Account to
cover such customary service charges and fees, the Company shall pay and
indemnify you for the amounts of such customary service charges and fees.
This letter agreement shall be binding upon and shall inure to the benefit of
you, the Company, the Collateral Agent, the Secured Parties, and the respective
successors, transferees and assigns of any of the foregoing until the payment in
full of the Secured Obligations and Canadian Secured Obligations and termination
of the Commitments and Commitments (as defined in the Canadian Facility). You
may terminate the letter agreement only upon 30 days’ prior written notice to
the Company and the Collateral Agent. The Collateral Agent may terminate this
letter agreement upon 10 days’ prior written notice to you and the Company. Upon
such termination, you shall close the Account and transfer all funds in the
Account to the Collateral Agent Concentration Account or as otherwise directed
by the Collateral Agent. After any such termination, you shall nonetheless
remain obligated promptly to transfer to the Collateral Agent Concentration
Account or as the Collateral Agent may otherwise direct all funds and other
property received in respect of the Account.

 

3



--------------------------------------------------------------------------------



 



Any notice, demand or other communication required or permitted to be given
hereunder shall be in writing and may be (a) personally served, (b) sent by
courier service, (c) telecopied or (d) sent by United States mail and shall be
deemed to have been given when received. For the purposes hereof, the addresses
of the parties hereto shall be as set forth below each party’s name below, or,
as to each party, at such other address as may be designated by such party in a
written notice to each other party.
This letter agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page to this letter agreement by telecopier or electronic
transmission (in pdf format) shall be effective as delivery of a manually
executed counterpart of this letter agreement.
This letter agreement supersedes all prior agreements, oral or written, with
respect to the subject matter hereof and may not be amended, modified or
supplemented except by a writing signed by the Collateral Agent, the Company and
you.
The Company hereby agrees to indemnify and hold you, your directors, officers,
agents and employees harmless against all claims, causes of action, liabilities,
lawsuits, demands and damages, including, without limitation, all court costs
and reasonable attorney fees, in each case in any way related to or arising out
of or in connection with this letter agreement or any action taken or not taken
pursuant hereto, except to the extent caused by your gross negligence or willful
misconduct.
This letter agreement shall be governed by, and construed in accordance with,
the internal law of the State of New York. Regardless of any provision in any
other agreement, for purposes of the Uniform Commercial Code as in effect in the
State of New York, New York shall be deemed to be your jurisdiction (within the
meaning of Section 9-304 of the UCC).
[Signature Page Follows]

 

4



--------------------------------------------------------------------------------



 



Upon acceptance of this letter agreement, it shall be the valid and binding
obligation of the Company, the Collateral Agent and you in accordance with its
terms.

                  Very truly yours,

[NAME OF GRANTOR]    
 
           
 
  By:          
 
   
 
Name:    
 
    Title:    
 
           
 
  Address:      
 
     
 
   
 
     
 
   
 
  Attention:      
 
     
 
   
 
  Telecopy #:      
 
     
 
   
 
                Bank of America, N.A.,
as Collateral Agent    
 
           
 
  By:        
 
   
 
Name:    
 
    Title:    
 
                335 Madison Avenue
New York, New York 10017    
 
  Attention: Business Capital — Account Executive    
 
  Telecopy #: (212) 503-7350    

 

5



--------------------------------------------------------------------------------



 



          Acknowledged and Agreed
as of the date first above written:

[Deposit Account Bank]    
 
       
By:
       
 
 
   
 
Name:    
 
Title:    
 
       
Address:
     
 
 
 
   
 
 
 
   
Attention:
     
 
 
 
   
Telecopy #:
     
 
 
 
   

 

6



--------------------------------------------------------------------------------



 



EXHIBIT 1
TO BLOCKED ACCOUNT LETTER
[FORM OF SWEEP ACTIVATION NOTICE]
VIA FACSIMILE TRANSMISSION

     
TO:
  [Name of Deposit Account Bank]
DATED:
  [Date]
ATTENTION:
                      

  Re:  
Account No. __________

Ladies and Gentlemen:
Pursuant to the blocked account letter agreement among [Name of Company], us and
you, dated August 26, 2008 (the “Agreement”), we hereby notify and instruct you,
effective as of the date of your receipt of this notice, (i) not to accept any
direction or instruction with respect to the Account or any funds in the Account
from any person other than the undersigned and (ii) to transfer at the close of
each business day all funds deposited and collected in the Account to [the
Collateral Agent Concentration Account (as defined in the Agreement) identified
in the Agreement or otherwise previously designated by us] [account number
                     at                                          ].

                  BANK OF AMERICA, N.A.,
as Collateral Agent  
 
           
 
  By:  
 
 
 
  Title:  
 
 

ACKNOWLEDGED AND AGREED:
[Name of Deposit Account Bank]

         
By: 
       
 
 
   
Title:
       
 
 
   
Date:
       
 
 
   

 

 



--------------------------------------------------------------------------------



 



Annex 1-B to
Pledge and Security Agreement
Form of Restricted Account Letter
_____________ __, ____
[Deposit Account Bank]
[Address]
Ladies and Gentlemen:
Reference is made to account no. [                    ] maintained with you (the
“Bank”) by [          ] (the “Company”) into which funds are deposited from time
to time (the “Account”).
[The Company][Warnaco Inc.] has entered into a Credit Agreement, dated as of
August 26, 2008 (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among [the Company][Warnaco
Inc.], The Warnaco Group, Inc., the Lenders and Issuers party thereto, Bank of
America, N.A.., as Collateral Agent for the Lenders and Issuers (in such
capacity, together with any successor in such capacity, the “Collateral Agent”)
and Administrative Agent, and the other parties thereto.
Pursuant to the Pledge and Security Agreement, dated as of August 26, 2008
relating to the Credit Agreement (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Security Agreement”;
capitalized terms defined in the Security Agreement used (but not otherwise
defined) herein shall have the meanings ascribed to them in the Security
Agreement), the Company has granted separately to the Collateral Agent, for the
benefit of the Secured Parties, a security interest in certain property of the
Company, including, among other things, accounts, inventory, equipment,
instruments, general intangibles and all proceeds thereof (the “Collateral”).
Payments with respect to the Collateral are or hereafter may be made to the
Account.
You are advised that the Company hereby transfers to the Collateral Agent, for
the Secured Parties, exclusive control of the Account and all funds and other
property on deposit therein. From the date hereof until you receive written
notice from the Collateral Agent withdrawing these instructions, all funds in
the Account shall be transferred as provided herein or otherwise as directed by
the Collateral Agent and you will comply with any other instructions originated
by the Collateral Agent directing disposition of the funds and other property on
deposit in the Account without further consent of the Company. The Account is
hereafter being maintained by you for the benefit of the Collateral Agent and
all amounts and other property therein are held by you as custodian for the
Collateral Agent. Notwithstanding anything to the contrary or any other
agreement relating to the Account, the Account shall be subject to written
instructions only from an authorized officer of the Collateral Agent.

 

 



--------------------------------------------------------------------------------



 



Except as provided in clauses (B)(iii) and (D) below, the Account shall not be
subject to deduction, set-off, banker’s lien, counterclaim, defense, recoupment
or any other right in favor of any person or entity other than the Collateral
Agent.
You are hereby advised as follows:
A. A post office box (the “Lockbox”)1 has been rented in the name of the Company
at the [                    ] post office and the address to be used for such
Lockbox is:
[Insert address]
B. Your authorized representatives shall have access to the Lockbox under the
authority given by the Company to the post office and shall make regular
pick-ups from the Lockbox timed to gain maximum benefit of early presentation
and availability of funds. You shall endorse and process all checks received in
the Lockbox and deposit such checks (to the extent eligible) in the Account in
accordance with the procedures set forth below:
(i) You shall follow your usual operating procedures for the handling of any
[checks received from the Lockbox or other] remittance received in the Account
that contains restrictive endorsements, irregularities (such as a variance
between the written and numerical amounts), undated or postdated items, missing
signatures, incorrect payees and the like.
(ii) You shall endorse and process all eligible checks and other remittance
items not covered by clause (iii) below and deposit such checks and remittance
items in the Account.
(iii) You shall mail all checks returned unpaid because of uncollected or
insufficient funds under appropriate advice to the Company (with a copy of the
notification of return to the Collateral Agent). You may charge the Account for
the amounts of any returned check that has been previously credited to the
Account. To the extent insufficient funds remain in the Account to cover any
such returned check, the Company shall indemnify you for the uncollected amount
of such returned check upon your demand.
(iv) You shall maintain a record of all checks and other remittance items
received in the Account and, in addition to providing the Company with
photostatic copies thereof, vouchers, enclosures and the like of such checks and
remittance items on a daily basis, furnish to the Collateral Agent a monthly
statement of the Account to Bank of America, N.A., as Collateral Agent, at the
following address: 335 Madison Avenue, New York, New York 10017, Attention:
[                    ], with a copy to the Company.
 

      1  
Modify if no Lockbox for the Account.

 

2



--------------------------------------------------------------------------------



 



C. You shall transfer (by wire transfer or other method of transfer mutually
acceptable to you and the Company) to the Company, in same day funds, on each
Tuesday and each Thursday that is a business day (or otherwise as directed by
the Collateral Agent), the entire balance in the Account to the following
account:
ABA Number:                                         
[Bank and Address]
Account Name:                                       
Concentration Account
Account Number:                                   
Reference:                                               
Attn:                                                      
or to such other account as the Collateral Agent may from time to time designate
in writing (the “Concentration Account”).
D. All customary service charges and fees with respect to the Account shall be
debited to the Account. In the event insufficient funds remain in the Account to
cover such customary service charges and fees, the Company shall pay and
indemnify you for the amounts of such customary service charges and fees.
This letter agreement shall inure to the benefit of you, the Company, the
Collateral Agent, the Secured Parties and the respective successors, transferees
and assigns of any of the foregoing until the payment in full of the Secured
Obligations and Canadian Secured Obligations and termination of the Commitments
and Commitments (as defined in the Canadian Facility).
The Collateral Agent may terminate this letter agreement upon 10 days’ prior
written notice to you and the Company. Upon such termination, you shall close
the Account and transfer all funds in the Account to the Concentration Account
or as otherwise directed by the Collateral Agent. After any such termination,
you shall nonetheless promptly transfer to the Concentration Account or as the
Collateral Agent may otherwise direct all funds and other property received in
respect of the Account.
This letter agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page to this letter agreement by telecopier or electronic
transmission (in pdf format) shall be effective as delivery of a manually
executed counterpart of this letter agreement.

 

3



--------------------------------------------------------------------------------



 



This letter agreement supersedes all prior instructions or agreements, oral or
written, with respect to the subject matter hereof and may not be amended,
modified or supplemented except by a writing signed by the Collateral Agent, the
Company and you.
This letter agreement shall be governed by, and construed in accordance with,
the internal law of the State of New York.
[Signature Page Follows]

 

4



--------------------------------------------------------------------------------



 



Upon execution of this letter agreement by the undersigned, it shall be the
valid and binding obligation of the Company and the Collateral Agent in
accordance with its terms.

            Very truly yours,

[Name of Grantor]
      By:           Name:           Title:           Bank of America, N.A.,
as Collateral Agent
      By:           Name:           Title:      

 

5



--------------------------------------------------------------------------------



 



Annex 2 to
Pledge and Security Agreement
Form of Control Account Agreement
[Name and Address
of Approved Securities
Intermediary]
_____________ __, 20__
Ladies and Gentlemen:
The undersigned  _____  (the “Pledgor”) together with certain of its affiliates
are party to a Pledge and Security Agreement dated as of August 26, 2008 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Pledge and Security Agreement”) in favor of Bank of America, N.A., as
collateral agent for the Secured Parties referred to therein (together with its
successors and assigns in such capacity, the “Collateral Agent” and in its
capacity as pledgee hereunder, the “Pledgee”) pursuant to which security
interests are granted by the Pledgor in all present and future Assets
(hereinafter defined) in Account No.  _____  (the “Account”) of the Pledgor (the
“Pledge”).
In connection therewith, the Pledgor hereby instructs you (the “Approved
Securities Intermediary”) to do all of the following:

  1.  
maintain the Account as “_____ — Bank of America Control Account”;

  2.  
hold in the Account the assets, including, without limitation, all financial
assets, securities, security entitlements and all other property and rights now
or hereafter received in such Account (collectively the “Assets”), including,
without limitation, those assets listed on Schedule A (List of Assets) attached
hereto and made a part hereof;

  3.  
provide to the Pledgee, with a duplicate copy to the Pledgor, a monthly
statement of Assets and a confirmation statement of each transaction effected in
the Account after such transaction is effected; and

 

 



--------------------------------------------------------------------------------



 



  4.  
honor only the instructions or entitlement orders in regard to or in connection
with the Account given by an Authorized Officer of the Pledgee without further
consent by the Pledgor, except that until such time as the Pledgee gives a
written notice to the Approved Securities Intermediary that the Pledgor’s rights
under this sentence have been terminated (on which notice the Approved
Securities Intermediary may rely exclusively), the Pledgor acting through an
Authorized Officer of the Pledgor may (a) exercise any voting right that it may
have with respect to any Asset, (b) give instructions to enter into purchase or
sale transactions in the Account and (c) withdraw and receive for its own use
all regularly scheduled interest [and dividends] paid with respect to the Assets
[and all cash proceeds of any sale of Assets] (“Permitted Withdrawals”);
provided, however, that, unless the Pledgee has consented to the specific
transaction, the Pledgor shall not instruct the Approved Securities Intermediary
to deliver and, except as may be required by law or by court order, the Approved
Securities Intermediary shall not deliver, cash, securities, other Assets or
proceeds from the sale of, or distributions on, any Assets out of the Account to
the Pledgor or to any other person or entity other than Permitted Withdrawals.

By its signature below, the Approved Securities Intermediary agrees to comply
with the entitlement orders and instructions of an Authorized Officer of the
Pledgee (including, without limitation, any instruction with respect to sales,
trades, transfers and withdrawals of cash or other of the Assets) without the
consent of the Pledgor or any other person (it being understood and agreed by
the Pledgor that the Approved Securities Intermediary shall have no duty or
obligation whatsoever of any kind or character to have knowledge of the terms of
the Pledge and Security Agreement or to determine whether or not an event of
default exists thereunder). The Pledgor hereby agrees to indemnify and hold
harmless the Approved Securities Intermediary, its affiliates, officers and
employees from and against all claims, causes of action, liabilities, lawsuits,
demands and damages, including, without limitation, all court costs and
reasonable attorney’s fees, that may result by reason of the Approved Securities
Intermediary complying with such instructions of the Pledgee.
The Authorized Officer of the Pledgee who shall give oral instructions hereunder
shall confirm the same in writing to the Approved Securities Intermediary within
five days after such oral instructions are given.
For the purpose of this Agreement, the term “Authorized Officer of the Pledgor”
shall refer in the singular to  _____  or  _____  (each of whom is, on the date
hereof, an officer or director of the Pledgor) and “Authorized Officer of the
Pledgee” shall refer in the singular to any person who is a vice president or
managing director of the Pledgee. In the event that the Pledgor shall find it
advisable to designate a replacement for any of its Authorized Officers, written
notice of any such replacement shall be given to the Approved Securities
Intermediary and the Pledgee.
Except with respect to the obligations and duties as set forth herein, this
Agreement shall not impose or create any obligation or duty upon the Approved
Securities Intermediary greater than or in addition to the customary and usual
obligations and duties of the Approved Securities Intermediary to the Pledgor.

 

2



--------------------------------------------------------------------------------



 



As long as the Assets are pledged to the Pledgee, (i) the Approved Securities
Intermediary shall not invade the Assets to cover margin debits or calls in any
other account of the Pledgor and (ii) the Approved Securities Intermediary
agrees that, except for liens resulting from customary commissions, fees, or
charges based upon transactions in the Account, it subordinates in favor of the
Pledgee any security interest, lien or right of setoff the Approved Securities
Intermediary may have. The Approved Securities Intermediary acknowledges that it
has not received notice of any other security interest in the Account or any of
the Assets. In the event any such notice is received, the Approved Securities
Intermediary shall promptly notify the Pledgee. The Pledgor herein represents
that the Assets are free and clear of any lien or encumbrance and agrees that,
with the exception of the security interest granted to the Approved Securities
Intermediary (as described in Clause (ii) above) and Pledgee, no lien or
encumbrance shall be placed by it on the Assets without the express written
consent of the Pledgee and the Approved Securities Intermediary.
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns and it and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, and the law of the Approved Securities
Intermediary’s jurisdiction for the purposes of Section 8-110 of the Uniform
Commercial Code in effect in the State of New York (the “UCC”) shall be, the law
of the State of New York.
The Approved Securities Intermediary shall treat all property at any time held
by the Approved Securities Intermediary in the Account as financial assets
within the meaning of the UCC. The Approved Securities Intermediary acknowledges
that this Agreement constitutes written notification to the Approved Securities
Intermediary, pursuant to the UCC and any applicable federal regulations for the
Federal Reserve Book Entry System, of the Pledgee’s security interest in the
Assets. The Pledgor, Pledgee and Approved Securities Intermediary are entering
into this Agreement to provide for the Pledgee’s control of the Assets and to
confirm the first priority of the Pledgee’s security interest in the Assets. The
Approved Securities Intermediary agrees to promptly make and thereafter maintain
all necessary entries or notations in its books and records to reflect the
Pledgee’s security interest in the Assets.
If any term or provision of this Agreement is determined to be invalid or
unenforceable, the remainder of this Agreement shall be construed in all
respects as if the invalid or unenforceable term or provision were omitted. This
Agreement may not be altered or amended in any manner without the express
written consent of the Pledgor, the Pledgee and the Approved Securities
Intermediary. This Agreement may be executed in any number of counterparts, all
of which shall constitute one original agreement.
The Pledgor hereby agrees to indemnify and hold you, your directors, officers,
agents and employees harmless against all claims, causes of action, liabilities,
lawsuits, demands and damages, including, without limitation, all court costs
and reasonable attorney fees, in each case in any way related to or arising out
of or in connection with this letter agreement or any action taken or not taken
pursuant hereto, except to the extent caused by your gross negligence or willful
misconduct.

 

3



--------------------------------------------------------------------------------



 



This Agreement may be terminated by the Approved Securities Intermediary upon
30 days prior written notice to the Pledgor and the Pledgee. Upon expiration of
such 30-day period, the Approved Securities Intermediary shall be under no
further obligation except to hold the Assets in accordance with the terms of
this Agreement, pending receipt of written instructions from the Pledgor and the
Pledgee, jointly, regarding the further disposition of the pledged Assets.
The Pledgor acknowledges that this Agreement supplements any existing agreement
of the Pledgor with the Approved Securities Intermediary and, except as
expressly provided herein, is in no way intended to abridge any right that the
Approved Securities Intermediary might otherwise have.

 

4



--------------------------------------------------------------------------------



 



In witness whereof, the Pledgor and the Pledgee have caused this Agreement to be
executed by their duly authorized officers all as of the date first above
written.

            [Name of Pledgor]
      By:           Name:           Title:           Bank of America, N.A.,
as Collateral Agent
      By:           Name:           Title:        

Accepted and Agreed
as of the date first above written:
[Approved Financial Intermediary]

         
By:
       
 
 
 
Name:    
 
  Title:    

 

5



--------------------------------------------------------------------------------



 



Schedule A
to
Control Agreement
List of Assets for Pledged Collateral Account Number:                     

 

6



--------------------------------------------------------------------------------



 



Annex 3
to
Pledge and Security Agreement
Form of Pledge Amendment
This Pledge Amendment, dated as of  ___ ___, 20_____, is delivered pursuant to
Section 4.4(a) (Pledged Collateral) of the Pledge and Security Agreement, dated
as of August 26, 2008, by Warnaco Inc. (the “Borrower”), The Warnaco Group, Inc.
and the [undersigned Grantor and the other] Subsidiaries of The Warnaco Group,
Inc. from time to time party thereto as Grantors in favor of Bank of America,
N.A., as collateral agent for the Secured Parties, each as referred to therein
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Pledge and Security Agreement”) and the undersigned hereby
agrees that this Pledge Amendment may be attached to the Pledge and Security
Agreement and that the Pledged Collateral listed on this Pledge Amendment shall
be and become part of the Collateral referred to in the Pledge and Security
Agreement and shall secure all Secured Obligations of the undersigned.
Capitalized terms used herein but not defined herein are used herein with the
meaning given them in the Pledge and Security Agreement.

            [Grantor]
      By:           Name:           Title:        

Pledged Stock

                                  Number of         Certificate       Shares,
Units or Issuer   Class   No(s).   Par Value   Interests
 
               

Pledged Debt Instruments

                      Description of   Certificate       Principal Issuer   Debt
  No(s).   Final Maturity   Amount
 
               

 

 



--------------------------------------------------------------------------------



 



Acknowledged and Agreed
as of the date first above written:
Bank of America, N.A.,
as Collateral Agent

         
By:
       
 
 
 
Name:    
 
  Title:    

 

2



--------------------------------------------------------------------------------



 



Annex 4
to
Pledge and Security Agreement
Form of Joinder Agreement
This Joinder Agreement, dated as of  ___ ___, 20_____, is delivered pursuant to
Section 7.11 (Additional Grantors) of the Pledge and Security Agreement, dated
as of August 26, 2008, by Warnaco Inc. (the “Borrower”), The Warnaco Group, Inc.
and the other Subsidiaries of The Warnaco Group, Inc. party thereto from time to
time in favor of Bank of America, N.A., as collateral agent for the Secured
Parties (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Pledge and Security Agreement”). Capitalized
terms used herein but not defined herein are used with the meanings given them
in the Pledge and Security Agreement.
By executing and delivering this Joinder Agreement, the undersigned, as provided
in Section 7.11 (Additional Grantors) of the Pledge and Security Agreement,
hereby becomes a party to the Pledge and Security Agreement as a Grantor
thereunder with the same force and effect as if originally named as a Grantor
therein and, without limiting the generality of the foregoing, as collateral
security for the full, prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of the Secured
Obligations of the undersigned, the undersigned hereby mortgages, pledges and
hypothecates to the Collateral Agent for the benefit of the Secured Parties, and
grants to the Collateral Agent for the benefit of the Secured Parties a lien on
and security interest in, all of its right, title and interest in, to and under
the Collateral of the undersigned and expressly assumes all obligations and
liabilities of a Grantor thereunder.
The information set forth in Annex 1-A is hereby added to the information set
forth in Schedules 1 through 6 to the Pledge and Security Agreement. The
undersigned hereby agrees that this Joinder Agreement may be attached to the
Pledge and Security Agreement and that the Pledged Collateral listed on Annex
1-A to this Joinder Agreement shall be and become part of the Collateral
referred to in the Pledge and Security Agreement and shall secure all Secured
Obligations of the undersigned.
The undersigned hereby represents and warrants that each of the representations
and warranties contained in ARTICLE III (Representations and Warranties) of the
Pledge and Security Agreement applicable to it is true and correct on and as the
date hereof as if made on and as of such date.
This Joinder Agreement shall be governed by, and construed and interpreted in
accordance with, the internal law of the State of New York.

 

 



--------------------------------------------------------------------------------



 



The undersigned agrees that:
(a) Any legal action or proceeding with respect to this Joinder Agreement may be
brought in the courts of the State of New York or of the United States of
America for the Southern District of New York, and, by execution and delivery of
this Joinder Agreement, the undersigned hereby accepts for itself and in respect
of its property, generally and unconditionally, the jurisdiction of the
aforesaid courts. The undersigned irrevocably waives any objection, including
any objection to the laying of venue or based on the grounds of forum non
conveniens, that it may now or hereafter have to the bringing of any such action
or proceeding in such respective jurisdictions.
(b) The undersigned hereby irrevocably consents to the service of any and all
legal process, summons, notices and documents in any suit, action or proceeding
brought in the United States of America arising out of or in connection with
this Joinder Agreement by the mailing (by registered or certified mail, postage
prepaid) or delivering of a copy of such process to the undersigned at the
address specified in Section 7.2 (Notices, Etc.) of the Pledge and Security
Agreement. The undersigned agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.
(c) Nothing contained herein shall affect the right of any Agent or any other
Secured Party to serve process in any other manner permitted by law or commence
legal proceedings or otherwise proceed against the undersigned in any other
jurisdiction.
[Signature page follows]

 

2



--------------------------------------------------------------------------------



 



In witness whereof, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

            [Additional Grantor]
      By:           Name:           Title:        

Acknowledged and Agreed
as of the date first above written:
Bank of America, N.A.,
as Collateral Agent

         
By:
       
 
 
 
Name:    
 
  Title:    

 

3



--------------------------------------------------------------------------------



 



Annex 5
To
Pledge and Security Agreement
Form of Short Form Copyright Security Agreement
Copyright Security Agreement, dated as of August  _____, 2008, by each of the
entities listed on the signature pages hereof (each a “Grantor” and,
collectively, the “Grantors”) in favor of Bank of America, N.A. (“BofA”), as
collateral agent for the Secured Parties (in such capacity, together with its
successors and assigns in such capacity, the “Collateral Agent”).
W i t n e s s e t h:
Whereas, pursuant to a Credit Agreement, dated as of August 26, 2008 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Warnaco Inc. (the “Borrower”), The Warnaco
Group, Inc. (“Group”), the Lenders and Issuers party thereto, BofA, as
administrative agent and collateral agent for the Lenders and Issuers, and
certain other parties thereto, the Lenders and the Issuers have severally agreed
to make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;
Whereas, the Grantors other than the Borrower are party to a Guaranty pursuant
to which they have guaranteed the Obligations of the Borrower under the Credit
Agreement; and
Whereas, all the Grantors are party to a Pledge and Security Agreement, dated as
of August 26, 2008. in favor of the Collateral Agent (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Security Agreement”) pursuant to which the Grantors are required to execute and
deliver this Copyright Security Agreement;
Now, therefore, in consideration of the premises and to induce the Lenders, the
Issuers, the Administrative Agent and the Collateral Agent to enter into the
Credit Agreement and to induce the Lenders and the Issuers to make their
respective extensions of credit to the Borrower thereunder, each Grantor hereby
agrees with the Collateral Agent as follows:
Section 1. Defined Terms
Unless otherwise defined herein, terms defined in the Security Agreement and
used herein have the meaning given to them in the Security Agreement.

 

 



--------------------------------------------------------------------------------



 



Section 2. Grant of Security Interest in Copyright Collateral
Each Grantor, as collateral security for the full, prompt and complete payment
and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of such Grantor, hereby conveys,
mortgages, pledges and hypothecates to the Collateral Agent for the benefit of
the Secured Parties, and grants to the Collateral Agent for the benefit of the
Secured Parties a lien on and security interest in, all of its right, title and
interest in, to and under the following Collateral of such Grantor (the
“Copyright Collateral”):
(a) all of its Copyrights and Copyright Licenses pursuant to which it has been
granted any exclusive rights to Copyrights, including, without limitation, those
referred to on Schedule I hereto;
(b) all renewals, reversions and extensions of the foregoing; and
(c) all Proceeds of any or all of the foregoing, including, without limitation,
all rights to income, royalties, proceeds and damages now or hereafter due
and/or payable under any Copyright and with respect thereto, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.
Section 3. Security Agreement
The security interest granted pursuant to this Copyright Security Agreement is
granted in conjunction with the security interest granted to the Collateral
Agent pursuant to the Security Agreement and each Grantor hereby acknowledges
and affirms that the rights and remedies of the Collateral Agent with respect to
the security interest in the Copyright Collateral made and granted hereby are
more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein.
[Signature Pages Follow]

 

2



--------------------------------------------------------------------------------



 



In witness whereof, each Grantor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

            Very truly yours,

[Grantor],
as Grantor
      By:           Name:           Title:        

Accepted and Agreed
as of the date first above written:
Bank of America, N.A.,
as Collateral Agent for the Secured Parties

         
By:
       
 
 
 
Name:    
 
  Title:    

[Signature page to Copyright Security Agreement]

 

 



--------------------------------------------------------------------------------



 



Acknowledgment of Grantor

             
State of
    )    
 
 
 
       
 
    ) ss.
County of
    )  
 
 
 
       

On this  _____  day of  ___ ___, 20_____  before me personally appeared  _____,
proved to me on the basis of satisfactory evidence to be the person who executed
the foregoing instrument on behalf of  _____, who being by me duly sworn did
depose and say that he is an authorized officer of said corporation, that the
said instrument was signed on behalf of said corporation as authorized by its
Board of Directors and that he acknowledged said instrument to be the free act
and deed of said corporation.

         
 
 
 
Notary Public    

[Acknowledgement of Grantor for Copyright Security Agreement]

 

 



--------------------------------------------------------------------------------



 



Schedule I
to
Copyright Security Agreement
Copyright Registrations
A. REGISTERED COPYRIGHTS
[Include Copyright Title, Country, Author, Claimant, Registration Number and
Date]
B. COPYRIGHT APPLICATIONS
[Include Copyright Title, Country, Claimant and Date Filed]
C. EXCLUSIVE COPYRIGHT LICENSES

 

5



--------------------------------------------------------------------------------



 



Annex 6
to
Pledge and Security Agreement
Form of Short Form Patent Security Agreement
Patent Security Agreement, dated as of August  _____, 2008, by each of the
entities listed on the signature pages hereof (each a “Grantor” and,
collectively, the “Grantors”) in favor of Bank of America, N.A. (“BofA”), as
collateral agent for the Secured Parties (as defined in the Credit Agreement
referred to below) (in such capacity, together with its successors and assigns
in such capacity, the “Collateral Agent”).
W i t n e s s e t h:
Whereas, pursuant to a Credit Agreement, dated as of August 26, 2008 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Warnaco Inc. (the “Borrower”), The Warnaco
Group, Inc. (“Group”), the Lenders and Issuers party thereto, BofA, as
administrative agent and collateral agent for the Lenders and Issuers, and
certain other parties thereto, the Lenders and the Issuers have severally agreed
to make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;
Whereas, the Grantors other than the Borrower are party to a Guaranty pursuant
to which they have guaranteed the Obligations of the Borrower under the Credit
Agreement; and
Whereas, all the Grantors are party to a Pledge and Security Agreement, dated as
of August 26, 2008, in favor of the Collateral Agent (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Security Agreement”) pursuant to which the Grantors are required to execute and
deliver this Patent Security Agreement;
Now, therefore, in consideration of the premises and to induce the Lenders, the
Issuers, the Administrative Agent and the Collateral Agent to enter into the
Credit Agreement and to induce the Lenders and the Issuers to make their
respective extensions of credit to the Borrower thereunder, each Grantor hereby
agrees with the Collateral Agent as follows:
Section 1. Defined Terms
Unless otherwise defined herein, terms defined in the Credit Agreement or in the
Security Agreement and used herein have the meaning given to them in the Credit
Agreement or the Security Agreement.

 

 



--------------------------------------------------------------------------------



 



Section 2. Grant of Security Interest in Patent Collateral
Each Grantor, as collateral security for the full, prompt and complete payment
and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of such Grantor, hereby conveys,
mortgages, pledges and hypothecates to the Collateral Agent for the benefit of
the Secured Parties, and grants to the Collateral Agent for the benefit of the
Secured Parties a lien on and security interest in, all of its right, title and
interest in, to and under the following Collateral of such Grantor (the “Patent
Collateral”):
(a) all of its Patents, including, without limitation, those referred to on
Schedule I hereto;
(b) all reissues, continuations, divisions, continuations, renewals and
extensions of the foregoing; and
(c) all Proceeds of any or all of the foregoing, including, without limitation,
all rights to income, royalties, proceeds and damages now or hereafter due
and/or payable under any Patent and with respect thereto, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.
Section 3. Security Agreement
The security interest granted pursuant to this Patent Security Agreement is
granted in conjunction with the security interest granted to the Collateral
Agent pursuant to the Security Agreement and each Grantor hereby acknowledges
and affirms that the rights and remedies of the Collateral Agent with respect to
the security interest in the Patent Collateral made and granted hereby are more
fully set forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.
[Signature Pages Follow]

 

2



--------------------------------------------------------------------------------



 



In witness whereof, each Grantor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

            Very truly yours,

[Grantor],
as Grantor
      By:           Name:           Title:        

Accepted and Agreed
as of the date first above written:
Bank of America, N.A.,
as Collateral Agent for the Secured Parties

         
By:
       
 
 
 
Name:    
 
  Title:    

[Signature Page to Patent Security Agreement]

 

 



--------------------------------------------------------------------------------



 



Acknowledgement of Grantor

             
State of
    )  
 
 
 
       
 
    ) ss.
County of
    )  
 
 
 
       

On this  _____  day of  _____, 20_____  before me personally appeared  _____,
proved to me on the basis of satisfactory evidence to be the person who executed
the foregoing instrument on behalf of  _____, who being by me duly sworn did
depose and say that he is an authorized officer of said corporation, that the
said instrument was signed on behalf of said corporation as authorized by its
Board of Directors and that he acknowledged said instrument to be the free act
and deed of said corporation.

         
 
 
 
Notary Public    

Acknowledgement of Grantor for Patent Security Agreement

 

 



--------------------------------------------------------------------------------



 



Schedule I
to
Patent Security Agreement
Patent Registrations
A. PATENTS
[Include Patent Title, Patent Number, Country, Owner and Issue Date]
B. PATENT APPLICATIONS
[Include Patent Title, Serial Number, Country, Owner and Filing Date]

 

5



--------------------------------------------------------------------------------



 



Annex 7
to
Pledge and Security Agreement
Form of Short Form Trademark Security Agreement
Trademark Security Agreement, dated as of August  _____, 2008, by each of the
entities listed on the signature pages hereof (each a “Grantor” and,
collectively, the “Grantors”) in favor of Bank of America, N.A. (“BofA”), as
collateral agent for the Secured Parties (as defined in the Credit Agreement
referred to below) (in such capacity, together with its successors and assigns
in such capacity, the “Collateral Agent”).
W i t n e s s e t h:
Whereas, pursuant to a Credit Agreement, dated as of August 26, 2008 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Warnaco Inc. (the “Borrower”), The Warnaco
Group, Inc. (“Group”), the Lenders and Issuers party thereto, BofA, as
administrative agent and collateral agent for the Lenders and Issuers, and
certain other parties thereto, the Lenders and the Issuers have severally agreed
to make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;
Whereas, the Grantors other than the Borrower are party to a Guaranty pursuant
to which they have guaranteed the Obligations of the Borrower under the Credit
Agreement; and
Whereas, all the Grantors are party to a Pledge and Security Agreement, dated as
of August 26, 2008, in favor of the Collateral Agent (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Security Agreement”) pursuant to which the Grantors are required to execute and
deliver this Trademark Security Agreement;
Now, therefore, in consideration of the premises and to induce the Lenders, the
Issuers, the Administrative Agent and the Collateral Agent to enter into the
Credit Agreement and to induce the Lenders and the Issuers to make their
respective extensions of credit to the Borrower thereunder, each Grantor hereby
agrees with the Collateral Agent as follows:
Section 1. Defined Terms
Unless otherwise defined herein, terms defined in the Credit Agreement or in the
Security Agreement and used herein have the meaning given to them in the Credit
Agreement or the Security Agreement.

 

 



--------------------------------------------------------------------------------



 



Section 2. Grant of Security Interest in Trademark Collateral
Each Grantor, as collateral security for the full, prompt and complete payment
and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of such Grantor, hereby mortgages, pledges
and hypothecates to the Collateral Agent for the benefit of the Secured Parties,
and grants to the Collateral Agent for the benefit of the Secured Parties a lien
on and security interest in, all of its right, title and interest in, to and
under the following Collateral of such Grantor (the “Trademark Collateral”):
1. all of its Trademarks, including, without limitation, those referred to on
Schedule I hereto;
2. all renewals and extensions of the foregoing;
3. all goodwill of the business connected with the use of, and symbolized by,
each such Trademark; and
4. all Proceeds of any or all of the foregoing, including, without limitation,
all rights to income, royalties, proceeds and damages now or hereafter due
and/or payable under any Trademark and with respect thereto, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.
Section 3. Security Agreement
The security interest granted pursuant to this Trademark Security Agreement is
granted in conjunction with the security interest granted to the Collateral
Agent pursuant to the Security Agreement and each Grantor hereby acknowledges
and affirms that the rights and remedies of the Collateral Agent with respect to
the security interest in the Trademark Collateral made and granted hereby are
more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein.
[Signature Pages Follow]

 

2



--------------------------------------------------------------------------------



 



In witness whereof, each Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

            Very truly yours,

[Grantor]
as Grantor
      By:           Name:           Title:        

Accepted and Agreed
as of the date first above written:
Bank of America, N.A.,
as Collateral Agent for the Secured Parties

         
By:
       
 
 
 
Name:    
 
  Title: V    

Signature Page to Trademark Security Agreement

 

 



--------------------------------------------------------------------------------



 



Acknowledgement of Grantor

         
State of
 
 
)  
 
    ) ss.
County of
 
 
)  

On this  _____  day of  _____, 20_____  before me personally appeared  _____,
proved to me on the basis of satisfactory evidence to be the person who executed
the foregoing instrument on behalf of  _____, who being by me duly sworn did
depose and say that he is an authorized officer of said corporation, that the
said instrument was signed on behalf of said corporation as authorized by its
Board of Directors and that he acknowledged said instrument to be the free act
and deed of said corporation.

         
 
 
 
Notary Public    

Ackdnowledgement of Grantor for Trademark Agreement

 

 



--------------------------------------------------------------------------------



 



Schedule I
to
Trademark Security Agreement
Trademark Registrations

A.  
REGISTERED TRADEMARKS

[Include Trademark, Country, Owner, Registration Number and Date of
Registration]

B.  
TRADEMARK APPLICATIONS

[Include Trademark, Country, Owner, Application Number and Date of Filing]

 

v



--------------------------------------------------------------------------------



 



SCHEDULE 1
JURISDICTION OF ORGANIZATION; PRINCIPAL EXECUTIVE OFFICE

                          Chief Executive Office/Sole Place of   Organizational
ID   Legal Name   Jurisdiction of Incorporation   Business   Number  
Authentic Fitness On-Line, Inc.
  Nevada   501 7th Avenue
New York, NY 10018     C27022-1998  
CCC Acquisition Corp.
  Delaware   501 7th Avenue
New York, NY 10018     2351253  
Calvin Klein Jeanswear Company
  Delaware   501 7th Avenue
New York, NY 10018     2411512  
CKJ Holdings, Inc.
  Delaware   501 7th Avenue
New York, NY 10018     2691368  
CKU.com Inc.
  Delaware   501 7th Avenue
New York, NY 10018     3088934  
Designer Holdings Ltd.
  Delaware   501 7th Avenue
New York, NY 10018     2491119  
Ocean Pacific Apparel Corp.
  Delaware   501 7th Avenue
New York, NY 10018     2315553  
The Warnaco Group, Inc.
  Delaware   501 7th Avenue
New York, NY 10018     2085832  

 

 



--------------------------------------------------------------------------------



 



                          Chief Executive Office/Sole Place of   Organizational
ID   Legal Name   Jurisdiction of Incorporation   Business   Number  
Warnaco Inc.
  Delaware   501 7th Avenue
New York, NY 10018     0731101  
Warnaco Puerto Rico, Inc.
  Delaware   501 7th Avenue
New York, NY 10018     3243676  
Warnaco Retail Inc.
  Delaware   501 7th Avenue
New York, NY 10018     2349578  
Warnaco Swimwear Inc.
  Delaware   6040 Bandini Blvd.,
City of Commerce, CA 90040-2905

Los Angeles Center Studios*
1201 West 5th Street
Los Angeles, California 90017     2227587  
Warnaco Swimwear Products Inc.
  Delaware   6040 Bandini Blvd.,
City of Commerce, CA 90040-2905

Los Angeles Center Studios*
1201 West 5th Street
Los Angeles, California 90017     2226825  
Warnaco U.S., Inc.
  Delaware   501 7th Avenue
New York, NY 10018     2687301  

 

      *  
Projected effective date for this address is October 15, 2008.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
PLEDGED COLLATERAL
Part I: U.S. Subsidiaries

                                                              Percentage        
      Stock             of           Class of   Certificate     Number of    
Outstanding   Grantor   Stock Issuer   Stock   No(s)     Shares     Shares  
Calvin Klein Jeanswear Company
  CKJ Holdings, Inc.   Common Stock     2       1,000       100 %
Designer Holdings Ltd. (f/k/a Jeanswear Holdings, Inc.)
  Calvin Klein Jeanswear Company   Common Stock     2       1,000       100 %
The Warnaco Group, Inc.
  Warnaco Inc.   Common Stock     43       100,000       100 %
Warnaco Inc.
  CKU.com Inc.   Common Stock     2       1,000       100 %
 
  Designer Holdings Ltd.   Common Stock     2       1,000       100 %
 
  Ocean Pacific Apparel Corp.   Common Stock     9       5,589       100 %
 
  Warnaco Puerto Rico, Inc.   Common Stock     1       1,000       100 %
 
  Warnaco Swimwear Inc. (f/k/a Authentic Fitness Corporation)   Common Stock    
3       1,000       100 %

 

 



--------------------------------------------------------------------------------



 



                                              Stock             Percentage of  
        Class of   Certificate     Number of     Outstanding   Grantor   Stock
Issuer   Stock   No(s)     Shares     Shares  
 
  Warnaco U.S., Inc.   Common Stock     1       1,000       100 %
Warnaco Swimwear Inc. (f/k/a Authentic Fitness Corporation)
  Warnaco Swimwear Products Inc. (f/k/a Authentic Fitness Products Inc.)  
Common Stock     6       100       100 %
Warnaco Swimwear Products Inc. (f/k/a Authentic Fitness Products Inc.)
  Authentic Fitness On-Line, Inc.   Common Stock     1       100       100 %
 
  Warnaco Retail Inc. (f/k/a Authentic Fitness Retail Inc.)   Common Stock     1
      100       100 %
 
  CCC Acquisition Corp.   Common Stock     3       100       100 %

 

 



--------------------------------------------------------------------------------



 



Part II: First-Tier Foreign Subsidiaries

                                              Stock           Percentage of    
      Class of   Certificate   Number of   Outstanding   Grantor   Stock Issuer
  Stock   No(s)   Shares   Shares  
Warnaco Inc.
  Linda Vista de Veracruz S.A. de C.V.   Series B     1       329       66 %
 
  Warnaco Intimo S.A.   Common Stock   Uncertificated     7,260       66 %
 
  WF Overseas Fashion C.V.   Partnership Interests   Uncertificated  
Uncertificated     65 %
 
  Warner’s de Mexico S.A.   Series A     1       33,000       66 %
 
  de C.V.   Series B     4       39,959,844       66 %
Warnaco Swimwear Products Inc. (f/k/a Authentic Fitness Products Inc.)
  Vista de Yucatan S.A. de C.V.   Series B     1       329       66 %
Warnaco U.S., Inc.
  Warnaco (Macao) Company Limited   Uncertificated   Uncertificated  
Uncertificated     66 %

Part III: Pledged
None.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
FILINGS
Secretary of State of the State of Delaware
CCC Acquisition Corp.
Calvin Klein Jeanswear Company
CKJ Holdings, Inc.
CKU.com Inc.
Designer Holdings Ltd.
Ocean Pacific Apparel Corp.
The Warnaco Group, Inc.
Warnaco Inc.
Warnaco Puerto Rico, Inc.
Warnaco Retail Inc.
Warnaco Swimwear Inc.
Warnaco Swimwear Products Inc.
Warnaco U.S., Inc.
Secretary of State of the State of Nevada
Authentic Fitness On-Line, Inc.
US Copyright Office
US Patent and Trademark Office

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 4
LOCATION OF INVENTORY AND EQUIPMENT
(As of the Closing Date)

      Company   Inventory and Equipment Location
 
   
Authentic Fitness On-Line, Inc.
  6040 Bandini Blvd.
 
  City of Commerce, CA 90040-2905
 
   
 
  501 7th Avenue
 
  New York, NY 10018
 
   
 
  5305 Rivergrade Road
Irwindale, CA 91706
 
   
CCC Acquisition Corp.
  501 7th Avenue
 
  New York, NY 10018
 
   
 
  6040 Bandini Blvd.
 
  City of Commerce, CA 90040-2905
 
   
Calvin Klein Jeanswear Company
  501 7th Avenue
 
  New York, NY 10018
 
   
 
  Ward Warehouse
 
  500 Eighth Avenue
 
  Altoona PA 16601
 
   
 
  Ward Warehouse
700 N. Third Avenue
 
  Altoona, PA 16601
 
   
 
  Butterick BLDG.
2900 Beale Ave.
 
  Altoona, PA 16601
 
   
 
  Puritan Building
2408-2430 8th Avenue
 
  Altoona, PA 16601
 
   
 
  Fleming Building
RD # 4 Industrial Park
 
  Huntingdon, PA 16652

 

 



--------------------------------------------------------------------------------



 



      Company   Inventory and Equipment Location
 
   
 
  U.S. Sport Building
RD # 4 Industrial Park
 
  Huntingdon, PA 16652
 
   
 
  US Routes 22 & 220
Duncansville, PA 16635
 
   
CKJ Holdings, Inc.
  501 7th Avenue
 
  New York, NY 10018
 
   
CKU.com Inc.
  470 Wheelers Farms Road
Milford, CT 06460
 
   
 
  501 7th Avenue
 
  New York, NY 10018
 
   
Designer Holdings Ltd.
  501 7th Avenue
 
  New York, NY 10018
 
   
Ocean Pacific Apparel Corp.
  501 7th Avenue
 
  New York, NY 10018
 
   
 
  470 Wheelers Farms Road
Milford, CT 06460
 
   
 
  6040 Bandini Blvd.
 
  City of Commerce, CA 90040-2905
 
   
 
  5305 Rivergrade Road
Irwindale, CA 91706
 
   
 
  3 Studebaker
Irvine, CA 92618
 
   
The Warnaco Group, Inc.
  501 7th Avenue
 
  New York, NY 10018
 
   
Warnaco Inc.
  501 7th Avenue
 
  New York, NY 10018
 
   
 
  6040 Bandini Blvd.
 
  City of Commerce, CA 90040-2905

 

 



--------------------------------------------------------------------------------



 



      Company   Inventory and Equipment Location
 
   
 
  Ward Warehouse
500 Eighth Avenue
 
  Altoona, PA 16602
 
   
 
  Butterick BLDG
2900 Beale Avenue
 
  Altoona, PA 16601
 
   
 
  470 Wheelers Farms Road
Milford, CT 06460
 
   
 
  U.S. Routes 22 & 220
Duncansville, PA 16635
 
   
 
  Puritan Building
2408-2430 8th Avenue
 
  Altoona, PA 16602
 
   
 
  Fleming Building
Rd #4 Industrial Park
 
  Huntingdon, PA 16652
 
   
 
  U.S. Sports Building
Rd #4 Industrial Park
 
  Huntingdon, PA 16652
 
   
Warnaco Puerto Rico, Inc.
  501 7th Avenue
 
  New York, NY 10018
 
   
 
  265 Isabel La catolica
Hyde Park, Hato Rey
Puerto Rico
 
   
 
  470 Wheelers Farms Road
Milford, CT 06460
 
   
Warnaco Retail Inc.
  6040 Bandini Blvd.
 
  City of Commerce, CA 90040-2905
 
   
 
  5305 Rivergrade Road
Irwindale, CA 91706

 

 



--------------------------------------------------------------------------------



 



      Company   Inventory and Equipment Location
 
   
 
  501 7th Avenue
 
  New York, NY 10018
 
   
 
  Space 502, Second Level
525 F.D. Roosevelt Avenue
 
  Hato Rey, PR 00918
 
   
 
  Fortaleza #65
Corner of Cristo St.
 
  Old San Juan, PR 00901
 
   
Warnaco Swimwear Inc.
  6040 Bandini Blvd.
 
  City of Commerce, CA 90040-2905
 
   
 
  501 7th Avenue
 
  New York, NY 10018
 
   
 
  5305 Rivergrade Road
Irwindale, CA 91706
 
   
 
  5651 Rickenbacker Rd.
Commerce, CA 90040
 
   
Warnaco Swimwear Products Inc.
  5305 Rivergrade Road
Irwindale, CA 91706
 
   
 
  6040 Bandini Blvd.
 
  City of Commerce, CA 90040-2905
 
   
 
  501 7th Avenue
 
  New York, NY 10018
 
   
Warnaco U.S., Inc.
  470 Wheelers Farms Road
Milford, CT 06460
 
   
 
  501 7th Avenue
 
  New York, NY 10018

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 5
INTELLECTUAL PROPERTY
Intellectual Property:
License Agreements

  1.  
Jeans License Agreement by and between Calvin Klein, Inc (“CKI”) as the Licensor
and Calvin Klein Jeanswear (“CKJ”) as Licensee dated August 4, 1994, as amended
(Men’s and Women’s — U.S., Central America, South America and Canada)

  A.  
Amendment dated December 7, 1994, re: Production of certain style or styles of
baseball cap(s)
    B.  
Amendment dated January 10, 1995, re: Addition of the jurisdiction of Canada
    C.  
Amendment dated February 28, 1995, re: “Articles” as defined under the Agreement
may hereinafter be referred to as “Khaki Articles” and/or “Articles.”
    D.  
Amendment dated April 22, 1996, re: Amendment of §§ 1.1, 2.1, 2.2, 7.1, 7.4,
11.1, of the License Agreement and §§ 8, 4, 6, 5 and 3 of the Khaki Amendment
    E.  
Amendment dated July 19, 1996, re: Defining the Territory of the British West
Indies and the Greater Antilles
    F.  
Amendment dated October 31, 1996, re: the definition of “Close-out Articles” and
“Net Sales”
    G.  
Amendment dated December 31, 1996, re: Addition of Argentina and Uruguay to the
Territory
    H.  
Amendment dated February 24, 1997, re: Production of certain styles of knit
scarves and certain styles of hats
    I.  
Sublicense Agreement by and between CKJ Holdings, Inc. (“Holdings”) and CKJ
dated as of January 1, 1997
    J.  
Amendment dated January 15, 2002, re: Shortfall amount and accumulated unpaid
interest
    K.  
Amendment dated July 10, 2002, re: Calculation of Net Sales.
    L.  
CKJ Waiver: Letter re: Sale of Jeanswear by CKJ amounted to no more than 15%,
dated October 8, 2002
    M.  
Letter Agreement dated December 9, 2002, re: Limited Permission to make and sell
Bathrobes and Pajamas in Japan

 

 



--------------------------------------------------------------------------------



 



  N.  
Letter of Consent as of April 1, 2003 from CKJ to CKI re: consent to have Groupe
Fremaux manufacture, source and sell bathrobes in Europe
    O.  
Letter Agreement dated March 4, 2003 re: Grant from CKI for the production of
Terry Cloth flip flop for May 1 to May 30, 2003, Underwear travel bags for
Holiday 2003 and Black rubber flip flop for Father’s Day 2003
    P.  
Letter dated June 12, 2003 from Warnaco Inc. to Calvin Klein, Inc. re:
permission to produce and sell “CK/CALVIN KLEIN” men’s accessories to and in
Japan in lieu of the CKI/Warnaco Inc. Men’s Accessories License
    Q.  
Amendment and Agreement dated June 5, 2003 by and among CKI, Phillips-Van Heusen
Corporation, Warnaco Inc., CKJ and CKJ Holdings Inc.

  a.  
Letter Agreement dated March 16, 2006 between Warnaco Inc., Calvin Klein
Jeanswear Company, Warnaco Swimwear Inc. re: June 5, 2003 amendment, women’s
swimwear license, and underwear outlet license agreement
    b.  
Letter Agreement dated December 1, 2006 between Calvin Klein, Inc., CKJ
Holdings, Inc., Calvin Klein Jeanswear Company re: amendment of product
definition and discounts to Warnaco Parties as defined in the June 2003
Agreement, and provisions re: distribution of women’s “plus” sizes in the U.S.

  R.  
Sub-License Agreement — by and between Calvin Klein Jeanswear Company, CKJ
Holdings, Inc. [Happy Kids Inc. and Happy Kids Jeanswear, Inc.] dated June 18,
2003. (amended November 15, 2004), and assigned by letter dated December 1, 2005
to Wear Me Apparel Corp./ Kids Headquarters, as amendments for Jeanswear and
Underwear dated ____ 2005, and on March 21, 2007, March 22, 2007, May 14, 2007,
August 8, 2007 and November 27, 2007

  a.  
Children’s Underwear Amendment dated November 15, 2004 between Calvin Klein
Jeanswear and CKJ Holdings, Inc. and Happy Kids Jeanswear Inc. and Warnaco Inc.
    b.  
Letter dated December 1, 2005 assigning Agreement to Wear Me Apparel/ Kids
Headquarters from C. Silverstein
    c.  
Children’s Jeanswear Amendment and Assignment dated ____ 2005 between Calvin
Klein Jeanswear, CKJ Holdings, Inc., Happy Kids Inc., Happy Kids Jeanswear Inc.
and Wear Me Apparel Corp.
    d.  
Children’s Underwear Amendment and Assignment dated ____ 2005 between Calvin
Klein Jeanswear, CKJ Holdings, Inc., Happy Kids Inc., Happy Kids Jeanswear Inc.,
Wear Me Apparel Corp. and Warnaco Inc.
    e.  
Letter dated October 25, 2006 from F. Tworecke of Warnaco to C. Silverstein re:
Limited Sell-Off Under Sub-License
    f.  
Letter Agreement dated March 21, 2007 between Wear Me Apparel Corp., Calvin
Klein Jeanswear Company and CKJ Holdings, Inc. re: merger of Wear Me Apparel
Corp. into Wear Me Apparel LLC.

 

 



--------------------------------------------------------------------------------



 



  g.  
Letter Agreement dated March 22, 2007 between Calvin Klein Jeanswear Company,
CKJ Holdings, Inc. and Wear Me Apparel Corp. re: penalty reimbursement payment
for additional sales of Articles at off-price in excess of the amounts approved
by CKJ
    h.  
Letter dated May 14, 2007 from Calvin Klein Jeanswear Company, CKJ Holdings,
Inc. to Wear Me Apparel Corp. re: confirmation of discussions concerning Wear Me
Apparel’s right to sell and distribute jeanswear Articles as Close-Out Articles
through off-price and close-out channels for the 2007 Annual Period.
    i.  
Letter Agreement dated August 8, 2007 between Calvin Klein Jeanswear Company,
CKJ Holdings, Inc. and Kids Headquarters re: penalty reimbursement payment for
additional sales of Articles at off-price in excess of the amounts approved by
CKJ
    j.  
Amendment to Sublicense dated August 8, 2007 between Calvin Klein Jeanswear
Company, CKJ Holdings Inc., Warnaco Inc., and Wear Me Apparel Corp. d.b.a. Kids
Headquarters division re: off-price and closeout sales in 2007
    k.  
Letter Agreement dated October 2007 between CKI, Calvin Klein Jeanswear Company,
CKJ Holdings and Warnaco Inc. re: Percentage Fees and Sales of Close-Out
Articles.
    l.  
Letter Agreement dated November 27, 2007 between Calvin Klein Jeanswear Company,
CKJ Holdings, Inc. and Kids Headquarters re: Close-Out sales for 2007, 2008,
sales to membership clubs, circumstances and requirements surrounding Final
Disposition Period of May 31, 2009
    m.  
Letter dated June 17, 2008 from Warnaco Inc. to Calvin Klein, Inc. re: Kids
Headquarters shipment of articles outside of defined territory.

  S.  
Guaranty by Jack M. Benun, dated June 18, 2003, re: the guarantee of the payment
of Minimum Guaranteed Fee in accordance of §7.2 of the Happy Kids, Inc.
Sub-License Agreement
    T.  
Letter of Consent dated June 18, 2003 from Holdings and CKJ to CKI re: request
of CKI’s consent of the Happy Kids, Inc. Sub-License Agreement
    U.  
Letter dated December 4, 2003 from CKI to Warnaco Inc. re: permission to sell an
additional US$30 Million of Net Sales of Articles over the limit of 17.5% of
Gross Sales of Articles to warehouse clubs
    V.  
Letter dated May 27, 2004 from CKI to Warnaco Inc. re: black label “CALVIN
KLEIN” Collection five pocket jeans
    W.  
Amendment dated July 26, 2003 re: Revised Net Sales Threshold Amounts.
(effective July 1, 2003) for Central and South America.
    X.  
*Central and South America Store License Agreement dated July 6, 2004 and
effective as of June 1, 2004 between CKI and CKJ Holdings & Calvin Klein
Jeanswear Company (with Summary)

 

 



--------------------------------------------------------------------------------



 



  Y.  
*Amendment #1 to Central and South America Store License Agreement between CKI
and CKJ Holdings & Calvin Klein Jeanswear Company dated January 31, 2006
    Z.  
Letter dated November 8, 2004 from CKI to Warnaco Inc. re: consent to sell an
additional $30 million of Net Sales over the limit of 17.5% of Gross Sales of
Articles to warehouse clubs
    AA.  
Letter Agreement dated March 16, 2006 between Warnaco Inc., Calvin Klein
Jeanswear Company, Warnaco Swimwear Inc. re: June 5, 2003 amendment, Women’s
Swimwear License, and Underwear Outlet License Agreement
    BB.  
Letter Agreement dated December 1, 2006 between Calvin Klein, Inc., CKJ
Holdings, Inc., Calvin Klein Jeanswear Company re: amendment of product
definition and discounts to Warnaco Parties as defined in the June 2003
Agreement, provisions re: distribution of women’s “plus” sizes in the U.S.
    CC.  
CKI/ CKJC “Plus Size” Term Sheet dated December 8, 2006
    DD.  
Letter Agreement between Calvin Klein Inc., CK Jeanswear Company, CKJ Holdings
Inc., Warnaco Inc., Warnaco Swimwear Inc., CKJE, CKJA, CKJAU, CKJNZ, CKJK,
CKJSH, CKJNV, and WF Overseas Fashion C.V. dated November 6, 2007 re: Close-Outs
    EE.  
Letter Agreement dated October 2007 between CKI, Calvin Klein Jeanswear Company,
CKJ Holdings and Warnaco Inc. re: Percentage Fees and Sales of Close-Out
Articles
    FF.  
E-Commerce Agreement dated January 31, 2008 re: CKI’s Calvin Klein e-commerce
Website and Warnaco’s E-Commerce Rights, between Calvin Klein, Inc., and WF
Overseas Fashion C.V., itself, or by or through CK Jeanswear N.V., CK Jeanswear
Asia Limited, CK Jeanswear Europe S.r.l., Calvin Klein Jeanswear Company, CKJ
Holdings, Inc. (with Summary)

  2.  
Amended and Restated Europe Jeans License Agreement dated January 1, 1997
between Calvin Klein, Inc. and CK Jeanswear Europe, S.p.A.

  A.  
Letter Agreement dated January 31, 2006 between Calvin Klein, Inc., WF Overseas
Fashion C.V. by Warnaco U.S., Inc. and CK Jeanswear Europe, S.p.A. re: Agreement
term, Minimum Net Sales Threshold, Minimum Guaranteed Fees, Assignment within
Warnaco

  3.  
Amended and Restated Asia Jeans License Agreement dated January 1, 1997 between
Calvin Klein, Inc. and Calvin Klein Jeanswear Asia Ltd.

  A.  
Letter Agreement dated January 31, 2006 between Calvin Klein, Inc., WF Overseas
Fashion C.V. by Warnaco U.S., Inc., and CKJA, CKJAU, CKJNZ, CKJK, CKJS, CKJE
(CKJA Group Entities), and CK Jeanswear N.V. (CKJ Entities), re: Agreement term,
Minimum Net Sales Thresholds, Change of Control Transfer, Assignment within
Warnaco

 

 



--------------------------------------------------------------------------------



 



  4.  
Amended and Restated “CK/Calvin Klein Jeans” Stores Agreement for Europe and
Asia between CKI & CKJNV, CKJA and CKJE dated March 6, 2002.

  A.  
Amendment to the Restated Jeans Store License dated January 31, 2006 between
CKI, WF Overseas Fashion C.V. by Warnaco U.S., Inc., CK Jeanswear N.V., CK
Jeanswear Asia Limited and CK Jeanswear Europe, S.p.A. re: Agreement term,
territory, ancillary products, number of jeans outlet stores, Assignment within
Warnaco, etc.

  5.  
Jeans Accessories License Agreement dated January 31, 2006 between Calvin Klein,
Inc., CK Jeanswear Europe, CK Jeanswear Asia Limited, and WF Overseas Fashion
C.V.

  A.  
Jeanswear Accessories Side Letter Permission dated January 31, 2008 for
CKJE/CKJA et al/WFOF between Calvin Klein, Inc. (“Grantor”) and CK Jeanswear
Europe S.r.l., CK Jeanswear Asia Limited (for itself and certain affiliates i.e.
CKJ Korea, CKJ Australia, CKJ Shanghai), and WF Overseas Fashions C.V. (by
Warnaco U.S., Inc., its general partner) (collectively “Operator”)
    B.  
E-Commerce Agreement dated January 31, 2008 re: CKI’s Calvin Klein e-commerce
Website and Warnaco’s E-Commerce Rights, between Calvin Klein, Inc., and WF
Overseas Fashion C.V., itself, or by or through CK Jeanswear N.V., CK Jeanswear
Asia Limited, CK Jeanswear Europe S.r.l., Calvin Klein Jeanswear Company, CKJ
Holdings, Inc.
    C.  
E-Commerce Side Letter Permission dated January 31, 2008 for CKJE/CKJA et
al/WFOF to sell Jeans Accessories via E-commerce between Calvin Klein, Inc., and
CK Jeanswear Europe S.r.l. and WF Overseas Fashion C.V. (by Warnaco U.S., Inc.,
its general partner)

  6.  
Jeans Accessories Only Retail Store Agreements

  A.  
Calvin Klein Jeans “Jeanswear Accessories Only” Retail Store Space Agreement
dated January 31, 2008 between Calvin Klein, Inc. (“Grantor”) and WF Overseas
Fashion C.V. (itself, or by and through Warnaco BV, as successor to CK Jeanswear
N.V.), CK Jeanswear Asia Limited, and CK Jeanswear Europe S.r.l. (collectively
“Operator”)
    B.  
Calvin Klein Jeans “Jeanswear Accessories Only” Retail Store Space Agreement —
Central and South America dated January 31, 2008 between Calvin Klein, Inc. and
WF Overseas Fashion C.V.
    C.  
Side Letter Permission dated January 31, 2008 for CKJE/CKJA et al/WFOF between
Calvin Klein, Inc. (“Grantor”) and CK Jeanswear Europe S.r.l., CK Jeanswear Asia
Limited (for itself and certain affiliates i.e. CKJ Korea, CKJ Australia, CKJ
Shanghai), and WF Overseas Fashions C.V. (by Warnaco U.S., Inc., its general
partner) (collectively “Operator”)

 

 



--------------------------------------------------------------------------------



 



  7.  
Bridge Accessories License Agreement dated January 31, 2006 between Calvin
Klein, Inc., CK Jeanswear Europe S.p.A. and WF Overseas Fashion C.V.

  A.  
Bridge Accessories Side Letter Permission dated January 31, 2008 for CKJE/WFOF
between Calvin Klein, Inc., (“Grantor”) and CK Jeanswear Europe S.r.l. and WF
Overseas Fashions C.V. (by Warnaco U.S., Inc., its general partner) (“Operator”)

  8.  
Bridge Accessories Only Store Agreements

  A.  
CK/Calvin Klein “Bridge Accessories Only” Stores Agreement dated January 31,
2008 between Calvin Klein, Inc. and WF Overseas Fashion C.V., (itself or by or
through C.V. Jeanswear Europe S.r.l.)
    B.  
CK/Calvin Klein “Bridge Accessories Only” Stores Agreement — Central and South
America dated January 31, 2008 between Calvin Klein, Inc. and WF Overseas
Fashion C.V.
    C.  
Bridge Accessories Side Letter Permission dated January 31, 2008 for CKJE/WFOF
between Calvin Klein, Inc., (“Grantor”) and CK Jeanswear Europe S.r.l. and WF
Overseas Fashions C.V. (by Warnaco U.S., Inc., its general partner) (“Operator”)

  9.  
Bridge Apparel License Agreement dated January 31, 2006 between Calvin Klein,
Inc., CK Jeanswear Europe S.p.A. and WF Overseas Fashion C.V.

  10.  
Bridge Store License Agreement dated January 31, 2006 between CK Jeanswear N.V.,
CK Jeanswear Europe S.p.A., and WF Overseas Fashion C.V.
    11.  
Underwear — Administration Agreement dated March 14, 1994 between Calvin Klein,
Inc. and Warnaco Inc.
    12.  
Calvin Klein Women’s Swimwear License Agreement dated as of January 1, 2004
between Calvin Klein, Inc. and Warnaco Swimwear Inc.
    13.  
Calvin Klein Men’s Swimwear License Agreement between Calvin Klein, Inc. and
Warnaco Swimwear Inc. (summary only)
    14.  
Speedo License Agreement dated May 10, 1990 between Speedo International B.V.
and Speedo International Limited (“the Licensor”) and Warnaco Inc. and Warnaco
International Inc. (“the Licensee”)

  A.  
Amendment to the Speedo Licenses dated November 25, 2002 by and between Speedo
International Limited and Authentic Fitness Corporation and Authentic Fitness
Products Inc. (Including Exhibits 1-6 of Speedo Licenses)
    B.  
Website Agreement November 25, 2002 by and between Speedo International Limited
and Authentic Fitness Corporation and Authentic Fitness Products, Inc. dated as
of

  15.  
Lifeguard License Corp. License Agreement (Amendment to the Lifeguard License
dated 2008)

 

 



--------------------------------------------------------------------------------



 



  16.  
Amended and Restated Chaps License Agreement dated as of January 1, 1996 by and
between Polo Ralph Lauren L.P. and Warnaco Inc.

  A.  
Letter, dated April 9, 1996 from Polo Ralph Lauren, L.P. to Linda Wachner re:
products to include men’s bathing suits
    B.  
Letter, dated June 20, 1996 from Michael J. Newman to Linda Wachner dated
June 20, 1996 re: trademarks “RALPH” and “RALPH BY RALPH LAUREN”
    C.  
Letter, dated June 2, 1998 from Lee S. Sporn to Stanley P. Silverstein re:
addition of Mexico to the Territory
    D.  
Letter Agreement, dated June 16, 1999 from PRL USA, Inc., The Polo/Lauren
Company L.P. & Polo Ralph Lauren Corporation to Stanley P. Silverstein, Esq. re:
Modes Alto Regal Agreement and extension of the U.S. Agreement to December 31,
2008
    E.  
License Agreement and Design Services Agreement Amendment and Extension,
effective September 1, 2003, by and among PRL USA, Inc., The Polo/Lauren
Company, L.P., Polo Ralph Lauren Corporation and Warnaco Inc. and Warnaco of
Canada Company
    F.  
Amendment to License Agreement and Design Services Agreement with respect to
Mexico and specifically “Annual Advertising Obligations”, and “Earned Royalty
Rate” under Canada License signed April 2005
    G.  
Letter Permission from Polo Ralph Lauren to Warnaco Inc. and Warnaco of Canada
Company granting permission to sublicense to Excelled Leather and Coat
Corporation for CHAPS branded outerwear dated June 15, 2006
    H.  
Sub-License Agreement between Warnaco Inc. and Excelled Leather and Coat
Corporation, effective January 1, 2006 for Men’s Leather and Wool Outerwear
    I.  
Letter Amendment dated May 9, 2007 between PRL Usa, Inc., The Polo/Lauren
Company L.P., Polo Ralph Lauren Corp., Warnaco Inc. and Warnaco of Canada
Company (effective April 1, 2006) re: change to description of “Licensed
Products”
    J.  
Letter from Warnaco Inc. and Warnaco of Canada Company dated February 1, 2008
requesting to exercise its right to renew as per the September 19, 2003
amendment
    K.  
Follow up Letter from Warnaco Inc. and Warnaco of Canada Company dated
February 15, 2008 requesting to exercise its right to renew as per the
September 19, 2003 amendment
    L.  
Short form for License Agreement and Design Services Agreement Amendment and
Extension, effective September 1, 2003, by and among PRL USA, Inc., The
Polo/Lauren Company, L.P., Polo Ralph Lauren Corporation and Warnaco Inc. and
Warnaco of Canada Company (used for recordation purposes)
    M.  
*Renewal Letter dated March 19, 2008 from Warnaco Inc. and Warnaco of Canada
Company enclosing payment for the difference between Minimum Earned Royalties
and Royalties actually paid and confirmation of renewal of agreements for Second
Renewal Term thru December 31, 2013

 

 



--------------------------------------------------------------------------------



 



  N.  
Mexican Recordation of License Agreement dated February 12, 2008

All Trademarks, Copyrights and Patents
See attached.
Canadian Trademarks, Copyrights and Patents
See attached.
Material Intellectual Property:
Trademarks
WARNER’S, owned by Warnaco U.S., Inc.
OLGA, owned by Warnaco U.S., Inc.
CALVIN KLEIN UNDERWEAR, beneficially owned by Warnaco Inc. (which owns the
Class B and C shares of the Calvin Klein Trademark Trust)
License Agreements
Calvin Klein Underwear Administration Agreement between Calvin Klein, Inc. and
Warnaco Inc., dated March 14, 1994, as amended.
Jeans License Agreement by and between Calvin Klein, Inc. and Calvin Klein
Jeanswear Company, dated August 4, 1994, as amended.
Amended and Restated Europe Jeans License Agreement, dated January 1, 1997, as
amended, by and among Calvin Klein, Inc., CK Jeanswear Europe, S.r.l. and WF
Overseas Fashion C.V.
Amended and Restated Asia Jeans License Agreement, dated January 1, 1997, by and
among Calvin Klein, Inc., Calvin Klein Jeanswear Asia Ltd. and WF Overseas
Fashion C.V.
Speedo License Agreement dated May 10, 1990, as amended, among Speedo
International Limited, Warnaco Swimwear Inc. and Warnaco Swimwear Products, Inc.

 

 



--------------------------------------------------------------------------------



 



Warnaco’s Intellectual Property

Table of Contents
Schedule Number

1.  
Trademarks

  A.  
Warnaco U.S., Inc. — Trademark Applications / Registrations
    B.  
Warnaco Swimwear, Inc. — Trademark Applications / Registrations

2.  
Copyrights

  A.  
Warnaco Inc. — Copyright Applications / Registrations
    B.  
Warnaco Swimwear, Inc. — Copyright Applications / Registrations

3.  
Patents

  A.  
Warnaco Swimwear, Inc. — Patent Applications / Registrations
    B.  
Warnaco — Patent Applications / Registrations
    C.  
Warnaco / Olga — Patent Applications / Registrations
    D.  
Warnaco / Speedo — Patent Applications / Registrations

 

 



--------------------------------------------------------------------------------



 



1. Trademarks

 





--------------------------------------------------------------------------------



 



A. Warnaco U.S., Inc.

Trademark Applications / Registrations

 





--------------------------------------------------------------------------------



 



WARNACO U.S., INC.

                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
Afghanistan
                               
 
  BODYSLIMMERS   IN 25   1048   28-Aug-1999   5999   21-Nov-1999
 
  BODYSLIMMERS NANCY GANZ   IN 25   1049   28-Aug-1999   6000   21-Nov-1999
 
  NANCY GANZ   IN 25   1050   28-Aug-1999   6001   21-Nov-1999
 
  OLGA   25 Int.   1406   30-Nov-1992   4687   18-Mar-1993
 
  WARNACO   IN 16, IN 25, IN 38, IN 42   2219   14-Aug-1996   5337   15-Dec-1996
 
  WARNER’S   IN 25   1405   30-Nov-1992   4686   18-Mar-1993
African Union Territories (OAPI)
                               
 
  OLGA   25 Int.   PV.81792   04-Sep-1992   32127   04-Sep-1994
 
  WARNER’S   IN 25   PV.81793   04-Sep-1992   32128   04-Sep-1992
Albania
                               
 
  BODY NANCY GANZ   IN 25   AL/M/2003/00   24-Dec-2003   9934   28-Oct-2004
 
  BODYSLIMMERS   IN 25   ALM/99/0021   20-May-1999   8195   22-Nov-2000
 
  BODYSLIMMERS NANCY GANZ   IN 25   ALM/99/0021   20-May-1999   8236  
01-Dec-2000
 
  IN CONTROL   IN 25   AL/M99/0037   20-Sep-1999   8278   22-Dec-2000
 
  NANCY GANZ   IN 25   ALM/99/0021   20-May-1999   8235   01-Dec-2000
 
  WARNER’S   IN 25           03-Jun-1995            
 
  WARNER’S IN CONTROL   IN 25   AL/M99/0037   20-Sep-1999   8246   30-Nov-2000
 
  YOUNG ATTITUDES   25 Int.   AL/M/2003/57   24-Dec-2003   9933   28-Oct-2004

Thursday, August 07, 2008

 

Page 1 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
Algeria
                               
 
  BODY NANCY GANZ   IN 25   032374   24-Dec-2003   66811   24-Dec-2003
 
  BODYSLIMMERS   IN 25   032373   24-Dec-2003   66810   24-Dec-2003
 
  BODYSLIMMERS NANCY GANZ   IN 25   032376   24-Dec-2003   66813   24-Dec-2003
 
  OLGA   25 Int., 31 Int.   021858   15-Sep-2002   064260   15-Sep-2002
 
  WARNER’S   IN 25   031865   06-Oct-2003   66751   06-Oct-2003
 
  YOUNG ATTITUDES   25 Int.   032375   24-Dec-2003   66812   24-Dec-2003
Andorra
                               
 
  BODYSLIMMERS   IN 25   13491   08-Jun-1999   13237   08-Jun-1999
 
  BODYSLIMMERS NANCY GANZ   IN 25   13498   08-Jun-1999   13236   08-Jun-1999
 
  IN CONTROL   IN 25   16651   14-Jul-1999   13307   14-Jul-1999
 
  NANCY GANZ   IN 25   13497   08-Jun-1999   13235   08-Jun-1999
 
  OLGA   IN 25   198   12-Dec-1996   915   12-Dec-1996
 
  WARNACO   IN 25   174   12-Dec-1996   908   12-Dec-1996
 
  WARNER’S   IN 25   2959   02-Jan-1997   1956   02-Jan-1997
 
  WARNER’S IN CONTROL   IN 25   13650   14-Jul-1999   13306   14-Jul-1999
Angola
                               
 
  WARNER’S MERRY WIDOW   IN 25   477/95   28-Aug-1995            
Anguilla
                               
 
  WARNER’S (SCRIPT)   IN 25   2780   26-Feb-1997   2780   26-Feb-1997

Thursday, August 07, 2008

 

Page 2 of 124



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   File Date
  Reg. No.   Reg. Date
Antigua and Barbuda
                           
 
  BODYSLIMMERS   IN 25   N/A   02-Aug-2000   5769   02-Aug-2000
 
  BODYSLIMMERS NANCY GANZ   IN 25   NA   02-Aug-2000   5768   02-Aug-2000
 
  OLGA   NA 38   N/A       3532   25-Mar-1993
 
  WARNER’S   NA 38   N/A   26-Oct-1966   1272   20-Apr-1967

Thursday, August 07, 2008

 

Page 3 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
Argentina
                                   
 
  BELLY BUSTER   IN 25   2166318   30-Jul-1998            
 
  BODY NANCY GANZ   25 Int.   2,466,994   09-Oct-2003   2,023,401   26-Apr-2005
 
  BODYSLIMMERS   IN 25   2166315   30-Jul-1998            
 
  BODYSLIMMERS NANCY GANZ   25 Int.   2,221,042   26-May-1999   1,801,177  
04-Aug-2000
 
  BUTT BOOSTER   IN 25   2166319   30-Jul-1998            
 
  CASUAL CONTROL   IN 24   2166322   30-Jul-1998            
 
  CASUAL CONTROL   IN 25   2166323   30-Jul-1998            
 
  ELEGANT CONTROL   IN 24   2166324   30-Jul-1998   1,784,093   29-Mar-2000
 
  ELEGANT CONTROL   IN 25   2166325   30-Jul-1998            
 
  HIPSLIP   IN 25   2166317   30-Jul-1998            
 
  NANCY GANZ   IN 25   2166316   30-Jul-1998   1,824,555   06-Apr-2001
 
  NIP TUCK & BOOST   IN 25   2166320   30-Jul-1998            
 
  OLGA   IN 25   2,644,050   06-Jan-2006   2,101,735   27-Jul-2006
 
  THIGHSLIMMER   IN 25   2166326   30-Jul-1998            
 
  WARNER’S   IN 25   2,447,401   28-Jul-2003   1,954,795   10-Oct-2003
 
  WARNER’S   IN 25   2,447,402   28-Jul-2003   1,95,4798   10-Oct-2003
 
  WARNER’S & W DESIGN   25   2,494,808   12-Feb-2004   1,984,309   28-Jun-2004
 
  WARNER’S (SCRIPT)   IN 25   2,447,404   28-Jul-2003   1,954,807   10-Oct-2003
 
  WARNER’S NOTHING BUT CURVES   IN 25   2,284,547   03-May-2000   1,846,501  
04-Oct-2001
 
  WILD ABOUT U-NECK   IN 25   2166321   30-Jul-1998            
 
  YOUNG ATTITUDES   25 Int.   2,471,329   29-Oct-2003   2,025,736   06-May-2005

Thursday, August 07, 2008

 

Page 4 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
Armenia
                               
 
  BODYSLIMMERS   IN 25   990423   20-May-1999            
 
  BODYSLIMMERS NANCY GANZ   IN 25   990422   20-May-1999   5300   11-Sep-2000
 
  IN CONTROL   IN 25   990841   30-Aug-1999   5393   02-Oct-2000
 
  NANCY GANZ   IN 25   990424   20-May-1999   5301   11-Sep-2000
 
  WARNACO   IN 25, IN 9, IN 16   960230   29-Apr-1996   3526   28-Aug-1998
 
  WARNER’S IN CONTROL   IN 25   990842   30-Aug-1999   5394   02-Oct-2000
Aruba
                               
 
  BODYSLIMMERS   IN 25   IM-990611.13   11-Jun-1999   19951   25-Jun-1999
 
  BODYSLIMMERS NANCY GANZ   IN 25   IM-990611.15   11-Jun-1999   19953  
25-Jun-1999
 
  NANCY GANZ   IN 25   IM-990611.14   11-Jun-1999   19952   25-Jun-1999
 
  OLGA   IN 25   90112613   26-Nov-1990   15045   24-Dec-1990
 
  OLGA TREASURES   25 Int.   95061915   19-Jun-1995   17444   05-Jul-1995
 
  SECRET SHAPERS   IN 25   IM-960306.16   06-Mar-1996   17858   29-May-1996
 
  WARNER’S   IN 25   030814.20   14-Aug-2003   22514   28-Aug-2003
 
  WARNER’S THE BETTER BODY PEOPLE   IN 25   9502311   05-Aug-1994   17222  
07-Mar-1995

Thursday, August 07, 2008

 

Page 5 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
Australia
                               
 
  BODY BY NANCY GANZ   IN 25   947754   20-Mar-2003   947754   20-Mar-2003
 
  BODY NANCY GANZ   IN 25   971835   26-Sep-2003   971835   26-Sep-2003
 
  BODYSLIMMERS NANCY GANZ   IN 25   820594   19-Jan-2000   820594   19-Jan-2000
 
  CUSTOM CURVES   IN 25   450,056   11-Aug-1986   A450,056   31-May-1990
 
  FLOWER CHARMS   IN 25   764590   11-Jun-1998   764590   11-Jun-1998
 
  NAKED COTTON   IN 25   787520   05-Mar-1999   787520   29-Jan-2001
 
  NAKED LACE   IN 25   764582   11-Jun-1998   764582   22-Dec-2000
 
  NAKED STRIPES   IN 25   764585   11-Jun-1998   764585   29-Jan-1999
 
  NAKED TRUTH   IN 25   764589   11-Jun-1998   764589   29-Jan-1999
 
  NANCY GANZ   IN 25   711,461   25-Jun-1996   711,461   25-Jun-1996
 
  NANCY GANZ BODYSLIMMERS   IN 25   768310   23-Jul-1998   768310   23-Jul-1998
 
  NANCYGANZSLIMMERS.COM   35, 38, 42   809940   11-Oct-1999   809940  
11-Oct-1999
 
  NOT SO INNOCENT   IN 25   779867   01-Dec-1998   779867   16-Jul-1999
 
  OLGA   IN 25   158,084   26-Jan-1960   A158,084   26-Jan-1960
 
  OLGA PIQUE   IN 25   832951   26-Apr-2000   832951   26-Apr-2000
 
  OLGA SIMPLY PERFECT   IN 25   793313   06-May-1999   7933313   06-May-1999
 
  OLGA SIMPLY PERFECT SATIN   IN 25   793309   06-May-1999   793309  
06-May-1999
 
  OLGA TREASURES   IN 25   700354   02-Jan-1996   700,354   09-Apr-1997
 
  OLGA’S CHRISTINA   25 Int.   1134741   12-Sep-2006   1134741   12-Sep-2006
 
  PLUSHLINE   IN 25   1061428   22-Jun-2005   1061428   22-Jun-2005
 
  SATIN AND PEARLS   IN 25   764594   11-Jun-1998            
 
  SATIN TUXEDO   IN 25   1061444   22-Jun-2005   1061444   22-Jun-2005
 
  SECRET SHAPERS   IN 25   704176   11-Mar-1996   704176   06-Jun-1997
 
  SHEER HEAVEN   IN 25   764593   11-Jun-1998   764593   29-Jan-1999

Thursday, August 07, 2008

 

Page 6 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
 
  SHIMMER & SHINE   IN 25   700355   02-Jan-1996   700355   09-Apr-1997
 
  SIZZLES   IN 25   341,880   14-Jan-1980   A341,880   23-Dec-1981
 
  SUDDENLY SLIM   25 Int.   116100   14-Feb-2007            
 
  VINTAGE TOUCH   IN 25   1061427   22-Jun-2005   1061427   22-Jun-2005
 
  WARNACO   IN 16, IN 25, IN 38, IN 42, IN 35   730231   19-Mar-1997   730231  
19-Mar-1997
 
  WARNACO.COM   IN 35, IN 38   734344   13-May-1997   734344   13-May-1997
 
  WARNER’S   IN 25   574,660   18-Mar-1992   574,660   03-Jul-1996
 
  WARNER’S (SCRIPT)   IN 25   38,473   19-Mar-1924   A38,473   19-Mar-1924
 
  WARNER’S LACE CHARMERS   IN 25   811466   25-Oct-1999            
 
  WARNER’S NOTHING BUT CURVES   IN 25   833304   28-Apr-2000   833304  
29-Sep-2000
 
  WARNER’S SIMPLY PERFECT   IN 25   792,753   30-Apr-1999   792753   17-Dec-1999
 
  WARNER’S SIMPLY PERFECT SATIN   IN 25   792754   30-Apr-1999   792754  
30-Apr-1999
 
  YOUNG ATTITUDES   25 Int.   968847   05-Sep-2003   968847   05-Sep-2003
Austria
                               
 
  OLGA   IN 25   AM 2038/87   27-May-1987   117,873   29-Oct-1987
 
  SATURDAY’S BRA   IN 25   AM 83/2000   07-Jan-2000   187,585   28-Mar-2000
 
  WARNACO   IN 25   AM 209/96   12-Jan-1996   163,783   19-Apr-1996
 
  WARNACO   IN 3, IN 25, IN 42   000209742   01-Apr-1996   000209742  
09-Nov-1998
 
  WARNER’S   IN 25   AM 1777/71   09-Aug-1971   70,664   31-Dec-1971
 
  WARNER’S   IN 25   AM 1730/74   15-Jul-1974   78,285   25-Sep-1974
 
  WARNER’S NOTHING BUT CURVES   IN 25   AM3298/2000   04-May-2000   190144  
11-Aug-2000

Thursday, August 07, 2008

 

Page 7 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
Azerbaijan
                               
 
  BODYSLIMMERS   IN 25   99.4542   20-May-1999   2000 0801   22-Aug-2000
 
  BODYSLIMMERS NANCY GANZ   IN 25   99.4541   20-May-1999   2000 0800  
22-Aug-2000
 
  IN CONTROL   IN 25   99.4734   31-Aug-1999   2000 0810   24-Aug-2000
 
  NANCY GANZ   IN 25   99.4541   20-May-1999   2000 0802   22-Aug-2000
 
  WARNACO   IN 9, IN 16, IN 25   96.2353   02-May-1996   990637   02-May-1996
 
  WARNER’S GOLD   IN 25, IN 28, IN 42   97.2798   30-Jan-1997            
 
  WARNER’S IN CONTROL   IN 25   99.4733   31-Aug-1999   2000 0809   24-Aug-2000

Thursday, August 07, 2008

 

Page 8 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
Bahamas
                               
 
  BODYSLIMMERS   NA 38   21,873   03-Aug-1999   21,873   03-Aug-1999
 
  BODYSLIMMERS NANCY GANZ   IN 25   21,875   03-Aug-1999   21,875   03-Aug-1999
 
  GUARANTEED COMFORT   NA 38   17,760   31-Aug-1995   17,760   31-Aug-1995
 
  GUARANTEED COMFORT FOR THE FULLER FIGURE   NA 38   17,830   10-Oct-1995  
17,830   10-Oct-1995
 
  LACE CHARMERS   NA 38   17,831   10-Oct-1995   17,831   10-Oct-1995
 
  LACY LUXURIES   NA 38   17,833   10-Oct-1995   17,833   10-Oct-1995
 
  NANCY GANZ   NA 38   21,874   03-Aug-1999   21,874   03-Aug-1999
 
  NO CLING EVER!   NA 38   17,832   10-Oct-1995   17,832   10-Oct-1995
 
  OLGA   NA 38   15,447   15-Sep-1992   15,447   15-Sep-1992
 
  OLGA SHIMMERLACE   NA 38   18,257   05-Mar-1996   18,257   05-Mar-1996
 
  OLGA TREASURES   NA 38   17,838   10-Oct-1995   17,838   10-Oct-1995
 
  SECRET SHAPERS   NA 38   18,258   05-Mar-1996   18,258   05-Mar-1996
 
  SHIMMER & SHINE   NA 38   17,839   10-Oct-1995   17,839   10-Oct-1995
 
  THE PERFECTIONISTS   NA 38   17,175   14-Mar-1995   17,175   14-Mar-1995
 
  WARNER’S   NA 38   15,446   15-Sep-1992   15,446   15-Sep-1992
 
  WARNER’S MERRY WIDOW   NA 38   17,254   05-May-1995   17,254   05-May-1995
 
  WARNER’S THE BETTER BODY PEOPLE   NA 38   17,098   03-Feb-1995   17,098  
26-Jul-1996

Thursday, August 07, 2008

 

Page 9 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
Bahrain
                               
 
  BODYSLIMMERS   IN 25   1258/99   21-Jul-1999   25983   21-Jul-1999
 
  BODYSLIMMERS NANCY GANZ   IN 25   1260/99   21-Jul-1999   25985   21-Jul-1999
 
  NANCY GANZ   IN 25   1259/99   21-Jul-1999   25984   21-Jul-1999
 
  OLGA   25 Int.   980/90   25-Dec-1990   13912   08-Jun-1991
 
  OLGA’S CHRISTINA   25 Int.   49540   12-Aug-2006            
 
  WARNACO   IN 25   1060/96   22-Jun-1996   20586   22-Jun-1996
 
  WARNACO   IN 42   1061/96   22-Jun-1996   SM 1995   02-Nov-1997
 
  WARNACO   IN 16   1063/96   22-Jun-1996   20587   22-Jun-1996
 
  WARNACO   IN 38   1062/96   22-Jun-1996   SM 1996   02-Nov-1997
 
  WARNACO.COM   IN 38   788/97   26-May-1997   2326   26-May-1997
 
  WARNACO.COM   IN 35   789/97   26-May-1997   2327   26-May-1997
 
  WARNACO.COM   IN 42   790/97   26-May-1997   2328   26-May-1997
 
  WARNER’S (SCRIPT)   IN 25   74/85   26-Jan-1985   9209   27-May-1985

Thursday, August 07, 2008

 

Page 10 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
Bangladesh
                               
 
  BODYSLIMMERS   IN 25   60040   17-May-1999            
 
  BODYSLIMMERS NANCY GANZ   IN 25   60039   17-May-1999            
 
  NANCY GANZ   IN 25   60041   17-May-1999            
 
  OLGA   IN 25   36078   04-Oct-1992   36078   04-Oct-1992
 
  WARNACO   IN 9   46720   04-May-1996   46720   04-May-1996
 
  WARNACO   25 Int.   45316   18-Nov-1995   45316   18-Nov-1995
 
  WARNACO   IN 16   46721   04-May-1996            
 
  WARNER’S   IN 25   36079   04-Oct-1992            
 
  WARNER’S GOLD   IN 25   47239   24-Jun-1996            
 
  WARNER’S GOLD   IN 28   47240   24-Jun-1996            
 
  WARNER’S GOLD   IN 16   47238   24-Jun-1996            

Thursday, August 07, 2008

 

Page 11 of 124



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   File Date
  Reg. No.   Reg. Date
Barbados
                           
 
  BODYSLIMMERS   IN 25   P6867   06-Jul-1999   81/14551   26-Oct-2000
 
  BODYSLIMMERS NANCY GANZ   IN 25   6869   06-Jul-1999   81/14542   26-Oct-2000
 
  GUARANTEED COMFORT   IN 25   N/A   24-Nov-1995   81/10482   22-Dec-1999
 
  GUARANTEED COMFORT FOR THE FULLER FIGURE   IN 25   N/A   23-Nov-1995        
 
  LACE CHARMERS   IN 25   N/A   23-Nov-1995        
 
  LACY LUXURIES   IN 25   N/A   23-Nov-1995   81/10601   17-May-2000
 
  NANCY GANZ   IN 25   6868   06-Jul-1999   81/14529   01-Nov-2000
 
  NO CLING EVER!   IN 25   N/A   23-Nov-1995        
 
  OLGA   IN 25   N/A   22-Apr-1993   81/8232   20-Jan-1999
 
  OLGA SHIMMERLACE   IN 25   N/A   06-Feb-1996   81/10783   18-Jan-2000
 
  OLGA TREASURES   IN 25   N/A   23-Nov-1995        
 
  SECRET SHAPERS   IN 25   N/A   06-Feb-1996        
 
  SHIMMER & SHINE   IN 25   N/A   23-Nov-1995   81/10445   22-Dec-1999
 
  THE PERFECTIONISTS   IN 25   N/A   08-Mar-1995   81/10040   03-Dec-1999
 
  WARNER’S   IN 25   N/A   19-Jan-1994   81/9302   07-Dec-1999
 
  WARNER’S (SCRIPT)   IN 25           24-May-1966   81/4025   19-May-1994
 
  WARNER’S MERRY WIDOW   IN 25   N/A   02-Aug-1995        
 
  WARNER’S THE BETTER BODY PEOPLE   IN 25   N/A   02-Feb-1995   81/9905  
29-Nov-1999

Thursday, August 07, 2008

 

Page 12 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
Belarus
                               
 
  BODY NANCY GANZ   IN 25   20032798   24-Dec-2003   22778   04-May-2006
 
  BODYSLIMMERS   IN 25   19990762   19-May-1999            
 
  BODYSLIMMERS NANCY GANZ   IN 25   19990760   19-May-1999            
 
  IN CONTROL   IN 25   19991268   27-Aug-1999            
 
  NANCY GANZ   IN 25   19990761   19-May-1999            
 
  WARNACO   IN 25   960,331   26-Feb-1996   8771   05-Jun-1998
 
  WARNER’S IN CONTROL   IN 25   19991267   27-Aug-1999            
 
  WARNER’S MERRY WIDOW   IN 25   950,920   23-Jun-1995   7265   13-Oct-1997
 
  YOUNG ATTITUDES   25 Int.   20040675   26-Mar-2004   23404   04-Sep-2006
Belize
                               
 
  OLG   IN 25           10-Sep-1957   6437   29-Apr-1991
 
  WARNER’S   IN 25   N/A   29-Apr-1991   6438   08-May-1991

Thursday, August 07, 2008

 

Page 13 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
Benelux
                                   
 
  BACK TO NATURE   IN 25   829,586   27-Jun-1994   829586   02-May-1995
 
  BODY-STYLING   IN 25   6704   25-Jun-1971   044,387   25-Jun-1971
 
  FULMAR & BIRD DEVICE   IN 25   67,779   28-Jun-1989   469,201   28-Jun-1989
 
  NOT SO INNOCENT NUDES   IN 25   77,324   10-May-1994   549,066   03-Jan-1995
 
  OLGA   IN 25   6665   25-Jun-1971   044,352   25-Jun-1971
 
  OLGA TREASURES   IN 25   857,906   20-Oct-1995   586071   20-Oct-1995
 
  SATURDAY’S BRA   25   954080   05-Jan-2000   675956   05-Jan-2000
 
  SECRET SHAPERS   IN 25   864099   26-Jan-1996   592,996   26-Jan-1996
 
  WAND DESIGN   25 Int.   687,907   23-Oct-1986   423,989   23-Oct-1986
 
  WARNACO   18 Int., 25 Int.   603,448   21-May-1974   327,104   21-May-1974
 
  WARNER   IN 25   6702   25-Jun-1971   044,385   25-Jun-1971
 
  WARNER GOLD & DESIGN   IN 25   635,746   26-Mar-1980   364,298   26-Mar-1980
 
  WARNER’S   IN 25   604,296   17-Jul-1974   327,127   17-Jul-1974
 
  WARNER’S (SCRIPT)   IN 25, IN 26   6701   25-Jun-1971   044,384   25-Jun-1971
 
  WARNER’S NOT SO INNOCENT NUDES   IN 25   77,325   10-May-1994   549,067  
03-Jan-1995
 
  WARNER’S NOTHING BUT CURVES   IN 25   0963575   28-Apr-2000   676368  
28-Apr-2000

Thursday, August 07, 2008

 

Page 14 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
Bermuda
  BODYSLIMMERS   IN 25   31137   21-Oct-1999   31137   21-Oct-1999
 
  BODYSLIMMERS NANCY GANZ   IN 25   31139   21-Oct-1999            
 
  GUARANTEED COMFORT   IN 25   27267   11-Oct-1995            
 
  NANCY GANZ   IN 25   31138   21-Oct-1999            
 
  OLGA SHIMMERLACE   IN 25   28303   21-Nov-1996   28303   21-Nov-1996
 
  SECRET SHAPERS   IN 25   28302   21-Nov-1996   28302   21-Nov-1996
 
  WARNER’S   IN 25   22027   01-Mar-1993   22027   01-Mar-1993
 
  WARNER’S THE BETTER BODY PEOPLE   IN 25   26721   22-Feb-1995            
Bolivia
                               
 
  BODYSLIMMERS   IN 25   012094   15-Jun-1999   82245-C   18-Oct-2000
 
  BODYSLIMMERS NANCY GANZ   IN 25   012096   15-Jun-1999   82246-C   18-Oct-2000
 
  GUARANTEED COMFORT   IN 25   5796   23-Aug-1995   64577-C   18-Sep-1997
 
  GUARANTEED COMFORT FOR THE FULLER FIGURE   IN 25   5686   19-Jun-1995        
   
 
  NANCY GANZ   IN 25   012095   15-Jun-1999   82207-C   18-Oct-2000
 
  OLGA   25 Int.   3399   29-Sep-1992   59396-C   03-Nov-1995
 
  OLGA TREASURES   IN 25   5685   19-Jun-1995   64041-C   30-May-1997
 
  SECRET SHAPERS   IN 25   6309   06-Feb-1996   66896-C   13-Aug-1998
 
  THE FULLER   IN 25   99-2838   20-Aug-1999   79262-C   13-Jun-2000
 
  WARNER’S   IN 25   9611-C   17-May-1950   41,481   17-May-1950
 
  WARNER’S NOTHING BUT CURVES   IN 25   017107   29-Jun-2000   83445-C  
15-Mar-2001

Thursday, August 07, 2008

 

Page 15 of 124



--------------------------------------------------------------------------------



 



                          Country   Trademark   Class   App. No.   File Date  
Reg. No.   Reg. Date
Bosnia and Herzegovina
                       
 
  BODY NANCY GANZ   IN 25   BAZ037391A   25-Dec-2003        
 
  BODYSLIMMERS   IN 25   BAZ993655A   20-May-1999   BAZ993655   01-Apr-2004
 
  BODYSLIMMERS NANCY GANZ   IN 25   BAZ993656A   20-May-1999   BAZ993656  
01-Apr-2004
 
  IN CONTROL   IN 25   BAZ993768A   27-Aug-2000        
 
  NANCY GANZ   IN 25   BAZ993657A   20-May-1999        
 
  OLGA   IN 25   BAZR972825   14-Oct-1997        
 
  WARNACO   IN 25   N/A   19-Sep-1997        
 
  WARNER’S   IN 25   BAZR972824   14-Oct-1997        
 
  WARNER’S IN CONTROL   IN 25   BAZ993769A   27-Aug-1999        
 
  WARNER’S MERRY WIDOW   IN 25   N/A   19-Sep-1997        
 
  YOUNG ATTITUDES   25 Int.   BAZ037392A   25-Dec-2003        
Botswana
                       
 
  OLG   IN 25       10-Sep-1957   U.K. 1277   04-May-1993
 
  WARNER’S (SCRIPT)   IN 25           U.K.1278   04-May-1993

Thursday, August 07, 2008

 

Page 16 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
Brazil
                               
 
  BODY NANCY GANZ   25 Int.   825947839   09-Oct-2003            
 
  BODYSLIMMERS   IN 25   521625900   11-May-1999            
 
  BODYSLIMMERS NANCY GANZ   IN 25   821625918   11-May-1999            
 
  LACE CHARMERS   IN 25   818884789   27-Oct-1995   818884789   08-Sep-1999
 
  LACY LUXURIES   IN 25   818884770   27-Oct-1995   818884770   31-Oct-2000
 
  NANCY GANZ   IN 25   821625926   11-May-1999            
 
  NO CLING EVER!   IN 25   818884762   27-Oct-1995   818884762   17-Feb-1999
 
  OLGA   25 Warnaco Standard   823187721   27-Sep-2000            
 
  OLGA SHIMMERLACE   25 Int.   819113093   02-Feb-1996            
 
  OLGA TREASURES   IN 25   818884738   27-Oct-1995            
 
  SECRET SHAPERS   25 Int.   819122270   14-Feb-1996   819122270   02-Dec-2003
 
  WARNER’S   IN 25   814609171   29-Nov-1988   814609171   25-Sep-1990
 
  WARNER’S (SCRIPT)   IN 25               002724316   12-Jul-1962
 
  WARNER’S (SCRIPT)   IN 25               003453880   16-Dec-1956
 
  WARNER’S NOTHING BUT CURVES   IN 25   822968118   14-Jul-2000   822968118  
22-May-2007
 
  YOUNG ATTITUDES   25 Int.   825984254   16-Oct-2003            

Thursday, August 07, 2008

 

Page 17 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
Brunei Darussalam
                               
 
  OLGA   IN 25   27,290   12-Feb-1997   22,596   12-Feb-1997
 
  WARNACO   IN 9   26,090   24-Apr-1996   21,433   24-Apr-1996
 
  WARNACO   IN 25   25,474   11-Nov-1995   21,183   11-Nov-1995
 
  WARNACO   IN 16   26,091   24-Apr-1996   23,104   24-Apr-1996
 
  WARNER’S   IN 25   26,067   15-Apr-1996   B174   15-Apr-1996
 
  WARNER’S GOLD   IN 16   26,364   27-Jun-1996   26,679   27-Jun-1996
 
  WARNER’S GOLD   IN 9   26,363   27-Jun-1996   23441   27-Jun-1996
 
  WARNER’S GOLD   IN 28   26,362   27-Jun-1996   22,516   27-Jun-1996
 
  WARNER’S GOLD   IN 25   26,361   27-Jun-1996   22,233   27-Jun-1996
Bulgaria
                               
 
  BODY NANCY GANZ   IN 25   68781   07-Jan-2004   52515   31-Aug-2005
 
  BODYSLIMMERS   IN 25   45742   27-May-1999   37054   13-Dec-1999
 
  BODYSLIMMERS NANCY GANZ   IN 25   45743   27-May-1999   37055   13-Dec-1999
 
  IN CONTROL   IN 25   46280   19-Jul-1999   37450   29-Feb-2000
 
  NANCY GANZ   IN 25   45744   27-May-1999   37056   13-Dec-1999
 
  OLGA   IN 25   11486   04-Jul-1990   25070   24-Nov-1994
 
  WARNACO   25 Int.   33574   17-Jan-1996   29118   14-Oct-1996
 
  WARNER’S   IN 25   11485   04-Jul-1990   N18825   29-May-1992
 
  WARNER’S IN CONTROL   IN 25   46279   19-Jul-1999   38917   15-Nov-2000
 
  WARNER’S NOTHING BUT CURVES   IN 25   50376   09-Jun-2000   40077  
18-Jun-2001
 
  YOUNG ATTITUDES   25 Int.   68780   07-Jan-2004   52208   27-Jul-2005
Burundi
                               
 
  WARNER’S MERRY WIDOW   IN 25               3037/BUR   29-Aug-1995

Thursday, August 07, 2008

 

Page 18 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
California
                               
 
  OLGA’S CHRISTINA   NA 39               72,706   04-Apr-1984
 
  SCOOP   IN 25           20-May-1999   105033   25-May-1999
Cambodia
                               
 
  BODYSLIMMERS   IN 25   12050   28-Jun-1999   011879   22-Jul-1999
 
  BODYSLIMMERS NANCY GANZ   IN 25   12052   28-Jun-1999   011881   22-Jul-1999
 
  NANCY GANZ   IN 25   12051   28-Jun-1999   011880   22-Jul-1999
 
  OLGA   IN 25   2861   19-Apr-1993   2859   23-Apr-1993
 
  WARNACO   25 Int.   6507   21-Nov-1995   KH6505   01-Dec-1995
 
  WARNACO   IN 16   7283   08-May-1996   7281   17-May-1996
 
  WARNACO   IN 38   7284   08-May-1996   7282   17-May-1996
 
  WARNACO   IN 42   7285   08-May-1996   7283   17-May-1996
 
  WARNER’S   IN 25   2863   19-Apr-1993   2861   23-Apr-1993

Thursday, August 07, 2008

 

Page 19 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
Canada
                                   
 
  4 POINTS OF COMFORT   25   1248796   28-Feb-2005   709,242   11-Mar-2008
 
  A PERFECT LITTLE NUMBER   25 Int.   1204155   16-Jan-2004            
 
  A’LURE   NA N/A   162,958   14-Sep-1933   N.S.4/1707   14-Sep-1933
 
  A’LURE BY WARNER’S   NA N/A   700,632   11-Mar-1992   427,457   20-May-1994
 
  ANY WHICH WAY BRA   NA N/A   793,963   02-Oct-1995   473,729   26-Mar-1997
 
  BABY ‘N ME   NA N/A   894,722   28-Oct-1998   533,244   25-Sep-2000
 
  BACK TO FASHION   NA   1186981   08-Aug-2003   635,020   11-Mar-2005
 
  BEAUTIFUL BOTTOMS   NA N/A   1146802   12-Jul-2002            
 
  BELLY BUSTER   NA N/A   885843   29-Jul-1998   517,131   28-Sep-1999
 
  BENEATH   NA   1186980   08-Aug-2003   682,408   27-Feb-2007
 
  BEST OF ELEGANCE   25 Int.   1276822   24-Oct-2005   682,923   05-Mar-2007
 
  BIG IDEA   NA N/A   416,766   24-Oct-1977   236,513   12-Oct-1979
 
  BODY BY NANCY GANZ   NA N/A   1171506   18-Mar-2003   666,894   30-Jun-2006
 
  BODY MAKEOVER   N/A   1057307   28-Apr-2000   573,700   15-Jan-2003
 
  BODY NANCY GANZ   NA   1185499   16-Jul-2003   666,736   29-Jun-2006
 
  BODY NANCY GANZ BODYESSENTIALS   NA N/A   1179552   29-May-2003   666,737  
29-Jun-2006
 
  BODYSATIONAL   NA N/A   767,268   27-Oct-1994   448,925   13-Oct-1995
 
  BODYSLIMMERS   NA N/A   681,450   06-May-1991   401,709   21-Aug-1992
 
  BODYSLIMMERS   NA N/A   795,238   19-Oct-1995   554,452   27-Nov-2001
 
  BODYSLIMMERS BODY MAKEOVER   N/A   1057306   28-Apr-2000   573,699  
15-Jan-2003
 
  BODYSLIMMERS NANCY GANZ   NA N/A   1015988   17-May-1999   677,795  
29-Nov-2006
 
  BOWEN BAY CLOTHING CO.   NA N/A   710,071   30-Jul-1992   429,480  
24-Jun-1994
 
  BRIGHT STRIPES   NA   1171541   19-Mar-2003   610,942   21-May-2004

Thursday, August 07, 2008

 

Page 20 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
 
  BUTT BOOSTER   NA N/A   885,842   29-Jul-1998   566,836   04-Sep-2002
 
  CASUAL CONTROL   NA N/A   885,839   29-Jul-1998   532,930   19-Sep-2000
 
  CASUAL SOLUTIONS   NA N/A   831,826   17-Dec-1996   511,666   10-May-1999
 
  CASUAL SPORT BY WARNER’S   NA N/A   1,138,313   23-Apr-2002   1138313  
04-Mar-2004
 
  CASUAL STYLE WARNER’S   25 Int.   1258347   24-May-2005   663,296  
25-Apr-2006
 
  CHAFEZE   NA N/A   177,666   18-May-1940   NS 53/14152   18-May-1940
 
  CHAMPAGNE ON ICE   NA N/A   425,006   18-May-1978   240,365   07-Mar-1980
 
  COMFORT BY DESIGN   25 Int.   1357895   31-Jul-2007            
 
  COTTON LITES   NA   1172005   21-Mar-2003   621,433   01-Oct-2004
 
  COTTON LITES   NA N/A   510,237   30-Sep-1983   295,773   05-Oct-1984
 
  CULTURED PEARLS   NA N/A   809,308   09-Apr-1996   492,800   14-Apr-1998
 
  CUT OUT FOR COMFORT   NA   1324050   14-Nov-2006   700,318   06-Nov-2007
 
  DENTELLE DE FLEUR   25 Int.   1242496   04-Jan-2005            
 
  DES OPTIONS CONCUES SPECIALMENT POUR LA GARDE-ROBE D’UNE SILHOUTTE PLUS PETITE
  NA   1201238   13-Jan-2004   635,934   22-Mar-2005
 
  DOUBLE PLAY   N/A   1056729   26-Apr-2000            
 
  ELEGANT CONTROL   NA N/A   885,840   29-Jul-1998   530,772   03-Aug-2000
 
  ELEMENTS OF BLISS   IN 25   1310118   21-Jul-2006            
 
  FIT TO BE TRIED   NA N/A   425,007   18-May-1978   235,749   07-Sep-1979
 
  FLORAL MYSTIQUE   N/A   1292072   01-Mar-2006   684,228   20-Mar-2007
 
  FLOWER CHARMS   NA N/A   894718   28-Oct-1998   537,057   14-Nov-2000
 
  FLOWER DANCE   NA   1171507   18-Mar-2003   616,849   18-Aug-2004
 
  FLOWERING LACE   NA   1171543   19-Mar-2003   613,143   18-Jun-2004
 
  FRENCH BOUQUET   NA N/A   826,723   23-Oct-1996            
 
  GET MOVING   NA N/A   417,872   18-Nov-1977   237,289   16-Nov-1979

Thursday, August 07, 2008

 

Page 21 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
 
  GUARANTEED COMFORT   NA N/A   789,347   04-Aug-1995   495,063   22-May-1998
 
  GUARANTEED COMFORT FOR THE FULLER FIGURE   NA N/A   789,348   04-Aug-1995  
495,064   22-May-1998
 
  HIGH TIDE   NA N/A   426,651   14-Jun-1978   234,387   13-Jul-1979
 
  HIPSLIP   NA N/A   681,447   06-May-1991   396,803   03-Apr-1992
 
  IDEAL COMFORT   NA   1186978   08-Aug-2003   671,654   30-Aug-2006
 
  IN CONTROL   NA N/A   1022205   12-Jul-1999            
 
  INTIMATELY YOURS   NA N/A   783,787   29-May-1995   502,192   13-Oct-1998
 
  INTIMATELY YOURS   NA N/A   548,608   04-Sep-1985   324,612   13-Mar-1987
 
  INTIMATES WITH INSIGHT   25 Int.   1291855   28-Feb-2006   710,398  
27-Mar-2008
 
  INVISIBLE EDGE   NA N/A   1149025   07-Aug-2002   596,274   02-Dec-2003
 
  INVISIBLY LACE   NA N/A   789,683   09-Aug-1995   531,711   24-Aug-2000
 
  IT’S ALL ABOUT THE BRAS   25 Int.   1261191   14-Jun-2005            
 
  JUST YOUR FIT   NA N/A   615,361   19-Sep-1988   364,550   19-Jan-1990
 
  JUST YOUR FIT CASUAL   NA N/A   836,860   18-Feb-1997   493,900   05-May-1998
 
  JUST YOUR FIT COLOUR   NA N/A   855,959   12-Sep-1997   511,702   11-May-1999
 
  JUST YOUR FIT FASHION   NA N/A   836,859   18-Feb-1997   511,653   10-May-1999
 
  LACE CHARMERS   NA N/A   789,349   04-Aug-1995   473,878   26-Mar-1997
 
  LACE NECKLACE   N/A   1292073   01-Mar-2006   687,775   15-May-2007
 
  LACE TUXEDO   25 Int.   1242495   04-Jan-2005            
 
  LACY LUXURIES   NA N/A   789,346   04-Aug-1995   499,346   26-Aug-1998
 
  LEAF BOUQUET   N/A   1292079   01-Mar-2006   684,229   20-Mar-2007
 
  LENGTH MEASURE DESIGN   NA N/A   776,456   24-Feb-1995   475,781   06-May-1997
 
  LITTLE HUGGERS   NA N/A   1100357   23-Apr-2001   608,363   23-Apr-2004
 
  LOVE YOUR BODY   25 Int.   1392407   22-Apr-2008            
 
  MERRY WIDOW   NA N/A   231,232   27-Jun-1955   102,090   09-Dec-1955

Thursday, August 07, 2008

 

Page 22 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
 
  MICROSATIONALS   NA N/A   843,236   24-Apr-1997   493,880   01-May-1998
 
  MILLION DOLLAR BABY   NA N/A   425,005   18-May-1978   240,122   29-Feb-1980
 
  MIX & MINGLE   NA N/A   1182566   23-Jun-2003   635,874   22-Mar-2005
 
  MONDE DE FLEURS   25 Int.   1222841   07-Jul-2004   653,966   30-Nov-2005
 
  MY PERSONAL STYLE COLLECTION BY WARNER’S   NA   1345071   26-Apr-2007        
   
 
  MY SKIN   N/A   1067857   20-Jul-2000   563,762   19-Jun-2002
 
  NAKED CHARMS   NA N/A   1100355   23-Apr-2001   569,494   24-Oct-2002
 
  NAKED COTTON   NA N/A   894721   28-Oct-1998            
 
  NAKED LACE   NA N/A   894719   28-Oct-1998   537,083   14-Nov-2000
 
  NANCY GANZ   NA N/A   795,239   19-Oct-1995   636,701   04-Apr-2005
 
  NAUGHTY GIRL   NA N/A   425,004   18-May-1978   236,428   05-Oct-1979
 
  NIP TUCK & BOOST   NA N/A   868,603   10-Feb-1998   511,865   14-May-1999
 
  NO CLING EVER!   NA N/A   789,345   04-Aug-1995   527,737   15-May-2000
 
  NOT SO INNOCENT NUDES   NA N/A   754,286   09-May-1994   444,117   16-Jun-1995
 
  NOT-ALL-THAT-BRA   NA N/A   416,765   24-Oct-1977   236,373   05-Oct-1979
 
  OLGA   NA N/A   213,493   24-Dec-1951   UCA41396   24-Dec-1951
 
  OLGA BEST OF EVERYTHING   N/A   1149229   08-Aug-2002   597,108   10-Dec-2003
 
  OLGA BODY ESSENTIALS   NA   1179253   28-May-2003            
 
  OLGA CURVES   NA   1222492   05-Jul-2004   687,314   09-May-2007
 
  OLGA CURVES PERFECTLY DESIGNED FOR YOU   NA   1222491   05-Jul-2004          
 
 
  OLGA ENHANCEMENTS   25   1256491   04-May-2005   668,874   28-Jul-2006
 
  OLGA SHIMMERLACE   NA N/A   802,788   26-Jan-1996   531,478   21-Aug-2000
 
  OLGA SIMPLY PERFECT   25   1262939   29-Jun-2005   661,615   28-Mar-2006
 
  OLGA SWEET FLATTERY   N/A   1149023   07-Aug-2002   605,588   17-Mar-2004

Thursday, August 07, 2008

 

Page 23 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
 
  OLGA TREASURES   NA N/A   789,073   01-Aug-1995   486,392   27-Nov-1997
 
  OLGA, THE FIGURE SOLUTIONS SPECIALIST   NA   1248797   28-Feb-2005            
 
  OLGALACE       733,080   16-Jul-1993   432,054   19-Aug-1994
 
  OLGA’S SATIN INTRIGUE   NA   1196555   10-Nov-2003   620,507   23-Sep-2004
 
  OLGA’S SIGNATURE SUPPORT   NA   1248798   28-Feb-2005   659,919   01-Mar-2006
 
  OLGA’S SIMPLY ELEGANT   NA   1207662   26-Feb-2004   631,191   26-Jan-2005
 
  ORIGINALS BY WARNER’S   NA N/A   688,162   22-Aug-1991   410,103   26-Mar-1993
 
  PERFECT MEASURE   NA N/A   576,832   26-Jan-1987   341,405   10-Jun-1988
 
  PURE BRILLIANCE   NA N/A   1100356   23-Apr-2001   569,498   24-Oct-2002
 
  PURE HEAVEN   NA N/A   1100352   23-Apr-2001   569,679   28-Oct-2002
 
  RICH GIRL   NA N/A   415,611   19-Sep-1977   239,377   18-Jan-1977
 
  RICH GIRL   NA N/A   489,497   13-Jul-1982   291,833   08-Jun-1984
 
  ROMENTINO   NA N/A   706,808   11-Jun-1992   423,316   18-Feb-1994
 
  SATIN DIMENSIONS   NA N/A   773,250   18-Jan-1995   528,756   01-Jun-2000
 
  SATIN SHADOWS   NA N/A   773,251   18-Jan-1995   462,522   30-Aug-1996
 
  SATIN STRIPES   NA N/A   773,252   18-Jan-1995            
 
  SATIN STYLE   25 Int.   1206037   06-Feb-2004   635,611   17-Mar-2005
 
  SATIN TUXEDO   25 Int.   1043120   06-Feb-2004   635,259   15-Mar-2005
 
  SEAMLESS BENEFITS   NA   1186976   08-Aug-2003   669,623   10-Aug-2006
 
  SHAPESTITCH   NA N/A   416,419   12-Oct-1977   238,572   21-Dec-1979
 
  SHEER EMBROIDERIES   NA N/A   773,253   18-Jan-1995   728,755   01-Jun-2000
 
  SHEER MAGIC   N/A   1067870   20-Jul-2000   573,362   09-Jan-2003
 
  SHEER TAPESTRY   IN 25   1281349   30-Nov-2005   678,990   08-Jan-2007
 
  SHIMMER & SHINE   NA N/A   789,074   01-Aug-1995   523,885   28-Feb-2000
 
  SILKEN EMBROIDERIES   NA N/A   773,248   18-Jan-1995            

Thursday, August 07, 2008

 

Page 24 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
 
  SILKY EMBROIDERIES   NA N/A   773,249   18-Jan-1995            
 
  SIMPLY CLASSIC   NA N/A   1100353   23-Apr-2001   569,579   24-Oct-2002
 
  SIMPLY SHINY   NA N/A   641,590   28-Sep-1989   379,306   01-Feb-1991
 
  SLEEK UNDERNEATH   IN 25   1306644   23-Jun-2006            
 
  SLIM SLIP   NA N/A   693,191   07-Nov-1991   430,137   08-Jul-1994
 
  SMOOTH BENEFITS   25 Int.   1221417   23-Jun-2004   691,270   04-Jul-2007
 
  SOMETHING SATIN   25 Int.   1222485   05-Jul-2004   665,252   30-May-2006
 
  STILL ME   NA N/A   754,518   12-May-1994   441,962   14-Apr-1995
 
  STRETCH SUPPORT   NA N/A   626,995   09-Mar-1989   370,968   20-Jul-1990
 
  STRIPE IT RICH   NA N/A   789,947   11-Aug-1995   493,914   05-May-1998
 
  SUDDENLY SEAMLESS   NA   1186974   08-Aug-2003   671,655   30-Aug-2006
 
  SUDDENLY SLIM   25 Int.   1260994   06-Jun-2005            
 
  SVELTE BELTS   IN 25   1346169   04-May-2007            
 
  SW1   NA N/A   441,233   21-Jun-1979   246,951   20-Jun-1980
 
  SW2   NA N/A   441,234   21-Jun-1979   246,952   20-Jun-1980
 
  THE BELLY BAND   N/A   1081900   08-Nov-2000   573,313   09-Jan-2003
 
  THE END   NA N/A   866,552   15-Jan-1998   537,445   21-Nov-2000
 
  THE NAKED TRUTH END SHAPER   NA N/A   894720   28-Oct-1998   537,056  
14-Nov-2000
 
  THE PERFECTIONISTS   NA N/A   777,265   07-Mar-1995            
 
  THE TOP WITH ALL THE ANSWERS   25 Int.   121816   08-Apr-2004   646,088  
18-Aug-2005
 
  THE WRAP   NA N/A   461,397   12-Nov-1980   263,384   16-Oct-1981
 
  THIGHSLIMMER   NA N/A   885841   29-Jul-1998   530,304   21-Jul-2000
 
  TODAY’S TAPESTRY   25 Int.   1277713   31-Oct-2005            
 
  TOUCH OF FASHION   N/A   1067856   20-Jul-2000   573,341   09-Jan-2003
 
  TOUCH OF FLOWERS   25 Int.   1247051   14-Feb-2005            

Thursday, August 07, 2008

 

Page 25 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
 
  UNDER EVERY GREAT WOMAN   NA N/A   1174432   11-Apr-2003   683,131  
07-Mar-2007
 
  UNDER LOCK AND KEY   25 Int.   1229892   10-Sep-2004   691,857   12-Jul-2007
 
  UNDERFLAIR   NA   1324049   14-Nov-2006   700,319   06-Nov-2007
 
  UNDERLACE   25 Int.   1206512   06-Feb-2004   689,606   12-Jun-2007
 
  VOILETTE   25 Int.   1212988   13-Apr-2004   654,725   09-Dec-2005
 
  WARNACO   25 Int.   1387279   13-Mar-2008            
 
  WARNER’S   NA N/A   116,733   20-Nov-1924   TMDA36711   20-Nov-1924
 
  WARNER’S BE FLIRTY   25 Int.   1224211   20-Jul-2004   689,850   14-Jun-2007
 
  WARNER’S BODY BEWARE   NA N/A   831,233   10-Jan-1997   497,339   17-Jul-1998
 
  WARNER’S BY DAY   NA N/A   1182565   23-Jun-2003   614,654   12-Jul-2004
 
  WARNER’S COTTON CASHMERE   NA N/A   826,722   23-Oct-1996   487,589  
02-Jan-1998
 
  WARNER’S IN CONTROL   NA N/A   1022204   12-Jul-1999   565,240   25-Jul-2002
 
  WARNER’S LACE HUGGERS   25 Int.   1206511   06-Feb-2004   638,120  
22-Apr-2005
 
  WARNER’S MERRY WIDOW   NA N/A   786,457   30-Jun-1995   511,806   13-May-1999
 
  WARNER’S NOT SO INNOCENT NUDES   NA N/A   754,287   09-May-1994   443,518  
02-Jun-1995
 
  WARNER’S NOTHING BUT CURVES   IN 25   1,057,308   28-Apr-2000   559,842  
03-Apr-2002
 
  WARNER’S NOW   NA   1189027   28-Aug-2003            
 
  WARNER’S NUDITE PUREMENT SENSUELLE   NA N/A   756,500   10-Jun-1994   446,661
  25-Aug-1995
 
  WARNER’S PURE SENSUAL NUDES   NA N/A   756,499   10-Jun-1994   446,660  
25-Aug-1995
 
  WARNER’S SHINE-ON   NA N/A   1,139,222   30-Apr-2002   601,634   09-Feb-2004
 
  WARNER’S SPIRITED FLAIR   NA   1186979   08-Aug-2003   629,292   04-Jan-2005
 
  WARNER’S SPORT   N/A   1056726   26-Apr-2000   569,166   21-Oct-2002
 
  WARNER’S SWEET GLEAMS   NA N/A   1149022   07-Aug-2002   647,551   08-Sep-2005
 
  WARNER’S THE BETTER BODY PEOPLE   NA N/A   774,566   02-Feb-1995   489,660  
11-Feb-1998

Thursday, August 07, 2008

 

Page 26 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
 
  WARNER’S THE NAKED TRUTH   IN 25   856,477   18-Sep-1997   511,675  
10-May-1999
 
  WARNER’S VINTAGE TOUCH   25 Int.   1207032   16-Feb-2004   630,930  
24-Jan-2005
 
  WARNER’S WHISPERLITES   25 Int.   1247056   14-Feb-2005   1247056  
04-Mar-2008
 
  WARNER’S WIRE BLISS   25 Int.   1401154   26-Jun-2008            
 
  WARNER’S WITHOUT A STITCH   NA   1186977   08-Aug-2003            
 
  WARNER’S YOUNG ATTITUDES   NA N/A   767,267   27-Oct-1994            
 
  WHAT A BODY!   N/A   1067874   20-Jul-2000   568,331   01-Oct-2002
 
  WHAT A LIFT   NA N/A   1149018   07-Aug-2002   626,201   22-Nov-2004
 
  WHAT A WAIST   NA N/A   1130978   13-Feb-2002   574,906   31-Jan-2003
 
  YOUR DIMENSIONS   NA N/A   416,420   12-Oct-1977   261,492   07-Aug-1981
Cayman Islands
                               
 
  BODYSLIMMERS   IN 25   CT121509   13-Feb-2001   CT121509   06-Mar-2001
 
  OLGA (SERIES OF TWO)   IN 25               2,002,155   10-Mar-2004
 
  OLGA SECRET SHAPERS   IN 25   N/A   11-Feb-1998   2117023   11-Mar-1998
 
  WARNER’S   IN 25           10-Mar-2004   2,122,947   10-Mar-2004

Thursday, August 07, 2008

 

Page 27 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
Chile
                                   
 
  BELLY BUSTER   IN 25   421,780   27-Jul-1998            
 
  BODY NANCY GANZ   25 Int.   624,177   09-Oct-2003   689,177   01-Apr-2004
 
  BODYSLIMMERS NANCY GANZ   IN 25   453.712   05-Jul-1999   553.698  
22-Nov-1999
 
  CASUAL CONTROL   25 Int.   421,777   27-Jul-1998   664,141   30-Apr-2003
 
  COTTON KISSES   IN 25   360.776   12-Nov-1996   540,108   07-May-1999
 
  ELEGANT CONTROL   IN 24, IN 25   453,202   30-Jun-1999            
 
  ICE FLOWERS   IN 25   360.780   12-Nov-1996   518,850   07-Aug-1998
 
  LACE DRESSING   IN 25   360.781   12-Nov-1996            
 
  LINDA   IN 25   360.769   12-Nov-1996   540,295   12-May-1999
 
  NANCY GANZ   25 Int.   421782   27-Jul-1998   536,323   12-Mar-1999
 
  NANCY GANZ HIPSLIP   25   466.069   03-Nov-1999   567.241   04-May-2000
 
  NIP TUCK & BOOST   25 Int.   421785   27-Jul-1998   530,123   17-Dec-1998
 
  NOT SO INNOCENT NUDES   IN 25   360.785   12-Nov-1996   797,893   26-Jun-1997
 
  OLGA   IN 25   215,430   27-Jul-1992   657,881   13-Feb-2003
 
  OLGA   IN 25   215,430   27-Jul-1992   657,882   13-Feb-2003
 
  OLGA LACY LUXURIES   IN 25   407.223   03-Mar-1998   520,810   31-Aug-1998
 
  OLGA TREASURES   IN 25   724/06   29-Mar-2006   760267   14-Jun-2006
 
  SATURDAY’S BRA   25   472.546   11-Jan-2000   569.796   09-Jun-2000
 
  SHINE ON   IN 25   360.767   12-Nov-1996           28-Jul-1997
 
  SUDDENLY SHAPELY   IN 25   360.783   12-Nov-1996   804,413   13-Aug-1997
 
  WARNER’S   IN 25               659,871   12-Mar-2003
 
  WARNER’S   IN 24   483.212   18-Apr-2000   568.465   23-May-2000
 
  WARNER’S GUARANTEED COMFORT   IN 25   327,552   29-Nov-1995            

Thursday, August 07, 2008

 

Page 28 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
 
  WARNER’S GUARANTEED COMFORT FOR THE FULLER FIGURE   IN 25   326,064  
15-Nov-1995   630,007   14-May-2002
 
  WARNER’S HIDDEN POWERS   IN 25   443.948   22-Mar-1999   549.676   06-Oct-1999
 
  WARNER’S LACE PASSION   IN 25   360.774   12-Nov-1996   527,542   17-Nov-1998
 
  WARNER’S NOTHING BUT CURVES   IN 25   484,766   03-May-2000   578.254  
04-Oct-2000
 
  WARNER’S YOUNG ATTITUDES   25 Int.   636,479   05-Feb-2004   698,664  
22-Jul-2004
 
  WILD ABOUT U-NECK   25 Int.   421786   27-Jul-1998   530,122   17-Dec-1998
 
  X-APPEAL   IN 25   360.768   12-Nov-1996            

Thursday, August 07, 2008

 

Page 29 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
China (Peoples Republic)
  BODY NANCY GANZ   IN 25   3741458   30-Sep-2003            
 
  BODYSLIMMERS   IN 25   9900071752   24-Jun-1999            
 
  BODYSLIMMERS NANCY GANZ   IN 25   9900071750   24-Jun-1999            
 
  LEJABY ROSE   IN 25   3689641   26-Aug-2003   3689461   21-May-2006
 
  NANCY GANZ   IN 25   9900071751   24-Jun-1999   1465433   28-Oct-2000
 
  NANCYGANZ.COM   IN 35   970070071   09-Jul-1997   1229878   07-Dec-1998
 
  OLGA   IN 25               313,049   30-Apr-1988
 
  OLGA.COM   IN 35   970070065   09-Jul-1997   1229875   07-Dec-1998
 
  OLGA.COM   IN 42   970070067   09-Jul-1997   1,207,810   14-Sep-1998
 
  OLGA’S CHRISTINA   25 Int.   5279864   11-Apr-2006            
 
  SECRET SHAPERS   IN 25   960042981   03-Apr-1996   1,064,850   28-Jul-1997
 
  WARNACO   IN 16   960057608   13-May-1996   1,081,584   21-Aug-1997
 
  WARNACO   IN 25   960057609   13-May-1996   1,077,109   14-Aug-1997
 
  WARNACO   IN 42   960057611   13-May-1996   1,097,468   07-Sep-1997
 
  WARNACO   IN 38   960057610   13-May-1996   1,097,585   07-Sep-1997
 
  WARNACO.COM   IN 42   970070078   09-Jul-1997   1,207,806   14-Sep-1998
 
  WARNACO.COM   IN 35   970070076   09-Jul-1997   1229876   07-Dec-1998
 
  WARNER’S   IN 25               313,047   30-Apr-1988
 
  WARNER’S NOTHING BUT CURVES   IN 25   2000062245   10-May-2000   1649186  
14-Oct-2001
 
  YOUNG ATTITUDES   25 Int.   3741846   30-Sep-2003   3741846   07-Jul-2006

Thursday, August 07, 2008

 

Page 30 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
Colombia
                               
 
  BODY NANCY GANZ   25 Int.   3090299   09-Oct-2003   298697   23-Nov-2004
 
  BODYSLIMMERS NANCY GANZ   IN 25   99031311   21-May-1999   238019  
21-Jun-2001
 
  LACY LUXURIES   IN 25   95 49965   24-Oct-1995            
 
  NANCY GANZ   IN 25   99031308   21-May-1999   226291   13-Apr-2000
 
  OLGA   IN 25   334,117   20-Dec-1990   145,633   30-Nov-1993
 
  OLGA TREASURES   IN 25   95049960   24-Oct-1995   184,199   20-Feb-1996
 
  PLEASURES   IN 3               136,874   19-Nov-1986
 
  PORQUE A USTED LE GUSTAN LAS COSAS BELLAS   IN 25   96036799   12-Jul-1996    
       
 
  SECRET SHAPERS   IN 25   96004118   31-Jan-1996   188485   21-Aug-1996
 
  WARNER’S   IN 25               13,598   04-Mar-1966
 
  WARNER’S NOTHING BUT CURVES   IN 25   32021   04-May-2000   234021  
17-Apr-2001
 
  WARNER’S THE BETTER BODY PEOPLE   IN 25   95004200   03-Feb-1995   249686  
04-Mar-2001
 
  YOUNG ATTITUDES   25 Int.   3091333   14-Oct-2003            
Congo, Democratic Republic of
                               
 
  OLGA   25 Int.   NP/36/ZAI/93   15-Mar-1993   4024/93   22-Jun-1994
 
  WARNER’S   IN 25   NP/34/ZAI/93   15-Mar-1993   4022/93   21-Jun-1994
Connecticut
                               
 
  SCOOP   IN 25           07-Apr-2000   20933   07-Apr-2000

Thursday, August 07, 2008

 

Page 31 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
Costa Rica
                               
 
  BELLY BUSTER   IN 25   N/A   27-Jul-1998   112,283   11-Mar-1999
 
  BODY NANCY GANZ   25 Int.   N/A   09-Oct-2003   146,375   30-Mar-2004
 
  BODYSLIMMERS   IN 25   N/A   27-Jul-1998   112,279   11-Mar-1999
 
  BODYSLIMMERS NANCY GANZ   IN 25   1999-0004017   20-May-1999   124727  
15-Apr-2002
 
  BUTT BOOSTER   IN 25   N/A   27-Jul-1998   112,284   11-Mar-1999
 
  CASUAL CONTROL   IN 25   N/A   27-Jul-1998   112,275   11-Mar-1999
 
  CASUAL CONTROL   IN 24   N/A   27-Jul-1998   112,274   11-Mar-1999
 
  ELEGANT CONTROL   IN 24   N/A   27-Jul-1998   112,273   11-Mar-1999
 
  ELEGANT CONTROL   IN 25   N/A   27-Jul-1998   151853   15-Apr-2005
 
  HIPSLIP   IN 25   N/A   27-Jul-1998   112,282   11-Mar-1999
 
  NIP TUCK & BOOST   IN 25   N/A   27-Jul-1998   112,276   11-Mar-1999
 
  OLGA   IN 25   N/A   05-Jul-1990   77.249   02-Oct-1991
 
  OLGA TREASURES   IN 25   N/A   09-Jan-1996   96.957   03-Sep-1996
 
  SATURDAY’S BRA   IN 25   n/a   07-Jan-2000   121.575   09-Aug-2000
 
  SECRET SHAPERS   IN 25   N/A   02-Feb-1996   97.891   20-Nov-1996
 
  THIGHSLIMMER   IN 25   N/A   27-Jul-1998   112,280   11-Mar-1999
 
  WARNER’S (SCRIPT)   IN 25               7745   28-Aug-1944
 
  WARNER’S GUARANTEED COMFORT   IN 25   N/A   27-Sep-1996   110,265  
23-Nov-1998
 
  WARNER’S NOTHING BUT CURVES   IN 25   129.729   02-May-2000   123,241  
06-Dec-2000
 
  WILD ABOUT U-NECK   IN 25   N/A   27-Jul-1998   112,277   11-Mar-1999
 
  YOUNG ATTITUDES   25 Int.   N/A   13-Oct-2003   146,465   02-Apr-2004

Thursday, August 07, 2008

 

Page 32 of 124



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   File Date
  Reg. No.   Reg. Date
Croatia
                           
 
  BODY NANCY GANZ   IN 25   Z20031973A   29-Dec-2003   Z20031973   25-Jan-2005
 
  BODYSLIMMERS   IN 25   Z990497A   21-May-1999   1990497   28-Sep-1999
 
  BODYSLIMMERS NANCY GANZ   IN 25   Z990499A   21-May-1999   Z990499  
01-Oct-1999
 
  IN CONTROL   IN 25   Z990809A   17-Aug-1999   Z990809   14-Dec-1999
 
  NANCY GANZ   IN 25   Z990498A   21-May-1999            
 
  OLGA   IN 25   Z932282A   09-Jul-1993   Z932282   07-May-1997
 
  WARNACO   IN 25   Z960314A   18-Mar-1996   Z960314   18-Mar-1996
 
  WARNER’S   IN 25   Z932281A   09-Jul-1993   Z932281   07-May-1997
 
  WARNER’S IN CONTROL   IN 25   Z990810A   17-Aug-1999   Z990810   09-Feb-2000
 
  WARNER’S MERRY WIDOW   IN 25   Z951102A   11-Jul-1995            
 
  YOUNG ATTITUDES   25 Int.   Z20031974A   29-Dec-2003   Z20031974   25-Jan-2005
Cuba
                           
 
  OLGA   25 Int.   334/93   21-May-1993   120,254   13-Dec-1993
 
  WARNER’S   IN 25   333/93   21-May-1993   120,253   13-Dec-1993

Thursday, August 07, 2008

 

Page 33 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
Cyprus, Republic of
                               
 
  BODYSLIMMERS   IN 25   53356   16-Jun-1999   53356   16-Jun-1999
 
  BODYSLIMMERS NANCY GANZ   IN 25   53357   16-Jun-1999   53357   16-Jun-1999
 
  NANCY GANZ   IN 25   53358   16-Jun-1999   53358   16-Jun-1999
 
  NANCYGANZ.COM   IN 35   47932   23-May-1997            
 
  NANCYGANZ.COM   IN 38   47933   23-May-1997            
 
  NANCYGANZ.COM   IN 42   47934   23-May-1997            
 
  OLGA.COM   IN 35   47935   23-May-1997            
 
  OLGA.COM   IN 38   47936   23-May-1997            
 
  OLGA.COM   IN 42   47937   23-May-1997            
 
  WARNACO   IN 16   45106   07-May-1996   45106   06-Mar-2000
 
  WARNACO   IN 38   45107   07-May-1996   45107   06-Mar-2000
 
  WARNACO   IN 36   45108   07-May-1996   45108   06-Mar-2000
 
  WARNACO   IN 25   44360   18-Jan-1996   44360   18-Jan-1996
 
  WARNACO   IN 35   46484   23-Oct-1996   46484   03-Sep-2001
 
  WARNACO.COM   IN 35   47944   23-May-1997            
 
  WARNACO.COM   IN 42   47946   23-May-1997            
 
  WARNACO.COM   IN 38   47945   23-May-1997            
 
  WARNER’S   IN 25   47404   11-Mar-1997   47404   11-Mar-1997
 
  WARNER’S GOLD   IN 36   45386   21-Jun-1996   B45386   21-Jun-1996
 
  WARNER’S GOLD   IN 28   45385   21-Jun-1996   B45385   21-Jun-1996
 
  WARNER’S GOLD   IN 25   45384   21-Jun-1996   B45384   21-Jun-1996
 
  WARNER’S GOLD   IN 35   46620   21-Nov-1996   B46620   21-Nov-1996

Thursday, August 07, 2008

 

Page 34 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
Czech Republic
                               
 
  BODYSLIMMERS   IN 25   143195   25-May-1999            
 
  BODYSLIMMERS NANCY GANZ   IN 25   143193   25-May-1999   227503   19-Oct-2000
 
  IN CONTROL   IN 25   145192   26-Jul-1999   227699   19-Oct-2000
 
  NANCY GANZ   IN 25   143194   25-May-1999   227504   19-Oct-2000
 
  OLGA   IN 25   N/A   09-Jun-1987   167483   15-Dec-1989
 
  WARNACO   IN 25   107,730   16-Jan-1996   200549   26-May-1997
 
  WARNACO   IN 3, IN 25, IN 42   000209742   01-Apr-1996   000209742  
09-Nov-1998
 
  WARNER’S   IN 25   N/A   09-Jun-1987   167381   20-Sep-1989
 
  WARNER’S IN CONTROL   IN 25   144944   15-Jul-1999   227684   19-Oct-2000
 
  WARNER’S NOTHING BUT CURVES   IN 25   157919   01-Aug-2000            
Denmark
                               
 
  BACK TO NATURE   IN 25   03682/1994   25-May-1994   05970/1994   02-Sep-1994
 
  NOT SO INNOCENT NUDES   IN 25   03475/1994   17-May-1994   05960/1994  
02-Sep-1994
 
  OLGA   IN 25   3167/59   24-Oct-1959   00200/1960   23-Jan-1960
 
  SATURDAY’S BRA   IN 25   00123/2000   11-Jan-2000   03804/2000   16-Aug-2000
 
  SECRET SHAPERS   IN 25   00557/1996   29-Jan-1996   02215/1996   29-Mar-1996
 
  WARNACO   IN 25   00257/1996   15-Jan-1996   00959/1996   09-Feb-1996
 
  WARNER’S (SCRIPT)   IN 25   3010/1952   18-Dec-1952   938/1955   04-Jun-1955
 
  WARNER’S NOT SO INNOCENT NUDES   25 Int.   037476/1994   17-May-1994  
06108/1994   09-Sep-1994
 
  WARNER’S NOTHING BUT CURVES   IN 25   02073/2000   10-May-2000   03858/2000  
21-Aug-2000
Djibouti
                               
 
  OLGA   IN 25   47/RAG   14-Feb-1993   AJVL99F40N   01-Mar-1993
 
  WARNER’S MERRY WIDOW   IN 25   104/95/RADM   20-Jun-1995   AJ101F95N96  
20-Jun-1995

Thursday, August 07, 2008

 

Page 35 of 124



--------------------------------------------------------------------------------



 



                                      Country   Trademark   Class   App. No.  
File Date   Reg. No.   Reg. Date
Dominica
                                   
 
  OLGA   NA 38   N/A   31-Aug-1993   53/93   31-Aug-1993
 
  WARNER’S   NA 38   N/A   31-Aug-1993   54/93   31-Aug-1993
 
  WARNER’S MERRY WIDOW   NA 38   131/95   25-Oct-1995   131/95   12-Jun-1997
Dominican
Republic
                                   
 
  BODYSLIMMERS   NA 44   23993   25-May-1999   106,200   15-Aug-1999
 
  BODYSLIMMERS   NA 45   N/A   25-May-1999   106,209   15-Aug-1999
 
  BODYSLIMMERS NANCY GANZ   NA 45   N/A   25-May-1999   106,204   15-Aug-1999
 
  BODYSLIMMERS NANCY GANZ   NA 44   N/A   25-May-1999   106,191   15-Aug-1999
 
  GUARANTEED COMFORT   NA 44   12606   17-Aug-1995   108,467   30-Nov-1999
 
  NANCY GANZ   NA 44   N/A   25-May-1999   106,198   15-Aug-1999
 
  NANCY GANZ   NA 45   23988   25-May-1999   106,208   15-Aug-1999
 
  OLGA   NA 44   18025   20-Aug-1990   50,004   17-Nov-1990
 
  OLGA TREASURES   25 Int.   2005-62906   21-Sep-2005   153039   01-Mar-2006
 
  SECRET SHAPERS   NA 44   2006-32134   10-May-2006   156379   29-Sep-2006
 
  WARNER’S   25   N/A   31-Aug-1970   19,006   30-Sep-1970
 
  WARNER’S MERRY WIDOW   NA 44   N/A   30-Jun-1995   79,613   15-Sep-1995

Thursday, August 07, 2008

 

Page 36 of 124



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   File Date
  Reg. No.   Reg. Date
Ecuador
                           
 
  BODYSLIMMERS   IN 25   95962/95   21-May-1999   10458-01   14-Feb-2001
 
  BODYSLIMMERS NANCY GANZ   IN 25   95964/95   21-May-1999   10460-01  
14-Feb-2001
 
  NANCY GANZ   IN 25   95963//95   21-May-1999        
 
  OLGA   25 Int.   23,165   30-Nov-1990   529-97   24-Jan-1997
 
  OLGA BY WARNER’S   IN 25   61129/95   19-Sep-1995        
 
  OLGA SHIMMERLACE   25 Int.   65352   31-Jan-1996        
 
  OLGA TREASURES   IN 25   59917   11-Aug-1995   647-97   26-Mar-1997
 
  OLGA’S LACE CHARMERS   IN 25   59913   11-Aug-1995        
 
  OLGA’S SHIMMER & SHINE   25 Int.   59916   11-Aug-1995        
 
  SECRET SHAPERS   IN 25   65353   31-Jan-1996        
 
  WARNER’S GUARANTEED COMFORT   IN 25   76917   21-Mar-1997   3751-98  
20-May-1998
 
  WARNER’S GUARANTEED COMFORT FOR THE FULLER FIGURE   IN 25   63293  
24-Nov-1995   4513-97   03-Dec-1997
 
  WARNER’S LACE CHARMERS   IN 25   63295   24-Nov-1995   2352-97   18-Aug-1997
 
  WARNER’S LACY LUXURIES   IN 25   59914   11-Aug-1995        
 
  WARNER’S NO CLING EVER!   IN 25   59915   11-Aug-1995        
 
  WARNER’S NOTHING BUT CURVES   IN 25   103976   12-May-2000        

Thursday, August 07, 2008

 

Page 37 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
Egypt
                               
 
  NANCYGANZ.COM   IN 42   107041   22-May-1997   107041   26-Nov-2001
 
  NANCYGANZ.COM   IN 38   107040   22-May-1997   107040   22-May-1997
 
  NANCYGANZ.COM   IN 35   107039   22-May-1997   107039   13-Feb-2005
 
  OLGA   IN 25   84479   05-Oct-1992   84479   11-May-1997
 
  OLGA’S CHRISTINA   25 Int.   204639   26-Jul-2007            
 
  WARNACO   IN 16   100829   24-Apr-1996   100829   07-Aug-2000
 
  WARNACO   IN 38   100831   24-Apr-1996   100831   06-Sep-1999
 
  WARNACO   IN 25   100830   24-Apr-1996   100830   05-Mar-2007
 
  WARNACO   IN 42   100832   24-Apr-1996   100832   24-Apr-1996
 
  WARNACO.COM   IN 42   107050   22-May-1997   107050   10-Sep-2001
 
  WARNACO.COM   IN 38   107048   22-May-1997   107048    
 
  WARNACO.COM   IN 38   107049   22-May-1997   107049   13-Feb-2005
 
  WARNER’S (SCRIPT)   25 Int.   56054   03-Jul-1979   56054   31-Jul-1980
 
  WARNER’S GOLD   IN 25   101861   24-Jun-1996   101861   30-Aug-2006
 
  WARNER’S NOTHING BUT CURVES   25 Int.   132507   03-May-2000   132507  
09-May-2007

Thursday, August 07, 2008

 

Page 38 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
El Salvador
                               
 
  BODY NANCY GANZ   25 Int.   E-43461-2003   09-Oct-2003   133 BOOK 20  
16-Sep-2004
 
  BODYSLIMMERS   IN 25   E-3200-99   20-May-1999   175 BOOK 01   01-Mar-2001
 
  BODYSLIMMERS NANCY GANZ   IN 25   E-3197-99   20-May-1999   217 BOOK 01  
01-Mar-2001
 
  GUARANTEED COMFORT   IN 25   3449-95   08-Aug-1995   144   09-Sep-1997
 
  GUARANTEED COMFORT FOR THE FULLER FIGURE   25 Int.   2773-95   16-Jun-1995    
       
 
  NANCY GANZ   IN 25   E-3202-99   20-May-1999            
 
  OLGA   IN 25   261   26-Feb-1991   99/29   19-Dec-1995
 
  OLGA SHIMMERLACE   IN 25   650-96   12-Feb-1996   178 BOOK 01   28-Sep-2001
 
  SECRET SHAPERS   IN 25   651-96   12-Feb-1996   248 BOOK 54   28-May-1997
 
  WARNER’S   NA 64A, NA 66A, NA 71A, NA 72A   N/A   05-Oct-1983   230/105  
17-Sep-1984
 
  WARNER’S NOTHING BUT CURVES   IN 25   E-3418-00   04-May-2000   152 BOOK 14  
17-Jan-2002
 
  YOUNG ATTITUDES   25 Int.   E-43760-2003   21-Oct-2003   20 BOOK 20  
13-Sep-2004
Estonia
                               
 
  BODYSLIMMERS   IN 25   9900899   20-May-1999   32789   08-Nov-2000
 
  BODYSLIMMERS NANCY GANZ   IN 25   9900897   20-May-1999   32787   08-Nov-2000
 
  IN CONTROL   IN 25   01379   23-Aug-1999   33132   15-Jan-2001
 
  NANCY GANZ   IN 25   9900898   20-May-1999   32788   08-Nov-2000
 
  WARNACO   IN 25   00428   26-Feb-1996   24208   28-Aug-1997
 
  WARNER’S IN CONTROL   IN 25   01378   23-Aug-1999   33131   15-Jan-2001
 
  WARNER’S MERRY WIDOW   IN 25   95 01368   27-Jun-1995   22472   17-Feb-1997

Thursday, August 07, 2008

 

Page 39 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
Ethiopia
                               
 
  MERRY WIDOW   IN 25   N/A   29-Mar-1996   02649   29-Jun-1998
 
  OLGA   IN 25   1734   22-Dec-1993   01734   22-Dec-1993
 
  WARNACO   IN 16, IN 25, IN 9   N/A   11-Jun-1996   2716   26-Aug-1998
 
  WARNER’S   IN 25   1735   22-Dec-1993   01735   22-Dec-1993

Thursday, August 07, 2008

 

Page 40 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
European Community
                       
 
  BELLY BUSTER   IN 25   000886648   24-Jul-1998   000886648   17-Dec-2002
 
  BODY ALIGNMENT   18 Int., 25 Int.   003784063   20-Apr-2004   003784063  
04-Jan-2006
 
  BODY BEAUTIFUL   IN 24, IN 25, IN 42   000562942   30-Jun-1997   000562942  
25-Apr-2000
 
  BODY BEWARE   IN 24, IN 25, IN 42   000563239   30-Jun-1997   000563239  
07-Dec-1999
 
  BODY NANCY GANZ   IN 25   003245651   27-Jun-2003   003245651   11-Nov-2004
 
  BODYSLIMMERS   IN 3, IN 24, IN 25   121,509   01-Apr-1996   000121509  
02-Feb-1999
 
  BODYSLIMMERS NANCY GANZ   IN 25   001171271   13-May-1999   001171271  
12-Sep-2000
 
  BUTT BOOSTER   IN 24, IN 25   120,477   01-Apr-1996   000120477   05-Jan-1999
 
  CASUAL CONTROL   IN 24, IN 25   000887034   24-Jul-1998   000887034  
15-Dec-1999
 
  ELEGANT CONTROL   IN 24, IN 25   000886887   24-Jul-1998   000886887  
15-Dec-1999
 
  IN CONTROL   IN 25   001235738   09-Jul-1999   001235738   20-Jul-2000
 
  LEJABY ROSE   IN 25   003528064   06-Nov-2003   003528064   04-Apr-2005
 
  NAKED TRUTH   IN 24, IN 25, IN 42   000562983   30-Jun-1997   000562983  
07-Dec-1999
 
  NANCY GANZ   IN 3, IN 24, IN 25   121,525   01-Apr-1996   000121525  
05-Apr-2000
 
  NIP TUCK & BOOST   IN 25   000886762   24-Jul-1998   000886762   22-Dec-1999
 
  OLGA   IN 25   159020   01-Apr-1996   000159020   20-Oct-2000
 
  OLGA   IN 25   209338   01-Apr-1996   000209338   03-Apr-2000
 
  OLGA’S CHRISTINA   16 Int., 18 Int., 25 Int.   003288552   25-Jul-2003  
003288552   13-Jun-2005
 
  PURE PASSION   IN 24, IN 25, IN 42   000563031   30-Jun-1997   000563031  
12-Jul-1999
 
  SENSUAL SUPPORT   25 Int.   003865706   01-Jun-2004   003865706   19-Oct-2005
 
  SIMPLY SENSATIONAL   IN 24, IN 25, IN 42   000563148   30-Jun-1997            
 
  SUDDENLY SLIM   25 Int.   004478665   08-Jun-2005            
 
  SUPERNATURALS   IN 24, IN 25, IN 42   000563064   30-Jun-1997   000563064  
12-Jul-1999

Thursday, August 07, 2008

 

Page 41 of 124



--------------------------------------------------------------------------------



 



                                      Country   Trademark   Class   App. No.  
File Date   Reg. No.   Reg. Date
 
  THIGHSLIMMER   IN 25   000888024   27-Jul-1998   000888024   06-Oct-1999
 
  UNDERSHAPERS   IN 24, IN 25, IN 42   000562900   30-Jun-1997   000562900  
22-Dec-1999
 
  WARNACO   IN 3, IN 25, IN 42   000209742   01-Apr-1996   000209742  
09-Nov-1998
 
  WARNACO.COM   IN 35, IN 38, IN 42   000534271   14-May-1997   000534271  
18-Nov-1999
 
  WARNER’S   IN 3, IN 25, IN 42   000209783   01-Apr-1996   000209783  
19-Jun-2002
 
  WARNER’S (SCRIPT)   IN 25   204479   01-Apr-1996   000204479   03-Dec-1998
 
  WARNER’S BRA COLLECTION   IN 24, IN 25, IN 42   001278415   13-Aug-1999  
001278415   27-Nov-2000
 
  WARNER’S IN CONTROL   IN 25   001236595   09-Jul-1999   001236595  
20-Jul-2000
 
  WARNER’S LACE HEAVEN   IN 25   002106508   27-Feb-2001   002106508  
11-Nov-2002
 
  WARNER’S LACE PERFECTION   24, 25, 35, 42   001313857   17-Sep-1999  
001313857   11-Jun-2002
 
  WARNER’S NOTHING BUT CURVES   IN 25   001632629   28-Apr-2000   001632629  
12-Jul-2001
 
  WARNER’S SIMPLY SENSATIONAL   24, 25, 35, 42   001307107   13-Sep-1999  
001307107   19-Jan-2001
 
  WARNER’S THE PERFECTIONISTS   25   001373166   05-Nov-1999   001373166  
21-Dec-2000
 
  WILD ABOUT U-NECK   IN 25   000886820   24-Jul-1998   000886820   28-Jun-2001
 
  YOUNG ATTITUDES   IN 24, IN 25, IN 42   000568204   30-Jun-1997   000568204  
01-Aug-2002
Finland
                                   
 
  OLGA   IN 25   2997/59   16-Nov-1959   36,507   30-Mar-1961
 
  OLGA TREASURES   IN 25   6515/95   10-Nov-1995   202,010   30-Sep-1996
 
  SECRET SHAPERS   IN 25   435/96   29-Jan-1996   208,516   15-Dec-1997
 
  WARNACO   IN 3, IN 25, IN 42   000209742   01-Apr-1996   000209742  
09-Nov-1998
 
  WARNER’S (SCRIPT)   IN 25               20489   24-Apr-1946
 
  WARNER’S (SCRIPT)   IN 25               16317   31-Jan-1938
 
  WARNER’S NOTHING BUT CURVES   IN 25   T200001475   28-Apr-2000   220359  
28-Feb-2001

Thursday, August 07, 2008

 

Page 42 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
France
                               
 
  FULMAR & BIRD DEVICE   IN 25   154,789   15-Sep-1989   1,551,010   15-Sep-1989
 
  MISS WARNER   25 Int.   742,682   07-May-1985   1,308,495   07-May-1985
 
  NOT SO INNOCENT NUDES   25 Int.   94/519,494   09-May-1994   94/519,494  
09-May-1994
 
  OLGA   25 Int.   714,264   12-Sep-1984   1,283,775   12-Sep-1984
 
  OLGA TREASURES   IN 25   95/580696   17-Jul-1995   95/580696   17-Jul-1995
 
  SECRET SHAPERS   IN 25   96/607663   26-Jan-1996   96/607663   05-Jul-1996
 
  W AND DESIGN   25 Int.   818,463   13-Oct-1986   1,374,573   13-Oct-1986
 
  WARNACO   25 Int.   702,197   14-May-1984   1,272,534   14-May-1984
 
  WARNER GOLD & DESIGN   25 Int.   177,880   03-Jan-1990   1,568,263  
03-Jan-1980
 
  WARNER’S   IN 25   177,881   03-Jan-1990   1,568,264   03-Jan-1990
 
  WARNER’S INVISIBLES   IN 25   94/536,518   19-Sep-1994   94/536,518  
19-Sep-1994
 
  WARNER’S NOT SO INNOCENT NUDES   25 Int.   94/519,495   09-May-1994  
94/519,495   09-May-1994
 
  WARNER’S NOTHING BUT CURVES   IN 25   3025162   02-May-2000            
Gambia
                               
 
  OLGA   NA 38   76/9/92   04-Sep-1992            
 
  WARNER’S   NA 38   77/9/92   04-Sep-1992            
 
  WARNER’S MERRY WIDOW   IN 38   104/6/95   14-Jun-1995            

Thursday, August 07, 2008

 

Page 43 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
Georgia
                               
 
  BODYSLIMMERS   IN 25   T1999 01452   21-May-1999   M 13152   01-Mar-2000
 
  BODYSLIMMERS NANCY GANZ   IN 25   T1999 01452   21-May-1999   M 13150  
01-Mar-2000
 
  IN CONTROL   IN 25   T1999 01475   30-Aug-1999   M 13424   12-Jul-2000
 
  NANCY GANZ   IN 25   T1999 01452   21-May-1999   M 13151   01-Mar-2000
 
  WARNACO   IN 25   010365   26-Feb-1996   4257   19-Dec-1996
 
  WARNACO   IN 9, IN 16   010201/03   29-Apr-1996   5310   12-May-1997
 
  WARNER’S GOLD   IN 25, IN 28, IN 42   011828/03   30-Jan-1997   8196  
30-Jan-1998
 
  WARNER’S IN CONTROL   IN 25   T1999 01475   30-Aug-1999            
 
  WARNER’S MERRY WIDOW   IN 25   009277/03   22-Sep-1995   3130   16-Sep-1996

Thursday, August 07, 2008

 

Page 44 of 124



--------------------------------------------------------------------------------



 



                                      Country   Trademark   Class   App. No.  
File Date   Reg. No.   Reg. Date
Germany
                                   
 
  FULMAR & BIRD DEVICE   IN 25   W39651/25 W   21-Sep-1989   1,162,329  
09-Aug-1990
 
  HIP SLIP (STYLIZED)   IN 25   892695/25 W   14-May-1991   2,052,148  
16-Dec-1993
 
  NAKED TRUTH   18, 25   42175/25 WZ   20-Jan-1993   2036133   12-May-1993
 
  NOT SO INNOCENT NUDES   IN 25   W46190/25 W   13-Jun-1994   2,093,509  
24-Mar-1995
 
  OLGA (STYLIZED)   25 Int.   1605   26-Aug-1954   684,896   30-Nov-1955
 
  OLGA TREASURES   IN 25   395 25 307.1   19-Jun-1995   395 25 307   03-May-1996
 
  OLGALACE   25 Int.   W43988/25 W   27-Jan-1993   2,048,691   04-Nov-1993
 
  SATURDAY’S BRA   25   300 00 914.3   07-Jan-2000   30000914   04-Feb-2000
 
  SECRET SHAPERS   IN 25   396 04 012.8   30-Jan-1996   396 04 012   28-Apr-1997
 
  WARNACO   18 Int., 25 Int.   W25687/25 W   06-May-1974   935,993   01-Oct-1975
 
  WARNER   IN 25   W22854/25 W   23-Dec-1970   893,567   18-May-1972
 
  WARNER BODY-STYLING   IN 25   W22679/25 W   13-Oct-1970   897,485  
15-Sep-1972
 
  WARNER GOLD & DESIGN   IN 25   W30912/25 W   08-Sep-1980   1,023,993  
08-Oct-1981
 
  WARNER WITH STAR DESIGN   IN 25   W27829/25 W   25-May-1977   968,941  
16-Mar-1978
 
  WARNER’S   IN 25   W25802/25 W   17-Jul-1974   935,473   17-Sep-1974
 
  WARNER’S (SCRIPT)   IN 25   W 11579       132,124   16-Mar-1910
 
  WARNER’S NOT SO INNOCENT NUDES   25 Int.   W46191/25 W   13-Jun-1994  
2,092,033   16-Feb-1995
 
  WARNER’S NOTHING BUT CURVES   IN 25   300336888/25   03-May-2000   300 33 688
  25-Jul-2000
Germany, East
                                   
 
  OLGA   IN 25   W 61 537/25   10-Jul-1990   DD 650,020   02-Mar-1992
 
  WARNER’S   IN 25   W 61 539   10-Jul-1990   DD 648,981   14-Jan-1992

Thursday, August 07, 2008

 

Page 45 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
Ghana
                               
 
  OLGA   IN 25   25325   04-Sep-1992   25325   04-Sep-1992
 
  WARNER’S   IN 25   25654   04-Sep-1992   25654   04-Sep-1992
Greece
                               
 
  NO CLING EVER!   IN 25   126887   07-Nov-1995   126887   17-Sep-1998
 
  NOT SO INNOCENT NUDES   IN 25   119208   18-May-1994   119208   19-Aug-1997
 
  OLGA   IN 25   101612   12-Nov-1990            
 
  OLGA TREASURES   IN 25   126884   07-Nov-1995   126884   07-Nov-1995
 
  SECRET SHAPERS   IN 25   128181   02-Feb-1996   128181   17-Nov-1998
 
  WARNACO   IN 3, IN 25, IN 42   000209742   01-Apr-1996   000209742  
09-Nov-1998
 
  WARNACO   IN 25   127,964   17-Jan-1996   127964   17-Mar-1998
 
  WARNER’S   25 Int.   107,271   13-Jan-1992   107,271   17-Jul-1994
 
  WARNER’S LACE CHARMERS   IN 25   144191   23-May-2000            
 
  WARNER’S NOT SO INNOCENT NUDES   IN 25   119209   18-May-1994   119209  
19-Aug-1997
 
  WARNER’S NOTHING BUT CURVES   IN 25   144376   08-Jun-2000            
Grenada
                               
 
  OLG   IN 25               36/1993   26-Apr-1993
 
  WARNER’S (SCRIPT)   IN 38   N/A   19-May-1924   1/1967   12-Jan-1967

Thursday, August 07, 2008

 

Page 46 of 124



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   File Date
  Reg. No.   Reg. Date
Guatemala
                           
 
  BODYSLIMMERS   IN 25   M-7109-9   24-Aug-1999   104431   09-May-2000
 
  BODYSLIMMERS NANCY GANZ   IN 25   M-7111-9   24-Aug-1999   106698  
25-Oct-2000
 
  GUARANTEED COMFORT FOR THE FULLER FIGURE   IN 25   E-0103-6   11-Jan-1996  
2,508   13-May-1998
 
  NANCY GANZ   IN 25   M-7112-9   24-Aug-1999            
 
  OLGA   IN 25   3855/90   10-Sep-1990   65145501/141   10-Oct-1991
 
  OLGA TREASURES   IN 25   M-0188-6   16-Jan-1996   85528   02-Aug-1997
 
  SECRET SHAPERS   IN 25   M-2803-6   18-Apr-1996   88,040   04-Dec-1997
 
  WARNER’S (SCRIPT)   IN 25   N/A   24-Jan-1953   8487   14-May-1953
 
  WARNER’S (SCRIPT)   IN 25   N/A   24-Jan-1953   8486   14-May-1953

  WARNER’S NOTHING BUT CURVES   IN 25   M-3741-2000   16-May-2000   108306  
28-Nov-2000
Guernsey
                       
 
  OLG   25 Int.           769,063   08-Mar-1993
 
  WARNACO   IN 25   N/A   25-Jan-1996   1,028,709   25-Jan-1996
 
  WARNER’S (SCRIPT)   NA 38           448,502   08-Mar-1993
Guyana
                           
 
  BODYSLIMMERS   25 Int.   17,470A   08-Jul-1999   17,470A   08-Jul-1999
 
  BODYSLIMMERS NANCY GANZ   25 Int.   17,469A   08-Jul-1999   17,469A  
08-Jul-1999
 
  NANCY GANZ   25 Int.   17,442A   07-Jul-1999   17,442A   08-Jul-1999
 
  OLGA   IN 25   13,942A   22-Sep-1992   13,942A   23-Jun-1997
 
  WARNER’S   IN 25   172/1966   25-May-1966   6311A   15-Dec-1966

Thursday, August 07, 2008

 

Page 47 of 124



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   File Date
  Reg. No.   Reg. Date
Haiti
                           
 
  BODYSLIMMERS   IN 25   N/A   06-Jul-1999   50/124   09-May-2000
 
  BODYSLIMMERS NANCY GANZ   IN 25   N/A   06-Jul-1999   52/124   09-May-2000
 
  NANCY GANZ   IN 25   N/A   06-Jul-1999   51/124   09-May-2000
 
  OLGA   25 Int.   494-N   17-Sep-1992   78/98   15-Sep-1993
 
  WARNER’S   IN 25   493-N   17-Sep-1992   77/98   15-Sep-1993
Honduras
                           
 
  BODY NANCY GANZ   25 Int.   27365-03   09-Oct-2003   90237   16-Mar-2004
 
  BODYSLIMMERS   IN 25   6486-99   19-May-1999   81.770   01-Jun-2001
 
  BODYSLIMMERS NANCY GANZ   IN 25   6484-99   19-May-1999   82.259   26-Jul-2001
 
  NANCY GANZ   25 Int.   6485-99   19-May-1999   81.835   05-Jun-2001
 
  OLGA   IN 25   N/A   19-Jun-1990   53,407   04-Feb-1991
 
  OLGA TREASURES   IN 25   6429-95   10-Jul-1995   64.425   15-Feb-1996
 
  SECRET SHAPERS   IN 25   972/96   31-Jan-1996   66.592   22-Nov-1996
 
  WARNER   IN 25           48,017   22-Jul-1987
 
  WARNER’S MERRY WIDOW   IN 25   4045/95   25-Apr-1995   68,608   29-Apr-1997
 
  WARNER’S NOTHING BUT CURVES   IN 25   6467/2000   03-May-2000            
 
  YOUNG ATTITUDES   25 Int.   2003-027668   17-Oct-2003   90,099   02-Mar-2004

Thursday, August 07, 2008

 

Page 48 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
Hong Kong
                               
 
  BODY NANCY GANZ   IN 25   300084997   26-Sep-2003   300084997   26-Sep-2003
 
  BODYSLIMMERS   IN 25   6431/99   20-May-1999            
 
  BODYSLIMMERS NANCY GANZ   IN 25   6631/99   25-May-1999   7586/2002  
25-May-1999
 
  LEJABY ROSE   IN 25   300066645   21-Aug-2003   300066645   21-Aug-2004
 
  NANCY GANZ   IN 25   6632/99   25-May-1999   06986/2001   25-May-1999
 
  NOT SO INNOCENT NUDES   IN 25   1270/95   06-Feb-1995   B5670/1996  
24-Jun-1996
 
  OLGA   25 Int.   4867   23-Sep-1987   36/90   23-Sep-1987
 
  OLGA’S CHRISTINA   25 Int.   300601929   17-Mar-2006   300601929   17-Mar-2006
 
  SECRET SHAPERS   IN 25   1308/96   01-Feb-1996   B01268/1999   01-Feb-1996
 
  WARNACO   IN 25   15997/95   19-Dec-1995   2480/1997   19-Dec-1995
 
  WARNACO   IN 42   4711/96   23-Apr-1996   5358/1997   23-Apr-1996
 
  WARNACO   IN 16   4709/96   23-Apr-1996   5379/1997   23-Apr-1996
 
  WARNACO   IN 38   4710/96   23-Apr-1996   8696/1997   23-Apr-1996
 
  WARNER’S   IN 25   949/71   10-Aug-1971   59/74   14-Jan-1974
 
  WARNER’S GOLD   IN 42   96 07484   21-Jun-1996   2648/1999   21-Jun-1996
 
  WARNER’S GOLD   IN 28   96 07483   21-Jun-1996   2647/1999   21-Jun-1996
 
  WARNER’S GOLD   IN 25   7482/96   21-Jun-1996   2646/1999   21-Jun-1996
 
  WARNER’S NOT SO INNOCENT NUDES   IN 25   1271/95   06-Feb-1995   27/1998  
06-Feb-1995
 
  WARNER’S NOTHING BUT CURVES   IN 25   9644/2000   04-May-2000   5224/2003  
14-Feb-2000
 
  WARNER’S THE BETTER BODY PEOPLE   IN 25   1249/95   04-Feb-1995   07661/1998  
05-Aug-1994
 
  WARNER’S THE PERFECTIONISTS   IN 25   2667/95   07-Mar-1995   01882/2000  
17-Mar-1995
 
  YOUNG ATTITUDES   25 Int.   300074358   05-Sep-2003   300074358   05-Sep-2003

Thursday, August 07, 2008

 

Page 49 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
Hungary
                               
 
  BODYSLIMMERS NANCY GANZ   IN 25   M99 02283   13-May-1999   160541  
17-Apr-2000
 
  IN CONTROL   IN 25   M99/03332   13-Jul-1999   163 797   05-Mar-2001
 
  NANCY GANZ   IN 25   M99 02285   13-May-1999   160542   17-Apr-2000
 
  OLGA   IN 25   1929/90   24-May-1990   130,412   14-Jun-1991
 
  WARNACO   IN 3, IN 25, IN 42   000209742   01-Apr-1996   000209742  
09-Nov-1998
 
  WARNACO   IN 25   M96 00100   12-Jan-1996   149,411   12-Jan-1996
 
  WARNER’S   IN 25   1928/90   24-May-1990   130,411   14-Jun-1991
 
  WARNER’S IN CONTROL   IN 25   M9903331   13-Jul-1999   163 809   05-Mar-2001
 
  WARNER’S NOTHING BUT CURVES   IN 25   M00 02476   08-May-2000   164032  
08-May-2000

Thursday, August 07, 2008

 

Page 50 of 124



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   File Date
  Reg. No.   Reg. Date
Iceland
                           
 
  BELLY BUSTER   IN 25   1547/1998   27-Jul-1998   1145/1998   28-Oct-1998
 
  BODY NANCY GANZ   IN 25   1414/2004   19-May-2004   678/2004   06-Sep-2004
 
  BODYSLIMMERS   IN 25   1544/1998   27-Jul-1998   1142/1998   28-Oct-1998
 
  BODYSLIMMERS NANCY GANZ   IN 25   1298/1999   17-May-1999   703/1999  
01-Jul-1999
 
  BUTT BOOSTER   IN 25   1548/1998   27-Jul-1998   1146/1998   28-Oct-1998
 
  CASUAL CONTROL   IN 24, IN 25   1552/1998   27-Jul-1998   1150/1998  
28-Oct-1998
 
  ELEGANT CONTROL   IN 24, IN 25   1553/1998   27-Jul-1998   1151/1998  
28-Oct-1998
 
  HIPSLIP   IN 25   1546/1998   27-Jul-1998   1144/1998   28-Oct-1998
 
  IN CONTROL   IN 25   2007/99   22-Jul-1999   901/1999   25-Aug-1999
 
  NANCY GANZ   IN 25   1545/1998   27-Jul-1998   1143/1998   28-Oct-1998
 
  NIP TUCK & BOOST   IN 25   1549/1998   27-Jul-1998   1147/1998   28-Oct-1998
 
  OLGA   25 Int.   877/1990   23-Oct-1990   266/1991   27-Feb-1991
 
  THIGHSLIMMER   IN 25   1551/1998   27-Jul-1998   1149/1998   28-Oct-1998
 
  WARNACO   IN 25   44/1996   15-Jan-1996   570/1996   28-May-1996
 
  WARNACO.COM   IN 35, IN 38, IN 42   609/97   15-May-1997   1126/1997  
27-Aug-1997
 
  WARNER’S   IN 25   913/1992   17-Sep-1992   438/1993   27-May-1993
 
  WARNER’S IN CONTROL   IN 25   2006/99   22-Jul-1999   984/2000   03-Aug-2000
 
  WARNER’S NOTHING BUT CURVES   IN 25   1644/2000   05-May-2000   461/2002  
03-Jun-2002
 
  WILD ABOUT U-NECK   IN 25   1550/1998   27-Jul-1998   1148/1998   28-Oct-1998
 
  YOUNG ATTITUDES   25 Int.   1413/2004   19-May-2004   677/2004   06-Sep-2004
Illinois
                           
 
  SCOOP   IN 25       19-May-1999   083,644   19-May-1999

Thursday, August 07, 2008

 

Page 51 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
India
                               
 
  BODYSLIMMERS   IN 25   856580   17-May-1999   856580   17-May-1999
 
  BODYSLIMMERS NANCY GANZ   IN 25   856582   17-May-1999   856582   18-Nov-2003
 
  OLGA   25 Int.   581930   25-Sep-1992   581930   25-Sep-1992
 
  WARNACO   IN 9   711,539   22-Apr-1996   711,539   01-Dec-2003
 
  WARNACO   IN 16   711,540   22-Apr-1996   711,540   19-Feb-2005
 
  WARNACO   25 Int.   686,075   08-Nov-1995   686,075   08-Nov-1995
 
  WARNER’S   IN 25   581929   25-Sep-1992   581929   25-Sep-1992

Thursday, August 07, 2008

 

Page 52 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
Indonesia
                               
 
  BODYSLIMMERS   IN 25   D99-8157   20-May-1999   458667   24-Jun-1999
 
  BODYSLIMMERS NANCY GANZ   IN 25   D99-8151   20-May-1999            
 
  NANCY GANZ   IN 25   D99-8156   20-May-1999   467309   24-Jun-1999
 
  NANCYGANZ.COM   IN 42   9710994   09-Jun-1997   413412   27-Mar-1998
 
  OLGA   IN 25   R002003 321   16-Aug-1993   IDM00010198   15-Nov-1994
 
  OLGA.COM   IN 42   9710995   09-Jun-1997   413309   27-Mar-1998
 
  WARNACO   IN 25   D95 21092   09-Nov-1995   380,513   15-Aug-1997
 
  WARNACO   IN 38   96 9033   06-May-1996   IDM00007819   15-Aug-1997
 
  WARNACO   IN 42   96 9034   06-May-1996   IDM00007818   15-Aug-1997
 
  WARNACO   IN 16   96 9032   06-May-1996   IDM00007819   15-Aug-1997
 
  WARNER’S   IN 25           18-Sep-1986   218,107   22-Apr-1987
 
  WARNER’S   IN 25   D99 7322   06-May-1999   457880   06-May-1999
 
  WARNER’S & W DESIGN   IN 25           20-Aug-1989   258,392   20-Feb-1990
 
  WARNER’S & W DESIGN   18               258,392     20-Feb-1990
 
  WARNER’S & W DESIGN   24               258,392     20-Feb-1990
 
  WARNER’S MERRY WIDOW   25 Int.   D99 3137   04-Mar-1999   455778   15-Apr-1999
 
  WARNER’S NOTHING BUT CURVES   IN 25   D009336   27-Jul-2000   506268  
22-Apr-2002

Thursday, August 07, 2008

 

Page 53 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
Iran
                               
 
  BODYSLIMMERS   25 Int.   7911373   31-Jan-2001   94309   25-Jun-2001
 
  NANCY GANZ   25 Int.   7911372   31-Jan-2001   93803   13-May-2001
 
  NANCYGANZ.COM   NA 35   7712105   22-Feb-1999   86710   21-Jul-1999
 
  OLGA   25 Int.   105385   11-Oct-1992   69825   20-Jan-1993
 
  OLGA.COM   NA 35   7712102   22-Feb-1999   86707   20-Jul-1999
 
  WARNACO   IN 16, IN 25, IN 38, IN 42   7,504,227   02-Jul-1996   79016  
20-Nov-1996
 
  WARNACO.COM   NA 35   7712106   22-Feb-1999   86711   21-Jul-1999
 
  WARNER’S   IN 25   N/A   19-Oct-1967   30,439   19-Oct-1967
 
  WARNER’S GOLD   IN 25, IN 28, IN 42   7506082   28-Aug-1996   81360  
28-Aug-1996
Ireland
                               
 
  GUARANTEED COMFORT   IN 25   95/5415   04-Aug-1995            
 
  NOT SO INNOCENT NUDES   IN 25   94/2811   09-May-1994   161,731   09-May-1994
 
  OLG   IN 25   1311/66   16-Aug-1966   70,816   15-Nov-1967
 
  OLGA SHIMMERLACE   IN 25   96/0563   25-Jan-1996   174,492   29-Jan-1996
 
  SECRET SHAPERS   IN 25   96/0892   08-Feb-1996   170,818   08-Feb-1996
 
  THANE   25 Int.   1667/87   25-May-1987   127,341   10-May-1990
 
  WARNACO   IN 25   283/96   15-Jan-1996   174,485   15-Jan-1996
 
  WARNER WITH STAR DESIGN   25 Int.   1692/87   26-May-1987   127,820  
26-May-1987
 
  WARNER’S NOT SO INNOCENT NUDES   IN 25   94/2812   09-May-1994   161,732  
09-May-1994
 
  WARNER’S NOTHING BUT CURVES   IN 25   2000/01558   02-May-2000            
 
  WARNER’S THE BETTER BODY PEOPLE   IN 25   95/0786   02-Feb-1995   166,299  
09-Jul-1996

Thursday, August 07, 2008

 

Page 54 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
Israel
                               
 
  BELLY BUSTER   IN 25   121342   28-Jul-1998   121,342   05-Dec-1999
 
  BODY NANCY GANZ   25 Int.   167398   09-Oct-2003   167398   19-Oct-2004
 
  BODYSLIMMERS   IN 25   111,958   20-Apr-1997   111,958   13-Oct-1998
 
  BODYSLIMMERS NANCY GANZ   IN 25   127,818   16-May-1999   127818   06-Sep-2000
 
  BUTT BOOSTER   IN 25   121343   28-Jul-1998   121,343   11-Oct-1999
 
  CASUAL CONTROL   IN 24   121346   28-Jul-1998   121346   28-Jul-1998
 
  CASUAL CONTROL   IN 25   121347   28-Jul-1998   121,347   11-Oct-1999
 
  ELEGANT CONTROL   IN 24   121348   28-Jul-1998   121348   07-Feb-2000
 
  ELEGANT CONTROL   IN 25   121349   28-Jul-1998   121349   07-Feb-2000
 
  HIPSLIP   IN 25   121341   28-Jul-1998   121,341   11-Oct-1999
 
  LEJABY ROSE   IN 25   167056   18-Sep-2003            
 
  NANCY GANZ   IN 25   111,959   20-Apr-1997   111,959   14-Apr-1999
 
  NIP TUCK & BOOST   IN 25   121344   28-Jul-1998   121,344   11-Oct-1999
 
  OLGA   IN 25   84746   17-Sep-1992   84746   04-Dec-1994
 
  OLGA’S CHRISTINA   25 Int.   192533   08-Aug-2006   192533   06-Apr-2008
 
  THIGHSLIMMER   IN 25   121350   28-Jul-1998   121350   28-Jul-1998
 
  WARNACO   IN 16   104,764   23-Apr-1996   104,764   23-Apr-1996
 
  WARNACO   IN 25   104,765   23-Apr-1996   104,765   23-Apr-1996
 
  WARNACO   IN 35   104,767   23-Apr-1996   104,767   23-Apr-1996
 
  WARNACO   IN 38   104,766   23-Apr-1996   104,766   23-Apr-1996
 
  WARNER’S (SCRIPT)   IN 25   48857   23-Oct-1979   48857   29-Nov-1982
 
  WARNER’S GOLD   IN 25   105,851   19-Jun-1996   105,851   19-Jun-1996
 
  WARNER’S GOLD   IN 35   105,853   19-Jun-1996   105,853   08-Mar-1999
 
  WARNER’S GOLD   IN 28   105,852   19-Jun-1996   105,852   08-Mar-1999

Thursday, August 07, 2008

 

Page 55 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
 
  WARNER’S NOTHING BUT CURVES   IN 25   137390   02-May-2000   137390  
04-Mar-2003
 
  WILD ABOUT U-NECK   IN 25   121,345   28-Jul-1998   121345   07-Feb-2000
 
  YOUNG ATTITUDES   25 Int.   167459   19-Oct-2003   167459   05-Dec-2004
Italy
                               
 
  BACK TO NATURE   IN 25   MI2004C 005   19-May-2004   683557   04-Jul-1996
 
  NOT SO INNOCENT   IN 25   MI2008C0010   30-Jan-2008   815064   30-May-2000
 
  OLGA   IN 25   63/169   18-Jul-1962   412,262   10-Mar-1986
 
  OLGA TREASURES   IN 25   MI2004CO11   29-Nov-2004   730,787   26-Sep-1995
 
  SECRET SHAPERS   IN 25   MI96C 00092   30-Jan-1996   746643   13-May-1998
 
  W & DESIGN   IN 25   MI2006C0107   27-Oct-2006   747,795   15-Mar-1998
 
  WARNACO   25 Int.   TO92C 00000   08-Jan-1992   634,203   21-Nov-1994
 
  WARNER’S   IN 25   MI2005C0075   04-Jul-2005   729,689   16-Oct-1997
 
  WARNER’S   IN 25   MI98C 00826   20-Aug-1998   846332   25-May-2001
 
  WARNER’S (SCRIPT)   IN 25, IN 26   MI2000C0007   25-Jan-2000   912,259  
14-Oct-2003
 
  WARNER’S NOT SO INNOCENT   IN 25   TO98C00007   13-Jan-1998   815063  
30-May-2000
 
  WARNER’S NOTHING BUT CURVES   IN 25   MI2000C 692   13-Jun-2000   915014  
28-Oct-2003
Jamaica
                               
 
  BODYSLIMMERS   IN 25   25/2183   18-May-1999   B35,594   18-May-1999
 
  BODYSLIMMERS NANCY GANZ   IN 25   25/2184   18-May-1999   35,297   18-May-1999
 
  NANCY GANZ   IN 25   25/2185   18-May-1999   35,595   18-May-1999
 
  OLGA   IN 25   25/1401   09-Oct-1992   B25,074   09-Oct-1992
 
  WARNER’S   IN 25   25/1402   09-Oct-1992   29453   09-Oct-1992

Thursday, August 07, 2008

 

Page 56 of 124



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   File Date
  Reg. No.   Reg. Date
Japan
                           
 
  BELLY BUSTER   25 Int.   10-063848   29-Jul-1998   4301820   06-Aug-1999
 
  BODY NANCY GANZ   IN 25   2003-87380   06-Oct-2003   4801298   10-Sep-2004
 
  BODYSLIMMERS NANCY GANZ WITH KATAKANA CHARACTERS   IN 25   11-046001  
25-May-1999   4536714   18-Jan-2002
 
  BODYSLIMMERS WITH KATAKANA CHARACTERS   IN 25   08-055811   24-May-1996  
4,076,968   31-Oct-1997
 
  CASUAL CONTROL   24 Int., 25 Int.   10-063851   29-Jul-1998   4301823  
06-Aug-1999
 
  ELEGANT CONTROL   24 Int., 25 Int.   10-063852   29-Jul-1998   4301824  
06-Aug-1999
 
  HIPSLIP (STYLIZED)   IN 25   08-055814   24-May-1996   4,076,971   31-Oct-1997
 
  LEJABY ROSE   IN 25   2003-79246   11-Sep-2003   4749654   20-Feb-2004
 
  NANCY GANZ WITH KATAKANA CHARACTERS   IN 25   08-055812   24-May-1996  
4,076,969   31-Oct-1997
 
  NANCYGANZ.COM   IN 35, IN 38, IN 42   09-118962   23-May-1997   4246019  
05-Mar-1999
 
  NIP TUCK & BOOST   25 Int.   10-063849   29-Jul-1998   4301821   06-Aug-1999
 
  OLGA   NA 17   127827/1973   07-Aug-1973   1,453,838   27-Feb-1981
 
  OLGA SHIMMERLACE   IN 25   08-007708   31-Jan-1996   4272029   14-May-1999
 
  OLGA TREASURES   IN 25   07-061421   21-Jun-1995   4,021,589   04-Jul-1997
 
  OLGA.COM   IN 35, IN 38, IN 42   09-118963   23-May-1997   4246020  
05-Mar-1999
 
  OLGALON   IN 25   05-085057   19-Aug-1993   3,225,846   29-Nov-1996
 
  OLGA’S CHRISTINA   25 Int.   2008-62733   30-Jul-2008            
 
  SECRET SHAPERS   IN 25   08-007709   31-Jan-1996   4,036,657   01-Aug-1997
 
  THIGHSLIMMER   25 Int.   10-063853   29-Jul-1998   4646810   21-Feb-2003
 
  WARNACO   IN 42   08-043677   23-Apr-1996   4,123,626   13-Mar-1998
 
  WARNACO   IN 25   08-004937   24-Jan-1996   4,036,639   01-Aug-1997
 
  WARNACO   IN 38   08-043676   23-Apr-1996   4,094,601   19-Dec-1997
 
  WARNACO   IN 16   08-043675   23-Apr-1996   4,128,394   27-Mar-1998

Thursday, August 07, 2008

 

Page 57 of 124



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   File Date
  Reg. No.   Reg. Date
 
  WARNACO.COM   IN 35, IN 38, IN 42   09-118966   23-May-1997   4246023  
05-Mar-1999
 
  WARNER’S (PLAIN BLOCK TYPE)   IN 25   05-037027   13-Apr-1993   3,332,599  
18-Jul-1997
 
  WARNER’S (SCRIPT)   NA 17   60-127452   23-Dec-1985   1,980,392   19-Aug-1987
 
  WARNER’S GUARANTEED COMFORT   IN 25   09-157466   12-Sep-1997   4221836  
18-Dec-1998
 
  WARNER’S GUARANTEED COMFORT FOR THE FULLER FIGURE   IN 25   10-019329  
11-Mar-1998   4262252   16-Apr-1999
 
  WARNER’S LACY LUXURIES   IN 25   09-159427   19-Sep-1997   4259437  
09-Apr-1999
 
  WARNER’S NO CLING EVER!   IN 25   09-140348   23-Jul-1997   4246051  
05-Mar-1999
 
  WARNER’S NOTHING BUT CURVES   IN 25   2000-050794   10-May-2000   4509767  
28-Sep-2001
 
  WILD ABOUT U-NECK   25 Int.   10-063850   29-Jul-1998   4301822   06-Aug-1999
 
  YOUNG ATTITUDES   25 Int.   2003-79247   11-Sep-2003   4805977   24-Sep-2004
Jersey
                           
 
  OLG   25 Int.           6074   19-Apr-1993
 
  WARNACO   IN 25   N/A   26-Feb-1996   6720   28-Feb-1996
 
  WARNER’S (SCRIPT)   IN 25           6075   19-Apr-1993

Thursday, August 07, 2008

 

Page 58 of 124



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   File Date
  Reg. No.   Reg. Date
Jordan
                           
 
  BODYSLIMMERS   IN 25   54356   29-Jul-1999   54356   29-Jul-1999
 
  BODYSLIMMERS NANCY GANZ   IN 25   57120   29-Jul-1999        
 
  NANCY GANZ   IN 25   57107   29-Jul-1999        
 
  OLGA   IN 25   28663   07-Apr-1991   26661   14-Oct-1991
 
  OLGA’S CHRISTINA   25 Int.   087360   09-Aug-2006   087360   09-Aug-2006
 
  WARNACO   IN 25   41141   20-Apr-1996   10012   18-Dec-1996
 
  WARNACO   IN 16   41140   20-Apr-1996   10011   18-Dec-1996
 
  WARNACO   IN 9   41139   20-Apr-1996   10010   18-Dec-1996
 
  WARNER’S   25 Int.   N/A   04-Nov-1984   22321   05-Jul-1987
 
  WARNER’S GOLD   IN 25   42216   18-Jun-1996   42216   22-Feb-1997
 
  WARNER’S GOLD   IN 16   43567   18-Jun-1996   43567   18-Jun-1996
 
  WARNER’S GOLD   IN 9   43569   18-Jun-1996   43569   18-Jun-1996
 
  WARNER’S GOLD   IN 28   43568   18-Jun-1996   43568   18-Jun-1996
Kazakhstan
                           
 
  BODYSLIMMERS   IN 25   13786   19-May-1999   10727   07-Sep-2000
 
  BODYSLIMMERS NANCY GANZ   IN 25   13784   19-May-1999   10725   07-Sep-2000
 
  IN CONTROL   IN 25   14215   27-Aug-1999        
 
  NANCY GANZ   IN 25   13785   19-May-1999   10726   07-Sep-2000
 
  WARNACO   IN 9, IN 16, IN 25   8531   29-Apr-1996   6968   13-May-1998
 
  WARNER’S   IN 25   27229   19-May-2004   19432   12-Dec-2005
 
  WARNER’S IN CONTROL   IN 25   14216   27-Aug-1999        
 
  YOUNG ATTITUDES   25 Int.   27228   19-May-2004        

Thursday, August 07, 2008

 

Page 59 of 124



--------------------------------------------------------------------------------



 



                                      Country   Trademark   Class   App. No.  
File Date   Reg. No.   Reg. Date
Kenya
                                   
 
  OLGA   IN 25   40,072   28-Sep-1992   40072   20-Jul-1995
 
  WARNER’S   IN 25   40,071   28-Sep-1992   40,071   27-Jan-1994
Korea, Republic of
                                   
 
  BODY NANCY GANZ   IN 25   40-2003-0042   26-Sep-2003   0619608   30-May-2005
 
  BODYSLIMMERS BY NANCY GANZ   IN 25               408,339   07-Jul-1998
 
  BODYSLIMMERS NANCY GANZ   IN 25   22147/99   24-Jun-1999   480,332  
02-Nov-2000
 
  LEJABY ROSE   IN 25   40-2003-0040   08-Sep-2003   0619607   30-May-2005
 
  NANCY GANZ   IN 25   22145/99   24-Jun-1999   480,333   02-Nov-2000
 
  NANCYGANZ.COM   NA 106   6997/97   23-May-1997   47,316   22-Sep-1998
 
  NANCYGANZ.COM   NA 112   7003/97   23-May-1997   47,320   22-Sep-1998
 
  NIP TUCK & BOOST   IN 25   20269/98   11-Aug-1998   453,345   24-Aug-1999
 
  OLGA   NA 45   4197/90   16-Feb-1990   215,335   18-Jun-1991
 
  OLGA’S CHRISTINA   25 Int.   40-2006-0014   17-Mar-2006   40-0701135  
08-Mar-2007
 
  SATURDAY’S BRA   25   2297/2000   19-Jan-2000            
 
  SECRET SHAPERS   25 Int.   5241/96   12-Feb-1996   391,089   16-Jan-1998
 
  WARNACO   NA 112   5125/96   13-May-1996   42,513   09-Jun-1998
 
  WARNACO   38 Int.   5124/96   13-May-1996   39,568   24-Dec-1997
 
  WARNACO   25 Int.   19528/96   13-May-1996   387,809   24-Dec-1997
 
  WARNACO   16 Int.   19529/06   13-May-1996   380,329   29-Oct-1997
 
  WARNACO.COM   NA 106   7006/97   23-May-1997   47,323   22-Sep-1998
 
  WARNACO.COM   NA 112   7007/97   23-May-1997   47,324   22-Sep-1998
 
  WARNER’S   25 Int.   6087/97   19-Nov-1997   150,410   12-Jan-1988
 
  WARNER’S NOTHING BUT CURVES   IN 25   28085/2000   13-Jun-2000            

Thursday, August 07, 2008

 

Page 60 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
Kuwait
                               
 
  OLGA   IN 25   27124   23-Jun-1993   25217   30-Jun-1996
 
  OLGA’S CHRISTINA   25 Int.   79736   23-Sep-2006   68420   23-Sep-2006
 
  WARNACO   IN 9   37445   19-Aug-1997   33137   19-Aug-1997
 
  WARNACO   IN 16   37446   19-Aug-1997   33144   19-Aug-1997
 
  WARNACO   IN 25   34056   23-Jul-1996   32449   12-Aug-2000
 
  WARNER’S   IN 25   15960   26-Sep-1983   14943   28-Oct-1985
Kyrgyz Republic
                               
 
  BODYSLIMMERS   IN 25   993325.3   19-May-1999   5400   30-Jun-2000
 
  BODYSLIMMERS NANCY GANZ   IN 25   993327.3   19-May-1999   5401   30-Jun-2000
 
  IN CONTROL   IN 25   993448.3   27-Aug-1999            
 
  NANCY GANZ   IN 25   993326.3   19-May-1999            
 
  WARNACO   IN 9, IN 16, IN 25   961521.3   29-Apr-1996   3918   28-Apr-1997
 
  WARNER’S GOLD   IN 25, IN 28, IN 42   971955.3   30-Jan-1997   4292  
30-Mar-1998
 
  WARNER’S IN CONTROL   IN 25   993447.3   27-Aug-1999            
Laos
                               
 
  BODYSLIMMERS   IN 25   7135   06-Jul-1999   7068   17-Aug-1999
 
  BODYSLIMMERS NANCY GANZ   IN 25   7137   06-Jul-1999   7070   17-Aug-1999
 
  NANCY GANZ   IN 25   7136   06-Jul-1999   7069   17-Aug-1999
 
  OLGA   25 Int.   8247   16-Jan-2001   8180   16-Jan-2001
 
  WARNACO   IN 25   8255   16-Jan-2001   8188   16-Jan-2001
 
  WARNACO   IN 9, IN 16   4624   13-Feb-1996   4173/4174   13-Feb-2001
 
  WARNER’S   IN 25   8248   16-Jan-2001   8181   16-Jan-2001
 
  WARNER’S MERRY WIDOW   IN 25   8251   16-Jan-2001   8184   16-Jan-2001

Thursday, August 07, 2008

 

Page 61 of 124



--------------------------------------------------------------------------------



 



                          Country   Trademark   Class   App. No.   File Date  
Reg. No.   Reg. Date
Latvia
                       
 
  BODYSLIMMERS   IN 25   M-99-828   18-May-1999   M46018   20-May-2000
 
  BODYSLIMMERS NANCY GANZ   IN 25   M-99-830   18-May-1999   M46020  
20-May-2000
 
  IN CONTROL   IN 25   M-99-1356   20-Aug-1999   M46 505   20-Aug-2000
 
  NANCY GANZ   IN 25   M-99-829   18-May-1999   M46019   20-May-2000
 
  WARNACO   IN 25   M-96-319   27-Feb-1996   M 39 476   20-Jan-1998
 
  WARNER’S IN CONTROL   IN 25   M-99-1357   20-Aug-1999   M46 506   20-Aug-2000
 
  WARNER’S MERRY WIDOW   IN 25   M-95-1036   26-Jun-1995   M 37 487  
20-Jun-1997

Thursday, August 07, 2008

 

Page 62 of 124



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   File Date
  Reg. No.   Reg. Date
Lebanon
                           
 
  BELLY BUSTER   25 Int.   N/A   24-Aug-1998   77333   24-Aug-1998
 
  BODYSLIMMERS   25 Int.   N/A   24-Aug-1998   77330   24-Aug-1998
 
  BODYSLIMMERS NANCY GANZ   IN 25   N/A   27-May-1999   79828   27-May-1999
 
  BUTT BOOSTER   25 Int.   N/A   24-Aug-1998   77334   24-Aug-1998
 
  CASUAL CONTROL   24 Int., 25 Int.   N/A   24-Aug-1998   77338   24-Aug-1998
 
  ELEGANT CONTROL   24 Int., 25 Int.   N/A   24-Aug-1998   77339   04-Aug-1998
 
  HIPSLIP   25 Int.   N/A   24-Aug-1998   77332   24-Aug-1998
 
  NANCY GANZ   25 Int.   N/A   24-Aug-1998   77331   24-Aug-1998
 
  NANCYGANZ.COM   IN 35, IN 38, IN 42   N/A   20-Jun-1997   72919   21-Jul-1997
 
  NIP TUCK & BOOST   25 Int.   N/A   24-Aug-1998   77335   24-Aug-1998
 
  OLGA   IN 25   83/41780   22-Feb-1993   59969   08-Jul-1997
 
  OLGA.COM   IN 35, IN 38, IN 42   N/A   20-Jun-1997   72920   21-Jul-1997
 
  THIGHSLIMMER   25 Int.   N/A   24-Aug-1998   77337   24-Aug-1998
 
  WARNACO   IN 16, IN 25, IN 38, IN 42   N/A   17-May-1996   68903   17-May-1996
 
  WARNACO.COM   IN 35, IN 38, IN 42   N/A   20-Jun-1997   72923   21-Jul-1997
 
  WARNER’S   25 Int.   N/A   22-Oct-1974   53742   22-Oct-1974
 
  WARNER’S   25 Int.   N/A   17-Sep-1971   89384   21-Nov-1986
 
  WARNER’S GOLD   IN 42, IN 25, IN 28   N/A   05-Sep-1996   69968   20-Jun-1997
 
  WARNER’S LACE HEAVEN   25 Int.       15-Mar-2001            
 
  WARNER’S MERRY WIDOW   25 Int.   N/A   25-May-1995   66098   10-Jun-1995
 
  WILD ABOUT U-NECK   25 Int.   N/A   24-Aug-1998   77336   24-Aug-1998
Lesotho
                           
 
  OLGA   IN 25   LSM/93/0036   08-Apr-1993   LSM/93/0036   08-Apr-1993
 
  WARNER’S   IN 25   LSM/93/0036   08-Apr-1993   LSM/93/0036   08-Apr-1993

Thursday, August 07, 2008

 

Page 63 of 124



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   File Date
  Reg. No.   Reg. Date
Liberia
                           
 
  OLGA   25 Int.               23393/835   23-Mar-1993
 
  WARNER’S   IN 25               00045/2008   23-Mar-1993
 
  WARNER’S MERRY WIDOW   IN 25   241095/396   24-Oct-1995   241095/396  
24-Oct-1995
Libya
                           
 
  OLGA   IN 25   6590   12-Oct-1992        
 
  WARNER’S   IN 25   6600   12-Oct-1992        
 
  WARNER’S MERRY WIDOW   IN 25   7593   17-Apr-1995        

Thursday, August 07, 2008

 

Page 64 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
Liechtenstein
                               
 
  BODYSLIMMERS   IN 25   11 154   19-May-1999   11154   07-Sep-1999
 
  BODYSLIMMERS NANCY GANZ   IN 25   11155   19-May-1999   11155   07-Sep-1999
 
  GUARANTEED COMFORT   25 Int.   9538   07-Aug-1995   9538   30-Oct-1995
 
  GUARANTEED COMFORT FOR THE FULLER FIGURE   IN 25   9537   07-Aug-1995   9537  
30-Oct-1995
 
  IN CONTROL   IN 25   11224   09-Jul-1999   11224   02-Nov-1999
 
  LACE CHARMERS   25 Int.   9534   07-Aug-1995   9534   30-Oct-1995
 
  LACY LUXURIES   25 Int.   9535   07-Aug-1995   9535   30-Oct-1995
 
  NANCY GANZ   IN 25   11 153   19-May-1999   11153   07-Sep-1999
 
  NO CLING EVER!   IN 25   9536   07-Aug-1995   9536   30-Oct-1995
 
  OLGA   25 Int.   8588   02-Nov-1992   8588   26-Mar-1993
 
  OLGA SHIMMERLACE   IN 25   9807   01-Feb-1996   9807   03-Jul-1996
 
  OLGA TREASURES   IN 25   9533   07-Aug-1995   9533   30-Oct-1995
 
  SECRET SHAPERS   IN 25   9809   01-Feb-1996   9809   03-Jul-1996
 
  SHIMMER & SHINE   IN 25   9539   07-Aug-1995   9539   30-Oct-1995
 
  WARNACO   IN 25   9806   15-Jan-1996   9806   03-Jul-1996
 
  WARNACO.COM   IN 35, IN 38, IN 42   N/A   16-May-1997   10404   15-Dec-1997
 
  WARNER’S   IN 25   8586   02-Nov-1992   8586   26-Mar-1993
 
  WARNER’S IN CONTROL   IN 25           09-Jul-1999   11 225   02-Nov-1999
 
  WARNER’S MERRY WIDOW   IN 25   9370   31-Mar-1995   9370   08-Jun-1995

Thursday, August 07, 2008

 

Page 65 of 124



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   File Date
  Reg. No.   Reg. Date
Lithuania
                           
 
  BODYSLIMMERS   IN 25   99-1083   20-May-1999            
 
  BODYSLIMMERS NANCY GANZ   IN 25   99-1085   20-May-1999            
 
  IN CONTROL   IN 25   99-1851   27-Aug-1999            
 
  NANCY GANZ   IN 25   99-1084   20-May-1999            
 
  WARNACO   IN 25   96-0524   27-Feb-1996   30292   26-Nov-1998
 
  WARNER’S IN CONTROL   IN 25   99-1852   27-Aug-1999            
 
  WARNER’S MERRY WIDOW   IN 25   95-1720   19-Jun-1995   28547   13-Jul-1998
Macao
                           
 
  BODYSLIMMERS   IN 25   N/4578   24-May-1999   N/004578   27-Dec-1999
 
  BODYSLIMMERS NANCY GANZ   IN 25   N/4580   24-May-1999   N/004580  
27-Dec-1999
 
  NANCY GANZ   IN 25   N/4579   24-May-1999   N/004579   27-Dec-1999
 
  OLGA   25 Int.   12.187-M   09-Oct-1992   12.187-M   20-Apr-1994
 
  OLGA TREASURES   IN 25   15.160-M   17-Aug-1995   15160-M   02-Apr-1996
 
  WARNACO   IN 25   N/740   28-Jun-1996   N/740   06-Dec-1996
 
  WARNACO   IN 9   N/557   22-May-1996   N/000557   22-Oct-1996
 
  WARNACO   IN 16   N/551   22-May-1996   N/000551   22-Oct-1996
 
  WARNER’S   IN 25   7469-M   20-Jan-1988   7469-M   03-Mar-1988
 
  WARNER’S GOLD   IN 28   N/808   23-Jul-1996   N/808   10-Dec-1996
 
  WARNER’S GOLD   IN 16   N/810   23-Jul-1996   N/810   10-Dec-1996
 
  WARNER’S GOLD   IN 9   N/811   23-Jul-1996   N/811   10-Dec-1996
 
  WARNER’S GOLD   IN 25   N/809   23-Jul-1996   N/809   10-Dec-1996

Thursday, August 07, 2008

 

Page 66 of 124



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   File Date
  Reg. No.   Reg. Date
Macedonia
                           
 
  BODY NANCY GANZ   IN 25   Z20030950   26-Dec-2003   11512   25-Aug-2006
 
  BODYSLIMMERS   25 Int.   Z-23/2004   19-Jan-2004   11510   25-Aug-2006
 
  BODYSLIMMERS NANCY GANZ   25 Int.   Z-24/2004   19-Jan-2004   11511  
25-Aug-2006
 
  IN CONTROL   IN 25   Z-470/99   17-Aug-1999            
 
  NANCY GANZ   IN 25   Z-303/99   19-May-1999            
 
  WARNER’S IN CONTROL   IN 25   Z-471/99   17-Aug-1999            
 
  WARNER’S MERRY WIDOW   IN 25   Z-421/95   15-Jun-1995            
 
  YOUNG ATTITUDES   25 Int.   Z20030951   26-Dec-2003   11473   07-Sep-2006
Madagascar
                       
 
  OLGA   IN 25   94/00539D   04-Nov-1994   00617   10-Jul-1995
 
  WARNER’S   IN 25   94/00541D   04-Nov-1994   00619   10-Jul-1995
Malawi
                       
 
  OLGA   IN 25   264/92   08-Sep-1992   264/92   24-Nov-1993
 
  WARNER’S   IN 25   345/93   19-Oct-1993   345/93   14-Jul-1994

Thursday, August 07, 2008

 

Page 67 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
Malaysia
                               
 
  BODYSLIMMERS   IN 25   99004551   26-May-1999            
 
  BODYSLIMMERS NANCY GANZ   IN 25   99004550   26-May-1999            
 
  NANCY GANZ   IN 25   99-04552   25-May-1999    
 
  OLGA   25 Int.   86/03620   10-Sep-1986   86/03620   10-Sep-1986
 
  WARNACO   IN 35   97019759   01-Dec-1997            
 
  WARNACO   IN 9   96004242   23-Apr-1996   96004242   23-Apr-1996
 
  WARNACO   25 Int.   95-12158   14-Nov-1995   95-12158   14-Nov-1995
 
  WARNACO   IN 16   96004243   23-Apr-1996   96004243   23-Apr-1996
 
  WARNACO   IN 38   97019056   01-Dec-1997   97019056   01-Dec-1997
 
  WARNER’S   25 Int.   86/03619   10-Sep-1986   86/B03619   17-May-1993
 
  WARNER’S GOLD   IN 9   96006879   25-Jun-1996   96006879   25-Jun-1996
 
  WARNER’S NOTHING BUT CURVES   IN 25   00005602   05-May-2000   00005602  
14-Feb-2000
Malta
                               
 
  BODYSLIMMERS   IN 25   30100   18-May-1999   30100   18-May-1999
 
  BODYSLIMMERS NANCY GANZ   IN 25   30102   18-May-1999   30102   18-May-1999
 
  IN CONTROL   IN 25   30324   15-Jul-1999   30384   15-Jul-1999
 
  NANCY GANZ   IN 25   30101   18-May-1999   30101   21-Jun-2000
 
  OLGA   IN 25   22060   12-Jan-1993   22060   12-Jan-1993
 
  WARNACO   IN 25   25216   15-Jan-1996   25216   05-May-1997
 
  WARNER’S (SCRIPT)   IN 25   22086   23-Jan-1993   22086   23-Jan-1993
 
  WARNER’S IN CONTROL   IN 25   30325   15-Jul-1999   30325   15-Jul-1999
 
  WARNER’S MERRY WIDOW   IN 25   24156   04-Apr-1995   24156   23-Apr-1996

Thursday, August 07, 2008

 

Page 68 of 124



--------------------------------------------------------------------------------



 



                          Country   Trademark   Class   App. No.   File Date  
Reg. No.   Reg. Date
Mauritius
                       
 
  OLGA   IN 25   N/A   31-Oct-1994   A/35 NO. 334   31-Oct-1994
 
  WARNER’S   IN 25   N/A   31-Oct-1994   A/35 NO. 339   24-Jan-1997

Thursday, August 07, 2008

 

Page 69 of 124



--------------------------------------------------------------------------------



 



                                      Country   Trademark   Class   App. No.  
File Date   Reg. No.   Reg. Date
Mexico
                                   
 
  4 POINTS OF COMFORT   25   706824   11-Mar-2005   890531   19-Jul-2005
 
  A BRIEF STORY   25 Int.   665207   07-Jul-2004   854164   30-Sep-2004
 
  BABY ’N ME   IN 25   717941   17-May-2005   889644   28-Jun-2005
 
  BECAUSE YOU LOVE NICE THINGS   IN 25   437732   21-Jul-2000   671255  
31-Aug-2000
 
  BELLY BUSTER   IN 25   342396   04-Aug-1998   585781   27-Aug-1998
 
  BODY ALIGNMENT   25 Int.   652954   22-Apr-2004   842639   19-Jul-2004
 
  BODY ALIGNMENT   18 Int.   652953   22-Apr-2004   842638   19-Jul-2004
 
  BODY ICING   IN 25   344226   19-Aug-1998   591173   27-Oct-1998
 
  BODY NANCY GANZ   25 Int.   609013   08-Jul-2003   815654   27-Nov-2003
 
  BODYSLIMMERS   IN 25   342399   04-Aug-1998            
 
  BODYSLIMMERS NANCY GANZ   IN 25   546502   09-May-2002   820730   16-Feb-2004
 
  CASUAL CONTROL   IN 25   342392   04-Aug-1998   585778   27-Aug-1998
 
  CASUAL CONTROL   IN 24   342401   04-Aug-1998   585784   27-Aug-1998
 
  CASUAL LIFE BY WARNER’S   25 Int.   654536   03-May-2004   844940  
29-Jul-2004
 
  CASUAL SOLUTIONS   IN 25   344225   19-Aug-1998   591172   27-Oct-1998
 
  CASUAL SPORTS BY WARNER’S   25 Int.   654535   03-May-2004   844939  
29-Jul-2004
 
  COTTON TO GO   IN 25   344231   19-Aug-1998   591177   27-Oct-1998
 
  DELUSTER COLLECTION   IN 25   344224   19-Aug-1998   591171   27-Oct-1998
 
  ELEGANT CONTROL   IN 24   342400   04-Aug-1998   585,783   27-Aug-1998
 
  ELEGANT CONTROL   IN 25   342391   04-Aug-1998   585777   27-Aug-1998
 
  FASHION LACE   IN 25   344230   19-Aug-1998   74221   09-Apr-2002
 
  GLAMOUR BY WARNER’S   25 Int.   685577   01-Nov-2004   863131   08-Dec-2004
 
  JUST YOUR FIT   IN 25   217,013   07-Nov-1994   481,528   05-Dec-1994
 
  LACE CHARMERS   IN 25   217,009   07-Nov-1994   492945   26-May-1995

Thursday, August 07, 2008

 

Page 70 of 124



--------------------------------------------------------------------------------



 



                                      Country   Trademark   Class   App. No.  
File Date   Reg. No.   Reg. Date
 
  LACE DARLING   25 Int.   660721   09-Jun-2004   851832   21-Sep-2004
 
  LACE TUXEDO   25 Int.   695555   06-Jan-2005   877399   22-Apr-2005
 
  LEJABY ROSE   IN 25   615314   19-Aug-2003   956957   09-Oct-2006
 
  MY SKIN   IN 25   217,012   07-Nov-1994   481,527   05-Dec-1994
 
  NAKED COTTON   IN 25   344229   19-Aug-1998   591176   27-Oct-1998
 
  NIP TUCK & BOOST   IN 25   342394   04-Aug-1998   585,779   27-Aug-1998
 
  NOT SO INNOCENT NUDES   25 Int.   200,025   25-May-1994   471,366  
26-Aug-1994
 
  OKEANA   35 Int.   832075   25-Jan-2007   973777   22-Feb-2007
 
  OKEANA   25 Int.   832076   25-Jan-2007   973778   22-Feb-2007
 
  OLGA   25 Int.   166,015   23-Apr-1993   437,651   16-Jul-1993
 
  OLGA CURVES   NA   664716   02-Jul-2004   860820   26-Nov-2004
 
  OLGA CURVES PERFECTLY DESIGNED FOR YOU   NA   664717   02-Jul-2004   859606  
24-Nov-2004
 
  OLGA ENHANCEMENTS   25   725771   29-Jun-2005   902988   30-Sep-2005
 
  OLGA SECRET SHAPERS   IN 25   254310   13-Feb-1996   658835   16-Jun-2000
 
  OLGA TREASURES   IN 25   686055   04-Nov-2004   958972   27-Oct-2006
 
  OLGA, THE FIGURE SOLUTIONS SPECIALIST   25   707290   15-Mar-2005   890262  
15-Jul-2005
 
  OLGA’S CHRISTINA   25 Int.   613374   06-Aug-2003   806220   08-Sep-2003
 
  OLGA’S SIGNATURE SUPPORT   25   707291   15-Mar-2005   890263   15-Jul-2005
 
  PARA UD QUE AMA LAS COSAS BELLAS   IN 25   437733   21-Jul-2000   671256  
31-Aug-2000
 
  PERFECT CONTROL BY WARNER’S   25 Int.   682997   19-Oct-2004   858996  
10-Nov-2004
 
  PERFECT MEASURE   IN 25   217,010   07-Nov-1994   481,525   05-Dec-1994
 
  SATIN ICING   IN 25   359,509   07-Jan-1999   600715   19-Feb-1999
 
  SATING ICING   IN 25   344227   19-Aug-1998   591174   27-Oct-1998
 
  SENSUAL SUPPORT   25 Int.   659195   01-Jun-2004   865911   27-Jan-2005

Thursday, August 07, 2008

 

Page 71 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
 
  SHADOW DANCE   25 Int.   664441   01-Jul-2004   850405   15-Sep-2004
 
  SHEER & LACY   IN 25   344457   20-Aug-1998   594041   26-Nov-1998
 
  SHEER & SATIN   IN 25   344228   19-Aug-1998   591175   27-Oct-1998
 
  SIMPLY PERFECT   IN 25   217,006   07-Nov-1994   481,522   05-Dec-1994
 
  SMOOTH BENEFITS   25 Int.   664442   01-Jul-2004   850406   05-Sep-2004
 
  SOME THINGS ARE TOO GOOD TO HIDE   25 Int.   651652   14-Apr-2004   845159  
03-Aug-2004
 
  SUDDENLY SHAPELY   IN 25   337745   29-Jun-1998   595992   09-Dec-1998
 
  THE TOP WITH ALL THE ANSWERS   25 Int.   651651   14-Apr-2004   845158  
03-Aug-2004
 
  THIGHSLIMMER   IN 25   342390   04-Aug-1998   585776   27-Aug-1998
 
  TODAY’S TAPESTRY   25 Int.   748241   01-Nov-2005   947549   15-Aug-2006
 
  UNDER LOCK AND KEY   IN 25   715241   02-May-2005   893166   28-Jul-2005
 
  VEILED MYSTERY   25 Int.   660939   10-Jun-2004   849797   13-Sep-2004
 
  VOILETTE   25 Int.   652210   19-Apr-2004   842606   19-Jul-2004
 
  WARNER’S   25 Int.   112,575   09-May-1991   409,031   26-Mar-1992
 
  WARNER’S   25 Int.               8634   03-Nov-1908
 
  WARNER’S BE FLIRTY   25 Int.   670911   09-Aug-2004   859124   18-Nov-2004
 
  WARNER’S COTTON CASHMERE   IN 25   337740   22-Mar-1999   621368   31-Aug-1999
 
  WARNER’S COTTON PLAY   25 Int.   661163   11-Jun-2004   851836   21-Sep-2004
 
  WARNER’S IN CONTROL   IN 25   384060   22-Jul-1999   657530   31-May-2000
 
  WARNER’S NOT SO INNOCENT NUDES   25 Int.   200,577   31-May-1994   465,484  
30-Jun-1994
 
  WARNER’S NOTHING BUT CURVES   IN 25   424073   08-May-2000   664481  
25-Jul-2000
 
  WARNER’S SHINE-ON   25 Int.   545660   03-May-2002   751891   26-Jun-2002
 
  WARNER’S SO VINTAGE   25 Int.   660720   09-Jun-2004   850384   15-Sep-2004
 
  WHAT A LIFT   IN 25   715242   02-May-2005   893167   28-Jul-2005
 
  WHAT A WAIST   25 Int.   540294   22-Mar-2002   752724   27-Jun-2002

Thursday, August 07, 2008

 

Page 72 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
 
  WILD ABOUT U-NECK   IN 25   342393   04-Aug-1998   589,511   30-Sep-1998
 
  YOUNG ATTITUDES   25 Int.   618710   10-Sep-2003   815221   26-Nov-2003
Moldova
                               
 
  BODY NANCY GANZ   IN 25   014755   13-May-2004   12259   13-May-2004
 
  BODYSLIMMERS   IN 25   008645   19-May-1999   7223   29-Mar-2000
 
  BODYSLIMMERS NANCY GANZ   IN 25   008647   19-May-1999   7225   29-Mar-2000
 
  IN CONTROL   IN 25   008838   30-Aug-1999   7444   29-Jun-2000
 
  NANCY GANZ   IN 25   008646   19-May-1999   7224   29-Mar-2000
 
  WARNACO   IN 9, IN 16   005402   26-Apr-1996   5064   16-Sep-1997
 
  WARNACO   IN 25   005,185   26-Feb-1996   4815   14-Jul-1997
 
  WARNER’S IN CONTROL   IN 25   008839   30-Aug-1999   7445   29-Jun-2000
 
  WARNER’S MERRY WIDOW   IN 25   004646   23-Jun-1995   4276   09-Dec-1996
 
  YOUNG ATTITUDES   25 Int.           13-May-2004   12258   13-May-2004

Thursday, August 07, 2008

 

Page 73 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
Monaco
                               
 
  BODYSLIMMERS   IN 25   20765   26-May-1999   99.20591   26-May-1999
 
  BODYSLIMMERS NANCY GANZ   IN 25   20767   26-May-1999   20593   26-May-1999
 
  IN CONTROL   IN 25   020958   21-Jul-1999   99.20777   21-Jul-1999
 
  NANCY GANZ   IN 25   20766   26-May-1999   99.20592   26-May-1999
 
  NANCYGANZ.COM   IN 35, IN 38, IN 42   18478   05-Jun-1997   97.18377  
05-Jun-1997
 
  OLGA TREASURES   IN 25   16520   10-Aug-1995   95.16479   10-Aug-1995
 
  OLGA.COM   IN 35, IN 38, IN 42   18476   05-Jun-1997   97.18375   05-Jun-1997
 
  SECRET SHAPERS   IN 25   16875   02-Feb-1996   96.16814   15-Apr-1996
 
  STARKERS BY WARNER’S   IN 25   15993   27-Dec-1994            
 
  WARNACO   IN 25   16877   02-Feb-1996   96.16816   15-Apr-1996
 
  WARNACO.COM   IN 35, IN 38, IN 42   18477   05-Jun-1997   97.18376  
05-Jun-1997
 
  WARNER’S IN CONTROL   IN 25   020959   21-Jul-1999   99.20778   21-Jul-1999
 
  WARNER’S MERRY WIDOW   25 Int.   16403   27-Jun-1995   95.16343   27-Jun-1995
 
  WARNER’S NOTHING BUT CURVES   IN 25   021749   03-May-2000   021511  
03-May-2000
Mongolia
                               
 
  BODYSLIMMERS   IN 25   2958   17-Jun-1999   2828   11-Oct-1999
 
  BODYSLIMMERS NANCY GANZ   IN 25   2959   17-Jun-1999   2829   11-Oct-1999
 
  NANCY GANZ   IN 25   2960   17-Jun-1999   2830   11-Oct-1999
 
  NANCYGANZ.COM   IN 35, IN 38, IN 42   2912   07-May-1999            
 
  OLGA   IN 25   1255   20-Jan-1994   1238   20-Jan-1994
 
  OLGA.COM   IN 35, IN 38, IN 42   2911   07-May-1999            
 
  WARNACO   IN 16, IN 25, IN 38, IN 42   2930   24-May-1999            
 
  WARNACO.COM   IN 35, IN 38, IN 42   2908   07-May-1999            
 
  WARNER’S   IN 25   1254   20-Jan-1994   1237   20-Jan-1994

Thursday, August 07, 2008

 

Page 74 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
Montserrat
                               
 
  BODYSLIMMERS   Brit. 38   N/A       3142   21-Aug-2000
 
  BODYSLIMMERS NANCY GANZ   Brit. 38   N/A   21-Jun-2000   3143   21-Aug-2000
 
  MERRY WIDOW   NA 38   1910   26-Oct-1995   1910   26-Oct-1995
 
  NANCY GANZ   Brit. 38   N/A       3144   21-Aug-2000
 
  OLGA   IN 25               1767   26-Jan-1994
 
  WARNER’S (SCRIPT)   IN 38           29-Oct-1966   361   29-Oct-1966
 
  WARNER’S MERRY WIDOW   IN 25   1909   26-Oct-1995   1909   05-Mar-1996
Morocco
                               
 
  BODY NANCY GANZ   IN 25   89911   07-Jan-2004   89911   07-Jan-2004
 
  BODYSLIMMERS   IN 25   89912   07-Jan-2004   89912   07-Jan-2004
 
  BODYSLIMMERS NANCY GANZ   IN 25   89913   07-Jan-2004   89913   07-Jan-2004
 
  OLGA   25 Int.   50,771   05-Mar-1993   50,771   05-Mar-1993
 
  WARNER’S   IN 25   50,772   05-Mar-1993   50,772   05-Mar-1993
 
  WARNER’S MERRY WIDOW   IN 25   56536   25-Apr-1995            
 
  YOUNG ATTITUDES   25 Int.   89910   07-Jan-2004   89910   07-Jan-2004
Mozambique
                               
 
  MERRY WIDOW   IN 25   00644/2000   10-Apr-2000            
 
  OLGA   IN 25   00643/2000   10-Apr-2000            
 
  WARNER’S   IN 25   00645/2000   10-Apr-2000            
 
  WARNER’S MERRY WIDOW   IN 25   00646/2000   10-Apr-2000            

Thursday, August 07, 2008

 

Page 75 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
Myanmar
                               
 
  BODYSLIMMERS   IN 25           22-Jul-1999   IV/6481/2007   24-Sep-2007
 
  BODYSLIMMERS NANCY GANZ   IN 25               IV/6483/2007   24-Sep-2007
 
  NANCY GANZ   IN 25           29-Jul-1999   IV/6482/2007   24-Sep-2007
 
  OLGA   IN 25   IV/1774/1993   10-Jun-1993   IV/1774/1993   10-Jun-1993
 
  WARNACO   IN 25   460/2003   21-Jan-2003   460/2003   21-Jan-2003
 
  WARNACO   IN 16   2502   18-Jun-1996   2502   18-Jun-1996
 
  WARNACO   IN 9   2501   27-Jun-1996   2501   27-Jun-1996
 
  WARNER’S   IN 25   IV/1775/1993   10-Jun-1993   IV/1775/1993   10-Jun-1993
 
  WARNER’S GOLD   IN 9, IN 16, IN 25, NA 28   3887   18-Sep-1996   3887  
18-Sep-1996
Namibia
                               
 
  OLGA   IN 25   92/0922   08-Sep-1992   92/0922   16-Aug-1996
 
  WARNER’S   IN 25   92/0921   08-Sep-1992   92/0921   16-Aug-1996
Nepal
                               
 
  OLGA   25 Int.               10704/052   11-Jun-1995
 
  WARNACO   IN 25               11472/053   07-Apr-1996
 
  WARNER’S   IN 25   N/A   11-Jun-1995   10702/052   11-Jun-1995
 
  WARNER’S GOLD   IN 28               16783/058   27-Jul-2001
 
  WARNER’S GOLD   IN 9               16784/058   27-Jul-2001
 
  WARNER’S GOLD   IN 16               163782/058   27-Jul-2001

Thursday, August 07, 2008

 

Page 76 of 124



--------------------------------------------------------------------------------



 



                          Country   Trademark   Class   App. No.   File Date  
Reg. No.   Reg. Date
Netherlands Antilles
                       
 
  BODYSLIMMERS   IN 25   D-475   16-Jun-1999   D-7804   27-Jul-1999
 
  BODYSLIMMERS NANCY GANZ   IN 25   D-474   16-Jun-1999   D-7806   27-Jul-1999
 
  NANCY GANZ   IN 25   D-473   16-Jun-1999   D-7805   27-Jul-1999
 
  OLGA   IN 25   D-422   07-Nov-1990   D-7799   16-Apr-1991
 
  WARNER’S   IN 25   N/A   01-Mar-1993   VD-300066   07-Jun-1993
New York
                       
 
  SCOOP   IN 25       18-May-1999   R-29172   19-May-1999

Thursday, August 07, 2008

 

Page 77 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
New Zealand
                               
 
  BODY BEWARE   IN 25   293612   11-Jun-1998   293612   11-Jun-1998
 
  BODY BY NANCY GANZ   IN 25   675372   20-Mar-2003   675372   04-Mar-2003
 
  BODY NANCY GANZ   IN 25   702164   26-Sep-2003   702164   09-Apr-2003
 
  BODYSLIMMERS   IN 25   263,863   24-Jun-1996   263,863   24-Jun-1996
 
  BODYSLIMMERS NANCY GANZ   IN 25   310021   24-May-1999   310021   24-May-1999
 
  FLOWER CHARMS   IN 25   293608   11-Jun-1998   293608   11-Jun-1998
 
  NAKED LACE   IN 25   293601   11-Jun-1998   293601   11-Jun-1998
 
  NAKED STRIPES   IN 25   293607   11-Jun-1998   293607   11-Jun-1998
 
  NAKED TRUTH   IN 25   293611   11-Jun-1998   293611   11-Jun-1998
 
  NANCY GANZ   IN 25   263,864   24-Jun-1996   263,864   24-Jun-1996
 
  NOT SO INNOCENT NUDES   IN 25   293604   11-Jun-1998   293604   11-Jun-1998
 
  OLGA   IN 25,25 Int.   81,988   19-Aug-1966   B81,988   19-Aug-1966
 
  OLGA PIQUE   IN 25   293610   11-Jun-1998   293610   11-Jun-1998
 
  OLGA SIMPLY PERFECT   IN 25   293605   11-Jun-1998   293605   11-Jun-1998
 
  OLGA’S CHRISTINA   25 Int.   767691   01-May-2007   767691   01-May-2007
 
  SHEER HEAVEN   IN 25   293603   11-Jun-1998   293603   11-Jun-1998
 
  SUDDENLY SLIM   25 Int.   763463   14-Feb-2007            
 
  THANE   IN 25   125,190   20-Sep-1978   B125,190   06-Mar-1981
 
  WARNACO   IN 42   261,401   24-Apr-1996   261,401   24-Apr-1996
 
  WARNACO   IN 25   261,399   24-Apr-1996   261,399   24-Apr-1996
 
  WARNACO   IN 38   261,400   24-Apr-1996   261,400   24-Apr-1996
 
  WARNACO   IN 16   262,067   10-May-1996   262,067   10-May-1996
 
  WARNER’S   IN 25   72,037   29-Oct-1969   72,037   29-Oct-1969
 
  WARNER’S GOLD   IN 28   263597   17-Jun-1996   263597   17-Jun-1996

Thursday, August 07, 2008

 

Page 78 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
 
  WARNER’S GOLD   IN 42   263598   17-Jun-1996   263598   17-Jun-1996
 
  WARNER’S GOLD   IN 25   263596   17-Jun-1996   263596   17-Jun-1996
 
  WARNER’S NOTHING BUT CURVES   IN 25   613496   01-May-2000   613496  
14-Feb-2000
 
  WARNER’S SIMPLY PERFECT SATIN   IN 25   629646   21-Dec-2000   629646  
21-Dec-2000
 
  YOUNG ATTITUDES   25 Int.   700999   05-Sep-2003   700999   05-Sep-2003
Nicaragua
                               
 
  BODYSLIMMERS   IN 25   99-01794   07-Jun-1999   45244   22-Nov-2000
 
  BODYSLIMMERS NANCY GANZ   25 Int.   99-01795   07-Jun-1999   45,375 C.C.  
29-Nov-2000
 
  NANCY GANZ   IN 25   99-01796   07-Jun-1999   45390   29-Nov-2000
 
  OLGA   IN 25   N/A   12-Apr-1991   20,735 C.C.   05-Dec-1991
 
  WARNER’S (SCRIPT)   IN 25               3698   24-Feb-1942
 
  WARNER’S NOTHING BUT CURVES   IN 25   2000/03163   17-May-2000   49,972 C.C.  
20-Jul-2001
Nigeria
                               
 
  OLGA   IN 25   TP.15162   04-Sep-1992            
 
  WARNER’S   IN 25   TP.15161   04-Sep-1992   51255   04-Sep-1992

Thursday, August 07, 2008

 

Page 79 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
Norway
                               
 
  BELLY BUSTER   IN 25   98.06854   30-Jul-1998   194173   07-Nov-1998
 
  BODYSLIMMERS   IN 25   98.06851   30-Jul-1998   204364   31-Aug-2000
 
  BODYSLIMMERS NANCY GANZ   IN 25   99.04744   14-May-1999   204376  
31-Aug-2000
 
  BUTT BOOSTER   IN 25   98.06855   30-Jul-1998   194174   07-Nov-1998
 
  CASUAL CONTROL   IN 24, IN 25   98.06858   30-Jul-1998   194177   07-Nov-1998
 
  ELEGANT CONTROL   IN 24, IN 25   98.06859   30-Jul-1998   194178   07-Nov-1998
 
  HIPSLIP   IN 25   98.06853   30-Jul-1998   194172   07-Nov-1998
 
  IN CONTROL   IN 25   199907918   06-Aug-1999   200156   29-Oct-1999
 
  NANCY GANZ   IN 25   98.06852   30-Jul-1998   194171   07-Nov-1998
 
  NIP TUCK & BOOST   IN 25   98.06856   30-Jul-1998   194175   07-Nov-1998
 
  OLGA   IN 25   68,063   20-Oct-1959   57,529   25-May-1961
 
  OLGA LACY LUXURIES   IN 25   95.5023   11-Aug-1995   202459   27-Apr-2000
 
  OLGA SHIMMER & SHINE   IN 25   95.5025   11-Aug-1995   202460   27-Apr-2000
 
  OLGA SHIMMERLACE   IN 25   96.0565   29-Jan-1996   202461   27-Apr-2000
 
  OLGA TREASURES   IN 25   95.5021   11-Aug-1995   202458   27-Apr-2000
 
  SATURDAY’S BRA   IN 25   200000135   06-Jan-2000   203393   22-Jun-2000
 
  SECRET SHAPERS   IN 25   96.0564   29-Jan-1996   184,064   07-Aug-1997
 
  THIGHSLIMMER   IN 25   98.06860   30-Jul-1998            
 
  WARNACO   IN 25   96.0220   12-Jan-1996   180,063   20-Feb-1997
 
  WARNER’S (SCRIPT)   25 Int.           08-Jan-1946   33727   09-Jan-1947
 
  WARNER’S GUARANTEED COMFORT   IN 25   98.03052   06-Apr-1998   193417  
09-Oct-1998
 
  WARNER’S IN CONTROL   IN 25   199907917   06-Aug-1999   200155   29-Oct-1999
 
  WARNER’S NOTHING BUT CURVES   IN 25   200005465   10-May-2000   205502  
02-Nov-2000
 
  WILD ABOUT U-NECK   IN 25   98.06857   30-Jul-1998   194176   07-Nov-1998

Thursday, August 07, 2008

 

Page 80 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
Oman
                               
 
  BODYSLIMMERS   IN 25   20162   17-May-1999   20162   09-Mar-2004
 
  BODYSLIMMERS NANCY GANZ   IN 25   20163   17-May-1999   20163   09-Mar-2004
 
  NANCY GANZ   IN 25   20164   17-May-1999   20164   09-Mar-2004
 
  NANCYGANZ.COM   IN 35   15747   18-May-1997            
 
  NANCYGANZ.COM   IN 38   15748   18-May-1997            
 
  NANCYGANZ.COM   IN 42   15749   18-May-1997            
 
  OLGA   25 Int.   7491   27-Sep-1992   7491   24-Mar-2003
 
  OLGA.COM   IN 35   15750   18-May-1997            
 
  OLGA.COM   IN 42   15752   18-May-1997            
 
  OLGA.COM   IN 38   15751   18-May-1997            
 
  OLGA’S CHRISTINA   25 Int.   41139   13-Aug-2006   41139   19-May-2007
 
  WARNACO   IN 25   13366   23-Apr-1996   13366   11-Jan-2003
 
  WARNACO   IN 42   13368   23-Apr-1996   13368   22-Jan-2002
 
  WARNACO.COM   IN 38   15760   18-May-1997            
 
  WARNACO.COM   IN 35   15759   18-May-1997            
 
  WARNACO.COM   IN 42   15761   18-May-1997            
 
  WARNER’S   IN 25   3144   29-Oct-1989   3144   14-Jan-1995

Thursday, August 07, 2008

 

Page 81 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
Pakistan
                               
 
  BODYSLIMMERS   IN 25   155118   14-May-1999   155118   14-May-1999
 
  BODYSLIMMERS NANCY GANZ   IN 25   155119   14-May-1999   155119   14-May-1999
 
  NANCY GANZ   IN 25   155117   14-May-1999   155117   14-May-1999
 
  OLGA   IN 25   119,100   06-Apr-1993   119100   13-Feb-1993
 
  WARNACO   IN 16   135,332   21-Apr-1996   135,332   21-Apr-1996
 
  WARNACO   IN 25   132636   01-Nov-1995   132636   01-Nov-1995
 
  WARNACO   IN 9   135,334   21-Apr-1996   135,334   21-Apr-1996
 
  WARNER’S   IN 25   119101   13-Feb-1993   119101   13-Feb-1993
 
  WARNER’S GOLD   IN 9   136273   16-Jun-1996   136273   16-Jun-1996
 
  WARNER’S GOLD   IN 25   136271   16-Jun-1996   136271   16-Jun-1996
 
  WARNER’S MERRY WIDOW   IN 25   130922   27-Sep-1995            
 
  WARNER’S NOTHING BUT CURVES   IN 25   162539   01-May-2000            
Panama
                               
 
  BODY NANCY GANZ   25 Int.   131240   09-Oct-2003   131240 01   09-Oct-2003
 
  BODYSLIMMERS   IN 25   100631   18-May-1999   100631   18-May-1999
 
  BODYSLIMMERS NANCY GANZ   IN 25   100632   18-May-1999   100632   18-May-1999
 
  NANCY GANZ   25 Int.   100633   18-May-1999   100633   18-May-1999
 
  OLGA   IN 25               21,309   03-Mar-1977
 
  WARNER’S (SCRIPT)   25 Int.               107   04-Mar-1942
 
  WARNER’S NOTHING BUT CURVES   IN 25   107174   11-May-2000   107174  
11-May-2000
 
  YOUNG ATTITUDES   25 Int.   131736-01   07-Nov-2003   131736-01   07-Nov-2003

Thursday, August 07, 2008

 

Page 82 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
Papua New Guinea
                               
 
  NANCYGANZ.COM   IN 42   60858   13-Feb-1998   A 60,858   15-Oct-1997
 
  OLGA   25 Int.   57611   02-Mar-1993   57611   02-Mar-1993
 
  WARNACO   IN 16   60018   20-Jan-1997   A60018   20-Jan-1997
 
  WARNACO   IN 42   60021   20-Jan-1997   A60021   20-Jan-1997
 
  WARNACO   IN 38   60020   20-Jan-1997   A60020   20-Jan-1997
 
  WARNACO   IN 25   60019   20-Jan-1997   A60019   20-Jan-1997
 
  WARNACO.COM   IN 42   60854   13-Feb-1998   A 60,854   15-Oct-1997
 
  WARNER’S   IN 25   57612   02-Mar-1993   B57612   02-Mar-1993
Paraguay
                               
 
  BODYSLIMMERS   IN 25   9558-1999   14-May-1999   221675   12-Jan-2000
 
  BODYSLIMMERS NANCY GANZ   IN 25   09555/1999   14-May-1999   223174  
03-Mar-2000
 
  NANCY GANZ   IN 25   09556-1999   14-May-1999   223175   03-Mar-2000
 
  OLGA   IN 25   3438   01-Apr-1991   148,834   22-Aug-1991
 
  WARNER’S (SCRIPT)   03 Int.   109,656   21-Nov-1983   175,096   25-Jun-1984
 
  WARNER’S (SCRIPT)   25 Int.               172,713   25-Jun-1984
 
  WARNER’S (SCRIPT)   26 Int.   109,659   21-Nov-1983   175,097   25-Jun-1984
 
  WARNER’S NOTHING BUT CURVES   IN 25   10116-2000   04-May-2000   235954  
07-Jun-2001

Thursday, August 07, 2008

 

Page 83 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
Peru
                       

  BELLY BUSTER   IN 25   067185   24-Jul-1998   49459   13-Oct-1998
 
  BODY NANCY GANZ   25 Int.   192597   09-Oct-2003   94594   03-Feb-2004
 
  BODYSATIONAL   IN 25   049899   16-Oct-1997   42492   12-Jan-1998
 
  BODYSLIMMERS   IN 25   067181   24-Jul-1998   49455   13-Oct-1998
 
  BODYSLIMMERS NANCY GANZ   IN 25   084437   17-May-1999   58459   22-Oct-1999
 
  BUTT BOOSTER   IN 25   067190   24-Jul-1998   49423   09-Oct-1998
 
  CASUAL CONTROL   IN 24   067180   24-Jul-1998   49454   13-Oct-1998
 
  CASUAL CONTROL   IN 25   067189   24-Jul-1998   49422   09-Oct-1998
 
  DELICATE PLEASURES   IN 25   029914   13-Jan-1997   35223   25-Apr-1997
 
  ELEGANT CONTROL   IN 25   067188   24-Jul-1998   49421   09-Oct-1998
 
  ELEGANT CONTROL   IN 24   067184   24-Jul-1998   49458   13-Oct-1998
 
  FLORAL LITES   IN 25   029916   13-Jan-1997   34891   09-Apr-1997
 
  FLOWERING LACE   IN 25   029915   13-Jan-1997   34890   09-Apr-1997
 
  HIPSLIP   IN 25   067182   24-Jul-1998   49456   13-Oct-1998
 
  ICE FLOWERS   IN 25   25660   13-Nov-1996   34598   31-Mar-1997
 
  JUST YOUR FIT   IN 25   049898   16-Oct-1997   44396   24-Mar-1998
 
  LACE DRESSING   IN 25   010283   10-May-1996   28365   19-Aug-1996
 
  NANCY GANZ   IN 25   067183   24-Jul-1998   49457   13-Oct-1998
 
  NIP TUCK & BOOST   IN 25   067186   24-Jul-1998   49419   09-Oct-1998
 
  NOT SO INNOCENT NUDES   IN 25   017850   07-Aug-1996   30552   31-Oct-1996
 
  OLGA   25 Int.   209,481   24-Sep-1992   100,865   24-Dec-1992
 
  OLGA TREASURES   IN 25   271,422   15-Jun-1995   19176   05-Sep-1995
 
  SECRET SHAPERS   IN 25   002959   08-Feb-1996   25215   17-Apr-1996
 
  SUDDENLY SHAPELY   IN 25   010284   10-May-1996   28366   19-Aug-1996

Thursday, August 07, 2008

 

Page 84 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
 
  THE END!   IN 25   010280   10-May-1996   28362   19-Aug-1996
 
  THIGHSLIMMER   IN 25   067191   24-Jul-1998   49424   09-Oct-1998
 
  WARNER’S   IN 25           06-Dec-1957   18331   06-Dec-1957
 
  WARNER’S NOTHING BUT CURVES   IN 25   105561   04-May-2000   65871  
31-Aug-2000
 
  WILD ABOUT U-NECK   IN 25   067187   24-Jul-1998   49420   09-Oct-1998
 
  YOUNG ATTITUDES   25 Int.   192888   14-Oct-2003   94321   23-Jan-2004
Philippines
                               
 
  BODYSLIMMERS   IN 25   4-2007-00458   07-May-2007            
 
  BODYSLIMMERS NANCY GANZ   IN 25   4-2007-00458   07-May-2007            
 
  GUARANTEED COMFORT FOR THE FULLER FIGURE   IN 25   109751   15-Jul-1996      
     
 
  JUST YOUR FIT   IN 25   04-2004-0085   14-Sep-2004   04-2004-0085  
10-Nov-2005
 
  LACY LUXURIES   IN 25   109750   15-Jul-1996            
 
  MY SKIN   IN 25   04-2004-0085   14-Sep-2004   4-2004-00852   16-Dec-2005
 
  NANCYGANZ.COM   IN 35, IN 38, IN 42   4-1998-05792   03-Aug-1998            
 
  OLGA   25 Int.   04-2007-0129   21-Nov-2007            
 
  OLGA.COM   IN 35, IN 38, IN 42   4-1998-05786   03-Aug-1998            
 
  OLGA’S CHRISTINA   25 Int.   4-2006-01019   14-Sep-2006   4-2006-01019  
09-Apr-2007
 
  SECRET SHAPERS   IN 25   109749   15-Jul-1996            
 
  WARNACO   IN 25   105,054   04-Jan-1996   4-1996-10740   12-Jul-2000
 
  WARNER’S   IN 25   4-2004-00037   23-Apr-2004   4-2004-00037   16-Jul-2006
 
  WARNER’S MERRY WIDOW   IN 25   109832   18-Jul-1996            

Thursday, August 07, 2008

 

Page 85 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
Poland
                               
 
  BODYSLIMMERS   IN 25   Z-214493   29-Feb-2000   147167   29-Feb-2000
 
  BODYSLIMMERS NANCY GANZ   IN 25   Z-214494   29-Feb-2000   147168  
29-Feb-2000
 
  NANCY GANZ   IN 25   Z-214492   29-Feb-2000   147166   29-Feb-2000
 
  OLGA   25 Int.   Z-91177   31-May-1990   68306   15-Jan-1993
 
  WARNACO   IN 3, IN 25, IN 42   000209742   01-Apr-1996   000209742  
09-Nov-1998
 
  WARNACO   IN 25   Z-155.220   15-Jan-1996   105959   15-Jan-1996
 
  WARNER’S   IN 25, 25 Int.   Z-91176   31-May-1990   68305   18-Feb-1993
Portugal
                               
 
  BACK TO NATURE   IN 25   301,433   23-Jun-1994   301,433   07-Jul-1995
 
  NOT SO INNOCENT NUDES   IN 25   305,639   30-Nov-1994   305,639   11-Oct-1995
 
  OLGA   IN 25   281,598   24-Mar-1992   281,598   30-Nov-1993
 
  OLGA (STYLIZED)   25 Int.   137,777   18-Aug-1966   137,777   11-Nov-1967
 
  SECRET SHAPERS   IN 25   315.413   13-Feb-1996   315413   23-Feb-1999
 
  WARNACO   IN 25   279,720   14-Jan-1992   279,720   21-Oct-1993
 
  WARNER’S   IN 25   251,010   04-Nov-1988   251,010   02-Jul-1992
 
  WARNER’S (SCRIPT)   IN 25   185,116   14-Feb-1974   185,116   20-Jul-1981

Thursday, August 07, 2008

 

Page 86 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
Puerto Rico
                               
 
  BODYSLIMMERS   IN 25   N/A   07-Jul-1999   45,615   07-Jul-1999
 
  BODYSLIMMERS NANCY GANZ   IN 25   N/A   07-Jul-1999   45,692   07-Jul-2000
 
  GUARANTEED COMFORT FOR THE FULLER FIGURE   IN 25   N/A   24-Nov-1997          
 
 
  NANCY GANZ   IN 25   N/A   07-Jul-1999   45,691   07-Jul-1999
 
  OLGA   25 Int.   32,683   29-Jul-1993   32,683   29-Jul-1993
 
  OLGA TREASURES   IN 25   37,780   23-Jan-1996   37,780   23-Jan-1996
 
  SECRET SHAPERS   IN 25   38,293   19-Apr-1996            
 
  WARNER’S   IN 25   24,086   24-Nov-1981   24,086   01-Apr-1982

Thursday, August 07, 2008

 

Page 87 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
Qatar
                               
 
  BODYSLIMMERS   IN 25   20690   16-May-1999            
 
  BODYSLIMMERS NANCY GANZ   IN 25   20692   16-May-1999            
 
  NANCY GANZ   IN 25   20691   16-May-1999            
 
  NANCYGANZ.COM   IN 38   18309   14-Mar-1998            
 
  NANCYGANZ.COM   IN 42   18310   14-Mar-1998            
 
  NANCYGANZ.COM   IN 35   18308   14-Mar-1998            
 
  OLGA   IN 25   8608   04-Mar-1991   8608   12-Oct-1996
 
  OLGA.COM   IN 42   18313   14-Mar-1998            
 
  OLGA.COM   IN 35   18311   14-Mar-1998            
 
  OLGA.COM   IN 38   18312   14-Mar-1998            
 
  OLGA’S CHRISTINA   25 Int.   40975   20-Aug-2006            
 
  WARNACO   38 Int.   14961   21-Apr-1996   14961   20-Oct-2003
 
  WARNACO   42 Int.   14962   21-Apr-1996   14962   20-Oct-2003
 
  WARNACO   25 Int.   14960   21-Apr-1996   14960   20-Oct-2003
 
  WARNACO   16 Int.   14959   21-Apr-1996   14959   21-Apr-1996
 
  WARNACO.COM   IN 42   18322   14-Mar-1998            
 
  WARNACO.COM   IN 35   18320   14-Mar-1998            
 
  WARNACO.COM   IN 38   18321   14-Mar-1998            
 
  WARNER’S   25 Int.   3648   25-Jun-1983   3648   28-Feb-1989
 
  WARNER’S MERRY WIDOW   IN 25   13198   15-Apr-1995            

Thursday, August 07, 2008

 

Page 88 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
Romania
                               
 
  BODY NANCY GANZ   IN 25   M 2004 00005   05-Jan-2004   60294   05-Jan-2004
 
  BODYSLIMMERS   IN 25   54726   08-Jun-1999   39651   08-Jun-1999
 
  BODYSLIMMERS NANCY GANZ   IN 25   54728   08-Jun-1999   39653   08-Jun-1999
 
  IN CONTROL   IN 25   55188   23-Jul-1999   40801   23-Jul-1999
 
  NANCY GANZ   25 Int.   54727   08-Jun-1999   39652   08-Jun-1999
 
  OLGA   IN 25   21899   13-Jun-1990            
 
  WARNACO   IN 25   39922   24-Jun-1996   28053   24-Jun-1996
 
  WARNER’S   25 Int.   21898   13-Jun-1990   16400   06-Aug-1992
 
  WARNER’S IN CONTROL   IN 25   55189   23-Jul-1999   39692   23-Jul-1999
 
  WARNER’S NOTHING BUT CURVES   IN 25   M2000/00261   08-Jun-2000   42930  
08-Jun-2000
 
  WARNER’S YOUNG ATTITUDES   25 Int.   M2005 02048   24-Feb-2005   67297  
24-Feb-2005
Russian Federation
                               
 
  BODY NANCY GANZ   IN 25   2003725578   24-Dec-2003   292705   20-Jul-2005
 
  BODYSLIMMERS   IN 25   99707601   24-May-1999   197,118   06-Dec-2000
 
  BODYSLIMMERS NANCY GANZ   IN 25   99707789   24-May-1999   193706  
04-Sep-2000
 
  IN CONTROL   IN 25   99711561   22-Jul-1999            
 
  NANCY GANZ   IN 25   99707683   24-May-1999   194655   29-Sep-2000
 
  OLGA & DESIGN   IN 25   99716871   18-Oct-1999   260138   09-Dec-2003
 
  WARNACO   IN 16, IN 38, IN 42   96705345   24-Apr-1996   154384   30-Jun-1997
 
  WARNACO   IN 25   96700422   16-Jan-1996   150,901   14-Mar-1997
 
  WARNER’S   IN 25   123,537   21-Jun-1990   94232   25-Feb-1991
 
  WARNER’S IN CONTROL   IN 25   99711528   22-Jul-1999   196838   22-Nov-2000
 
  YOUNG ATTITUDES   25 Int.   2003725579   24-Dec-2003   285037   24-Mar-2005

Thursday, August 07, 2008

 

Page 89 of 124



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   File Date
  Reg. No.   Reg. Date
Rwanda
                           
 
  OLGA   IN 25               3573/ERK   24-Mar-1993
 
  WARNER’S   IN 25               3692/ERK   18-Nov-1993
 
  WARNER’S MERRY WIDOW   IN 25               3829/FRK   14-Jul-1995
Saudi Arabia
                           
 
  BODYSLIMMERS   25 Int.   50123   18-Jul-1999   550/60   22-Aug-2000
 
  BODYSLIMMERS NANCY GANZ   25 Int.   50125   18-Jul-1999   547/85   08-Aug-2000
 
  NANCY GANZ   25 Int.   50124   18-Jul-1999   547/84   08-Aug-2000
 
  NANCYGANZ.COM   IN 42   39516   29-Jun-1997   448/40   06-Oct-1998
 
  NANCYGANZ.COM   IN 38   39499   28-Jun-1997   448/39   06-Oct-1998
 
  NANCYGANZ.COM   IN 35   39498   28-Jun-1997   481/88   22-Jun-1999
 
  OLGA   25 Int.   13361   07-Apr-1991   244/33   01-Dec-1991
 
  OLGA’S CHRISTINA   25 Int.   108563   12-Aug-2006   935/38   02-Aug-2007
 
  WARNACO   IN 25   34012   15-May-1996   403/92   20-May-1997
 
  WARNACO   IN 35   34014   15-May-1996   403/94   20-May-1997
 
  WARNACO   IN 38   34013   15-May-1996   403/93   20-May-1997
 
  WARNACO   IN 16   34011   15-May-1996   403/91   20-May-1997
 
  WARNACO.COM   IN 35   39584   30-Jun-1997   456/51   06-Jan-1999
 
  WARNACO.COM   IN 38   39585   30-Jun-1997   448/46   06-Oct-1998
 
  WARNACO.COM   IN 42   39586   30-Jun-1997   478/12   24-May-1999
 
  WARNER’S   25 Int.   2532   13-Feb-1984   152/18   29-Jun-1986
 
  WARNER’S NOTHING BUT CURVES   IN 25   64736   28-May-2000   615/28  
05-Feb-2002

Thursday, August 07, 2008

 

Page 90 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
Serbia (Old Code)
                               
 
  BODY NANCY GANZ   IN 25   Z-1715/03   26-Dec-2003            
 
  BODYSLIMMERS   IN 25   Z-81/04   29-Jan-2004            
 
  BODYSLIMMERS NANCY GANZ   IN 25   Z-82/04   29-Jan-2004   49774   30-Dec-2005
 
  IN CONTROL   IN 25   Z-478/99   13-Aug-1999            
 
  NANCY GANZ   IN 25   Z-305/99   14-May-1999            
 
  OLGA   IN 25   Z-804/90   22-May-1990   35532   20-Dec-1990
 
  WARNACO   IN 25   Z 281/96   28-Feb-1996   41597   07-Aug-1999
 
  WARNER’S   IN 25   Z-805/90   22-May-1990   35533   20-Dec-1990
 
  WARNER’S IN CONTROL   IN 25   Z-479/99   13-Aug-1999            
 
  YOUNG ATTITUDES   25 Int.   Z-1714/03   26-Dec-2003            
Seychelles
                               
 
  WARNER’S MERRY WIDOW   IN 25   230/95   16-Aug-1995   3845   04-Jul-1996
Sierra Leone
                               
 
  OLGA   NA 38   13634   09-Sep-1992   13634   05-Sep-1995
 
  WARNER’S   NA 38   13635   09-Sep-1992   13635   05-Sep-1995
 
  WARNER’S MERRY WIDOW   NA 38   14176   20-Jun-1995   14176   20-Jun-1995

Thursday, August 07, 2008

 

Page 91 of 124



--------------------------------------------------------------------------------



 



                          Country   Trademark   Class   App. No.   File Date  
Reg. No.   Reg. Date
Singapore
                       
 
  BODYSLIMMERS NANCY GANZ   IN 25   T99/05106E   19-May-1999   T99/05106E  
19-May-1999
 
  NANCY GANZ   IN 25   T99/05107C   19-May-1999   T99/05107C   19-May-1999
 
  OLGA   25 Int.   3684/86   19-Aug-1986   3684/86   19-Aug-1986
 
  OLGA LACY LUXURIES   IN 25   7099/95   02-Aug-1995   T95/07099E   02-Aug-1995
 
  OLGA TREASURES   IN 25   7096/95   02-Aug-1995   7096/95   02-Aug-1995
 
  SECRET SHAPERS   IN 25   1302/96   05-Feb-1996        
 
  WARNACO   IN 38   3906/96   19-Apr-1996   3906/96   19-Apr-1996
 
  WARNACO   IN 16   3905/96   19-Apr-1996   3905/96   19-Apr-1996
 
  WARNACO   IN 35   T07/22934B   04-Dec-2007   T07/22934B   04-Dec-2007
 
  WARNACO   IN 25   10695/95   08-Nov-1995   10695/95   08-Nov-1995
 
  WARNACO   IN 42   3907/96   19-Apr-1996   T96/03907B   19-Apr-1996
 
  WARNACO.COM   IN 38   5965/97   23-May-1997   T97/05965D   23-May-1997
 
  WARNACO.COM   IN 35   5964/97   23-May-1997   T97/05964F   23-May-1997
 
  WARNACO.COM   IN 42   5966/97   23-May-1997   T97/05966B   23-May-1997
 
  WARNER’S (SCRIPT)   IN 25   T86/03682H   19-Aug-1986   T86/03682H  
19-Aug-1986
 
  WARNER’S NO CLING EVER!   IN 25   7098/95   02-Aug-1995   T95/07098G  
02-Aug-1995
 
  WARNER’S NOTHING BUT CURVES   IN 25   T00/07320G   04-May-2000        

Thursday, August 07, 2008

 

Page 92 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
Slovakia
                               
 
  BODYSLIMMERS   IN 25   POZ1451-99   07-Jun-1999   194719   16-Mar-2001
 
  BODYSLIMMERS NANCY GANZ   IN 25   POZ1453-99   07-Jun-1999   194721  
16-Mar-2001
 
  NANCY GANZ   25 Int.   POZ1452-99   07-Jun-1999   194720   16-Mar-2001
 
  OLGA   IN 25   N/A   09-Jun-1987   167483   15-Dec-1989
 
  WARNACO   IN 25   POZ0156-96   19-Jan-1996   183424   11-Dec-1998
 
  WARNACO   IN 3, IN 25, IN 42   000209742   01-Apr-1996   000209742  
09-Nov-1998
 
  WARNER’S   IN 25   N/A   09-Jun-1987   167,381   20-Sep-1989
 
  WARNER’S NOTHING BUT CURVES   IN 25   POZ1394200   12-May-2000            
Slovenia
                               
 
  BODYSLIMMERS   25 Int.   Z-9970639   21-May-1999   9970639   12-Jul-2000
 
  BODYSLIMMERS NANCY GANZ   25 Int.   Z-9970637   21-May-1999   9970637  
26-May-2000
 
  IN CONTROL   IN 25   Z-9971010   18-Aug-1999   9971010   08-Jun-2000
 
  NANCY GANZ   25 Int.   Z-9970638   21-May-1999   9970638   26-May-2000
 
  OLGA   IN 25   Z-9370528   17-Jun-1993   9,370,528   15-Sep-1994
 
  WARNACO   25 Int.   Z-9670373   13-Mar-1996            
 
  WARNER’S   IN 25   Z-9370529   17-Jun-1993   93705329   15-Sep-1994
 
  WARNER’S IN CONTROL   IN 25   Z-9971009   18-Aug-1999   9971009   08-Jun-2000

Thursday, August 07, 2008

 

Page 93 of 124



--------------------------------------------------------------------------------



 



                          Country   Trademark   Class   App. No.   File Date  
Reg. No.   Reg. Date
South Africa
                       
 
  BODYSLIMMERS   IN 25   99/10423   11-Jun-1999   99/10423   11-Jun-1999
 
  BODYSLIMMERS NANCY GANZ   IN 25   99/10425   11-Jun-1999   99/10425  
11-Jun-1999
 
  NANCY GANZ   IN 25   99/10424   11-Jun-1999   99/10424   11-Jun-1999
 
  OLGA   25 Int.   92/7273   31-Aug-1992   92/7273   31-Aug-1992
 
  WARNER’S   IN 25   69/2579   09-Jun-1969   B69/2579   02-Jun-1970
 
  WARNER’S   25 Int.   74/3651   16-Jul-1974   B74/3651   03-Oct-1975
 
  WARNER’S (SCRIPT)   IN 25   827/24   27-Aug-1924   827/24   24-Jun-1925
 
  WARNER’S NOTHING BUT CURVES   IN 25   2000/08243   03-May-2000   2000/08243  
24-Aug-2005

Thursday, August 07, 2008

 

Page 94 of 124



--------------------------------------------------------------------------------



 



                                      Country   Trademark   Class   App. No.  
File Date   Reg. No.   Reg. Date
Spain
                                   
 
  BACK TO NATURE   IN 25   1,907,958   10-Jun-1994   1,907,958   05-Jan-1995
 
  OLGA   IN 42   1,983,220   01-Sep-1995            
 
  OLGA   IN 26   1,983,219   01-Sep-1995   1,983,219   20-Jan-1997
 
  OLGA   IN 18   1,983,217   01-Sep-1995   1,983,217   20-Jan-1997
 
  OLGA   IN 3   1,983,215   01-Sep-1995   1,983,215   24-Mar-1999
 
  OLGA   IN 16   1,983,216   01-Sep-1995   1,983,216   05-Dec-1996
 
  OLGA   IN 25   1,197,867   05-Jun-1987   1,197,867   05-Nov-1990
 
  OLGA   IN 24   1,983,218   01-Sep-1995   1,983,218   20-Jan-1997
 
  OLGA   25   896,791   02-Jan-1979   896,791   05-Jul-1979
 
  OLGA   35 Int.   2,140,108   02-Feb-1998   2,140,108   21-Jan-2000
 
  OLGA BARE-IS-BACK!   IN 25   1,983,192   01-Sep-1995   1,983,192   05-Dec-1996
 
  OLGA BY WARNACO   IN 42   1,983,227   01-Sep-1995   1,983,227   07-Oct-1996
 
  OLGA BY WARNACO   IN 18   1,983,223   01-Sep-1995   1,983,223   05-Dec-1996
 
  OLGA BY WARNACO   IN 24   1,983,224   01-Sep-1995   1,983,224   05-Dec-1996
 
  OLGA BY WARNACO   IN 25   1,983,225   01-Sep-1995   1,983,225   05-Dec-1996
 
  OLGA BY WARNACO   IN 16   1,983,222   01-Sep-1995   1,983,222   05-Dec-1996
 
  OLGA BY WARNACO   IN 3   1,983,221   01-Sep-1995   1,983,221   05-Dec-1996
 
  OLGA BY WARNACO   IN 26   1,983,226   01-Sep-1995   1,983,226   05-Dec-1996
 
  OLGA CULTURED PEARLS   IN 25   1,983,195   01-Sep-1995   1,983,195  
05-Dec-1996
 
  OLGA FEMENINA   IN 16   1,983,209   01-Sep-1995   1,983,209   05-Dec-1996
 
  OLGA FEMENINA   IN 26   1,983,213   01-Sep-1995   1,983,213   05-Dec-1996
 
  OLGA FEMENINA   IN 25   1,983,212   01-Sep-1995   1,983,212   20-Jan-1997
 
  OLGA FEMENINA   IN 18   1,983,210   01-Sep-1995   1,983,210   20-Jan-1997
 
  OLGA FEMENINA   IN 42   1,983,214   01-Sep-1995   1,983,214   07-Oct-1996

Thursday, August 07, 2008

 

Page 95 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
 
  OLGA FEMENINA   IN 3   1,983,208   01-Sep-1995   1,983,208   05-Dec-1996
 
  OLGA FEMENINA   IN 24   1,983,211   01-Sep-1995   1,983,211   20-Jan-1997
 
  OLGA FLAME   IN 25   1,983,194   01-Sep-1995   1,983,194   05-Dec-1996
 
  OLGA HOLIDAY HOLOGRAM   IN 25   1,983,193   01-Sep-1995   1,983,193  
05-Dec-1996
 
  OLGA LACE TEXTURES   IN 25   1,983,231   01-Sep-1995   1,983,231   05-Dec-1996
 
  OLGA SATIN DIMENSIONS   IN 25   1,983,230   01-Sep-1995   1,983,230  
05-Dec-1996
 
  OLGA SATIN SHADOWS   IN 25   1,983,229   01-Sep-1995   1,983,229   05-Dec-1996
 
  OLGA SCOOP   IN 25   1,983,197   01-Sep-1995   1,983,197   05-Dec-1996
 
  OLGA SECRET SHAPERS   IN 25   1,983,196   01-Sep-1995   1,983,196  
05-Dec-1996
 
  OLGA SENSUOUS SOLUTION   IN 25   1,983,228   01-Sep-1995   1,983,228  
05-Dec-1996
 
  OLGA TAILORED SHEERS   IN 25   1,983,198   01-Sep-1995   1,983,198  
05-Dec-1996
 
  OLGA WONDER WEAR   IN 25   1,983,199   01-Sep-1995   1,983,199   05-Dec-1996
 
  OLGA-BRIGHTS   IN 25   1,983,200   01-Sep-1995   1,983,200   05-Dec-1996
 
  OLGALACE   IN 25   1,983,232   01-Sep-1995   1,983,232   05-Dec-1996
 
  OLGA-LITES   IN 25   1,983,201   01-Sep-1995   1,983,201   05-Dec-1996
 
  OLGALON   IN 25   1,983,191   01-Sep-1995   1,983,191   05-Dec-1996
 
  OLGA-PETITES   IN 25   1,983,233   01-Sep-1995   1,983,233   05-Dec-1996
 
  OLGA’S CHRISTINA   IN 16   1,983,203   01-Sep-1995   1,983,203   05-Dec-1996
 
  OLGA’S CHRISTINA   IN 3   1,983,202   01-Sep-1995   1,983,202   05-Dec-1996
 
  OLGA’S CHRISTINA   IN 18   1,983,204   01-Sep-1995   1,983,204   05-Dec-1996
 
  OLGA’S CHRISTINA   IN 26   1,983,207   01-Sep-1995   1,983,207   05-Dec-1996
 
  OLGA’S CHRISTINA   IN 25   1,983,206   01-Sep-1995   1,983,206   05-Dec-1996
 
  OLGA’S CHRISTINA   IN 24   1,983,205   01-Sep-1995   1,983,205   05-Dec-1996
 
  W WITH WARNER’S & STAR DESIGN   IN 25   932,285   08-Feb-1980   932,285  
05-Mar-1981
 
  WARNACO   IN 25   1,677,874   14-Jan-1992   1,677,874   05-Oct-1992

Thursday, August 07, 2008

 

Page 96 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
 
  WARNER’S (SCRIPT)   25 Int., 26 Int.   63,092   05-Apr-1926   63,092  
03-Feb-1927
 
  WARNER’S INVISIBLES   IN 25   1,921,785   19-Sep-1994   1,921,785  
19-Sep-1994
 
  WARNER’S NOT SO INNOCENT NUDES   IN 25   1,906,290   01-Jun-1994   1,906,290  
05-Dec-1994
 
  WARNER’S NOTHING BUT CURVES   IN 25   2335455   26-Jul-2000            
Sri Lanka
                               
 
  BODYSLIMMERS   IN 25   92863   21-May-1999            
 
  BODYSLIMMERS NANCY GANZ   IN 25   92864   21-May-1999            
 
  NANCY GANZ   IN 25   92865   21-May-1999   92865   21-May-1999
 
  NANCYGANZ.COM   IN 42   83377   29-May-1997   83377   29-May-1997
 
  NANCYGANZ.COM   IN 38   83376   29-May-1997            
 
  NANCYGANZ.COM   IN 35   83375   29-May-1997            
 
  OLGA   IN 25   65245   06-Nov-1992   65245   26-Mar-1996
 
  OLGA.COM   IN 35   83372   29-May-1997            
 
  0LGA.COM   IN 38   83373   29-May-1997            
 
  WARNACO   IN 25   76511   15-Nov-1995   76511   15-Nov-1995
 
  WARNACO   IN 42   78689   16-May-1996   78689   16-May-1996
 
  WARNACO   IN 38   78690   16-May-1996   78690   16-May-1996
 
  WARNACO   IN 16   78691   16-May-1996   78691   16-May-1996
 
  WARNACO.COM   IN 42   83380   29-May-1997            
 
  WARNACO.COM   IN 38   83379   29-May-1997   83379   29-May-1997
 
  WARNACO.COM   IN 35   83378   29-May-1997            
 
  WARNER’S   25 Int.   65225   04-Nov-1992   65225   29-Jan-1996
 
  WARNER’S GOLD   IN 28   79353   09-Jul-1996            
 
  WARNER’S NOTHING BUT CURVES   IN 25   97830   15-May-2000            

Thursday, August 07, 2008

 

Page 97 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
St. Kitts and Nevis
                       
 
  BODYSLIMMERS   NA 38   4913   14-Jun-1999   4913   14-Jun-1999
 
  NANCY GANZ   NA 38   4911   14-Jun-1999   4911   14-Jun-1999
 
  NANCY GANZ AND BODYSLIMMERS   NA 38   4912   14-Jun-1999   4912   14-Jun-1999
 
  OLGA   NA 38           01-Mar-1993   4068   01-Mar-1993
 
  WARNER’S   NA 38   2001   31-Oct-1966   2001   18-Apr-1967
St. Lucia
                               
 
  BODYSLIMMERS   IN 25   184/1999   14-May-1999            
 
  BODYSLIMMERS NANCY GANZ   IN 25   185/1999   14-May-1999            
 
  NANCY GANZ   IN 25   186/1999   14-May-1999            
 
  WARNER’S   NA 38   87/1966   02-Dec-1966   87/1966   04-Jan-1968
St. Vincent and the Grenadines
                               
 
  OLG   IN 25               80/1993   05-Oct-1993
 
  WARNER’S   NA 38           19-May-1924   29/1966   01-Sep-1966
Sudan
                       
 
  NANCYGANZ.COM   IN 42   25898   31-May-1997   25898   31-May-1997
 
  NANCYGANZ.COM   IN 38   25897   31-May-1997   25897   31-May-1997
 
  NANCYGANZ.COM   IN 35   25896   31-May-1997   25896   31-May-1997
 
  OLGA   IN 25   23,324   07-Sep-1992   23,324   12-Feb-1996
 
  WARNACO.COM   IN 42   25910   31-May-1997   25910   31-May-1997
 
  WARNACO.COM   IN 35   25908   31-May-1997   25908   31-May-1997
 
  WARNACO.COM   IN 38   25909   31-May-1997   25909   31-May-1997
 
  WARNER’S   IN 25   23,325   07-Sep-1992   23,325   03-Dec-1995

Thursday, August 07, 2008

 

Page 98 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
Suriname
                               
 
  BODYSLIMMERS   IN 25   N/A   13-Jul-1999   16305   15-Nov-1999
 
  BODYSLIMMERS NANCY GANZ   IN 25   N/A   13-Jul-1999   16303   11-May-2000
 
  NANCY GANZ   IN 25   N/A   13-Jul-1999   16304   13-Jul-1999
 
  OLGA   25 Int.               13615   23-Mar-1993
 
  WARNER’S   IN 25               13616   23-Mar-1993
Sweden
                       
 
  OLGA   25 Int.   3387/1959   20-Oct-1959   90,759   18-Nov-1960
 
  OLGA LACY LUXURIES   IN 25   95-12550   01-Nov-1995   328,436   23-Oct-1998
 
  OLGA TREASURES   IN 25   95-07602   30-Jun-1995   309,890   08-Mar-1996
 
  SECRET SHAPERS   IN 25   96.00927   29-Jan-1996   313,507   24-May-1996
 
  WARNACO   IN 16, IN 38, IN 35, IN 42   96-04188   19-Apr-1996   319,028  
01-Nov-1996
 
  WARNACO   IN 25   96-00394   15-Jan-1996   316,401   23-Aug-1996
 
  WARNACO   IN 3, IN 25, IN 42   000209742   01-Apr-1996   000209742  
09-Nov-1998
 
  WARNER’S & DESIGN   IN 25   77-3403   26-Jul-1977   162,281   10-Feb-1978
 
  WARNER’S (SCRIPT)   25 Int.   N/A   19-Dec-1952   76,260   02-Jul-1954
 
  WARNER’S GUARANTEED COMFORT   IN 25   97-00381   15-Jan-1997   328,840  
13-Nov-1998
 
  WARNER’S NOTHING BUT CURVES   IN 25   00-03620   08-May-2000   346846  
08-Jun-2001

Thursday, August 07, 2008

 

Page 99 of 124



--------------------------------------------------------------------------------



 



                                      Country   Trademark   Class   App. No.  
File Date   Reg. No.   Reg. Date
Switzerland
                                   
 
  ADRIENNE FOR SW1   IN 25   2953   13-Jun-1994   P 272,333   25-Oct-1974
 
  BELLY BUSTER   IN 25   06172/1998   28-Jul-1998   456,438   23-Nov-1998
 
  BODYSLIMMERS NANCY GANZ   IN 25   04206/1999   12-May-1999   467 004  
12-Nov-1999
 
  CASUAL CONTROL   IN 24, IN 25   06176/1998   28-Jul-1998   457 945  
18-Jan-1999
 
  ELEGANT CONTROL   IN 24, IN 25   06177/1998   28-Jul-1998   456,440  
23-Nov-1998
 
  HIPSLIP   IN 25   06171/1998   28-Jul-1998   473322   15-Jun-2000
 
  IN CONTROL   IN 25   06071/1999   09-Jul-1999   467 654   14-Dec-1999
 
  NANCY GANZ   IN 25   06170/1998   28-Jul-1998   456,436   23-Nov-1998
 
  NIP TUCK & BOOST   IN 25   06174/1998   28-Jul-1998   456,439   23-Nov-1998
 
  OLGA   25 Int.   1370   25-Mar-1995   276,968   05-Aug-1975
 
  OLGA TREASURES   IN 25   8216/1995.6   13-Jun-1995   430,645   12-Nov-1996
 
  OLGALACE   IN 25   484/1993.0   21-Jan-1993   403,231   31-Aug-1993
 
  SECRET SHAPERS   IN 25   560/1996   29-Jan-1996   437,652   27-Mar-1997
 
  THIGHSLIMMER   25   06178/1998   28-Jul-1998   471605   26-Apr-2000
 
  WARNACO   IN 25   3946/1997   21-May-1997   449,505   25-Feb-1998
 
  WARNACO.COM   IN 35, IN 38, IN 42   3823/1997   15-May-1997   465 699  
11-Oct-1999
 
  WARNER’S   IN 9, IN 25   4683   18-Sep-1994   273,871   16-Jan-1975
 
  WARNER’S (SCRIPT)   25 Int.   5896   16-Nov-1972   402,800   16-Dec-1952
 
  WARNER’S GUARANTEED COMFORT   IN 25   9573/1995.2   12-May-1997   441,469  
28-May-1997
 
  WARNER’S IN CONTROL   IN 25   06070/1999   09-Jul-1999   467 653   14-Dec-1999
 
  WARNER’S NOTHING BUT CURVES   IN 25   07084/2000   14-Jun-2000   478474  
15-Nov-2000
 
  WILD ABOUT U-NECK   IN 25   06175/1998   28-Jul-1998   458 204   27-Jan-1999

Thursday, August 07, 2008

 

Page 100 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
Taiwan
                               
 
  BODY NANCY GANZ   IN 25   092057743   29-Sep-2003   1109069   01-Jul-2004
 
  BODYSLIMMERS   25 Int.   88-029342   15-Jun-1999   931785   16-Feb-2001
 
  BODYSLIMMERS NANCY GANZ   IN 25   88-029341   15-Jun-1999   926099  
16-Jan-2001
 
  LEJABY ROSE   IN 25   092050904   22-Aug-2003   1101912   16-May-2004
 
  NANCY GANZ   IN 25   88-029343   15-Jun-1999   931786   16-Feb-2001
 
  NANCYGANZ.COM   IN 42   86-025044   20-May-1997   101248   01-Jul-1998
 
  NANCYGANZ.COM   IN 35   86-025042   20-May-1997   104593   16-Nov-1998
 
  NANCYGANZ.COM   IN 38   86-025043   20-May-1997   105116   01-Dec-1998
 
  NOT SO INNOCENT NUDES   IN 25   84-005245   09-Feb-1995   726,776  
01-Sep-1996
 
  OLGA   NA 44   (75)-42296   28-Aug-1986   357,962   01-Mar-1987
 
  OLGA.COM   IN 35   86-025045   20-May-1997   104594   16-Nov-1998
 
  OLGA.COM   IN 38   86-025046   20-May-1997   105117   01-Dec-1998
 
  SECRET SHAPERS   IN 25   85-006712   08-Feb-1996   749610   16-Feb-1997
 
  WARNACO   IN 25   85-028811   12-Jun-1996   758,511   16-Apr-1997
 
  WARNACO   IN 38   85-028812   12-Jun-1996   89818   01-Apr-1997
 
  WARNACO   IN 16   85-028810   12-Jun-1996   780,888   16-Oct-1997
 
  WARNACO   IN 42   85-028813   12-Jun-1996   94706   01-Oct-1997
 
  WARNACO.COM   IN 35   86-025054   20-May-1997   104597   16-Nov-1998
 
  WARNACO.COM   IN 42   86-025056   20-May-1997   101291   01-Jul-1998
 
  WARNACO.COM   IN 38   86-025055   20-May-1997   102950   16-Sep-1998
 
  WARNER’S   NA 44   (75)-42297   28-Aug-1986   357,963   01-Mar-1997
 
  WARNER’S GOLD   IN 28   85-030288   19-Jun-1996   791,450   01-Jan-1998
 
  WARNER’S NOTHING BUT CURVES   IN 25   89-024244   03-May-2000   961286  
16-Sep-2001
 
  YOUNG ATTITUDES   25 Int.   092053771   08-Sep-2003   1106863   16-Jun-2004

Thursday, August 07, 2008

 

Page 101 of 124



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date
Tajikistan
                               
 
  BODYSLIMMERS   IN 25   99005106   19-May-1999   4787   06-Jul-2000
 
  BODYSLIMMERS NANCY GANZ   IN 25   99005108   19-May-1999   4789   06-Jul-2000
 
  IN CONTROL   IN 25   99005229   27-Aug-1999            
 
  NANCY GANZ   IN 25   99005107   19-May-1999   4788   06-Jul-2000
 
  WARNACO   IN 9, IN 16, IN 25   96003623   29-Apr-1996   3570   07-Jan-1999
 
  WARNER’S IN CONTROL   IN 25   99005230   27-Aug-1999            
Tanganyika
                               
 
  OLG   IN 25   22253   30-Nov-1992   22253   23-Dec-1994
 
  WARNER’S (SCRIPT)   IN 25   22254   30-Nov-1992   22254   30-Nov-1992
Tangier
                               
 
  BODY NANCY GANZ   IN 25   29629   07-Jan-2004   29629   07-Jan-2004
 
  BODYSLIMMERS   IN 25   29630   07-Jan-2004   29630   07-Jan-2004
 
  BODYSLIMMERS NANCY GANZ   IN 25   29631   07-Jan-2004   29631   07-Jan-2004
 
  WARNER’S MERRY WIDOW   IN 25   10605   31-Aug-1995   10605   06-Mar-1996
 
  YOUNG ATTITUDES   25 Int.   29628   07-Jan-2004   29628   07-Jan-2004
Texas
                               
 
  SCOOP   IN 25           18-May-1999   58692   19-May-1999

Thursday, August 07, 2008

 

Page 102 of 124



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   File Date
  Reg. No.   Reg. Date Thailand  
 
                           
BODYSLIMMERS
  IN 25   391623   02-Jul-1999            
BODYSLIMMERS NANCY GANZ
  IN 25   391625   02-Jul-1999   KOR156326   02-Jul-1999    
NANCY GANZ
  IN 25   391624   02-Jul-1999   Kor151196   02-Jul-1999    
OLGA
  NA 38   366,872   11-Aug-1998   KOR79307   04-Jul-1989    
SECRET SHAPERS
  IN 25   302836   15-Feb-1996   KOR54315   15-Feb-1996    
WARNACO (STYLIZED)
  IN 38   308,324   20-May-1996   BOR5660   20-May-1996    
WARNACO (STYLIZED)
  IN 16   308,323   20-May-1996   KOR59584   20-May-1996    
WARNACO (STYLIZED)
  IN 35   308,325   20-May-1996   BOR5543   17-Jul-1997    
WARNACO (STYLIZED)
  IN 25   297,375   14-Nov-1995   KOR53686   23-Dec-1996    
WARNER’S
  IN 25   315,701   23-Aug-1996   KOR51218   24-Oct-1996    
WARNER’S NOTHING BUT CURVES
  IN 25   429099   15-Aug-2000   Kor154653   15-Aug-2000 Trinidad and Tobago  
 
                           
BODYSLIMMERS
  IN 25   29539   04-Jun-1999            
BODYSLIMMERS NANCY GANZ
  IN 25   29538   04-Jun-1999            
NANCY GANZ
  IN 25   29537   04-Jun-1999   29537   30-Aug-2001    
OLGA
  NA 38   21492   17-Mar-1993   B21492   28-Mar-1995    
WARNER’S (SCRIPT)
  NA 38       24-May-1966   B3665   23-Dec-1971    
WARNER’S MERRY WIDOW
  IN 25   23916   04-May-1995        

      Thursday, August 07, 2008  

Page 103 of 124

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   File Date
  Reg. No.   Reg. Date Tunisia  
 
                           
BODY NANCY GANZ
  IN 25   EE03.2174   26-Dec-2003   EE03.2174   11-Mar-2005    
BODYSLIMMERS
  IN 25   EE03.2172   26-Dec-2003   EE03.2172   11-Mar-2005    
BODYSLIMMERS NANCY GANZ
  IN 25   EE03.2171   26-Dec-2003   EE03.2171   11-Mar-2005    
OLGA
  25 Int.   EE 92.1003   25-Sep-1992   EE.92.1003   25-Sep-1992    
WARNER’S
  IN 25   105/83   05-Apr-1983   EE.98.0523   03-Apr-1998    
WARNER’S MERRY WIDOW
  IN 25   EE.95.0750   18-May-1995   EE.95.0750   18-May-1995    
YOUNG ATTITUDES
  25 Int.   EE03.2173   26-Dec-2003   EE03.2173   11-Mar-2005 Turkey  
 
                           
BODYSLIMMERS
  IN 25   1999/9371   14-Jun-1999   1999 009371   14-Jun-1999    
BODYSLIMMERS NANCY GANZ
  IN 25   1999/9370   14-Jun-1999   99/009370   14-Jun-1999    
IN CONTROL
  IN 25   2000/016937   15-Aug-2000   2000/016937   15-Aug-2000    
NANCY GANZ
  IN 25   1999/009369   14-Jun-1999   1999/009369   14-Jun-1999    
OLGA
  IN 25   1774/67   18-Apr-1967   109,343   18-Apr-1987    
W WITH STAR DESIGN
  IN 25   58343/87   30-Sep-1987   101,043   30-Sep-1987    
WARNACO
  IN 16   96/6745   16-May-1996   170,419   16-May-1996    
WARNACO
  IN 25   96/6205   08-May-1996   172,131   08-May-1996    
WARNACO
  IN 38, IN 42   96/6746   16-May-1996            
WARNACO.COM
  IN 35, IN 38, IN 42   97/007020   21-May-1997   187160   21-May-1997    
WARNER WITH STAR DESIGN
  25 Int.   37681/85   15-Jul-1985   87594   15-Jul-1985    
WARNER’S
  IN 25   31143/84   24-May-1984   81402   24-May-1984    
WARNER’S IN CONTROL
  IN 25   2000/016825   14-Aug-2000   2000/016825   14-Aug-2000    
WARNER’S NOTHING BUT CURVES
  IN 25   2000/016682   10-Aug-2000   2000/016682   10-Aug-2000

      Thursday, August 07, 2008  

Page 104 of 124

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   File Date
  Reg. No.   Reg. Date Turkish Republic of Northern Cyprus  
 
                           
BODYSLIMMERS
  IN 25   4868   30-Jun-1999   4868   02-May-2000    
BODYSLIMMERS NANCY GANZ
  IN 25   4869   30-Jun-1999   4869   02-May-2000    
NANCY GANZ
  IN 25   4870   30-Jun-1999   4870   02-May-2000    
OLGA (IN SCRIPT)
  IN 25   2587   04-Jan-1989   2587   04-Jan-1989    
OLGA CHRISTINA
  IN 25   2588   04-Jan-1989   2588   04-Jan-1989    
W WITH STAR DESIGN
  IN 25   2586           B2586   04-Jan-1982    
WARNACO
  IN 9   4065   31-May-1996   4065   18-Dec-1998    
WARNACO
  IN 25   3977   30-Jan-1996   3977   31-Aug-1998    
WARNACO
  IN 16   4066   31-May-1996   4066   18-Dec-1998    
WARNER’S (SCRIPT)
  25 Int.   2584   04-Jan-1989   2584   04-Jan-1989    
WARNER’S GOLD
  IN 25   4106   06-Sep-1996   4106   18-Dec-1998    
WARNER’S GOLD
  IN 28   4107   06-Sep-1996   4107   18-Dec-1998    
WARNER’S IN CONTROL
  IN 25   5052   02-Dec-1999            
WARNER’S WITH STAR DESIGN
  IN 25   2585   04-Jan-1989   2585   04-Jan-1989 Turkmenistan  
 
                           
BODYSLIMMERS
  IN 25   99310237   25-May-1999            
BODYSLIMMERS NANCY GANZ
  IN 25   99310239   25-May-1999            
IN CONTROL
  IN 25   99310370   27-Aug-1999            
NANCY GANZ
  IN 25   99310238   25-May-1999            
WARNACO
  IN 9, IN 16, IN 25   3(1448)   01-May-1996   5030   11-Sep-2000    
WARNER’S GOLD
  IN 25, IN 28, IN 42   9731 0042   30-Jan-1997   5035   11-Sep-2000    
WARNER’S IN CONTROL
  IN 25   99310371   27-Aug-1999        

      Thursday, August 07, 2008  

Page 105 of 124

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   File Date
  Reg. No.   Reg. Date Turks and Caicos Islands  
 
                           
BODYSLIMMERS
  IN 25   11,933   15-Oct-1999   11,933   15-Oct-1999    
BODYSLIMMERS NANCY GANZ
  IN 25   11,935   15-Oct-1999   11,935   15-Oct-1999    
NANCY GANZ
  IN 25   11,934   15-Oct-1999   11,934   15-Oct-1999    
OLGA
  25 Int.   10,879   03-Mar-1993   10,879   02-Jun-1993    
WARNER’S
  IN 25   10,880   03-Mar-1993   10,880   02-Jun-1993    
WARNER’S MERRY WIDOW
  IN 25               11,157   02-Jun-1995 Tuvalu  
 
                           
WARNER’S (SCRIPT)
  IN 25   N/A   02-Jun-1993   654   02-Jun-1997 Uganda  
 
                           
OLGA
  IN 25   17,707   23-Sep-1992   17707   23-Sep-1992    
WARNER’S
  IN 25   17,689   07-Sep-1992   17689   07-Sep-1992 Ukraine  
 
                           
BODY NANCY GANZ
  IN 25   20031213438   25-Dec-2003   55443   17-Oct-2005    
BODYSLIMMERS
  25 Int.   2004080142   02-Aug-2004   61232   02-Aug-2004    
BODYSLIMMERS NANCY GANZ
  25 Int.   2004080141   02-Aug-2004   61231   02-Aug-2004    
IN CONTROL
  IN 25       27-Aug-1999            
NANCY GANZ
  25 Int.   20040808565   12-Aug-2004   62206   12-Aug-2004    
WARNACO
  16 Int., 38 Int., 42 Int.   96051216/T   27-May-1996   15792   15-Sep-2000    
WARNACO
  IN 25   96020563   27-Feb-1996   15564   15-Aug-2000    
WARNER’S GOLD
  IN 25, IN 28, IN 42   97010185/T   31-Jan-1997            
WARNER’S IN CONTROL
  IN 25       27-Aug-1999            
WARNER’S MERRY WIDOW
  IN 25   95062030   23-Jun-1995   13684   11-Oct-1999    
YOUNG ATTITUDES
  25 Int.   20031213439   25-Dec-2003   55444   17-Oct-2005

      Thursday, August 07, 2008  

Page 106 of 124

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   File Date
  Reg. No.   Reg. Date United Arab Emirates  
 
                           
BODYSLIMMERS
  25 Int.   32698   28-Aug-1999   24930   13-Jun-2000    
BODYSLIMMERS NANCY GANZ
  25 Int.   32700   28-Aug-1999   266929   17-Dec-2000    
NANCY GANZ
  IN 25   32699   22-Jun-1999            
NANCYGANZ.COM
  IN 42   22065   10-Jun-1997   18837   19-Dec-1998    
NANCYGANZ.COM
  IN 38   22064   10-Jun-1997   18836   19-Dec-1998    
NANCYGANZ.COM
  IN 35   22063   10-Jun-1997   18835   19-Dec-1998    
OLGA
  IN 25   5030   09-Feb-1994   5268   13-Jun-1996    
OLGA’S CHRISTINA
  25 Int.   84709   27-Aug-2006            
WARNACO
  IN 42   16054   08-May-1996   15938   13-Jun-1998    
WARNACO
  IN 25   16055   08-May-1996   15874   13-Jun-1998    
WARNACO
  IN 38   16056   08-May-1996   15875   13-Jun-1998    
WARNACO
  IN 16   16057   08-May-1996   15873   13-Jun-1998    
WARNACO.COM
  IN 35   22079   11-Jun-1997   20977   22-May-1999    
WARNACO.COM
  IN 38   22080   11-Jun-1997   18783   10-Oct-1998    
WARNACO.COM
  IN 42   22081   11-Jun-1997   18780   10-Oct-1998    
WARNER’S
  IN 25   5029   09-Feb-1994   5191   09-Jun-1996    
WARNER’S NOTHING BUT CURVES
  IN 25   36586   31-May-2000   51073   01-Feb-2005

      Thursday, August 07, 2008  

Page 107 of 124

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   File Date
  Reg. No.   Reg. Date United Kingdom  
 
                           
BODYSLIMMERS NANCY GANZ
  IN 25   2202570   09-Jul-1999   2202570   09-Jul-1999    
FULMAR & BIRD DEVICE
  IN 25   1,388,475   20-Jun-1989            
NANCY GANZ
  IN 25   2202569   09-Jul-1999   2202569   09-Jul-1999    
NOT SO INNOCENT NUDES
  25 Int.   1,571,114   06-May-1994   1,571,114   06-May-1994    
OLG
  25 Int.   769,063   10-Sep-1957   769,063   16-Jan-1959    
OLGA (SERIES OF TWO)
  IN 25   2,002,155   14-Nov-1994   2,002,155   14-Nov-1994    
OLGA SECRET SHAPERS
  IN 25   2117023   28-Nov-1996   2,117,023   28-Nov-1996    
OLGA TREASURES
  IN 25   2,023,338   08-Jun-1995   2,023,338   08-Jun-1995    
WARNACO
  IN 25   1,028,709   30-Apr-1974   1,028,709   14-Apr-1975    
WARNER
  25 Int.   1,368,745   04-Jan-1989   1,368,745   13-Sep-1991    
WARNER’S
  IN 25   2122947   06-Feb-1997   2,122,947   06-Feb-1997    
WARNER’S
  IN 25   1,032,713   18-Jul-1974   B1,032,713   08-Sep-1975    
WARNER’S (SCRIPT)
  NA 38   448,502   19-May-1924   448,502   11-Apr-1926    
WARNER’S IN CONTROL
  IN 25   2202566   09-Jul-1999   2202566   09-Jul-1999    
WARNER’S NOT SO INNOCENT NUDES
  IN 25   1,571,087   06-May-1994   1,571,087   06-May-1994    
WARNER’S NOTHING BUT CURVES
  IN 25   2230976   28-Apr-2000   2,230,976   28-Apr-2000    
WHAT A BODY BY WARNER
  IN 25   1,553,572   15-Nov-1993   1,553,572   31-Oct-1994

      Thursday, August 07, 2008  

Page 108 of 124

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   File Date
  Reg. No.   Reg. Date United States of America  
 
                           
4 POINTS OF COMFORT
  25   78/572,054   22-Feb-2005   3,172,322   14-Nov-2006    
50% OOH + 50% AHH = 100% COMFORT
  25 Int.   77/371,824   15-Jan-2008            
A LITTLE LIFT (STYLIZED)
  IN 25   77/435,630   31-Mar-2008            
A LITTLE LIFT A LOT OF COMFORT
  25 Int.   77/337,891   27-Nov-2007            
A PERFECT LITTLE NUMBER
  25 Int.   78/351,018   13-Jan-2004   3,184,394   12-Dec-2006    
ALPACA DEL CIELO
  IN 25   779,097   06-Feb-1989   1,563,473   31-Oct-1989    
ANY WHICH WAY BRA
  IN 25   789,503   27-Mar-1989   1,585,784   06-Mar-1990    
BABY ’N ME
  IN 25   74/346,013   06-Jan-1993   1,799,451   19-Oct-1993    
BABY ’N ME
  IN 25   78/317,498   23-Oct-2003   3,240,331   08-May-2007    
BACK SMOOTHER
  25 Int.   77/101,254   07-Feb-2007            
BECAUSE NOBODY UNDERSTANDS YOUR BODY BETTER
  IN 25   78/913,638   21-Jun-2006            
BELLY BAND
  IN 25   74/627,422   30-Jan-1995   2,120,717   16-Dec-1997    
BEST OF ELEGANCE
  25 Int.   78/737,784   21-Oct-2005   3,336,583   13-Nov-2007    
BETTER BOTTOMS
  IN 25   113,600   25-Jan-1977   1,091,468   16-May-1978    
BIG IDEA
  IN 25   77/373,185   16-Jan-2008            
BODY ALIGNMENT
  18 Int., 25 Int.   77/479,449   20-May-2008            
BODY HEAVEN
  IN 25   75/783,848   25-Aug-1999   2,778,119   28-Oct-2003    
BODY NANCY GANZ (DESIGN)
  IN 25   78/235,726   09-Apr-2003   3,036,468   27-Dec-2005    
BODY NANCY GANZ BODYESSENTIALS
  IN 25   78/251,682   19-May-2003   3,002,613   27-Sep-2005    
BODY SLICKS
  IN 25   221,866   02-Jul-1979   1,151,792   21-Apr-1981    
BODY STRIPE
  IN 25   810,227   03-Jul-1989   1,584,795   27-Feb-1990    
BODYSATIN STRETCH
  IN 25   812,129   12-Jul-1989   1,589,010   27-Mar-1990

      Thursday, August 07, 2008  

Page 109 of 124

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   File Date
  Reg. No.   Reg. Date    
BODYSATIONAL
  IN 25   77/394,694   12-Feb-2008            
BODYSILK
  IN 25   192,894   13-Nov-1978   1,324,662   12-Mar-1985    
BODYSLIMMERS
  IN 25   74/153,741   28-Mar-1991   1,713,807   08-Sep-1992    
BRA-VOLUTION
  25 Int.   78/676,162   22-Jul-2005            
BRIGHT STRIPES
  IN 25   787,676   20-Mar-1989   1,564,701   07-Nov-1989    
CLUB COTTON
  25 Int.   78/428,231   01-Jun-2004   3,099,098   30-May-2006    
COMFORT BACK
  IN 25   75/460,651   01-Apr-1998   2,214,803   29-Dec-1998    
COMFORT BY DESIGN
  25 Int.   77/193,884   31-May-2007            
COMFORT IS BLISS
  25 Int.   77/301,368   11-Oct-2007            
COMFORT MESH
  IN 25   161,871   13-Mar-1978   1,146,658   03-Feb-1981    
COMFORTABLE EVERYWHERE
  IN 25   78/782,374   29-Dec-2005   3,270,137   24-Jul-2007    
COMFORT’S BACK!
  IN 25   690,946   22-Oct-1987   1,495,898   12-Jul-1988    
COMING UP ROSES
  25 Int.   78/428,232   01-Jun-2004   3,086,428   25-Apr-2006    
COOL AND LACY
  IN 25   787,679   20-Mar-1989   1,563,487   31-Oct-1989    
COTTON KISSES
  IN 25   221,867   02-Jul-1979   1,160,130   07-Jul-1981    
COTTON LITES
  IN 25   369,933   16-Jun-1982   1,257,652   15-Nov-1983    
COTTON LITES
  IN 25   78/227,845   20-Mar-2003   2,915,186   28-Dec-2004    
COTTON PLEASURE
  IN 25   787,678   20-Mar-1989   1,588,984   27-Mar-1990    
CUSTOM SHAPERS
  IN 25   78/474,250   26-Aug-2004   3,290,272   11-Sep-2007    
CUT OUT FOR COMFORT
  NA   78/321,422   31-Oct-2003   2,940,927   12-Apr-2005    
DESIGN APPRENTICE
  41 Int.   78/564,080   09-Feb-2005   3,047,148   17-Jan-2006    
DOUBLE PLAY
  NA 39   96,775   09-May-1960   718,269   11-Jul-1961    
ELEGANT CONTROL
  24 Int.   77/101,753   07-Feb-2007            
ELEGANT CONTROL
  25 Int.   77/101,750   07-Feb-2007            
ELEMENTS OF BLISS
  IN 25   78/941,054   31-Jul-2006   3,354,385   11-Dec-2007

      Thursday, August 07, 2008  

Page 110 of 124

 

 



--------------------------------------------------------------------------------



 



                              Country   Trademark   Class   App. No.   File Date
  Reg. No.   Reg. Date    
ELEMENTS OF BLISS UP-A-CUP
  25 Int.   77/523,277   16-Jul-2008            
ELEMENTS OF BLISSWIRE
  IN 25   77/465,393   05-May-2008            
EMPOWER YOUR STYLE
  IN 25   78/251,980   20-May-2003   2,928,281   22-Feb-2005    
FASHION SCOOPS
  IN 25   74/501,470   18-Mar-1994   2,145,562   24-Mar-1998    
FLORAL LITES
  IN 25   789,502   27-Mar-1989   1,564,716   07-Nov-1989    
FLOWER CHARMS
  IN 25   456,070   30-Apr-1973   1,000,304   24-Dec-1974    
FLOWER CHARMS
  IN 25   76/018,472   05-Apr-2000   2,435,322   13-Mar-2001    
FREEDOM FRONT
  IN 25   388,035   01-Apr-1971   924,328   23-Nov-1971    
FULL COMFORT
  IN 25   75/341,303   13-Aug-1997            
GET A GRIP SLIP
  NA 25   75/339,758   12-Aug-1997   2,928,449   01-Mar-2005    
GO WIRE FREE
  25 Int.   77/189,920   24-May-2007            
GORGEOUS GUARANTEE
  35 Int.   78/923,511   06-Jul-2006   3,337,360   13-Nov-2007    
GRIPPER JAMMER
  25 Int.   78/717,881   21-Sep-2005            
GRIPPER TRUNK
  25 Int.   77/100,050   06-Feb-2007   3,441,683   03-Jun-2008    
HIDDEN BENEFITS
  25 Int.   77/236,430   23-Jul-2007            
HIDDEN BENEFITS
  IN 25   75/934,266   02-Mar-2000   2,489,317   11-Sep-2001    
HIDDEN POWERS
  IN 25   564,526   22-Oct-1985   1,394,998   27-May-1986    
HIP SLIP
  IN 25   73/712,953   23-Feb-1988   1,508,327   11-Oct-1988    
HIPSLIP (STYLIZED)
  IN 25   74/229,445   09-Dec-1991   1,715,969   15-Sep-1992    
ICE FLOWERS
  25 Int.   78/665,917   07-Jul-2005   3,334,493   13-Nov-2007    
IDEAL COMFORT
  IN 25   78/262,696   16-Jun-2003   2,931,876   08-Mar-2005    
INDULGE YOURSELF IN AN ELEGANT MINIMIZER
  IN 25   77/473,493   13-May-2008            
INDULGE YOURSELF IN AN UPLIFTING EXPERIENCE
  IN 25   77/473,499   13-May-2008            
INTIMATES WITH INSIGHT
  25 Int.   78/820,973   22-Feb-2006   3,353,917   11-Dec-2007

      Thursday, August 07, 2008  

Page 111 of 124

 

 



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date    
INVISIBLE BLISS
  25 Int.   77/500,608   17-Jun-2008                
INVISIBLE BLISS
  25 Int.   77/402,293   21-Feb-2008                
INVISIBLE EDGE
  25 Warnaco Standard   76/368,723   08-Feb-2002   2,687,641   11-Feb-2003    
INVISIBLE SHAPERS
  IN 25   75/553,606   15-Sep-1998   2,439,859   03-Apr-2001    
IT’S REALLY SOMETHING
  IN 25   205,768   02-Mar-1979   1,145,836   13-Jan-1981    
IT’S THE ONE
  IN 25   236,505   24-Oct-1979   1,176,306   03-Nov-1981    
IT’S TIME TO THINK OF BRAS AS ACCESSORIES, NOT JUST NECESSITIES.
  25 Int.   78/780,297   23-Dec-2005                
JOIN THE BRA-VOLUTION
  25 Int.   77/527,186   21-Jul-2008                
LACE DRESSING
  IN 25   789,497   27-Mar-1989   1,600,121   05-Jun-1990    
LACE IMPRESSIONS
  IN 25   75/486,833   19-May-1998   2,847,599   01-Jun-2004    
LACE KISSES
  IN 25   76/226,965   19-Mar-2001   2,931,089   08-Mar-2005    
LACE TUXEDO
  25 Int.   78/537,824   23-Dec-2004   3,345,167   27-Nov-2007    
LACY LUXURIES
  25 Int.   77/178,163   10-May-2007                
LACY LUXURIES
  IN 25   74/607,517   06-Dec-1994   1,952,806   30-Jan-1996    
LACY TEXTURES
  IN 25   78/686,542   05-Aug-2005   3,120,363   25-Jul-2006    
LADY LONG LEGS
  IN 25   72/064,934   26-Dec-1958   701,858   26-Jul-1960    
LAVISH LACE
  IN 25   832,638   20-Oct-1989   1,615,816   02-Oct-1990    
LEJABY ROSE
  IN 25   78/268,802   30-Jun-2003   2,958,194   31-May-2005    
LET YOUR STYLE START FROM THE INSIDE OUT
  25 Int.   78/780,300   23-Dec-2005                
LITTLE HUGGERS
  IN 25   75/908,329   03-Feb-2000   2,568,133   07-May-2002    
LOVE THAT COTTON
  IN 25   789,472   27-Mar-1989   1,581,639   06-Feb-1990    
LUXE-WEAVE
  IN 24   73/186,603   22-Sep-1978   1,131,833   11-Mar-1980    
LUXURY LIFT
  25 Int.   77/413,807   05-Mar-2008                
MADE WITH 100% COMFORT
  25 Int.   77/337,819   27-Nov-2007            

      Thursday, August 07, 2008  

Page 112 of 124

 





--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date    
MAKING EVERY DAY EXQUISITE
  25 Int.   78/733,385   14-Oct-2005   3,192,309   02-Jan-2007    
MEASURED LENGTH
  IN 25   796,412   27-Apr-1989   1,610,295   14-Aug-1990    
MEASURED SOLUTIONS
  25 Int.   73/803,677   31-May-1989   1,577,879   16-Jan-1990    
MEMORTECK
  24 Int.   78/772,306   13-Dec-2005   3,270,116   24-Jul-2007    
MIX & MINGLE
  IN 25   78/246,418   06-May-2003   2,928,274   22-Feb-2005    
MY SKIN
  IN 25   77/117,300   27-Feb-2007                
MY SKIN
  IN 25   207,288   14-Mar-1979   1,145,089   30-Dec-1980    
NAKED CHARMS WARNER’S
  IN 25   76/225,451   20-Feb-2001   2,640,770   22-Oct-2002    
NANCY GANZ
  IN 25   74/712,708   08-Aug-1995   2,330,464   21-Mar-2000    
NAUGHTY GIRL
  25 Int.   77/373,188   16-Jan-2008                
NEW DIMENSION
  NA 39   96,774   09-May-1960   712,902   21-Mar-1961    
NEW DIMENSIONS
  IN 25   75/669,560   29-Mar-1999   2,635,827   05-Oct-2002    
NIP, TUCK AND BOOST
  IN 25   74/632,591   10-Feb-1995   2,137,616   17-Feb-1998    
NO EXAGGERATION
  IN 25   197,007   15-Dec-1978   1,136,278   27-May-1980    
NO PINCHING. NO PROBLEM.
  25 Int.   77/105,504   12-Feb-2007                
NO SHOW. NO STRESS.
  IN 25   77/129,956   13-Mar-2007                
NO WAISTBAND. NO WORRIES.
  IN 25   77/129,952   13-Mar-2007                
NO WEDGIES. NO WORRIES.
  25 Int.   77/105,195   12-Feb-2007                
NO WIRES. NO WEDGIES. NO WORRIES.
  25 Int.   77/190,327   25-May-2007                
NO WIRES. NO WORRIES.
  IN 25   77/026,937   23-Oct-2006   3,298,624   25-Sep-2007    
NO WIRES. NO WORRIES. ALL WARNER’S
  IN 25   78/488,033   22-Sep-2004   3,136,847   29-Aug-2006    
NOT SO INNOCENT NUDES
  IN 25   74/521,854   03-May-1994   1,889,964   18-Apr-1995    
OLGA
  25   78/383,020   12-Mar-2004   2,895,952   19-Oct-2004    
OLGA
  IN 25   291,418   19-Feb-1968   883,813   06-Jan-1970

      Thursday, August 07, 2008  

Page 113 of 124

 





--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date    
OLGA BEST OF EVERYTHING
  IN 25   76/095,728   24-Jul-2000   2,626,088   24-Sep-2002    
OLGA CLASSIC BEAUTY
  25   78/245,952   05-May-2003   2,953,421   17-May-2005    
OLGA COMFORT BACK
  IN 25   75/460,650   01-Apr-1998   2,214,802   29-Dec-1998    
OLGA CURVES
  25   78/443,354   29-Jun-2004   3,177,882   28-Nov-2006    
OLGA ENHANCEMENTS
  25   78/617,766   27-Apr-2005   3,021,046   29-Nov-2005    
OLGA FLORAL MYSTIQUE
  25   78/222,991   07-Mar-2003   2,949,933   10-May-2005    
OLGA FRENCH ACCENT
  IN 25   75/447,981   10-Mar-1998   2,771,910   07-Oct-2003    
OLGA JUST YOUR FIT
  25 Int.   77/331,802   16-Nov-2007                
OLGA LACE INDULGENCE
  25 Int.   77/538,519   04-Aug-2008                
OLGA LACE NECKLACE
  25   78/214,127   12-Feb-2003   2,953,269   17-May-2005    
OLGA LACY TEXTURES
  IN 25   77/347,922   10-Dec-2007                
OLGA LEAF BOUQUET
  25   78/223,982   11-Mar-2003   2,935,540   22-Mar-2005    
OLGA LURE OF LACE
  25 Warnaco Standard   78/152,519   08-Aug-2002   2,799,345   23-Dec-2003    
OLGA PURE HEAVEN
  25 Warnaco Standard   78/144,565   17-Jul-2002   2,711,545   29-Apr-2003    
OLGA SHEER TAPESTRY
  IN 25   75/978,432   28-Jan-1998   2,306,655   04-Jan-2000    
OLGA SIMPLY PERFECT
  IN 25   75/978,507   30-Dec-1997   2,276,780   07-Sep-1999    
OLGA SINATURE
  25 Int.   77/735,865   31-Jul-2008                
OLGA SWEET FLATTERY
  25 Warnaco Standard   78/152,530   08-Aug-2002   2,740,495   22-Jul-2003    
OLGA TOTALLY COMFORTABLE COTTON
  IN 25   76/223,944   13-Mar-2001   2,634,422   15-Oct-2002    
OLGA, THE FIGURE SOLUTIONS SPECIALIST
  25   78/572,058   22-Feb-2005   3,096,870   23-May-2006    
OLGALON
  IN 25   141,627   19-Sep-1977   1,114,545   06-Mar-1979    
OLGA-PETITES
  IN 25   74/640,675   01-Mar-1995   1,994,756   20-Aug-1996    
OLGA’S CHRISTINA
  IN 25   814,390   24-Jul-1989   1,605,670   10-Jul-1990    
OLGA’S CHRISTINA
  IN 25   468,326   02-Mar-1984   1,344,640   25-Jun-1985

      Thursday, August 07, 2008  

Page 114 of 124

 





--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date    
OLGA’S ORCHID BLOOM
  25   78/277,080   22-Jul-2003   2,953,520   17-May-2005    
OLGA’S SATIN EDGE
  25 Int.   77/207,094   15-Jun-2007   3,384,603   19-Feb-2008    
OLGA’S SATIN INTRIGUE
  25   78/322,508   03-Nov-2003   2,979,476   26-Jul-2005    
OLGA’S SIGNATURE SUPPORT
  25   78/572,056   22-Feb-2005   3,102,256   06-Jun-2006    
OLGA’S SIMPLY ELEGANT
  25   78/369,719   18-Feb-2004   2,958,715   31-May-2005    
ONE BRA THREE LOOKS
  25 Int.                            
PERFECT MEASURE
  IN 25   638,393   05-Jan-1987   1,457,559   15-Sep-1987    
PERFECT MEASURE
  IN 25   76/081,126   30-Jun-2000   2,455,523   29-May-2001    
PERFECT SUPPORT
  IN 25   73/787,675   20-Mar-1989   1,694,478   16-Jun-1992    
PLUSHLINE
  24 Int.   78/583,821   09-Mar-2005   3,163,942   24-Oct-2006    
PLUSHLINE 360
  24 Int., 25 Int.   77/366,182   08-Jan-2008                
PREVENTION IS KEY
  IN 25   78/774,982   16-Dec-2005   3,266,307   17-Jul-2007    
Q.V.V.
  IN 24   161,873   13-Mar-1978   1,122,830   24-Jul-1979    
SATIN COMFORT
  25   78/925,826   10-Jul-2006   3,357,984   18-Dec-2007    
SATIN EDGE
  25 Int.   77/020,394   13-Oct-2006   3,353,015   11-Dec-2007    
SATIN STYLE
  25 Int.   78/363,205   05-Feb-2004   2,958,707   31-May-2005    
SATIN TUXEDO
  25 Int.   78/363,203   05-Feb-2004   2,958,706   31-May-2005    
SEAMLESS BENEFITS
  IN 25   78/262,687   16-Jun-2003   3,048,526   24-Jan-2006    
SECRET HUG
  IN 25   74/108,983   25-Oct-1990   1,669,540   24-Dec-1991    
SECRET SHAPERS
  IN 25   74/691,596   21-Jun-1995   1,973,050   07-May-1996    
SENSUOUS SOLUTION
  IN 25   74/534,967   08-Jun-1994   1,953,727   30-Jan-1996    
SHAPESTITCH
  IN 25   128,269   28-Apr-1977   1,096,113   11-Jul-1978    
SHEER SOLUTIONS
  25 Int.   78/430,054   04-Jun-2004   3,091,230   09-May-2006    
SHEER TAPESTRY
  IN 25   78/686,540   05-Aug-2005   3,117,197   18-Jul-2006    
SHIMMERLILIES
  IN 25   812,128   12-Jul-1989   1,608,328   31-Jul-1990

      Thursday, August 07, 2008  

Page 115 of 124

 





--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date    
SHIMMER-ON
  IN 25   803,704   31-May-1989   1,576,520   09-Jan-1990    
SHINE-ON
  25 Int.   77/214,498   25-Jun-2007   3,381,514   12-Feb-2008    
SHOULDER SHAPERS
  IN 25   730,374   23-May-1988   1,550,246   01-Aug-1989    
SIMPLY CLASSIC
  IN 25   75/250,741   12-Feb-1997   2,464,073   26-Jun-2001    
SIMPLY DAISIES
  25 Int.   78/565,831   11-Feb-2005   3,204,490   30-Jan-2007    
SIMPLY PERFECT
  25 Int.   77/196,551   04-Jun-2007   3,339,211   20-Nov-2007    
SIMPLY PERFECT
  25 Int.   77/353,880   17-Dec-2007                
SIMPLY SENSATIONAL
  IN 25   75/316,898   30-Jun-1997   2,625,345   24-Sep-2002    
SIMPLY SHINY
  IN 25   829,897   06-Oct-1989   1,610,635   21-Aug-1990    
SIMPLY SMOOTH
  IN 25   77/054,968   01-Dec-2006                
SLEEK UNDERNEATH
  IN 25   78/913,633   21-Jun-2006   3,354,322   11-Dec-2007    
SMART STRAPS
  IN 25   690,944   22-Oct-1987   1,496,844   19-Jul-1988    
SMOOTH BACK
  25 Int.   77/115,116   23-Feb-2007                
SMOOTH BENEFITS
  25 Int.   78/438,356   21-Jun-2004   3,160,042   17-Oct-2006    
SMOOTH LOOK
  IN 25   77/054,969   01-Dec-2006                
SMOOTH ’N SLEEK
  IN 25   787,673   20-Mar-1989   1,593,112   24-Apr-1990    
SO COMFORTABLE
  25 Int.   78/388,200   22-Mar-2004   3,046,914   17-Jan-2006    
SO MANY PEOPLE OUT THERE FOCUSED ON CHANGING THE BODIES. WE DECIDED TO CHANGE
THE BRA
  25 Int.   78/780,298   23-Dec-2005   3,455,419   24-Jun-2008    
SOFT SIZZLES
  IN 25   75/661,175   16-Mar-1999   2,663,613   17-Dec-2002    
SOME THINGS ARE TOO GOOD TO HIDE
  25 Int.   78/389,043   23-Mar-2004   3,033,036   20-Dec-2005    
STRETCH ’N LACE
  IN 25   810,228   03-Jul-1989   1,584,796   27-Feb-1990    
STRICTLY SECRET
  IN 25   251,881   28-Feb-1980   1,164,736   11-Aug-1981    
STRIPE UP THE BAND
  IN 25   787,674   20-Mar-1989   1,564,700   07-Nov-1989

      Thursday, August 07, 2008  

Page 116 of 124

 





--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date    
SUDDENLY SEAMLESS
  IN 25   78/262,683   16-Jun-2003   2,915,260   28-Dec-2004    
SUDDENLY SHAPELY
  IN 25   74/362,513   25-Feb-1993   1,920,943   19-Sep-1995    
SUDDENLY SLIM
  25 Int.   78/641,994   02-Jun-2005   3,178,468   28-Nov-2006    
SUDDENLY SLIM
  IN 25   115,372   10-Mar-1961   726,021   02-Jan-1962    
SUDDENLY SMOOTH
  IN 25   441,843   21-Nov-1972   976,882   15-Jan-1974    
SUPER CROSS
  IN 25   276,827   05-Sep-1980   1,192,566   23-Mar-1982    
SUPPORT STRETCH
  IN 25   789,473   27-Mar-1989   1,601,663   12-Jun-1990    
SUPREME SUPPORT
  24   78/943,183   02-Aug-2006   3,321,809   23-Oct-2007    
SVELTE BELTS
  IN 25   78/767,820   06-Dec-2005   3,165,195   31-Oct-2006    
SWEET PLEATS
  25 Int.   78/799,322   25-Jan-2006                
TEMPTRESSE
  25 Int.   78/393,356   30-Mar-2004   2,974,623   19-Jul-2005    
THE ALL WAYS FITTING BRA
  IN 25   77/417,876   10-Mar-2008                
THE ALWAYS FITTING BRA
  25 Int.   77/178,047   10-May-2007                
THE BODY SOLUTION
  IN 25   205,769   02-Mar-1979   1,145,837   13-Jan-1981    
THE COMFORT OF CONFIDENCE IN A CONTOUR
  25 Int.   77/264,688   27-Aug-2007                
THE END!
  IN 25   72,767   24-Dec-1975   1,057,722   01-Feb-1977    
THE MAKEOVER BRA
  IN 25   77/445,736   11-Apr-2008                
THE NAKED TRUTH
  IN 25   75/216,760   23-Dec-1996   2,457,527   05-Jun-2001    
THE NEW STANDARD IN COMFORT
  25 Int.   77/534,440   30-Jul-2008                
TODAY’S TAPESTRY
  25 Int.   78/740,569   26-Oct-2005   3,299,474   25-Sep-2007    
TOMORROW
  NA 39   88,193   29-Dec-1959   712,179   07-Mar-1961    
TOO SHEER TO SHOW
  25 Int.   78/615,803   25-Apr-2005   3,262,464   10-Jul-2007    
TOUCH OF FLOWERS
  25 Int.   78/565,825   11-Feb-2005   3,206,772   06-Feb-2007    
TRULY TIMELESS
  25   78/245,950   05-May-2003   2,924,278   01-Feb-2005    
TUMM-EE-BREEF
  NA 39   201,139   02-Sep-1964   810,156   21-Jun-1966

      Thursday, August 07, 2008  

Page 117 of 124

 





--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date    
ULTIMATE SLEEK
  IN 25   75/499,406   10-Jun-1998   2,416,222   26-Dec-2000    
ULTRALINER
  IN 25   690,943   22-Oct-1987   1,518,958   03-Jan-1989    
UNDER EVERY GREAT WOMAN
  IN 25   78/233,262   02-Apr-2003   2,983,880   09-Aug-2005    
UNDER LOCK AND KEY
  IN 25   78/479,932   08-Sep-2004   3,130,875   15-Aug-2006    
UNDERFLAIR
  IN 25   78/321,413   31-Oct-2003   2,934,250   15-Mar-2005    
UNSLIPPABLES
  IN 25   75/161,655   06-Sep-1996   2,451,158   15-May-2001    
VOILETTE
  25 Int.   78/396,978   06-Apr-2004   3,059,558   14-Feb-2006    
W & STAR DESIGN
  25 Int.   77/171,876   03-May-2007                
W WITH STAR
  NA 39   73,849   15-May-1959   690,961   05-Jan-1960    
WARNACO
  NA 39   431,024   27-Jul-1972   984,559   21-May-1974    
WARNACOSHOP.COM
  35 Int.   77/274,066   07-Sep-2007                
WARNER’S
  IN 25   716,258   14-Mar-1988   1,524,600   14-Feb-1989    
WARNER’S
  NA 39   13,885   24-Oct-1905   50,062   27-Feb-1906    
WARNER’S
  NA 39   189,993   21-Dec-1923   197,535   21-Apr-1925    
WARNER’S
  NA 39   182,276   20-Jun-1923   179,292   05-Feb-1924    
WARNER’S
  35 Int.,   78/145,173   18-Jul-2002   3,218,501   13-Mar-2007    
WARNER’S ALL DAY FIT
  IN 25   77/156,575   13-Apr-2007                
WARNER’S ALL THE RIGHT MOVES
  IN 25   78/281,249   31-Jul-2003   2,927,007   15-Feb-2005    
WARNER’S BODY BEWARE
  IN 25   75/087,846   15-Apr-1996   2,035,808   04-Feb-1997    
WARNER’S BODY BRILLIANCE
  25 Int.   77/199,372   06-Jun-2007   3,339,212   20-Nov-2007    
WARNER’S COTTON BEWARE
  IN 25   76/376,543   26-Feb-2002   2,875,295   17-Aug-2004    
WARNER’S COTTON TO GO
  IN 25   75/510,058   29-Jun-1998   2,649,730   12-Nov-2002    
WARNER’S FRANKLY FABULOUS
  25 Warnaco Standard   78/152,528   08-Aug-2002   2,799,347   23-Dec-2003    
WARNER’S FREEDOM MOVEMENT
  25 Warnaco Standard   76/362,302   24-Jan-2002   2,780,343   04-Nov-2003    
WARNER’S JUST YOUR FIT
  25 Int.   77/331,420   16-Nov-2007            

      Thursday, August 07, 2008  

Page 118 of 124

 





--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date    
WARNER’S LACE HUGGERS
  25 Int.   78/363,193   05-Feb-2004   2,986,479   16-Aug-2005    
WARNER’S MERRY WIDOW
  25 Int.   77/178,169   10-May-2007                
WARNER’S MERRY WIDOW
  IN 25   74/628,731   02-Feb-1995   1,951,052   23-Jan-1996    
WARNER’S NAKED LACE
  25 Warnaco Standard   76/359,387   16-Jan-2002   2,944,310   26-Apr-2005    
WARNER’S NATURALLY NEXT TO YOU
  25 Int.   77/267,519   29-Aug-2007                
WARNER’S NO SLIP GRIP
  25 Int.   77/158,523   17-Apr-2007                
WARNER’S NOT SO INNOCENT NUDES
  IN 25   74/521,808   03-May-1994   1,894,158   16-May-1995    
WARNER’S NOTHING BUT CURVES
  25 Int.   77/214,322   25-Jun-2007                
WARNER’S PURE BENEFITS
  25 Warnaco Standard   76/357,962   11-Jan-2002   2,882,286   07-Sep-2004    
WARNER’S PURE PLEASURES
  IN 25   76/357,966   11-Jan-2002   2,813,682   10-Feb-2004    
WARNER’S SHAPING CAMISOLE
  IN 25   77/464,033   02-May-2008                
WARNER’S SIMPLY LACE
  25 Int.   77/222,242   05-Jul-2007                
WARNER’S SIMPLY PERFECT
  IN 25   74/575,963   20-Sep-1994   1,918,084   12-Sep-1995    
WARNER’S SLEEK PEEK
  IN 25   78/223,997   11-Mar-2003   2,953,304   17-May-2005    
WARNER’S SPIRITED FLAIR
  IN 25   78/264,204   18-Jun-2003   2,920,011   18-Jan-2005    
WARNER’S SWEET GLEAMS
  25 Warnaco Standard   78/152,523   08-Aug-2002   2,799,346   23-Dec-2003    
WARNER’S THE BETTER BODY PEOPLE
  IN 25   78/865,565   20-Apr-2006                
WARNER’S THE NAKED TRUTH
  IN 25   75/215,764   19-Dec-1996   2,459,920   12-Jun-2001    
WARNER’S TRADE DRESS — COLOR ORANGE
  25 Int.   77/485,038   28-May-2008                
WARNER’S TRULY FITTING
  25 Int.   77/214,511   25-Jun-2007                
WARNER’S UPLIFT
  25 Int.   77/418,778   11-Mar-2008                
WARNER’S VINTAGE TOUCH
  25 Int.   78/366,104   11-Feb-2004   2,961,552   07-Jun-2005    
WARNER’S W WITH STAR
  NA 39   73,850   15-May-1959   690,962   05-Jan-1960    
WARNER’S WASH N WEAR BRA
  25 Int.   77/172,493   03-May-2007            

      Thursday, August 07, 2008  

Page 119 of 124

 





--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date    
WARNER’S WHISPERLITES
  25 Int.   78/566,432   14-Feb-2005   3,166,415   31-Oct-2006    
WARNER’S WILD ENVY
  IN 25   75/933,133   02-Mar-2000   2,716,083   13-May-2003    
WARNER’S WITHOUT A STITCH
  IN 25   78/262,689   16-Jun-2003   2,899,656   02-Nov-2004    
WARNERS’S BODYSLIMMERS
  IN 25   77/466,206   05-May-2008                
WHAT A LIFT
  IN 25   75/875,642   20-Dec-1999   2,450,241   08-May-2001    
WHAT A WAIST
  IN 25   76/368,772   08-Feb-2002   2,952,256   17-May-2005    
WHAT’S UNDER EVERY GREAT WOMAN
  IN 25   77/435,763   31-Mar-2008                
WIRE FREEDOM
  25 Int.   77/214,505   25-Jun-2007                
WONDER-WEAR
  IN 25   74/666,534   26-Apr-1995   1,994,931   20-Aug-1996    
WONDER-WEAR
  NA 41   24,259   24-Dec-1906   61,489   26-Mar-1907    
YOUNG ATTITUDES
  IN 25   74/431,518   01-Sep-1993   1,894,638   16-May-1995    
YOUR EVERYDAY INDULGENCE
  IN 25   77/018,142   10-Oct-2006   3,362,937   01-Jan-2008    
YOUR ULTIMATE EVERYDAY INDULGENCE
  IN 25   77/481,460   22-May-2008                
INNERLUXE
      78/614,446   22-APR-2005   3,252,372   12-JUN-2007    
OLGA & DESIGN
      72/183,446   23-DEC-1963   780,385   17-NOV-1964 Uruguay  
 
                               
BODYSLIMMERS
  IN 25   314.440   08-Jul-1999   314,440   29-Feb-2000    
BODYSLIMMERS NANCY GANZ
  IN 25   314,441   08-Jul-1999   314,441   15-Jun-2000    
NANCY GANZ
  IN 25   314.442   08-Jul-1999                
OLGA
  25 Int.   257,116   22-Sep-1992   257,116   11-Nov-1994    
WARNER’S
  24 Int., 25 Int.   179,172   29-Jan-1981   245,248   19-May-1992    
WARNER’S (SCRIPT)
  NA 4               236,902   31-May-1991    
WARNER’S NOTHING BUT CURVES
  IN 25   322.430   03-May-2000   332.430   02-Nov-2000

      Thursday, August 07, 2008  

Page 120 of 124

 

 



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date Uzbekistan  
 
                               
BODYSLIMMERS
  IN 25   MBGU990042   20-May-1999                
BODYSLIMMERS NANCY GANZ
  IN 25   MBGU990042   20-May-1999                
IN CONTROL
  IN 25   MBGU990073   27-Aug-1999                
NANCY GANZ
  IN 25   MB GU 99004   20-May-1999                
WARNACO
  IN 9, IN 16   MBGU960061   29-Apr-1996   6256   28-Apr-1997    
WARNER’S IN CONTROL
  IN 25   MBGU990073   27-Aug-1999             Vanuatu  
 
                               
WARNER’S (SCRIPT)
  IN 25       19-May-1924   734   09-Sep-1993 Venezuela  
 
                               
BODY NANCY GANZ
  25 Int.   2003-014623   09-Oct-2003   P256113   01-Nov-2004    
BODYSLIMMERS
  25 Int.   10.533-99   17-Jun-1999   P-218097   25-Feb-2000    
BODYSLIMMERS NANCY GANZ
  IN 25   16.298-99   21-Sep-1999   P-227037   07-Jul-2000    
LA FORMA MAS BELLA
  NA 39   8699-94   05-Jun-1995   744-L   27-Feb-1975    
NANCY GANZ
  25 Int.   10.534-99   17-Jun-1999   P-218098   25-Feb-2000    
OLGA
  25 Int.   8850-76   08-Dec-1976   89,988   26-Mar-1979    
OLGA TREASURES
  25 Int.   8747-95   20-Jun-1995   P-191225   23-Aug-1996    
SECRET SHAPERS
  IN 25   1996-001347   01-Feb-1996   P-197349   09-May-1997    
WARNER’S
  NA 39   4435-86   11-Apr-1986   147,648-F   26-May-1992    
YOUNG ATTITUDES
  25 Int.   2003-014773   13-Oct-2003   P2256134   01-Nov-2004

      Thursday, August 07, 2008  

Page 121 of 124

 

 



--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date   Viet Nam  
 
                               
BODYSLIMMERS
  IN 25   N99/1737   01-Jul-1999                
BODYSLIMMERS NANCY GANZ
  IN 25   N99/1739   01-Jul-1999                
NANCY GANZ
  IN 25   N99/1738   01-Jul-1999                
NANCYGANZ.COM
  IN 38, IN 42   N-2021/97   22-May-1997   28931   11-Dec-1998    
OLGA
  25 Int.   11086N-7819   10-Mar-1993   10,826   13-Jan-1994    
WARNACO
  IN 25   N4834952600   16-Nov-1995   22036   23-Aug-1996    
WARNACO
  IN 16, IN 38, IN 42   N-2167/96   31-May-1996   24 226   31-May-1996    
WARNACO.COM
  IN 38, IN 42   N-2025/97   22-May-1997   29025   16-Dec-1998    
WARNER’S
  IN 25   11088N-7839   10-Mar-1993   9533   15-Nov-1993 Virgin Islands
(British)  
 
                               
BODYSLIMMERS
  25 Int.   3542   06-Sep-2000   3542   06-Sep-2000    
BODYSLIMMERS NANCY GANZ
  IN 25   3540   06-Sep-2000   3540   06-Sep-2000    
NANCY GANZ
  25 Int.   3539   06-Sep-2000   3539   06-Sep-2000    
OLG
  25 Int.               1236   31-Aug-1993    
WARNER’S (SCRIPT)
  NA 38               1237   31-Aug-1993

      Thursday, August 07, 2008  

Page 122 of 124

 





--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date Yemen, Republic of  
 
                               
BODYSLIMMERS
  IN 25   14599   17-Aug-1999   14219   28-Oct-2001    
BODYSLIMMERS NANCY GANZ
  IN 25   14600   17-Aug-1999   13289   20-May-2001    
NANCY GANZ
  IN 25   14598   17-Aug-1999   13288   20-May-2001    
NANCYGANZ.COM
  IN 35   10428   19-May-1997   8903   20-Sep-1998    
NANCYGANZ.COM
  IN 42   10437   19-May-1997   8909   20-Sep-1998    
NANCYGANZ.COM
  IN 38   10451   19-May-1997   9117   20-Sep-1998    
OLGA
  25 Int.   1779   09-Jun-1993   5726   08-Nov-1995    
WARNACO
  IN 25   8656   23-Apr-1996   7289   18-Jun-1997    
WARNACO
  IN 42   8658   23-Apr-1996   7263   18-Jun-1997    
WARNACO
  IN 16   8655   23-Apr-1996   7262   18-Jun-1997    
WARNACO
  IN 38   8657   23-Apr-1996   7251   18-Jun-1997    
WARNACO.COM
  IN 42   10423   19-May-1997   8898   20-Sep-1998    
WARNACO.COM
  IN 38   10434   19-May-1997   8906   20-Sep-1998    
WARNACO.COM
  IN 35   10449   19-May-1997   9092   20-Sep-1998    
WARNER’S
  25 Int.   1777   09-Jun-1993   5724   08-Nov-1995

      Thursday, August 07, 2008  

Page 123 of 124

 





--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date Zambia  
 
                               
OLGA
  IN 25   279/92   10-Sep-1992   279/92   10-Sep-1992    
WARNER’S
  IN 25   280/92   10-Sep-1992   280/92   10-Sep-1992 Zanzibar  
 
                               
OLGA
  NA 38   77/92   26-Aug-1992   797/99   26-Aug-1992    
WARNER’S
  IN 38   78/92   26-Aug-1992   798/99   26-Aug-1992    
WARNER’S MERRY WIDOW
  IN 38   150/1995   27-Apr-1995   589/99   27-Apr-1995 Zimbabwe  
 
                               
OLGA
  25 Int.   955/92   08-Sep-1992   955/92   08-Sep-1992    
WARNER’S
  IN 25   956/92   08-Sep-1992   956/92   08-Sep-1992

      Thursday, August 07, 2008  

Page 124 of 124

 





--------------------------------------------------------------------------------



 



B. Warnaco Swimwear, Inc.

Trademark Applications / Registrations

 





--------------------------------------------------------------------------------



 



WARNACO SWIMWEAR INC.

                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date Australia  
 
                               
CLAMDIGGERS
  IN 25   121,626   14-Jan-1955   A121,626   30-Oct-1969 Benelux  
 
                               
ACTIONSPORTS
  IN 25   634,077   21-Dec-1979   364,412   21-Dec-1979    
MOUNTAIN GOAT DESIGN
  IN 25   634,190   04-Jan-1980   364,422   04-Jan-1980    
MOUNTAIN GOAT
  IN 25   634,191   04-Jan-1980   364,423   04-Jan-1980 Brazil  
 
                               
AUTHENTIC FITNESS
  42   818764937   11-Sep-1995   818764937   08-Mar-2000 Canada  
 
                               
MOUNTAIN GOAT DESIGN
  NA N/A   443,543   22-Aug-1979   271,437   30-Jul-1982    
SKIING PASSPORT & DESIGN (INTERNATIONAL DESIGN)
  NA N/A   786,654   04-Jul-1995   482,531   15-Sep-1997    
SKIING PASSPORT & DESIGN (CLASSICS LABEL)
  NA N/A   786,655   04-Jul-1995   484,553   24-Oct-1997    
MOUNTAIN GOAT
  NA N/A   395,024   25-Feb-1976   218,411   14-Jan-1977    
THERMAX
  NA N/A   462,084   25-Nov-1980   274,361   26-Nov-1982    
CLAMDIGGERS
  NA N/A   217,604   04-Dec-1952   UCA44862   04-Dec-1952    
CALFSKINNERS
  NA N/A   228,871   15-Feb-1955   101,561   07-Oct-1955    
EXPERTISE
  NA N/A   415,886   27-Sep-1977   240,904   14-Mar-1980    
SKI & DESIGN
  NA N/A   484,668   25-Mar-1982   279,362   06-May-1983    
SOLAR FLEX
  NA N/A   484,667   25-Mar-1982   277,580   11-Mar-1983    
FOXFIRE
  NA N/A   444,706   21-Sep-1979   253,268   28-Nov-1980    
FOXHEAD DESIGN
  NA N/A   444,707   21-Sep-1979   256,393   27-Feb-1981

      Thursday, August 07, 2008  

Page 1 of 5

 





--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date    
BEACHERS
  NA N/A   859,015   17-Oct-1997   499332   26-Aug-1998 Chile  
 
                               
MOUNTAIN GOAT FIGURE
  IN 25   486.494   25-Jul-1979   572.716   25-Jul-2000 China (Peoples Republic)
 
 
                               
MOUNTAIN GOAT
  20 Int.   93021993   01-Apr-1993   695,860   28-Jun-1994 Czech Republic  
 
                               
MOUNTAIN GOAT
  20 Int., 24 Int.   0-75301-93   01-Mar-1993   182,903   17-Feb-1995 European
Community  
 
                               
MOUNTAIN GOAT FIGURE
  IN 20, IN 24, IN 25   204602   01-Apr-1996   000204602   09-Dec-1998    
MOUNTAIN GOAT
  IN 20, IN 24, IN 25   204594   01-Apr-1996   000204594   09-Dec-1998 Finland  
 
                               
MOUNTAIN GOAT
  25 Int.   3492/77   15-Jul-1977   76000   05-Jan-1981    
POLYDOWN
  25 Int.   4696/77   19-Oct-1977   76238   20-Jan-1981    
MOUNTAIN GOAT DEVICE
  25 Int.   3706/79   23-Jul-1979   83660   20-Dec-1982    
EDELWEISS
  IN 25   5248/95   13-Sep-1995   200,912   28-Jun-1996 France  
 
                               
FOXFIRE & DESIGN
  IN 25   159,666   09-Oct-1989   1,554,417   09-Oct-1989    
MOUNTAIN GOAT FIGURE
  IN 25   149,270   11-Aug-1989   1,546,127   11-Aug-1989    
MOUNTAIN GOAT
  IN 25   872,165   12-Aug-1987   1,422,673   12-Aug-1987 Germany  
 
                               
MOUNTAIN GOAT FIGURE
  IN 25   W29954/25 W   27-Jul-1979   997,639   11-Feb-1980    
FOXFIRE & DESIGN
  IN 25   W30180/25 W   30-Oct-1979   1,002,215   19-May-1980

      Thursday, August 07, 2008  

Page 2 of 5

 





--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date    
MOUNTAIN GOAT
  25 Int.   W27939/25 W   18-Jul-1977   968,942   16-Mar-1978 Hong Kong  
 
                               
MOUNTAIN GOAT
  IN 20   01786/93   24-Feb-1993   5639/94   24-Feb-1993    
MOUNTAIN GOAT
  IN 24   1787/93   24-Feb-1993   B7103/96   01-Aug-1996    
AUTHENTIC FITNESS
  IN 42   14817/94   13-Dec-1994   B742/1999   13-Dec-1994 Israel  
 
                               
AUTHENTIC FITNESS
  IN 42   95920   07-Dec-1994   95920   15-Apr-1997 Italy  
 
                               
MOUNTAIN GOAT FIGURE
  IN 25   20949 C/79   25-Sep-1979   376,151   04-Nov-1985    
MOUNTAIN GOAT
  IN 25   MI97C 00443   16-May-1997   790721   20-May-1985 Korea, Republic of  
 
                               
MOUNTAIN GOAT
  NA 26   5897/93   25-Feb-1993   284,637   07-Feb-1994 Mexico  
 
                               
MOUNTAIN GOAT
  25 Int.   628505   07-Nov-2003   831839   21-Apr-2004    
AUTHENTIC FITNESS
  IN 42   200,019   25-May-1994   465,024   28-Jun-1994    
SPORTING LIFE
  IN 25   730288   25-Jul-2005   929294   19-Apr-2006 New Zealand  
 
                               
MOUNTAIN GOAT
  IN 25   114,775   23-Feb-1976   B114,775   23-Feb-1976    
EDELWEISS
  IN 25   127,967   09-May-1979   127,967   09-May-1979    
MOUNTAIN GOAT
  IN 24   225,058   22-Feb-1993   B225,058   18-Mar-1996    
MOUNTAIN GOAT
  IN 20   225,057   22-Feb-1993   B225,057   18-Mar-1996    
MOUNTAIN GOAT FIGURE
  25 Int.   128,944   25-Jul-1979   B128,944   25-Jul-1979 Norway  
 
                               
MOUNTAIN GOAT
  20 Int., 24 Int.   930875   23-Feb-1993   162,360   05-May-1994

      Thursday, August 07, 2008  

Page 3 of 5

 





--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date    
MOUNTAIN GOAT
  25 Int.   77.1906   11-Jul-1977   114,362   28-Jul-1983    
MOUNTAIN GOAT FIGURE
  IN 25   79.2102   20-Jul-1979   106,561   13-Nov-1980 Serbia (Old Code)  
 
                               
MOUNTAIN GOAT
  IN00000   Z-1440/91   10-Jul-1991   38262   25-Aug-1994 Slovakia  
 
                               
MOUNTAIN GOAT
  1, 20 Int., 24 Int.   POZ 0253-93   18-Mar-1993   172,199   14-Jan-1994 Sweden
 
 
                               
MOUNTAIN GOAT
  IN 25   77-3222   13-Jul-1977   161,466   25-Nov-1977 Switzerland  
 
                               
MOUNTAIN GOAT
  IN 20, IN 24   1602/1993.6   19-Feb-1993   405,624   19-Feb-1993    
FOXFIRE & DESIGN
  IN 25   5801   08-Nov-1979   304,841   13-Aug-1980

      Thursday, August 07, 2008  

Page 4 of 5

 





--------------------------------------------------------------------------------



 



                                  Country   Trademark   Class   App. No.   File
Date   Reg. No.   Reg. Date United States of America    
 
                           
FRIENDLY FIT
  IN 25   77/187,648   22-May-2007                
MOUNT HOOD
  NA 39   62,046   06-Nov-1958   684,099   25-Aug-1959    
LOOKING CHIC WAS NEVER SO PRACTICAL
  IN 25   77/129,973   13-Mar-2007                
EAR SOCK
  IN 9   75/781,299   24-Aug-1999   2,889,407   28-Sep-2004    
SUNGLES
  IN 9   76/228,308   21-Mar-2001   2,828,255   30-Mar-2004    
HYDRO SPEX
  IN 28   75/912,905   08-Feb-2000   2,490,239   18-Sep-2001    
MOUNTAIN GOAT
  IN 25   77/121,936   05-Mar-2007                
AUTHENTIC FITNESS
  IN 35   75/848,464   15-Nov-1999   2,463,481   26-Jun-2001    
ROOFER
  IN 25   75/693,448   29-Apr-1999   2,380,983   29-Aug-2000    
AQUANETICS
  IN 28   75/670,013   29-Mar-1999   2,394,293   10-Oct-2000    
SWIMFOIL
  IN 28   75/510,057   29-Jun-1998   2,249,737   01-Jun-1999    
BEACHERS
  IN 25   75/273,021   11-Apr-1997   2,208,173   08-Dec-1998    
AUTHENTIC FITNESS
  IN 42   74/296,948   23-Jul-1992   1,817,571   18-Jan-1994    
EVERYBODY TANK
  25 Int.   78/904,112   08-Jun-2006   3,332,689   06-Nov-2007    
EDELWEISS
  NA 39   035,887   20-Aug-1957   671,579   23-Dec-1958    
BEGIN TO SWIM (STYLIZED) & DESIGN
  IN 28   75/588,242   13-Nov-1998   2,525,546   01-Jan-2002

      Thursday, August 07, 2008  

Page 5 of 5

 





--------------------------------------------------------------------------------



 



2. Copyrights

 





--------------------------------------------------------------------------------



 



A. Warnaco Inc.
Copyright Applications / Registrations

 

 



--------------------------------------------------------------------------------



 



          Thursday, August 07, 2008   Trademark Status Report by Client    

Client: 100135           WARNACO INC.

                          Status   App Number   App Date         Trademark  
Client Ref Number   Reg Number   Reg Date   Next Action(s)   Due Date(s)
CR: INTIMATE TOUCH
  Registered Copy                
Country: United States of America
      VA 938-042   05-Nov-1998        
Related Case:
                   
Old Client Code: WAUS
                   
 
                   
CR: PRINTED FLORAL DESIGN
  Registered Copy                
Country: United States of America
      VAu 956-002   17-Sep-2007        
Related Case:
                   
Old Client Code: WAUS
                   
 
                   
CR: HEARTS & SWIRL DESIGN
  Registered Copy   N/A   27-Jun-1996   RENEWAL DUE   31-Dec-2046
Country: United States of America
      VAU 371-625   27-Jun-1996        
Related Case:
                   
Old Client Code: WARN
                   
Classes: NA N/A
                   

 

Page: 1



--------------------------------------------------------------------------------



 



B. Warnaco Swimwear, Inc.
Copyright Applications / Registrations

 

 



--------------------------------------------------------------------------------



 



          Thursday, August 07, 2008   Trademark Status Report by Client    

Client: 100102           WARNACO SWIMWEAR INC.

                          Status   App Number   App Date         Trademark  
Client Ref Number   Reg Number   Reg Date   Next Action(s)   Due Date(s)
CR: ALLIGATOR DESIGN FOR ANIMAL SHAPED GOGGLES
  Registered Copy           First Renewal   31-Dec-2094
Country: United States of America
      VA1029659   13-Jan-2000        
Related Case:
                   
Old Client Code: WASI
                   
 
                   
CR: CRAB DESIGN FOR ANIMAL SHAPED GOGGLES
  Registered Copy           First Renewal   31-Dec-2094
Country: United States of America
      VA1045256   13-Jan-2000        
Related Case:
                   
Old Client Code: WASI
                   
 
                   
CR: DOLPHIN DESIGN FOR ANIMAL SHAPED GOGGLES
  Registered Copy           First Renewal   31-Dec-2094
Country: United States of America
      VA1029771   31-Jan-2000        
Related Case:
                   
Old Client Code: WASI
                   
 
                   
CR: FISH DESIGN FOR ANIMAL SHAPED GOGGLES
  Registered Copy           First Renewal   31-Dec-2094
Country: United States of America
      VA1029773   31-Jan-2000        
Related Case:
                   
Old Client Code: WASI
                   
 
                   
CR: FISH FUN KICKBOARD
  Registered Copy   NONE   08-Jun-1999   RENEWAL DUE   31-Dec-2092
Country: United States of America
      VA 980-278   08-Jun-1999        
Related Case:
                   
Old Client Code: WASI
                   
 
                   
CR: FLAMINGO DESIGN FOR ANIMAL SHAPED GOGGLES
  Registered Copy           First Renewal   31-Dec-2094
Country: United States of America
      VA1029660   13-Jan-2000        
Related Case:
                   
Old Client Code: WASI
                   

 

Page: 1



--------------------------------------------------------------------------------



 



          Thursday, August 07, 2008   Trademark Status Report by Client    

Client: 100102          WARNACO SWIMWEAR INC.

                          Status   App Number   App Date         Trademark  
Client Ref Number   Reg Number   Reg Date   Next Action(s)   Due Date(s)
CR: OCTOPUSS DESIGN FOR ANIMAL SHAPED GOGGLES
  Registered Copy           First Renewal   31-Dec-2094
Country: United States of America
      VA1029661   13-Jan-2000        
Related Case:
                   
Old Client Code: WASI
                   
 
                   
CR: PARROT DESIGN FOR ANIMAL SHAPED GOGGLES
  Registered Copy                
Country: United States of America
      VA1022643   12-Jan-2000        
Related Case:
                   
Old Client Code: WASI
                   
 
                   
CR: SEAHORSE DESIGN FOR ANIMAL SHAPED GOGGLES
  Registered Copy           First Renewal   31-Dec-2093
Country: United States of America
      VA1025878   14-Jan-2000        
Related Case:
                   
Old Client Code: WASI
                   
 
                   
CR: SHARK DESIGN FOR ANIMAL SHAPED GOGGLES
  Registered Copy                
Country: United States of America
      VA1022644   12-Jan-2000        
Related Case:
                   
Old Client Code: WASI
                   
 
                   
CR: SHARK FUN KICKBOARD
  Registered Copy   NONE   08-Jun-1999   RENEWAL DUE   31-Dec-2092
Country: United States of America
      VA 980-280   08-Jun-1999        
Related Case:
                   
Old Client Code: WASI
                   
 
                   
CR: TOUCAN DESIGN FOR ANIMAL SHAPED GOGGLES
  Registered Copy           First Renewal   31-Dec-2093
Country: United States of America
      VA1025879   14-Jan-2000        
Related` Case:
                   
Old Client Code: WASI
                   

 

Page: 2



--------------------------------------------------------------------------------



 



          Thursday, August 07, 2008   Trademark Status Report by Client    

Client: 100102          WARNACO SWIMWEAR INC.

                          Status   App Number   App Date         Trademark  
Client Ref Number   Reg Number   Reg Date   Next Action(s)   Due Date(s)
CR: TURTLE DESIGN FOR ANIMAL SHAPED GOGGLES
  Registered Copy           First Renewal   31-Dec-2092
Country: United States of America
      VA1025876   14-Jan-2000        
Related Case:
                   
Old Client Code: WASI
                   
 
                   
CR: TURTLE FUN KICKBOARD
  Registered Copy   NONE   08-Jun-1999   RENEWAL DUE   31-Dec-2092
Country: United States of America
      VA 980-277   08-Jun-1999        
Related Case:
                   
Old Client Code: WASI
                   
 
                   
CR: WHALE DESIGN FOR ANIMAL SHAPED GOGGLES
  Registered Copy                
Country: United States of America
      VA1022645   12-Jan-2000        
Related Case:
                   
Old Client Code: WASI
                   

 

Page: 3



--------------------------------------------------------------------------------



 



3. Patents

 

 



--------------------------------------------------------------------------------



 



A. Warnaco Swimwear, Inc.
Patent Applications / Registrations

 

 



--------------------------------------------------------------------------------



 



Patent List                  

                      Client-Matter/Subcase   Case   Application   Publication  
Patent   Status Country Name   Type   Number/Date   Number/Date   Number/Date  
Expiration Date
100102-00016/

  ORD   07/557,118       5,046,199   Granted
United States of America

      23-Jul-1990       10-Sep-1991   23-Jul-2010
Inventor(s)
HALL, STEPHEN JOHN
          Old Client Code: SACQ

 
          Title: GOGGLES
100102-00372/D

  DES   29/016,143       D351,596   Granted
United States of America

      09-Dec-1993       18-Oct-1994   18-Oct-2008
Inventor(s)
UNGARI, JOSEPH L.
          Old Client Code: AUTH

 
          Title: RADIO
100102-00381/

  ORD   07/911,755       5,347,656   Granted
United States of America

      10-Jul-1992       20-Sep-1994   10-Jul-2012
Inventor(s)
ET AL.
           
GISSER, MARSHALL
BENES, ANTHONY
          Old Client Code: AUTH
Title: FIGURE ENHANCING BATHSUIT
100102-01738/

  ORD   08/611,652       5,643,149   Granted
United States of America

      06-Mar-1996       01-Jul-1997   06-Mar-2016
Inventor(s)
GRIMALDI, CHRISTINE
           
GRIMALDI, MATTHEW
HALL, STEPHEN
HALL, STEPHEN JOHN
         
Old Client Code: AUTH
Title: FITNESS ROPE
100102-01943/A

  ORD   08/719,458       5,675,842   Granted
United States of America

      25-Sep-1996       14-Oct-1997   25-Sep-2016
Inventor(s)
SCHAEFER, ADOLPH
          Old Client Code: AUTH
SCHAEFER, ADOLF
          Title: PANTS WITH TWO WAISTBANDS
100102-01954/DA

  DES   29/060,669       DES.393,273   Granted
United States of America

      03-Oct-1996       07-Apr-1998   07-Apr-2012
Inventor(s)
HALL, STEVEN, ET AL.
          Old Client Code: AUTH

 
          Title: FRONT PIECE FOR SWIM GOGGLES (III)
100102-01955/DA

  DES   29/060,668       DES.394,275   Granted
United States of America

      03-Oct-1996       12-May-1998   12-May-2012
Inventor(s)
HALL, STEVEN, ET AL.
          Old Client Code: AUTH

 
          Title: FRONT PIECE FOR SWIM GOGGLES (II)

 

Page: 1



--------------------------------------------------------------------------------



 



Patent List                  

                      Client-Matter/Subcase   Case   Application   Publication  
Patent   Status Country Name   Type   Number/Date   Number/Date   Number/Date  
Expiration Date
100102-01956/DA
  DES   29/060,657       DES.393,649   Granted
United States of America

      03-Oct-1996       21-Apr-1998   21-Apr-2012
Inventor(s)
HALL, STEVEN, ET AL.
          Old Client Code: AUTH
 
          Title: FRONT PIECE FOR SWIM GOGGLES (I)
100102-02793/D

  DES   29/082,628       D424.279   Granted
United States of America
      06-Jan-1998       09-May-2000   09-May-2014
 
          Old Client Code: AUTH
 
          Title: UPPER BACK PORTION OF STRETCH BATHING SUIT
100102-02872/P

  ORD   08/408,894       5,820,526   Granted
United States of America

      22-Mar-1995       13-Oct-1998   13-Oct-2015
Inventor(s)
HOFFMAN, NED
          Old Client Code: AUTH
 
          Title: EXERCISE APPARATUS
100102-02873/

  ORD   07/669,177       5,468,200   Granted
United States of America

      14-Mar-1991       21-Nov-1995   21-Nov-2012
Inventor(s)
HOFFMAN, NED
          Old Client Code: AUTH
 
          Title: WEIGHTED EXERCISE GLOVE HAVING WEBBED FINGERS
100102-02891/D

  DES   29/091,398       D410,132   Granted
United States of America
      29-Jul-1998       25-May-1999   25-May-2013
 
          Old Client Code: AUTH
 
          Title: INFLATED AIR BELT
100102-0292l/D

  DES   29/101,063       D423,547   Granted
United States of America
      24-Feb-1999       25-Apr-2000   25-Apr-2014
 
          Old Client Code: AUTH
 
          Title: ELASTIC GOGGLE
100102-02958/D

  DES   1999-0218       88300   Granted
Canada

      27-Jan-1999       17-Dec-1999   17-Dec-2009
Inventor(s)
HOTTENROTH, GAIL E.
          Old Client Code: AUTH
 
          Title: AIR BELT
100102-03037/D

  DES   1999-2042       91453   Granted
Canada
      19-Aug-1999       31-Jan-2001   31-Jan-2011
 
          Old Client Code: AUTH
 
          Title: ELASTIC GOGGLE

 

Page: 2



--------------------------------------------------------------------------------



 



Patent List                  

                      Client-Matter/Subcase   Case   Application   Publication  
Patent   Status Country Name   Type   Number/Date   Number/Date   Number/Date  
Expiration Date
100102-03181/

  ORD   10/055,304   US 2004-0218286 A1   7,052,127   Granted
United States of America

      23-Jan-2002   04-Nov-2004   30-May-2006   26-Feb-2022
Inventor(s)
HARRISON, DONALD G.
          Old Client Code: AUTH
 
          Title: ONE-PIECE INTEGRALLY-FORMED GOGGLES
100102-03800/

  PDS   29/320,573           Pending
United States of America

      30-Jun-2008            
Inventor(s)

           
MUN, JOHN
STIFF, CRAIG
         
Title: KICKBOARD 
100102-03810/

  PRI   12/164,211           Pending
United States of America

      30-Jun-2008            
Inventor(s)
MUN, JOHN
          Old Client Code: WASI
STIFF, CRAIG
          Title: SWIM FIN

 

Page: 3



--------------------------------------------------------------------------------



 



B. Warnaco Patent Applications / Registrations

 





--------------------------------------------------------------------------------



 



Patent List                  

                      Client-Matter/Subcase   Case   Application   Publication  
Patent   Status Country Name   Type   Number/Date   Number/Date   Number/Date  
Expiration Date
100135-00798/D

  DES   171348       171348   Granted
India

      17-May-1996       17-May-1996   17-May-2011
Inventor(s)
STROUGO, ALICE
          Old Client Code: WARN
 
          Title: UNDERGARMENT (MAN’S STRING BIKINI)
100135-00799/D

  DES   171346       171346   Granted
India

      17-May-1996       17-May-1996   17-May-2011
Inventor(s)
STROUGO, ALICE
          Old Client Code: WARN
 
          Title: UNDERGARMENT (WOMAN’S BIKINI)
100135-02157/DA
  DES   29/039,284       DES.381,188   Granted
United States of America

      17-May-1995       22-Jul-1997   22-Jul-2011
Inventor(s)
ALLEN, DONALD R.
          Old Client Code: WARN
 
          Title: BACK OF A SPORTS BRA
100135-02887/A

  ORD   08/450,550       5,954,564   Granted
United States of America

      25-May-1995       21-Sep-1999   21-Sep-2016
Inventor(s)
GANZ, NANCY
          Old Client Code: GANZ
 
          Title: UNDERGARMENT WITH NATURAL FEELING BUTTOCK
100135-02888/A

  ORD   08/450,549       5,902,170   Granted
United States of America

      25-May-1995       11-May-1999   11-May-2016
Inventor(s)
GANZ, NANCY
          Old Client Code: WARN
 
          Title: BODY SHAPING UNDERGARMENT
100135-02903/DD

  DES   28015       28015   Granted
New Zealand

      10-Apr-1996       27-Nov-1997   17-Oct-2010
Inventor(s)
STROUGO, ALICE
          Old Client Code: WARN
 
          Title: A WOMAN’S UNDERGARMENT (FIGS. 15, 16)
100135-02904/DD

  DES   28016       28016   Granted
New Zealand

      22-Oct-1996       27-Nov-1996   17-Oct-2010
Inventor(s)
STROUGO, ALICE
          Old Client Code: WARN
 
          Title: A WOMAN’S UNDERGARMENT (FIGS. 1, 2 & 2A)

 

Page: 1



--------------------------------------------------------------------------------



 



Patent List                  

                      Client-Matter/Subcase   Case   Application   Publication  
Patent   Status Country Name   Type   Number/Date   Number/Date   Number/Date  
Expiration Date
100135-02905/DD

  DES   28017       28017   Granted
New Zealand

      10-Apr-1996       27-Nov-1996   17-Oct-2010
Inventor(s)
STROUGO, ALICE
          Old Client Code: WARN
 
          Title: A WOMAN’S UNDERGARMENT (FIGS. 3, 4 & 4B)
100135-02906/DD

  DES   28018       28018   Granted
New Zealand

      10-Apr-1996       30-Jan-1997   17-Oct-2010
Inventor(s)
STROUGO, ALICE
          Old Client Code: WARN
 
          Title: A MAN’S UNDERGARMENT (FIGS. 7, 8, & 8B)
100135-02907/DD

  DES   28019       28019   Granted
New Zealand

      10-Apr-1996       27-Nov-1996   17-Oct-2010
Inventor(s)
STROUGO, ALICE
          Old Client Code: WARN
 
          Title: A MAN’S UNDERGARMENT (FIGS. 9, 10 & 10B)
100135-02908/DD

  DES   28020       28020   Granted
New Zealand

      10-Apr-1996       27-Nov-1996   17-Oct-2010
Inventor(s)
STROUGO, ALICE
          Old Client Code: WARN
 
          Title: A MAN’S UNDERGARMENT (FIGS. 11, 12 & 12B)
100135-02909/DD

  DES   28021       28021   Granted
New Zealand

      10-Apr-1996       27-Nov-1996   17-Oct-2010
Inventor(s)
STROUGO, ALICE
          Old Client Code: WARN
 
          Title: A MAN’S UNDERGARMENT (FIGS. 13, 14 & 14B)
100135-02916/DD

  DES   71766-02       27122-02   Granted
Benelux

      11-Apr-1996       11-Apr-1996   11-Apr-2011
Inventor(s)
STROUGO, ALICE
          Old Client Code: WARN
 
          Title: UNDERGARMENT (FIGS. 3 & 4)
100135-02917/DD

  DES   71766-03       27122-03   Granted
Benelux

      11-Apr-1996       11-Apr-1996   11-Apr-2011
Inventor(s)
STROUGO, ALICE
          Old Client Code: WARN
 
          Title: UNDERGARMENT (FIGS. 5 & 6)

 

Page: 2



--------------------------------------------------------------------------------



 



Wednesday, July 30, 2008   Patent List              

                      Client-Matter/Subcase   Case   Application   Publication  
Patent   Status Country Name   Type   Number/Date   Number/Date   Number/Date  
Expiration Date
100135 -02918/DD

  DES   71766-04       27122-04   Granted
Benelux

      11-Apr-1996       11-Apr-1996   11-Apr-2011
Inventor(s)
STROUGO, ALICE
          Old Client Code: WARN
Title: UNDERGARMENT (FIGS. 7 & 8)
100135-02919/DD

  DES   71766-05       27122-05   Granted
Benelux

      11-Apr-1996       11-Apr-1996   11-Apr-2011
Inventor(s)
STROUGO, ALICE
          Old Client Code: WARN
Title: UNDERGARMENT (FIGS. 9 & 10)
100135-02920/DD

  DES   71766-06       27122-06   Granted
Benelux

      11-Apr-1996       11-Apr-1996   11-Apr-2011
Inventor(s)
STROUGO, ALICE
          Old Client Code: WARN
 
          Title: UNDERGARMENT (FIGS. 11 & 12)
100135-02921/DD

  DES   71766-07       27122-07   Granted
Benelux

      11-Apr-1996       11-Apr-1996   11-Apr-2011
Inventor(s)
STROUGO, ALICE
          Old Client Code: WARN
 
          Title: UNDERGARMENT (FIGS. 13 & 14)
100135-02922/DD

  DES   71766-08       27122-08   Granted
Benelux

      11-Apr-1996       11-Apr-1996   11-Apr-2011
Inventor(s)
STROUGO, ALICE
          Old Client Code: WARN
 
          Title: UNDERGARMENT (FIGS. 15 & 16)
100135-03100/D

  DES   29/045,336       D,440,027   Granted
United States of America

      17-Oct-1995       10-Apr-2001   10-Apr-2015
Inventor(s)
STROUGO, ALICE
          Old Client Code: WARN
 
          Title: UNDERGARMENT
100135-03427/D

  DES   D117/96       D11246   Granted
Ireland

      16-Apr-1996       13-Jan-1997   17-Oct-2010
Inventor(s)
STROUGO, ALICE
          Old Client Code: WARN
 
          Title: UNDERGARMENT (LADIES BODYSUIT FIGS. 5 & 6)

 

Page: 3



--------------------------------------------------------------------------------



 



Patent List                  

                      Client-Matter/Subcase   Case   Application   Publication  
Patent   Status Country Name   Type   Number/Date   Number/Date   Number/Date  
Expiration Date
100135-03535/D

  DES   N/A       N/A   Granted
Singapore

      03-Oct-1996   31-Jan-1997   31-Jan-1997   17-Oct-2020
Inventor(s)
STROUGO, ALICE
          Old Client Code: WARN
 
          Title: UNDERGARMENT
100135-04047/D

  DES   71766-01       27122-01   Granted
Benelux

      11-Apr-1996       11-Apr-1996   11-Apr-2011
Inventor(s)
STROUGO, ALICE
          Old Client Code: WARN
 
          Title: UNDERGARMENT (FIGS. 1,2 &2A)
100135-04048/D

  DES   MA 0363/1996       MR0965/1996   Granted
Denmark

      16-Apr-1996   02-Aug-1996   24-Oct-1996   16-Apr-2011
Inventor(s)
STROUGO, ALICE
          Old Client Code: WARN
 
          Title: UNDERGARMENT
100135-04050/D

  DES   96/2297       96/2297   Granted
France

      16-Apr-1996       16-Apr-1996   16-Apr-2016
Inventor(s)
STROUGO, ALICE
          Old Client Code: WARN
 
          Title: UNDERGARMENT
100135-04051/D

  DES   M9603531.5       M9603531.5   Granted
Germany

      17-Apr-1996       18-Oct-1996   17-Apr-2016
Inventor(s)
STROUGO, ALICE
          Old Client Code: WARN
 
          Title: UNDERGARMENT
100135-04053/D

  DES   D116/96       D11245   Granted
Ireland

      16-Apr-1996       13-Jan-1997   17-Oct-2010
Inventor(s)
STROUGO, ALICE
          Old Client Code: WARN
 
          Title: UNDERGARMENT
100135-04054/D

  DES   TO96O000082           Pending
Italy

      15-Apr-1996            
Inventor(s)
STROUGO, ALICE
          Old Client Code: WARN
 
          Title: UNDERGARMENT
100135-04056/D

  DES   137,283       137,283   Granted
Spain

      17-Apr-1996       07-Mar-1997   07-Mar-2017
Inventor(s)
STROUGO, ALICE
          Old Client Code: WARN
 
          Title: UNDERGARMENT

 

Page: 4



--------------------------------------------------------------------------------



 



Patent List                  

                      Client-Matter/Subcase   Case   Application   Publication  
Patent   Status Country Name   Type   Number/Date   Number/Date   Number/Date  
Expiration Date
100135-04058/D

  DES   2,055,615       2,055,615   Granted
United Kingdom

      17-Apr-1996       28-Aug-1996   17-Oct-2020
Inventor(s)
STROUGO, ALICE
          Old Client Code: WAUS
 
          Title: UNDERGARMENT
100135-04066/D

  DES   171341       171341   Granted
India

      17-May-1996       17-May-1996   17-May-2011
Inventor(s)
STROUGO, ALICE
          Old Client Code: WARN
 
          Title: UNDERGARMENT (MAN’S BRIEF)
100135-04069/D

  DES   8-010876   1098458   1098458   Granted
Japan

      17-Apr-1996   22-Jan-2001   17-Nov-2000   17-Nov-2015
Inventor(s)
STROUGO, ALICE
          Old Client Code: WARN
 
          Title: UNDERGARMENT (WOMEN’S BIKINI)
100135-04072/D

  DES   DA 9/96           Pending
Kuwait

      16-Apr-1996            
Inventor(s)
STROUGO, ALICE
          Old Client Code: WARN
 
          Title: UNDERGARMENT
100135-04074/D

  DES   95-01-098489           Pending
Lebanon

      10-Apr-1996            
Inventor(s)
STROUGO, ALICE
          Old Client Code: WARN
 
          Title: UNDERGARMENT
100135-04078/D

  DES   2624/053           Pending
Nepal

      15-Apr-1996            
Inventor(s)
STROUGO, ALICE
          Old Client Code: WARN
 
          Title: UNDERGARMENT
100135-04079/D

  DES   27526       27526   Granted
New Zealand

      10-Apr-1996       27-Nov-1996   17-Oct-2010
Inventor(s)
STROUGO, ALICE
          Old Client Code: WARN
 
          Title: UNDERGARMENT
100135-04083/D

  DES   N/A   5171   N/A   Granted
Qatar

      04-Jul-1996   04-Jul-1996   04-Jul-1996    
Inventor(s)
STROUGO, ALICE
          Old Client Code: WARN
 
          Title: UNDERGARMENT

 

Page: 5



--------------------------------------------------------------------------------



 



Patent List        

                      Client-Matter/Subcase   Case   Application   Publication  
Patent   Status Country Name   Type   Number/Date   Number/Date   Number/Date  
Expiration Date
100135-04085/D
  DES   N/A   10407/7122   10407/7122   Granted
Saudi Arabia
      21-Dec-1996   21-Dec-1996   21-Dec-1996    
Inventor(s)

                   
STROUGO, ALICE
          Old Client Code: WARN        
 
          Title: UNDERGARMENT
100135-04090/D
  DES   030911   48831       Published
Thailand
      17-Apr-1996   08-Jan-2002        
Inventor(s)

                   
STROUGO, ALICE
          Old Client Code: WARN        
 
          Title: UNDERGARMENT (FIGURES 1, 2 & 2A)
100135-04147/D
  DES   MA 0364/1996       MR0966/1996   Granted
Denmark
      16-Apr-1996   02-Aug-1996   24-Oct-1996   16-Apr-2011
Inventor(s)

                   
STROUGO, ALICE
          Old Client Code: WARN        
 
          Title: UNDERGARMENT (FIGS. 3 & 4)
100135-04148/D
  DES   MA 0365/1996       MR0967/1996   Granted
Denmark
      16-Apr-1996   02-Aug-1996   24-Oct-1996   16-Apr-2011
Inventor(s)

                   
STROUGO, ALICE
          Old Client Code: WARN        
 
          Title: UNDERGARMENT (FIGS. 5 & 6)
100135-04149/D
  DES   MA 0366/1996       MR0968/1996   Granted
Denmark
      16-Apr-1996   02-Aug-1996   24-Oct-1996   16-Apr-2011
Inventor(s)

                   
STROUGO, ALICE
          Old Client Code: WARN        
 
          Title: UNDERGARMENT (FIGS. 7 & 8)
100135-04150/D
  DES   MA 0367/1996       MR0969/1996   Granted
Denmark
      16-Apr-1996   02-Aug-1996   24-Oct-1996   16-Apr-2011
Inventor(s)

                   
STROUGO, ALICE
          Old Client Code: WARN        
 
          Title: UNDERGARMENT (FIGS. 9 & 10)
100135-04151/D
  DES   MA 0368/1996       MR0970/1996   Granted
Denmark
      16-Apr-1996   02-Aug-1996   24-Oct-1996   16-Apr-2011
Inventor(s)

                   
STROUGO, ALICE
          Old Client Code: WARN        
 
          Title: UNDERGARMENT (FIGS. 11 & 12)
100135-04152/D
  DES   MA 0369/1996       MR0971/1996   Granted
Denmark
      16-Apr-1996   02-Aug-1996   24-Oct-1996   16-Apr-2011
Inventor(s)

                   
STROUGO, ALICE
          Old Client Code: WARN        
 
          Title: UNDERGARMENT (FIGS. 13 & 14)

 

Page: 6



--------------------------------------------------------------------------------



 



Patent List        

                      Client-Matter/Subcase   Case   Application   Publication  
Patent   Status Country Name   Type   Number/Date   Number/Date   Number/Date  
Expiration Date
100135-04153/D
  DES   MA 0370/1996       MR0972/1996   Granted
Denmark
      16-Apr-1996   02-Aug-1996   24-Oct-1996   16-Apr-2011
Inventor(s)

                   
STROUGO, ALICE
          Old Client Code: WARN        
 
          Title: UNDERGARMENT (FIGS. 15 & 16)
100135-04159/D
  DES   2,055,616       2,055,616   Granted
United Kingdom
      17-Apr-1996       28-Aug-1996   17-Oct-2020
Inventor(s)

                   
STROUGO, ALICE
          Old Client Code: WARN        
 
          Title: UNDERGARMENT (FIGS. 3 & 4)
100135-04160/D
  DES   2,055,617   2,055,617   2,055,617   Granted
United Kingdom
      17-Apr-1996   28-Aug-1996   28-Aug-1996   17-Oct-2020
Inventor(s)

                   
STROUGO, ALICE
          Old Client Code: WARN        
 
          Title: UNDERGARMENT (FIGS. 5 & 6)
100135-04161/D
  DES   2,055,618       2,055,618   Granted
United Kingdom
      17-Apr-1996       28-Aug-1996   17-Oct-2020
Inventor(s)

                   
STROUGO, ALICE
          Old Client Code: WARN        
 
          Title: UNDERGARMENT (FIGS. 7 & 8)
100135-04162/D
  DES   2,055,619       2,055,619   Granted
United Kingdom
      17-Apr-1996       28-Aug-1996   17-Oct-2020
Inventor(s)

                   
STROUGO, ALICE
          Old Client Code: WARN        
 
          Title: UNDERGARMENT (FIGS. 9 & 10)
100135-04163/D
  DES   2,055,620       2,055,620   Granted
United Kingdom
      17-Apr-1996       28-Aug-1996   17-Oct-2020
Inventor(s)

                   
STROUGO, ALICE
          Old Client Code: WARN        
 
          Title: UNDERGARMENT (FIGS. 11 & 12)
100135-04164/D
  DES   2,055,621       2,055,621   Granted
United Kingdom
      17-Apr-1996       28-Aug-1996   17-Oct-2020
Inventor(s)

                   
STROUGO, ALICE
          Old Client Code: WARN        
 
          Title: UNDERGARMENT (FIGS. 13 & 14)
100135-04165/D
  DES   2,055,622       2,055,622   Granted
United Kingdom
      17-Apr-1996       28-Aug-1996   17-Oct-2020
Inventor(s)

                   
STROUGO, ALICE
          Old Client Code: WARN        
 
          Title: UNDERGARMENT (FIGS. 15 & 16)

 

Page: 7



--------------------------------------------------------------------------------



 



Patent List        

                      Client-Matter/Subcase   Case   Application   Publication  
Patent   Status Country Name   Type   Number/Date   Number/Date   Number/Date  
Expiration Date
100135-04173/D
  DES   08-010877   1098459   1098459   Granted
Japan
      17-Apr-1996   22-Jan-2001   17-Nov-2000   17-Nov-2015
Inventor(s)

                   
STROUGO, ALICE
          Old Client Code: WARN        
 
          Title: UNDERGARMENT (WOMAN’S BRIEF-FIGS. 3 & 4)
100135-04179/D
  DES   08-010883       1098458-1   Granted
Japan
      17-Apr-1996       13-Apr-2001   13-Apr-2016
Inventor(s)

                   
STROUGO, ALICE
          Old Client Code: WARN        
 
          Title: UNDERGARMENT (WOMAN’S HIGH LEG BRIEF-FIGS. 15 & 16)
100135-04187/D
  DES   7121/96       201523   Granted
Korea, Republic of
      17-Apr-1996       04-Jul-1997   04-Jul-2007
Inventor(s)

                   
STROUGO, ALICE
          Old Client Code: WARN        
 
          Title: UNDERGARMENT (WOMAN’S PANTY-FIGS. 3 & 4)
100135-04204/D
  DES   171342       171342   Granted
India
      17-May-1996       17-May-1996   17-May-2011
Inventor(s)

                   
STROUGO, ALICE
          Old Client Code: WARN        
 
          Title: UNDERGARMENT (WOMAN’S HIGH LEG BRIEF)
100135-04205/D
  DES   171343       171343   Granted
India
      17-May-1996       17-May-1996   17-May-2011
Inventor(s)

                   
STROUGO, ALICE
          Old Client Code: WARN        
 
          Title: UNDERGARMENT (MAN’S SPORT BRIEF)
100135-04206/D
  DES   171344       171344   Granted
India
      17-May-1996       17-May-1996   17-May-2011
Inventor(s)

                   
STROUGO, ALICE
          Old Client Code: WARN        
 
          Title: UNDERGARMENT (WOMAN’S BRIEF)
100135-04207/D
  DES   171345       171345   Granted
India
      17-May-1996       17-May-1996   17-May-2011
Inventor(s)

                   
STROUGO, ALICE
          Old Client Code: WARN        
 
          Title: UNDERGARMENT (MAN’S UNDERGARMENT)
100135-04208/D
  DES   171347       171347   Granted
India
      17-May-1996       17-May-1996   17-May-2011
Inventor(s)

                   
STROUGO, ALICE
          Old Client Code: WARN        
 
          Title: UNDERGARMENT (WOMAN’S BODYSUIT)

 

Page: 8



--------------------------------------------------------------------------------



 



Patent List        

                      Client-Matter/Subcase   Case   Application   Publication  
Patent   Status Country Name   Type   Number/Date   Number/Date   Number/Date  
Expiration Date
100135-04780/D
  DES   29/088,015       D,419,795   Granted
United States of America
      13-May-1998       01-Feb-2000   01-Feb-2014
Inventor(s)

                   
GANZ, NANCY
          Old Client Code: GANZ        
 
          Title: DISPLAY RACK (SINGLE)
100135-04781/D
  DES   29/088,016       D,414,624   Granted
United States of America
      13-May-1998       05-Oct-1999   05-Oct-2013
Inventor(s)

                   
GANZ, NANCY
          Old Client Code: GANZ        
 
          Title: DISPLAY RACK (DOUBLE CONVEX)
100135-04782/D
  DES   29/088,017       D,415,368   Granted
United States of America
      13-May-1998       19-Oct-1999   19-Oct-2013
Inventor(s)

                   
GANZ, NANCY
          Old Client Code: GANZ        
 
          Title: DISPLAY RACK (SINGLE)
100135-06129/
  ORD   09/598,118       6,203,400   Granted
United States of America
      21-Jun-2000       20-Mar-2001   21-Jun-2020
Inventor(s)

                   
ALLEN, DON
WOLFSON, FRANK
          Old Client Code: WAUS
Title: PUSH-IN UNDERWIRE BRA        
100135-06130/
  DES   29/124,181       D452,601   Granted
United States of America
      01-Jun-2000       01-Jan-2002   01-Jan-2016
Inventor(s)

                   
ALLEN, DON
WOLFSON, FRANK
          Old Client Code: WAUS
Title: UNDERWIRE BRA        
100135-06227/
  DES   DM/032 170       DM/032 170   Granted
International Design
      20-Feb-1995       20-Feb-1995   20-Feb-2010
 
          Old Client Code: WALE        
 
          Title: BRA AND UNDERWEAR DESIGN
100135-06300/
  CON   09/693,718       6,375,538   Granted
United States of America
      20-Oct-2000       23-Apr-2002   21-Jun-2020
Inventor(s)

                   
ALLEN, DONALD R. WOLFSON, FRANK ALLEN, DON
                   
 
          Title: PUSH-IN UNDERWIRE BRA

 

Page: 9



--------------------------------------------------------------------------------



 



C. Warnaco / Olga

Patent Applications / Registrations

 

 



--------------------------------------------------------------------------------



 



Patent List        

                      Client-Matter/Subcase   Case   Application   Publication  
Patent   Status Country Name   Type   Number/Date   Number/Date   Number/Date  
Expiration Date
100141-00154/
  ORD   07/765,586       5,162,015   Granted
United States of America
      25-Sep-1991       10-Nov-1992   25-Sep-2011
Inventor(s)

                   
OTANI, CAROL
          Old Client Code: WAOL        
 
          Title: BACKLESS BUST-SUPPORTING UNDERGARMENT
100141-00161/
  ORD   2,078,760       2,078,760   Granted
Canada
      21-Sep-1992       09-Apr-1996   21-Sep-2012
Inventor(s)

                   
OTANI, CAROL
          Old Client Code: WAOL        
 
          Title: BACKLESS BUST-SUPPORTING UNDERGARMENT

 

Page: 1



--------------------------------------------------------------------------------



 



D. Warnaco / Speedo

Patent Applications / Registrations

 

 



--------------------------------------------------------------------------------



 



Patent List        

                      Client-Matter/Subcase   Case   Application   Publication  
Patent   Status Country Name   Type   Number/Date   Number/Date   Number/Date  
Expiration Date
100146-00031/
  DES   29/223,352       D526,690   Granted
United States of America
      11-Feb-2005       15-Aug-2006   15-Aug-2020
Inventor(s)

                   
KEEGAN, STEVEN
          Old Client Code: WASI        
 
          Title: SWIM EXERCISE BAR
100146-00032/
  DES   29/225,324       D553,218   Granted
United States of America
      15-Mar-2005       16-Oct-2007   16-Oct-2021
Inventor(s)

                   
KEEGAN, STEVEN
          Old Client Code: WASI        
 
          Title: SWIM EXERCISE FIN
100146-00033/
  DES   29/223,351       D521,578   Granted
United States of America
      11-Feb-2005       23-May-2006   23-May-2020
Inventor(s)

                   
KEEGAN, STEVEN
          Old Client Code: WASI        
 
          Title: SWIM EXERCISE CUFF
100146-00034/
  DES   29/223,350       D523,098   Granted
United States of America
      11-Feb-2005       13-Jun-2006   13-Jun-2020
Inventor(s)

                   
KEEGAN, STEVEN
          Old Client Code: WASI        
 
          Title: HAND-WRIST SWIM EXERCISE DEVICE
100146-00035/
  DES   2005/001127           Pending
Mexico
      11-Aug-2005            
Inventor(s)

                   
KEEGAN, STEVEN
          Old Client Code: WASI        
 
          Title: HAND-WRIST SWIM EXERCISE DEVICE
100146-00036/
  DES   2005/001126       21407   Granted
Mexico
      11-Aug-2005       22-Dec-2006   11-Aug-2020
Inventor(s)

                   
KEEGAN, STEVEN
          Old Client Code: WASI        
 
          Title: SWIM EXERCISE CUFF
100146-00037/
  DES   2005/001125       21408   Granted
Mexico
      11-Aug-2005       22-Aug-2006   11-Aug-2020
Inventor(s)

                   
KEEGAN, STEVEN
          Old Client Code: WASI        
 
          Title: SWIM EXERCISE BAR

 

Page: 1



--------------------------------------------------------------------------------



 



Wednesday, July 30, 2008   Patent List    

                      Client-Matter/Subcase   Case   Application   Publication  
Patent   Status Country Name   Type   Number/Date   Number/Date   Number/Date  
Expiration Date
100146-00038/
  DES   2005/001359           Pending
Mexico
      14-Sep-2005            
Inventor(s)

                   
KEEGAN, STEVEN
          Old Client Code: WASI        
 
          Title: SWIM EXERCISE FIN
100146-00039/
  DES   111604       111604   Granted
Canada
      20-Jun-2005       31-May-2006   31-May-2016
Inventor(s)

                   
KEEGAN, STEVEN
          Old Client Code: WASI        
 
          Title: SWIM EXERCISE FIN
100146-00040/
  DES   111605       111605   Granted
Canada
      20-Jun-2005       31-May-2006   31-May-2016
Inventor(s)

                   
KEEGAN, STEVEN
          Old Client Code: WASI        
 
          Title: SWIM EXERCISE BAR
100146-00041/
  DES   111607       111607   Granted
Canada
      20-Jun-2005       31-May-2006   31-May-2016
Inventor(s)

                   
KEEGAN, STEVEN
          Old Client Code: WASI        
 
          Title: SWIM EXERCISE CUFF
100146-00042/
  DES   111606       111606   Granted
Canada
      20-Jun-2005       31-May-2006   31-May-2016
Inventor(s)

                   
KEEGAN, STEVEN
          Old Client Code: WASI        
 
          Title: HAND-WRIST SWIM EXERCISE DEVICE
100146-00045/
  PDS   29/285,822       D574,033   Granted
United States of America
      11-Apr-2007       29-Jul-2008   29-Jul-2022
Inventor(s)

                   
ISAAC, STU
          Old Client Code: WASI        
 
          Title: PORTION OF A GOGGLE

 

Page: 2



--------------------------------------------------------------------------------



 



Warnaco’s Canadian Intellectual Property

Table of Contents
Schedule Number

1.   Trademarks

  A.   Warnaco U.S., Inc. — Trademark Applications / Registrations     B.  
Warnaco Swimwear, Inc. — Trademark Applications / Registrations

2.   Patents

  A.   All Warnaco Entities — Patent Applications / Registrations

 

 



--------------------------------------------------------------------------------



 



1. Trademarks

 

 



--------------------------------------------------------------------------------



 



A. Warnaco U.S., Inc.
Trademark Applications / Registrations

 

 



--------------------------------------------------------------------------------



 



                                          Country   Trademark   Class     App.
No.     File Date     Reg. No.     Reg. Date
Canada
                                       
 
  4 POINTS OF COMFORT   25     1248796     28-Feb-2005     709,242    
11-Mar-2008
 
  A PERFECT LITTLE NUMBER   25 Int.     1204155     16-Jan-2004                
 
  A’LURE   NA N/A     162,958     14-Sep-1933     N.S.4/1707     14-Sep-1933
 
  A’LURE BY WARNER’S   NA N/A     700,632     11-Mar-1992     427,457    
20-May-1994
 
  ANY WHICH WAY BRA   NA N/A     793,963     02-Oct-1995     473,729    
26-Mar-1997
 
  BABY ’N ME   NA N/A     894,722     28-Oct-1998     533,244     25-Sep-2000
 
  BACK TO FASHION   NA     1186981     08-Aug-2003     635,020     11-Mar-2005
 
  BEAUTIFUL BOTTOMS   NA N/A     1146802     12-Jul-2002                
 
  BELLY BUSTER   NA N/A     885843     29-Jul-1998     517,131     28-Sep-1999
 
  BENEATH   NA     1186980     08-Aug-2003     682,408     27-Feb-2007
 
  BEST OF ELEGANCE   25 Int.     1276822     24-Oct-2005     682,923    
05-Mar-2007
 
  BIG IDEA   NA N/A     416,766     24-Oct-1977     236,513     12-Oct-1979
 
  BODY BY NANCY GANZ   NA N/A     1171506     18-Mar-2003     666,894    
30-Jun-2006
 
  BODY MAKEOVER   N/A     1057307     28-Apr-2000     573,700     15-Jan-2003
 
  BODY NANCY GANZ   NA     1185499     16-Jul-2003     666,736     29-Jun-2006
 
  BODY NANCY GANZ BODYESSENTIALS   NA N/A     1179552     29-May-2003    
666,737     29-Jun-2006
 
  BODYSATIONAL   NA N/A     767,268     27-Oct-1994     448,925     13-Oct-1995
 
  BODYSLIMMERS   NA N/A     681,450     06-May-1991     401,709     21-Aug-1992
 
  BODYSLIMMERS   NA N/A     795,238     19-Oct-1995     554,452     27-Nov-2001
 
  BODYSLIMMERS BODY MAKEOVER   N/A     1057306     28-Apr-2000     573,699    
15-Jan-2003
 
  BODYSLIMMERS NANCY GANZ   NA N/A     1015988     17-May-1999     677,795    
29-Nov-2006
 
  BOWEN BAY CLOTHING CO.   NA N/A     710,071     30-Jul-1992     429,480    
24-Jun-1994
 
  BRIGHT STRIPES   NA     1171541     19-Mar-2003     610,942     21-May-2004

      Thursday, August 07, 2008  

Page 20 of 124

 

 



--------------------------------------------------------------------------------



 



                                          Country   Trademark   Class     App.
No.     File Date     Reg. No.     Reg. Date
 
  BUTT BOOSTER   NA N/A     885,842     29-Jul-1998     566,836     04-Sep-2002
 
  CASUAL CONTROL   NA N/A     885,839     29-Jul-1998     532,930    
19-Sep-2000
 
  CASUAL SOLUTIONS   NA N/A     831,826     17-Dec-1996     511,666    
10-May-1999
 
  CASUAL SPORT BY WARNER’S   NA N/A     1,138,313     23-Apr-2002     1138313  
  04-Mar-2004
 
  CASUAL STYLE WARNER’S   25 Int.     1258347     24-May-2005     663,296    
25-Apr-2006
 
  CHAFEZE   NA N/A     177,666     18-May-1940     NS 53/14152     18-May-1940
 
  CHAMPAGNE ON ICE   NA N/A     425,006     18-May-1978     240,365    
07-Mar-1980
 
  COMFORT BY DESIGN   25 Int.     1357895     31-Jul-2007                
 
  COTTON LITES   NA     1172005     21-Mar-2003     621,433     01-Oct-2004
 
  COTTON LITES   NA N/A     510,237     30-Sep-1983     295,773     05-Oct-1984
 
  CULTURED PEARLS   NA N/A     809,308     09-Apr-1996     492,800    
14-Apr-1998
 
  CUT OUT FOR COMFORT   NA     1324050     14-Nov-2006     700,318    
06-Nov-2007
 
  DENTELLE DE FLEUR   25 Int.     1242496     04-Jan-2005                
 
  DES OPTIONS CONCUES SPECIALMENT POUR LA GARDE-ROBE D’UNE SILHOUTTE PLUS PETITE
  NA     1201238     13-Jan-2004     635,934     22-Mar-2005
 
  DOUBLE PLAY   N/A     1056729     26-Apr-2000                
 
  ELEGANT CONTROL   NA N/A     885,840     29-Jul-1998     530,772    
03-Aug-2000
 
  ELEMENTS OF BLISS   IN 25     1310118     21-Jul-2006                
 
  FIT TO BE TRIED   NA N/A     425,007     18-May-1978     235,749    
07-Sep-1979
 
  FLORAL MYSTIQUE   N/A     1292072     01-Mar-2006     684,228     20-Mar-2007
 
  FLOWER CHARMS   NA N/A     894718     28-Oct-1998     537,057     14-Nov-2000
 
  FLOWER DANCE   NA     1171507     18-Mar-2003     616,849     18-Aug-2004
 
  FLOWERING LACE   NA     1171543     19-Mar-2003     613,143     18-Jun-2004
 
  FRENCH BOUQUET   NA N/A     826,723     23-Oct-1996                
 
  GET MOVING   NA N/A     417,872     18-Nov-1977     237,289     16-Nov-1979

      Thursday, August 07, 2008  

Page 21 of 124

 

 



--------------------------------------------------------------------------------



 



                                          Country   Trademark   Class     App.
No.     File Date     Reg. No.     Reg. Date
 
  GUARANTEED COMFORT   NA N/A     789,347     04-Aug-1995     495,063    
22-May-1998
 
  GUARANTEED COMFORT FOR THE FULLER FIGURE   NA N/A     789,348     04-Aug-1995
    495,064     22-May-1998
 
  HIGH TIDE   NA N/A     426,651     14-Jun-1978     234,387     13-Jul-1979
 
  HIPSLIP   NA N/A     681,447     06-May-1991     396,803     03-Apr-1992
 
  IDEAL COMFORT   NA     1186978     08-Aug-2003     671,654     30-Aug-2006
 
  IN CONTROL   NA N/A     1022205     12-Jul-1999                
 
  INTIMATELY YOURS   NA N/A     783,787     29-May-1995     502,192    
13-Oct-1998
 
  INTIMATELY YOURS   NA N/A     548,608     04-Sep-1985     324,612    
13-Mar-1987
 
  INTIMATES WITH INSIGHT   25 Int.     1291855     28-Feb-2006     710,398    
27-Mar-2008
 
  INVISIBLE EDGE   NA N/A     1149025     07-Aug-2002     596,274    
02-Dec-2003
 
  INVISIBLY LACE   NA N/A     789,683     09-Aug-1995     531,711    
24-Aug-2000
 
  IT’S ALL ABOUT THE BRAS   25 Int.     1261191     14-Jun-2005                
 
  JUST YOUR FIT   NA N/A     615,361     19-Sep-1988     364,550     19-Jan-1990
 
  JUST YOUR FIT CASUAL   NA N/A     836,860     18-Feb-1997     493,900    
05-May-1998
 
  JUST YOUR FIT COLOUR   NA N/A     855,959     12-Sep-1997     511,702    
11-May-1999
 
  JUST YOUR FIT FASHION   NA N/A     836,859     18-Feb-1997     511,653    
10-May-1999
 
  LACE CHARMERS   NA N/A     789,349     04-Aug-1995     473,878     26-Mar-1997
 
  LACE NECKLACE   N/A     1292073     01-Mar-2006     687,775     15-May-2007
 
  LACE TUXEDO   25 Int.     1242495     04-Jan-2005                
 
  LACY LUXURIES   NA N/A     789,346     04-Aug-1995     499,346     26-Aug-1998
 
  LEAF BOUQUET   N/A     1292079     01-Mar-2006     684,229     20-Mar-2007
 
  LENGTH MEASURE DESIGN   NA N/A     776,456     24-Feb-1995     475,781    
06-May-1997
 
  LITTLE HUGGERS   NA N/A     1100357     23-Apr-2001     608,363    
23-Apr-2004
 
  LOVE YOUR BODY   25 Int.     1392407     22-Apr-2008                
 
  MERRY WIDOW   NA N/A     231,232     27-Jun-1955     102,090     09-Dec-1955

      Thursday, August 07, 2008  

Page 22 of 124

 

 



--------------------------------------------------------------------------------



 



                                          Country   Trademark   Class     App.
No.     File Date     Reg. No.     Reg. Date
 
  MICROSATIONALS   NA N/A     843,236     24-Apr-1997     493,880    
01-May-1998
 
  MILLION DOLLAR BABY   NA N/A     425,005     18-May-1978     240,122    
29-Feb-1980
 
  MIX & MINGLE   NA N/A     1182566     23-Jun-2003     635,874     22-Mar-2005
 
  MONDE DE FLEURS   25 Int.     1222841     07-Jul-2004     653,966    
30-Nov-2005
 
  MY PERSONAL STYLE COLLECTION BY WARNER’S   NA     1345071     26-Apr-2007    
           
 
  MY SKIN   N/A     1067857     20-Jul-2000     563,762     19-Jun-2002
 
  NAKED CHARMS   NA N/A     1100355     23-Apr-2001     569,494     24-Oct-2002
 
  NAKED COTTON   NA N/A     894721     28-Oct-1998                
 
  NAKED LACE   NA N/A     894719     28-Oct-1998     537,083     14-Nov-2000
 
  NANCY GANZ   NA N/A     795,239     19-Oct-1995     636,701     04-Apr-2005
 
  NAUGHTY GIRL   NA N/A     425,004     18-May-1978     236,428     05-Oct-1979
 
  NIP TUCK & BOOST   NA N/A     868,603     10-Feb-1998     511,865    
14-May-1999
 
  NO CLING EVER!   NA N/A     789,345     04-Aug-1995     527,737    
15-May-2000
 
  NOT SO INNOCENT NUDES   NA N/A     754,286     09-May-1994     444,117    
16-Jun-1995
 
  NOT-ALL-THAT-BRA   NA N/A     416,765     24-Oct-1977     236,373    
05-Oct-1979
 
  OLGA   NA N/A     213,493     24-Dec-1951     UCA41396     24-Dec-1951
 
  OLGA BEST OF EVERYTHING   N/A     1149229     08-Aug-2002     597,108    
10-Dec-2003
 
  OLGA BODY ESSENTIALS   NA     1179253     28-May-2003                
 
  OLGA CURVES   NA     1222492     05-Jul-2004     687,314     09-May-2007
 
  OLGA CURVES PERFECTLY DESIGNED FOR YOU   NA     1222491     05-Jul-2004      
         
 
  OLGA ENHANCEMENTS   25     1256491     04-May-2005     668,874     28-Jul-2006
 
  OLGA SHIMMERLACE   NA N/A     802,788     26-Jan-1996     531,478    
21-Aug-2000
 
  OLGA SIMPLY PERFECT   25     1262939     29-Jun-2005     661,615    
28-Mar-2006
 
  OLGA SWEET FLATTERY   N/A     1149023     07-Aug-2002     605,588    
17-Mar-2004

      Thursday, August 07, 2008  

Page 23 of 124

 

 



--------------------------------------------------------------------------------



 



                                          Country   Trademark   Class     App.
No.     File Date     Reg. No.     Reg. Date
 
  OLGA TREASURES   NA N/A     789,073     01-Aug-1995     486,392    
27-Nov-1997
 
  OLGA, THE FIGURE SOLUTIONS SPECIALIST   NA     1248797     28-Feb-2005        
       
 
  OLGALACE         733,080     16-Jul-1993     432,054     19-Aug-1994
 
  OLGA’S SATIN INTRIGUE   NA     1196555     10-Nov-2003     620,507    
23-Sep-2004
 
  OLGA’S SIGNATURE SUPPORT   NA     1248798     28-Feb-2005     659,919    
01-Mar-2006
 
  OLGA’S SIMPLY ELEGANT   NA     1207662     26-Feb-2004     631,191    
26-Jan-2005
 
  ORIGINALS BY WARNER’S   NA N/A     688,162     22-Aug-1991     410,103    
26-Mar-1993
 
  PERFECT MEASURE   NA N/A     576,832     26-Jan-1987     341,405    
10-Jun-1988
 
  PURE BRILLIANCE   NA N/A     1100356     23-Apr-2001     569,498    
24-Oct-2002
 
  PURE HEAVEN   NA N/A     1100352     23-Apr-2001     569,679     28-Oct-2002
 
  RICH GIRL   NA N/A     415,611     19-Sep-1977     239,377     18-Jan-1977
 
  RICH GIRL   NA N/A     489,497     13-Jul-1982     291,833     08-Jun-1984
 
  ROMENTINO   NA N/A     706,808     11-Jun-1992     423,316     18-Feb-1994
 
  SATIN DIMENSIONS   NA N/A     773,250     18-Jan-1995     528,756    
01-Jun-2000
 
  SATIN SHADOWS   NA N/A     773,251     18-Jan-1995     462,522     30-Aug-1996
 
  SATIN STRIPES   NA N/A     773,252     18-Jan-1995                
 
  SATIN STYLE   25 Int.     1206037     06-Feb-2004     635,611     17-Mar-2005
 
  SATIN TUXEDO   25 Int.     1043120     06-Feb-2004     635,259     15-Mar-2005
 
  SEAMLESS BENEFITS   NA     1186976     08-Aug-2003     669,623     10-Aug-2006
 
  SHAPESTITCH   NA N/A     416,419     12-Oct-1977     238,572     21-Dec-1979
 
  SHEER EMBROIDERIES   NA N/A     773,253     18-Jan-1995     728,755    
01-Jun-2000
 
  SHEER MAGIC   N/A     1067870     20-Jul-2000     573,362     09-Jan-2003
 
  SHEER TAPESTRY   IN 25     1281349     30-Nov-2005     678,990     08-Jan-2007
 
  SHIMMER & SHINE   NA N/A     789,074     01-Aug-1995     523,885    
28-Feb-2000
 
  SILKEN EMBROIDERIES   NA N/A     773,248     18-Jan-1995                

      Thursday, August 07, 2008  

Page 24 of 124

 

 



--------------------------------------------------------------------------------



 



                                          Country   Trademark   Class     App.
No.     File Date     Reg. No.     Reg. Date
 
  SILKY EMBROIDERIES   NA N/A     773,249     18-Jan-1995                
 
  SIMPLY CLASSIC   NA N/A     1100353     23-Apr-2001     569,579    
24-Oct-2002
 
  SIMPLY SHINY   NA N/A     641,590     28-Sep-1989     379,306     01-Feb-1991
 
  SLEEK UNDERNEATH   IN 25     1306644     23-Jun-2006                
 
  SLIM SLIP   NA N/A     693,191     07-Nov-1991     430,137     08-Jul-1994
 
  SMOOTH BENEFITS   25 Int.     1221417     23-Jun-2004     691,270    
04-Jul-2007
 
  SOMETHING SATIN   25 Int.     1222485     05-Jul-2004     665,252    
30-May-2006
 
  STILL ME   NA N/A     754,518     12-May-1994     441,962     14-Apr-1995
 
  STRETCH SUPPORT   NA N/A     626,995     09-Mar-1989     370,968    
20-Jul-1990
 
  STRIPE IT RICH   NA N/A     789,947     11-Aug-1995     493,914    
05-May-1998
 
  SUDDENLY SEAMLESS   NA     1186974     08-Aug-2003     671,655     30-Aug-2006
 
  SUDDENLY SLIM   25 Int.     1260994     06-Jun-2005                
 
  SVELTE BELTS   IN 25     1346169     04-May-2007                
 
  SW1   NA N/A     441,233     21-Jun-1979     246,951     20-Jun-1980
 
  SW2   NA N/A     441,234     21-Jun-1979     246,952     20-Jun-1980
 
  THE BELLY BAND   N/A     1081900     08-Nov-2000     573,313     09-Jan-2003
 
  THE END   NA N/A     866,552     15-Jan-1998     537,445     21-Nov-2000
 
  THE NAKED TRUTH END SHAPER   NA N/A     894720     28-Oct-1998     537,056    
14-Nov-2000
 
  THE PERFECTIONISTS   NA N/A     777,265     07-Mar-1995                
 
  THE TOP WITH ALL THE ANSWERS   25 Int.     121816     08-Apr-2004     646,088
    18-Aug-2005
 
  THE WRAP   NA N/A     461,397     12-Nov-1980     263,384     16-Oct-1981
 
  THIGHSLIMMER   NA N/A     885841     29-Jul-1998     530,304     21-Jul-2000
 
  TODAY’S TAPESTRY   25 Int.     1277713     31-Oct-2005                
 
  TOUCH OF FASHION   N/A     1067856     20-Jul-2000     573,341     09-Jan-2003
 
  TOUCH OF FLOWERS   25 Int.     1247051     14-Feb-2005                

      Thursday, August 07, 2008  

Page 25 of 124

 

 



--------------------------------------------------------------------------------



 



                                          Country   Trademark   Class     App.
No.     File Date     Reg. No.     Reg. Date
 
  UNDER EVERY GREAT WOMAN   NA N/A     1174432     11-Apr-2003     683,131    
07-Mar-2007
 
  UNDER LOCK AND KEY   25 Int.     1229892     10-Sep-2004     691,857    
12-Jul-2007
 
  UNDERFLAIR   NA     1324049     14-Nov-2006     700,319     06-Nov-2007
 
  UNDERLACE   25 Int.     1206512     06-Feb-2004     689,606     12-Jun-2007
 
  VOILETTE   25 Int.     1212988     13-Apr-2004     654,725     09-Dec-2005
 
  WARNACO   25 Int.     1387279     13-Mar-2008                
 
  WARNER’S   NA N/A     116,733     20-Nov-1924     TMDA36711     20-Nov-1924
 
  WARNER’S BE FLIRTY   25 Int.     1224211     20-Jul-2004     689,850    
14-Jun-2007
 
  WARNER’S BODY BEWARE   NA N/A     831,233     10-Jan-1997     497,339    
17-Jul-1998
 
  WARNER’S BY DAY   NA N/A     1182565     23-Jun-2003     614,654    
12-Jul-2004
 
  WARNER’S COTTON CASHMERE   NA N/A     826,722     23-Oct-1996     487,589    
02-Jan-1998
 
  WARNER’S IN CONTROL   NA N/A     1022204     12-Jul-1999     565,240    
25-Jul-2002
 
  WARNER’S LACE HUGGERS   25 Int.     1206511     06-Feb-2004     638,120    
22-Apr-2005
 
  WARNER’S MERRY WIDOW   NA N/A     786,457     30-Jun-1995     511,806    
13-May-1999
 
  WARNER’S NOT SO INNOCENT NUDES   NA N/A     754,287     09-May-1994    
443,518     02-Jun-1995
 
  WARNER’S NOTHING BUT CURVES   IN 25     1,057,308     28-Apr-2000     559,842
    03-Apr-2002
 
  WARNER’S NOW   NA     1189027     28-Aug-2003                
 
  WARNER’S NUDITE PUREMENT SENSUELLE   NA N/A     756,500     10-Jun-1994    
446,661     25-Aug-1995
 
  WARNER’S PURE SENSUAL NUDES   NA N/A     756,499     10-Jun-1994     446,660  
  25-Aug-1995
 
  WARNER’S SHINE-ON   NA N/A     1,139,222     30-Apr-2002     601,634    
09-Feb-2004
 
  WARNER’S SPIRITED FLAIR   NA     1186979     08-Aug-2003     629,292    
04-Jan-2005
 
  WARNER’S SPORT   N/A     1056726     26-Apr-2000     569,166     21-Oct-2002
 
  WARNER’S SWEET GLEAMS   NA N/A     1149022     07-Aug-2002     647,551    
08-Sep-2005
 
  WARNER’S THE BETTER BODY PEOPLE   NA N/A     774,566     02-Feb-1995    
489,660     11-Feb-1998

      Thursday, August 07, 2008  

Page 26 of 124

 

 



--------------------------------------------------------------------------------



 



                                          Country   Trademark   Class     App.
No.     File Date     Reg. No.     Reg. Date
 
  WARNER’S THE NAKED TRUTH   IN 25     856,477     18-Sep-1997     511,675    
10-May-1999
 
  WARNER’S VINTAGE TOUCH   25 Int.     1207032     16-Feb-2004     630,930    
24-Jan-2005
 
  WARNER’S WHISPERLITES   25 Int.     1247056     14-Feb-2005     1247056    
04-Mar-2008
 
  WARNER’S WIRE BLISS   25 Int.     1401154     26-Jun-2008                
 
  WARNER’S WITHOUT A STITCH   NA     1186977     08-Aug-2003                
 
  WARNER’S YOUNG ATTITUDES   NA N/A     767,267     27-Oct-1994                
 
  WHAT A BODY!   N/A     1067874     20-Jul-2000     568,331     01-Oct-2002
 
  WHAT A LIFT   NA N/A     1149018     07-Aug-2002     626,201     22-Nov-2004
 
  WHAT A WAIST   NA N/A     1130978     13-Feb-2002     574,906     31-Jan-2003
 
  YOUR DIMENSIONS   NA N/A     416,420     12-Oct-1977     261,492    
07-Aug-1981

 

 



--------------------------------------------------------------------------------



 



B. Warnaco Swimwear, Inc.

Trademark Applications / Registrations

 

 



--------------------------------------------------------------------------------



 



WARNACO SWIMWEAR INC.

                                          Country   Trademark   Class     App.
No.     File Date     Reg. No.     Reg. Date Canada                            
           
 
  MOUNTAIN GOAT DESIGN   NA N/A     443,543     22-Aug-1979     271,437    
30-Jul-1982
 
  SKIING PASSPORT & DESIGN (INTERNATIONAL DESIGN)   NA N/A     786,654    
04-Jul-1995     482,531     15-Sep-1997
 
  SKIING PASSPORT & DESIGN (CLASSICS LABEL)   NA N/A     786,655     04-Jul-1995
    484,553     24-Oct-1997
 
  MOUNTAIN GOAT   NA N/A     395,024     25-Feb-1976     218,411     14-Jan-1977
 
  THERMAX   NA N/A     462,084     25-Nov-1980     274,361     26-Nov-1982
 
  CLAMDIGGERS   NA N/A     217,604     04-Dec-1952     UCA44862     04-Dec-1952
 
  CALFSKINNERS   NA N/A     228,871     15-Feb-1955     101,561     07-Oct-1955
 
  EXPERTISE   NA N/A     415,886     27-Sep-1977     240,904     14-Mar-1980
 
  SKI & DESIGN   NA N/A     484,668     25-Mar-1982     279,362     06-May-1983
 
  SOLAR FLEX   NA N/A     484,667     25-Mar-1982     277,580     11-Mar-1983
 
  FOXFIRE   NA N/A     444,706     21-Sep-1979     253,268     28-Nov-1980
 
  FOXHEAD DESIGN   NA N/A     444,707     21-Sep-1979     256,393    
27-Feb-1981

      Thursday, August 07, 2008  

Page 1 of 5

 

 



--------------------------------------------------------------------------------



 



2. Patents

 

 



--------------------------------------------------------------------------------



 



A. All Warnaco Entities

Patent Applications / Registrations

 

 



--------------------------------------------------------------------------------



 



Canadian Patent Applications and Registrations

Warnaco Swimwear, Inc.

                          Client-Matter/Subcase   Case   Application  
Publication     Patent   Status Country Name   Type   Number/Date   Number/Date
    Number/Date   Expiration Date
100102-02958/D
  DES   1999-0218           88300   Granted
Canada
      27-Jan-1999           17-Dec-1999   17-Dec-2009
Inventor(s)
                       
HOTTENROTH, GAIL E.
          Old Client Code: AUTH        
 
          Title: AIR BELT        
 
                       
100102-03037/D
  DES   1999-2042           91453   Granted
Canada
      19-Aug-1999           31-Jan-2001   31-Jan-2011
 
                       
Warnaco / Speedo
                          Client-Matter/Subcase   Case   Application  
Publication     Patent   Status Country Name   Type   Number/Date   Number/Date
    Number/Date   Expiration Date
100146-00039/
  DES   111604           111604   Granted
Canada
      20-Jun-2005           31-May-2006   31-May-2016
Inventor(s)
                       
KEEGAN, STEVEN
          Old Client Code: WASI        
 
          Title: SWIM EXERCISE FIN        
 
                       
100146-00040/
  DES   111605           111605   Granted
Canada
      20-Jun-2005           31-May-2006   31-May-2016
Inventor(s)
                       
KEEGAN, STEVEN
          Old Client Code: WASI        
 
          Title: SWIM EXERCISE BAR        
 
                       
100146-00041/
  DES   111607           111607   Granted
Canada
      20-Jun-2005           31-May-2006   31-May-2016
Inventor(s)
                       
KEEGAN, STEVEN
          Old Client Code: WASI        
 
          Title: SWIM EXERCISE CUFF        
 
                       
100146-00042/
  DES   111606           111606   Granted
Canada
      20-Jun-2005           31-May-2006   31-May-2016
Inventor(s)
                       
KEEGAN, STEVEN
          Old Client Code: WASI        
 
          Title: HAND-WRIST SWIM EXERCISE DEVICE        
 
                       
Warnaco / Olga
                          Client-Matter/Subcase   Case   Application  
Publication     Patent   Status Country Name   Type   Number/Date   Number/Date
    Number/Date   Expiration Date
100141-00161/
  ORD   2,078,760           2,078,760   Granted
Canada
      21-Sep-1992           09-Apr-1996   21-Sep-2012
Inventor(s)
                       
OTANI, CAROL
          Old Client Code: WAOL        
 
          Title: BACKLESS BUST-SUPPORTING UNDERGARMENT

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 6
COMMERCIAL TORT CLAIMS
None.

 

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
SCHEDULE 7
BANK ACCOUNTS; CONTROL ACCOUNTS

              Bank   Account #   Account Type   Account Holder
BOA (HK)
  ***   Disbursement Account   Warnaco Inc.
Citibank
  ***   Deposit Account CKU.com   CKU.com Inc.
Citibank
  ***   T & E Debit Account   Warnaco Inc.
Citibank
  ***   Warnaco Payroll Funding   Warnaco Inc.
Citibank
  ***   Disbursement Account   Warnaco Inc.
Citibank
  ***   Concentration Account Non A/R   Warnaco Inc.
Citibank
  ***   Controlled Disbursement Law A/P   Warnaco Inc.
Citibank
  ***   Controlled Disbursement Sap A/P   Warnaco Inc.
Citibank
  ***   Concentration Account A/R   Warnaco Inc.
Citibank
  ***   Customs Account — Sportswear   Warnaco Inc.
Citibank
  ***   Customs Account — Swimwear   Warnaco Inc.
Citibank
  ***   Cash Collateral   Warnaco Inc.
Citibank
  ***   Cash Collateral Not In Use   Warnaco Inc.
Citibank
  ***   Collateral For Pr Ck Cashing   Warnaco Inc.
Citibank
  ***   Concentration Account   Warnaco Retail Inc.
Citibank
  ***   Concentration Account — Speedousa.com   Warnaco Swimwear Inc.
Citibank
  ***   Concentration Account   The Warnaco Group, Inc.
JP Morgan
  ***   Share Repurchase   The Warnaco Group, Inc.
Merrill Lynch
  ***   Investment Account   The Warnaco Group, Inc.
Milford Bank
  ***   Money Market Account   Warnaco Inc.
Morgan Stanley Dean Witter
  ***   Brokerage Account   Warnaco Inc.
Solomon Smith Barney
  ***   Collateral Account   Warnaco Inc.

 

 